                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 1 of 239 PageID #:4
                      Hearing Date: 7/17/2020 9:30 AM - 9:30 AM
                      Courtroom Number: 2305
                      Location: District 1 Court                                                                                FILED
                              Cook County, IL                                                                                   3/19/2020 2:12 PM
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                       DOROTHY BROWN
                                                                COUNTY DEPARTMENT, CHANCERY DIVISION                            CIRCUIT CLERK
                                                                                                                                COOK COUNTY, IL
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                             K&S INVESTMENT PROPERTY                                                            8916571
                                             GROUP, LLC,

                                                                      Plaintiff,
                                                                                                      Case No.:    2020CH03358
                                                       v.

                                             WESTFIELD INSURANCE COMPANY,

                                                                      Defendant.


                                                                                     COMPLAINT

                                                   NOW COMES the Plaintiff, K&S INVESTMENT PROPERTY GROUP, LLC

                                            (“K&S”), by and through its attorneys, Blitch Westley Barrette, S.C., and for its Complaint

                                            against Defendant, WESTFIELD INSURANCE COMPANY (“Westfield”), states as

                                            follows:

                                                                                   PARTIES & VENUE

                                                   1.         K&S is an Illinois limited liability company, operating at all times relevant

                                            to this Complaint as the owner and lessor of a certain piece of real property located at 2235

                                            West 74th Street in Chicago, Illinois (“the Property”).

                                                   2.         Westfield is an insurance company located at One Park Circle, Westfield

                                            Center, Ohio, and at all times relevant to this Complaint, Westfield has been licensed to,

                                            and actually does, sell commercial property insurance in the State of Illinois.

                                                   3.         Venue is appropriate in this County because the transaction or some part

                                            thereof giving rise to K&S’ causes of action arose in this county.




                                                                                            1                            EXHIBIT A
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 2 of 239 PageID #:5




                                                                     FACTS COMMON TO ALL COUNTS
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                    4.      On or before November 12, 2018, K&S acquired from Westfield and

                                            Westfield issued a Commercial Package Policy bearing policy No. CWP-7928998 (“the

                                            Policy”) that contained, among other coverages: (a) Commercial Property coverage, (b)

                                            Commercial General Liability coverage, (c) Commercial Inland Marine coverage; (d)

                                            Crime and Fidelity coverage; and (d) Terrorism Insurance coverage. A true and correct

                                            copy of the Policy is submitted herewith as “Complaint Exhibit 1”.

                                                    5.      The Commercial Property coverage contained in the Policy specifically

                                            applied to the Property and including coverage for loss of the building and business income

                                            loss (including rental value). (Ex. 1, p. 14). The limits on the business income loss was

                                            listed as “12 mos. ALS,” indicating that Westfield would reimburse K&S for the actual

                                            loss sustained (“ALS”) for a period of twelve (12) months. Id.

                                                    6.      On or about November 1, 2018, K&S had entered into a Commercial Lease

                                            Agreement with IIK Transport, Inc. (“IIK”), a licensed motor carrier, to use the Property

                                            as a truck terminal including warehouse, repair shop, office, and adjacent land for parking.

                                            A true and correct copy of the K&S/IIK Commercial Lease Agreement (“CLA”) is attached

                                            hereto as “Complaint Exhibit 2.”

                                                    7.      Pursuant to the CLA, IIK agreed to pay K&S $20,000.00 per month in rent

                                            for use of the Property for a period of at least three (3) years. Id.

                                                    8.      On or about December 23, 2018, a fire destroyed the Property, rendering it

                                            unusable.




                                                                                           2
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 3 of 239 PageID #:6




                                                   9.      Thereafter, K&S submitted a claim to Westfield under the Policy for the

                                            loss of the building as well as the loss of the business income associated with renting the
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            building to IIK.

                                                   10.     On or about September 25, 2019, Westfield denied K&S’ claim for business

                                            income loss based on Westfield’s assertion that K&S failed to cooperate with Westfield on

                                            the investigation of the loss. A true and correct copy of Westfield’s September 25, 2019

                                            letter is submitted herewith as “Complaint Exhibit 3.”

                                                   11.     On or about February 10, 2020, K&S through its attorneys, requested that

                                            Westfield reconsider its denial of coverage with regard to the business income loss claim.

                                            Along with this request, K&S submitted additional documentary support for its business

                                            income loss claim and agreed to make both Ivan Kazniyenko, K&S’ owner and president,

                                            and Sergii Stetsuik, the general manager of IIK, available for examination to further discuss

                                            K&S’ business income losses associated with the loss of the Property. A true and correct

                                            copy of K&S’ counsel’ February 10, 2020, with attachments, is submitted herewith as

                                            “Complaint Exhibit 4.”

                                                   12.     On February 26, 2020, Westfield sent a letter to K&S’ counsel summarily

                                            stating that its coverage denial, as set forth in the September 25, 2019 letter, “remains

                                            unchanged.” A true and correct copy of Westfield’s February 26, 2020 letter is submitted

                                            herewith as “Complaint Exhibit 5.”




                                                                                         3
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 4 of 239 PageID #:7




                                                                    COUNT I – DECLARATORY JUDGMENT

                                                    13.     K&S restates and realleges paragraphs 1 – 12 above and incorporates said
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            paragraphs into this Count I seeking Declaratory Judgment.

                                                    14.     The Policy provided for coverage of Business Income loss including rental

                                            value. (Comp. Exh. 1, p. 014). The Policy states, in pertinent part, that Westfield will pay

                                            K&S for “the actual loss of Business Income you sustain due to the necessary ‘suspension’

                                            of your ‘operations’ during the ‘period of restoration.’” Id. at 039. “Business Income” is

                                            defined to include “Net Income (Net Profit or Loss before income taxes) that would have

                                            been earned or incurred.” Id.

                                                    15.     As set forth in K&S’ counsel’s letter of February 10, 2020, the destruction

                                            of the Property required K&S to rent additional locations in order to fulfill its lease

                                            obligations with IIK.

                                                    16.     As a result of having to obtain such additional accommodations for IIK,

                                            K&S suffered a net loss of approximately $247,500.00 in the twelve (12) month period

                                            following the loss of the Property. (See, Comp. Exh. 4, p. 031).

                                                    17.     K&S was and is entitled to coverage for any and all such losses sustained

                                            as a result of the loss of the Property.

                                                    18.     K&S has provided Westfield with ample information regarding its claimed

                                            business income loss for Westfield to complete its investigation and has even offered to

                                            make both K&S and IIK personnel available to Westfield for further examination, if

                                            necessary.




                                                                                         4
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 5 of 239 PageID #:8




                                                   19.     Under the terms of the Policy, Westfield has a duty and obligation to

                                            provide coverage of K&S’ claimed business income loss associated with the loss of the
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            Property.

                                                   WHEREFORE, Plaintiff, K&S INVESTMENT PROPERTY GROUP, LLC,

                                            respectfully requests this Honorable Court enter Judgment in its favor and against

                                            Defendant, WESTFIELD INSURANCE COMPANY, and declare as follows:

                                                           a) Westfield Policy No. CWP-7928998 was in effect as of the December

                                                               23, 2018 loss of the Property;

                                                           b) Westfield is obligated to provide coverage of all of K&S’ business

                                                               income losses resulting from the loss of the Property, including but not

                                                               limited to, the net income losses set forth associated with renting

                                                               alternative accommodations pursuant to K&S’ lease with IIK; and

                                                           c) K&S is entitled to such other and further relief as this Honorable Court

                                                               deems just and reasonable.

                                                                    COUNT II – BREACH OF CONTRACT

                                                   20.     K&S restates and realleges paragraphs 1 – 19 above and incorporates said

                                            paragraphs into this Count II alleging breach of contract.

                                                   21.     Westfield issued the Policy to K&S, and the Policy was in effect at the time

                                            of the loss of the Property.

                                                   22.     K&S paid all premiums required under the Policy.

                                                   23.     K&S made a timely claim under the policy for K&S’ business income loss

                                            associated with the loss of the Property.

                                                   24.     K&S otherwise fulfilled all of its obligations under the Policy.



                                                                                         5
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 6 of 239 PageID #:9




                                                   25.     In breach of its obligations under the Policy, Westfield refused to provide

                                            coverage of K&S’ business income loss.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   26.     As a consequence of Westfield’s breach of its insurance obligations, K&S

                                            has suffered damages in excess of $247,500.00 which includes its net income loss

                                            associated with providing alternative accommodations pursuant to its lease with IIK.

                                                   WHEREFORE, Plaintiff, K&S INVESTMENT PROPERTY GROUP, LLC,

                                            respectfully requests this Honorable Court enter Judgment in its favor and against

                                            Defendant, WESTFIELD INSURANCE COMPANY, and award K&S damages in an

                                            amount equal to or exceeding $247,500.00 plus costs and/or award K&S such further and

                                            other damages and relief as this Court deems just and reasonable.

                                                COUNT III – VEXATIOUS AND UNREASONABLE ACTION OR DELAY

                                                   27.     K&S restates and realleges paragraphs 1 – 26 above and incorporates said

                                            paragraphs into this Count III.

                                                   28.     There was in force in the State of Illinois at the time the loss at issue herein

                                            a certain statute, 215 ILCS 5/155, which states in pertinent part:

                                                   (1) In any action by or against a company wherein there is in issue the liability of a
                                                   company on a policy or policies of insurance or the amount of the loss payable
                                                   thereunder, or for an unreasonable delay in settling a claim, and it appears to the
                                                   court that such action or delay is vexatious and unreasonable, the court may allow
                                                   as part of the taxable costs in the action reasonable attorney fees, other costs, plus
                                                   an amount not to exceed any one of the following amounts:

                                                           (a)     60% of the amount which the court or jury finds such party is
                                                                   entitled to recover against the company, exclusive of all costs;

                                                                   [or]

                                                           (b)     $60,000;

                                                   ***



                                                                                          6
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 7 of 239 PageID #:10




                                                   29.     Westfield’s refusal to provide coverage for K&S’ claim related to its

                                            business income loss is both vexatious and unreasonable.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   30.     Westfield failed to provide a sufficient reason for continuing to deny

                                            coverage even after K&S had provided ample evidence of its loss and offered to make

                                            additional witnesses available for examination by Westfield.

                                                   31.     As a consequence of Westfield’s vexatious and unreasonable denial of

                                            coverage, K&S has been forced to expend significant attorneys’ fees in an effort to obtain

                                            coverage of its valid claim.

                                                   WHEREFORE, Plaintiff, K&S INVESTMENT PROPERTY GROUP, LLC,

                                            respectfully requests this Honorable Court enter Judgment in its favor and against

                                            Defendant, WESTFIELD INSURANCE COMPANY, on this Count III and award K&S

                                            (a) compensatory damages in an amount equal to or exceeding $247,500.00 (or such other

                                            amount as K&S is able to prove); (b) statutory damages of 60% of the amount which the

                                            court or jury finds K&S is entitled to recover against the Westfield, exclusive of all costs

                                            or $ 60,000; (c) K&S’ attorneys’ fees; (d) K&S’ costs; and (e) such other and further relief

                                            as this Honorable Court deems just and reasonable.




                                                                                         7
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 8 of 239 PageID #:11




                                                                            Respectfully submitted,

                                                                            K&S INVESTMENT PROPERTY GROUP, LLC
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                            By:    /s/ Ryan A. Mahoney
                                                                                   Counsel for Plaintiff

                                            Matthew P. Barrette
                                            Ryan A. Mahoney
                                            BLITCH WESTLEY BARRETTE, S.C.
                                            1550 Spring Road, Suite 120
                                            Oak Brook, Illinois 60523
                                            TEL: (312) 283-4220
                                            MBarrette@bwesq.com
                                            RMahoney@bwesq.com




                                                                                  8
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 9 of 239 PageID #:12
                      Hearing Date: 7/17/2020 9:30 AM - 9:30 AM
                      Courtroom Number: 2305



                                                            COMPLAINT
                      Location: District 1 Court                                                                FILED
                              Cook County, IL                                                                   3/19/2020 2:12 PM
                                                                                                                DOROTHY BROWN
                                                                                                                CIRCUIT CLERK
                                                                                                                COOK COUNTY, IL




                                                             EXHIBIT
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                2020CH03358

                                                                                                                8916571




                                                                1
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 10 of 239 PageID #:13



                                                       Commercial Insurance
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                         Coverage Policy




                                                                        THIS POLICY HAS BEEN
                                                                        ESPECIALLY DESIGNED

                                                                                FOR:

                                                               K&S INVESTMENT PROPERTY GROUP,
                                                                            LLC.

                                                                               BY:

                                                                 ESSER HAYES INS GROUP INC

                                                                             THROUGH:

                                                                WESTFIELD INSURANCE COMPANY




                                                                                                                      ID 7004
                                                                                                                    Comp. Exh. 1(0411)
                                                                                                                                 -- p. 001
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 11 of 239 PageID #:14
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                IN WITNESS WHEREOF, this Company has caused this policy to be signed by its President and Sec-
                                            retary and countersigned by a duly authorized representative of the Company if required by law.




                                                                                                                                         President




                                                                                                                                   Comp. Exh. 1 -- p. 002
                                                    Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 12 of 239 PageID #:15
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                              IMPORTANT NOTICE TO OUR POLICYHOLDERS
                                              Westfield Insurance Fraud Hot-Line

                                                                                  PLEASE READ THIS IMPORTANT INFORMATION


                                              •    Fraudulent insurance claims cost us all money.
                                              •    Call us if you have information concerning a fraudulent insurance claim.
                                              •    All information will be kept confidential.
                                              •    Call and discuss your information with a trained investigator, or leave the informa-
                                                   tion anonymously on a telephone answering machine.
                                              •    We can all help fight insurance fraud.
                                                                                                                                                                                                  AD 8522 (08-10)




                                                                                                  Be a Fraud Buster
                                                                                                   1-800-654-6482

                                                                   Detach and retain information below for future use.




                                            --------------------------------------------------------------------------------------------------------------------------------------------------
                                                                                                                   ---------------------------------------------------------




                                                            Fraud Hot-Line                                                                                                           Fraud Hot-Line
                                                            1-800-654-6482                                                                                                           1-800-654-6482




                                              Westfield Center, Ohio 44251                                                                                                     Westfield Center, Ohio 44251
                                               www.westfieldinsurance.com                                                                                                      www.westfieldinsurance.com

                                                                                                                                                                                                      Comp. Exh. 1 -- p. 003
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 13 of 239 PageID #:16

                                               THIS NOTICE DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND
                                                  CONDITIONS OF ANY COVERAGE UNDER THE POLICY. IF THERE IS ANY
                                                CONFLICT BETWEEN YOUR POLICY AND THIS NOTICE, THE PROVISIONS OF
                                                                   YOUR POLICY SHALL PREVAIL.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                    POLICYHOLDER DISCLOSURE
                                                                      NOTICE OF TERRORISM
                                                                INSURANCE COVERAGE and PREMIUM
                                            Coverage for acts of terrorism is included in your policy. You are hereby notified that under the Terrorism
                                            Risk Insurance Act, as amended in 2015, the definition of act of terrorism has changed. As defined in
                                            Section 102(1) of the Act: The term "act of terrorism" means any act or acts that are certified by the
                                            Secretary of the Treasury - in consultation with the Secretary of Homeland Security, and the Attorney
                                            General of the United States - to be an act of terrorism; to be a violent act or an act that is dangerous to
                                            human life, property, or infrastructure; to have resulted in damage within the United States, or outside
                                            the United States in the case of certain air carriers or vessels or the premises of a United States mission;
                                            and to have been committed by an individual or individuals as part of an effort to coerce the civilian
                                            population of the United States or to influence the policy or affect the conduct of the United States Gov-
                                            ernment by coercion. Under your coverage, any losses resulting from certified acts of terrorism may be
                                            partially reimbursed by the United States Government under a formula established by the Terrorism Risk
                                            Insurance Act, as amended. However, your policy may contain other exclusions which might affect your
                                            coverage, such as an exclusion for nuclear events. Under the formula, the United States Government
                                            generally reimburses 85% through 2015; 84% beginning on January 1, 2016; 83% beginning on January
                                            1, 2017; 82% beginning on January 1, 2018; 81% beginning on January 1, 2019 and 80% beginning on
                                            January 1, 2020, of covered terrorism losses exceeding the statutorily established deductible paid by the
                                            insurance company providing the coverage. The Terrorism Risk Insurance Act, as amended, contains a
                                            $100 billion cap that limits U.S. Government reimbursement as well as insurers' liability for losses re-
                                            sulting from certified acts of terrorism when the amount of such losses exceeds $100 billion in any one
                                            calendar year. If the aggregate insured losses for all insurers exceed $100 billion, your coverage may
                                            be reduced.

                                            PREMIUM CHARGED
                                            During your current policy period, the portion, if any, of your premium that is attributable to coverage for
                                            acts of terrorism as defined in the Act is $_______ (refer to Common Policy Declarations if blank).
                                            If you do not desire the coverage for acts of terrorism as defined in the Act, as amended, you may reject
                                            the coverage and instruct the insurance company to remove it and refund the premium described above.
                                            To reject the coverage, you must:
                                                1)   advise the insurance company by letter (on your company letterhead),
                                                2)   signed by the owner, representative, or properly designated official of the named insured.
                                            The insurance company must receive your letter within 60 days from the date shown at the bottom right
                                            side of the forms titled "Common Policy Declarations". Please refer to "Common Policy Declarations" for
                                            the mailing address of the insurance company.
                                            If your policy premium is $500, that may represent a minimum premium. In that case, the portion that is
                                            attributable to acts of terrorism as defined in the Act, as amended, may be included within that minimum
                                            and your total premium will not be reduced if you reject coverage for acts of terrorism. The minimum
                                            premium will still apply.
                                            Should you have any question regarding this notice, please contact your insurance agent.

                                                                                                                                       AD 85 84 01 15




                                                                                                                                            Comp. Exh. 1 -- p. 004
                                                     Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 14 of 239 PageID #:17
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                               POLICYHOLDER NOTICE

                                                Your policy contains optional endorsements CP 1545 - Utility Services - Time Element and/or CP1556 -
                                                Business Income Changes - Beginning Of The Period Of Restoration that only apply to your policy if you
                                                have purchased Business Income Coverage. If you have not purchased Business Income Coverage,
                                                forms CP1545 and CP 1556 do not apply to your policy.




                                            One Park Circle   .   PO Box 5001   .   Westfield Center OH 44251-5001   .   1.800.243.0210   .   fax 330.887.0840   .     AD 91 49 06 17
                                                                                                                                                                     www.westfieldinsurance.com


                                                                                                                                                                              Comp. Exh. 1 -- p. 005
                                                     Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 15 of 239 PageID #:18
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                         Notice to Policyholders - Coverage for Back Up of Sewers or Drains

                                                Coverage for back up of sewers or drains is now provided via form CP 10 38 Discharge From Sewer,
                                                Drain or Sump (Not Flood Related). Please see your enclosed policy for more details.




                                            One Park Circle   .   PO Box 5001   .   Westfield Center OH 44251-5001   .   1.800.243.0210   .   fax 330.887.0840   .     AD 92 01 06 17
                                                                                                                                                                     www.westfieldinsurance.com


                                                                                                                                                                              Comp. Exh. 1 -- p. 006
                                            PAGE     01 OF    01     IL 00 19 (04-88)                         11/07/18                ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 16 of 239 PageID #:19
                                                                                                                                                41
                                                                                                      COMMERCIAL PACKAGE POLICY
                                                                                                              RENEWAL
                                                                                                     COMMON POLICY DECLARATIONS
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS             AGENCY      12-01133     PROD.     000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                 ESSER HAYES INS GROUP INC
                                                   LLC.                                           2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                              COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                               TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998            .01.    WIC Account Number: 1270035528      .    M
                                                   Policy       From   11/12/18           at 12:01 A.M. Standard Time at your
                                                   Period       To     11/12/19           mailing address shown above.
                                               .....................................................................................
                                                Business: LESSORS RISK BUILDING              Named Insured is: Limited Liab. Co.
                                               .....................................................................................
                                                In return for the payment of the premium, and subject to all terms of this
                                                policy, we agree with you to provide the insurance as stated in this policy.
                                               .....................................................................................
                                                                     THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS
                                                   COMMERCIAL PROPERTY COVERAGE PART                                     $     4,051.00
                                                   COMMERCIAL GENERAL LIABILITY COVERAGE PART                            $       248.00
                                                   COMMERCIAL INLAND MARINE COVERAGE PART                                      Included
                                                   CRIME AND FIDELITY COVERAGE PART                                            Included
                                                   TERRORISM INSURANCE COVERAGE                                          $       302.00

                                                                             Policy Annual Premium                       $     4,601.00




                                                                             Total Advance Annual Policy Premium         $     4,601.00




                                                                           .........................................
                                                                The above is a summary of your coverages. For more detail,
                                                              please refer to the individual coverage parts inside your policy.




                                               .....................................................................................
                                                Forms and Endorsements applicable to all coverage parts:
                                                IL0019   0488*, IL0017   1198*, ID7004   0411*, IL0003   0908*, IL0162   0908*,
                                                IL0147   0911*, IL7035   0912*.




                                               .....................................................................................
                                                    COUNTERSIGNED: _______________________ BY ____________________________________
                                                                            Date                     Authorized Representative
                                                                                                                                           Comp. Exh. 1 -- p. 007
                                                    PAGE     01 OF   01          IL 00 19 (04-88)                 11/07/18                 ORIGINAL
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 17 of 239 PageID #:20
                                                                                                                           INTERLINE

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                           CALCULATION OF PREMIUM
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:

                                                  BOILER AND MACHINERY COVERAGE PART
                                                  CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
                                                  COMMERCIAL AUTOMOBILE COVERAGE PART
                                                  COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                  COMMERCIAL INLAND MARINE COVERAGE PART
                                                  COMMERCIAL PROPERTY COVERAGE PART
                                                  CRIME AND FIDELITY COVERAGE PART
                                                  EMPLOYMENT - RELATED PRACTICES LIABILITY COVERAGE PART
                                                  FARM COVERAGE PART
                                                  LIQUOR LIABILITY COVERAGE PART
                                                  MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
                                                  OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                                                  POLLUTION LIABILITY COVERAGE PART
                                                  PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                                  RAILROAD PROTECTIVE LIABILITY COVERAGE PART

                                            The following is added:
                                            The premium shown in the Declarations was
                                            computed based on rates in effect at the time the
                                            policy was issued. On each renewal, continua-
                                            tion, or anniversary of the effective date of this
                                            policy, we will compute the premium in accord-
                                            ance with our rates and rules then in effect.

                                            © ISO Properties, Inc., 2007                                              IL 00 03 09 08




                                                                                                                          Comp. Exh. 1 -- p. 008
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 18 of 239 PageID #:21

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                           ILLINOIS CHANGES - DEFENSE COSTS
                                            This endorsement modifies insurance provided under the following:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                 COMMERCIAL AUTOMOBILE COVERAGE PART
                                                 COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                 COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
                                                 COMMERCIAL PROPERTY COVERAGE PART - LEGAL LIABILITY COVERAGE FORM
                                                 COMMERCIAL PROPERTY COVERAGE PART - MORTGAGEHOLDERS ERRORS AND OMISSIONS
                                                 COVERAGE FORM
                                                 EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
                                                 FARM COVERAGE PART
                                                 FARM UMBRELLA LIABILITY POLICY
                                                 LIQUOR LIABILITY COVERAGE PART
                                                 MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
                                                 OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                                                 POLLUTION LIABILITY COVERAGE PART
                                                 PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                                 PRODUCT WITHDRAWAL COVERAGE PART
                                                 RAILROAD PROTECTIVE LIABILITY COVERAGE PART
                                                 UNDERGROUND STORAGE TANK COVERAGE PART
                                            A.    The provisions of Paragraph B. are added to               3.   Section A. Coverage under the Legal Li-
                                                  all Insuring Agreements that set forth a duty                  ability Coverage Form; and
                                                  to defend under:
                                                                                                            4.   Coverage C - Mortgageholder's Liability
                                                  1.    Section I of the Commercial General Li-                  under the Mortgageholders Errors And
                                                        ability; Commercial Liability Umbrella,                  Omissions Coverage Form.
                                                        Employment-Related Practices Liability,
                                                        Farm, Liquor Liability, Owners And Con-        B.   If we initially defend an insured ("insured")
                                                        tractors Protective Liability, Pollution Li-        or pay for an insured's ("insured's") defense
                                                        ability, Products/Completed Operations              but later determine that the claim(s) is (are)
                                                        Liability, Product Withdrawal, Medical              not covered under this insurance, we will
                                                                                                            have the right to reimbursement for the de-
                                                        Professional Liability, Railroad Protective
                                                                                                            fense costs we have incurred.
                                                        Liability, Underground Storage Tank
                                                        Coverage Parts and the Farm Umbrella                The right to reimbursement for the defense
                                                        Liability Policy;                                   costs under this provision will only apply to
                                                                                                            defense costs we have incurred after we no-
                                                  2.    Section II - Liability Coverage in Para-            tify you in writing that there may not be cov-
                                                        graph A. Coverage under the Business                erage, and that we are reserving our rights to
                                                        Auto, Garage, Motor Carrier and                     terminate the defense and seek reimburse-
                                                        Truckers Coverage Forms;                            ment for defense costs.

                                            © ISO Properties, Inc., 2007                                                                  IL 01 62 09 08




                                                                                                                                              Comp. Exh. 1 -- p. 009
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 19 of 239 PageID #:22

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                              ILLINOIS CHANGES - CIVIL UNION
                                            This endorsement modifies insurance provided under the following:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                 COMMERCIAL AUTOMOBILE COVERAGE PART
                                                 COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                 COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
                                                 FARM COVERAGE PART
                                                 FARM UMBRELLA LIABILITY POLICY
                                                 LIQUOR LIABILITY COVERAGE PART
                                                 MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
                                                 OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                                                 POLLUTION LIABILITY COVERAGE PART
                                                 PRODUCT WITHDRAWAL COVERAGE PART
                                                 PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                                 UNDERGROUND STORAGE TANK POLICY

                                            A.    The term "spouse" is replaced by the follow-                 recognized under Illinois law, who is a
                                                  ing:                                                         resident of the individual's household,
                                                  Spouse or party to a civil union recognized                  including a ward or foster child, if the
                                                  under Illinois law.                                          Driver Other Car Coverage - Broadened
                                                                                                               Coverage     For   Named       Individual
                                            B.    Under the Commercial Auto Coverage Part,                     Endorsement is attached.
                                                  the term "family member" is replaced by the
                                                  following:                                          C.   With respect to coverage for the ownership,
                                                  "Family member" means a person related to                maintenance, or use of "covered autos" pro-
                                                  the:                                                     vided under the Commercial Liability Um-
                                                  1.    Individual Named Insured by blood,                 brella Coverage Part, the term "family
                                                        adoption, marriage or civil union recog-           member" is replaced by the following:
                                                        nized under Illinois law, who is a resident        "Family member" means a person related to
                                                        of such Named Insured's household, in-             you by blood, adoption, marriage or civil un-
                                                        cluding a ward or foster child; or
                                                                                                           ion recognized under Illinois law, who is a
                                                  2.    Individual named in the Schedule by                resident of your household, including a ward
                                                        blood, adoption, marriage or civil union           or foster child.

                                            © Insurance Services Office, Inc., 2011                                                     IL 01 47 09 11




                                                                                                                                            Comp. Exh. 1 -- p. 010
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 20 of 239 PageID #:23
                                            POLICY NUMBER:                CWP 7928998                                                    INTERLINE

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                           EARLIER NOTICE OF CANCELLATION
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                   PROVIDED BY US
                                            This endorsement modifies insurance provided under the following:

                                                  COMMERCIAL AUTO COVERAGE PART
                                                  CRIME AND FIDELITY COVERAGE PART
                                                  EQUIPMENT BREAKDOWN COVERAGE PART
                                                  FARM COVERAGE PART
                                                  COMMERCIAL PROPERTY COVERAGE PART
                                                  COMMERCIAL INLAND MARINE COVERAGE PART
                                                  COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
                                                  OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                                                  COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                  LIQUOR LIABILITY COVERAGE PART
                                                  PROFESSIONAL LIABILITY COVERAGE

                                                                                               SCHEDULE

                                                                       0030
                                            Number of Days' Notice_______________

                                                      Name Of Additional Insured Person(s)
                                                              Or Organization(s)                          Location(s) Of Covered Operations
                                             WESSEX 504 CORPORATION AND THE U.S
                                             SMALL BUSINESS ADMINISTRATION
                                             175 N HARBOR DRIVE #3202
                                             CHICAGO, IL 60611

                                            (If no entry appears above, information required to complete this Schedule will be shown in the
                                            Declarations as applicable to this endorsement.)

                                            For any statutorily permitted reason other than nonpayment of premium, the number of days required for
                                            notice of cancellation, as provided in paragraph 2. of either the CANCELLATION Common Policy Condi-
                                            tion or as amended by an applicable state cancellation endorsement, is increased to the number of days
                                            shown in the Schedule above.

                                            Copyright, Insurance Services Office, Inc., 1992                                        IL 70 35 09 12




                                                                                                                                        Comp. Exh. 1 -- p. 011
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 21 of 239 PageID #:24
                                            POLICY NUMBER:                CWP 7928998                                                    INTERLINE

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                           EARLIER NOTICE OF CANCELLATION
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                   PROVIDED BY US
                                            This endorsement modifies insurance provided under the following:

                                                  COMMERCIAL AUTO COVERAGE PART
                                                  CRIME AND FIDELITY COVERAGE PART
                                                  EQUIPMENT BREAKDOWN COVERAGE PART
                                                  FARM COVERAGE PART
                                                  COMMERCIAL PROPERTY COVERAGE PART
                                                  COMMERCIAL INLAND MARINE COVERAGE PART
                                                  COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
                                                  OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                                                  COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                  LIQUOR LIABILITY COVERAGE PART
                                                  PROFESSIONAL LIABILITY COVERAGE

                                                                                               SCHEDULE

                                                                       0030
                                            Number of Days' Notice_______________

                                                      Name Of Additional Insured Person(s)
                                                              Or Organization(s)                          Location(s) Of Covered Operations
                                             MORGAN STANLEY BANK, NA, ISAOA
                                             2448 HISTORIC DECAUTUR RD #200
                                             SAN DIEGO, CA 92106



                                            (If no entry appears above, information required to complete this Schedule will be shown in the
                                            Declarations as applicable to this endorsement.)

                                            For any statutorily permitted reason other than nonpayment of premium, the number of days required for
                                            notice of cancellation, as provided in paragraph 2. of either the CANCELLATION Common Policy Condi-
                                            tion or as amended by an applicable state cancellation endorsement, is increased to the number of days
                                            shown in the Schedule above.

                                            Copyright, Insurance Services Office, Inc., 1992                                        IL 70 35 09 12




                                                                                                                                        Comp. Exh. 1 -- p. 012
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 22 of 239 PageID #:25


                                                                                 COMMON POLICY CONDITIONS
                                            All Coverage Parts included in this policy are subject to the following conditions.
                                            A.    Cancellation                                                  b.   Give you reports on the conditions
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                     we find; and
                                                  1.    The first Named Insured shown in the
                                                        Declarations may cancel this policy by                  c.   Recommend changes.
                                                        mailing or delivering to us advance writ-
                                                        ten notice of cancellation.                        2.   We are not obligated to make any in-
                                                                                                                spections, surveys, reports or recom-
                                                  2.    We may cancel this policy by mailing or                 mendations and any such actions we do
                                                        delivering to the first Named Insured                   undertake relate only to insurability and
                                                        written notice of cancellation at least:                the premiums to be charged. We do not
                                                                                                                make safety inspections. We do not
                                                        a.     10 days before the effective date of             undertake to perform the duty of any
                                                               cancellation if we cancel for non-               person or organization to provide for the
                                                               payment of premium; or                           health or safety of workers or the public.
                                                                                                                And we do not warrant that conditions:
                                                        b.     30 days before the effective date of
                                                               cancellation if we cancel for any                a.   Are safe or healthful; or
                                                               other reason.
                                                                                                                b.   Comply with laws,           regulations,
                                                  3.    We will mail or deliver our notice to the                    codes or standards.
                                                        first Named Insured's last mailing ad-
                                                        dress known to us.                                 3.   Paragraphs 1. and 2. of this condition
                                                                                                                apply not only to us, but also to any rat-
                                                  4.    Notice of cancellation will state the ef-               ing, advisory, rate service or similar or-
                                                        fective date of cancellation. The policy                ganization which makes insurance
                                                        period will end on that date.                           inspections, surveys, reports or recom-
                                                                                                                mendations.
                                                  5.    If this policy is cancelled, we will send
                                                        the first Named Insured any premium re-            4.   Paragraph 2. of this condition does not
                                                        fund due. If we cancel, the refund will be              apply to any inspections, surveys, re-
                                                        pro rata. If the first Named Insured can-               ports or recommendations we may make
                                                        cels, the refund may be less than pro                   relative to certification, under state or
                                                        rata. The cancellation will be effective                municipal statues, ordinances or regu-
                                                        even if we have not made or offered a                   lations, of boilers, pressure vessels or
                                                        refund.                                                 elevators.
                                                  6.    If notice is mailed, proof of mailing will    E.   Premiums
                                                        be sufficient proof of notice.
                                                                                                           The first Named Insured shown in the Decla-
                                            B.    Changes                                                  rations:
                                                  This policy contains all the agreements be-              1.   Is responsible for the payment of all pre-
                                                  tween you and us concerning the insurance                     miums; and
                                                  afforded. The first Named Insured shown in
                                                  the Declarations is authorized to make                   2.   Will be the payee for any return premi-
                                                  changes in the terms of this policy with our                  ums we pay.
                                                  consent. This policy's terms can be amended         F.   Transfer Of Your Rights And Duties Under
                                                  or waived only by endorsement issued by us               This Policy
                                                  and made a part of this policy.
                                                                                                           Your rights and duties under this policy may
                                            C.    Examination Of Your Books And Records                    not be transferred without our written consent
                                                  We may examine and audit your books and                  except in the case of death of an individual
                                                  records as they relate to this policy at any             named insured.
                                                  time during the policy period and up to three            If you die, your rights and duties will be
                                                  years afterward.                                         transferred to your legal representative but
                                            D.    Inspections And Surveys                                  only while acting within the scope of duties
                                                                                                           as your legal representative. Until your legal
                                                  1.    We have the right to:                              representative is appointed, anyone having
                                                                                                           proper temporary custody of your property
                                                        a.     Make inspections and surveys at any         will have your rights and duties but only with
                                                               time;                                       respect to that property.

                                            Copyright, Insurance Services Office, Inc., 1998                                                IL 00 17 11 98




                                                                                                                                                 Comp. Exh. 1 -- p. 013
                                            PAGE     01 OF    01     CP DS 00 (10-14)                         11/07/18                 ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 23 of 239 PageID #:26
                                                                                                                                                  41
                                                                                                               RENEWAL
                                                                                                   COMMERCIAL PROPERTY DECLARATIONS
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS             AGENCY        12-01133    PROD.      000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                  ESSER HAYES INS GROUP INC
                                                   LLC.                                            2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                               COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                                TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998             .01.    WIC Account Number: 1270035528       .    M
                                                   Policy       From    11/12/18          at 12:01 A.M. Standard Time at your
                                                   Period       To      11/12/19          mailing address shown above.
                                               .....................................................................................
                                                DESCRIPTION OF PREMISES
                                                Loc Bldg Address, City & State         Construction           Occupancy
                                                001 001 2235 W 74TH ST                   Joisted          LOGISTICS COMPANY
                                                        CHICAGO, IL 60636                Masonry
                                                        COUNTY: COOK
                                                001 002 2235 W 74TH ST                     Non-                STORAGE
                                                        CHICAGO, IL 60636              Combustible
                                                        COUNTY: COOK

                                               .....................................................................................
                                                COVERAGES PROVIDED - Insurance at the described premises applies only for
                                                coverages for which a limit of insurance is shown. OPTIONAL COVERAGES applicable
                                                only when entries are made in the schedules below:
                                                                                                Infl.      Repl.     Limit of      Premium
                                                   Loc Bldg      Coverage                 Coins Guard      Cost      Insurance
                                                   001 001 Building                         90% N/A        Yes         $908,500        $2,626
                                                            Cause of Loss:   Special
                                                   001 001 Bus Income incl   Rental Value          N/A     N/A      12 mos. ALS          $116
                                                            Cause of Loss:   Special
                                                   001 002 Building                          90% N/A       Yes         $271,000          $883
                                                            Cause of Loss:   Special


                                                   OPTIONAL COVERAGES
                                                   Loc Bldg     Applicable to                  Option Description                  Premium
                                                   001 001                                  Tier 1 Expanded Property Endt             $90
                                                   001 002                                  Tier 1 Expanded Property Endt             $68

                                               .....................................................................................
                                                                       Equipment Breakdown Coverage Premium     $       268.00
                                               .....................................................................................
                                                                       Total Advance Annual Property Premium    $     4,051.00
                                               .....................................................................................
                                                Mortgage Holder
                                                Loc Bldg                                 Loc Bldg
                                                001 001 WESSEX 504 CORPORATION           001 001 MORGAN STANLEY BANK, NA ISAOA
                                                         SEE IL7032                               C/O CDC SMALL BUSINESS FINANCE
                                                         175 N HARBOR DRIVE #3202                 SEE IL 7032
                                                         CHICAGO, IL 60601                        SAN DIEGO, CA 92106




                                               .....................................................................................
                                                Deductible is         $2500
                                               .....................................................................................
                                                Forms and Endorsements applicable to this coverage part:
                                                 CP0090   0788*, IL0952   0115*, IL0118   0217*, IL0284   0118*, CP0140   0706*,
                                                 CP7083   0408*, CP7084   0408*, CP1032   0808*, CP0149   0607*, CP7097   0617*,
                                                 CPDS00   1014*, CP0030   0607*, CP7070   0712*, IL7032   0105*, CP1556   0607*,
                                                 CP1030   0607*, CP0010   0607*, IL7041   1214*, CP7096   0617*, CP0415   1000*,
                                                 CP0405   0402*, CP1230   0695*, CP0407   1091*, CP0440   0607*, CP0417   0607*,
                                                 CP0401   1000*, CP1038   1012*.



                                                                                                                                             Comp. Exh. 1 -- p. 014
                                                    PAGE     01 OF   01          CP DS 00 (10-14)                  11/07/18                  ORIGINAL
                                            PAGE     01 OF    04     CP 70 97 (06-17)                         11/07/18                 ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 24 of 239 PageID #:27
                                                                                                                                                 41
                                                                                                      RENEWAL
                                                                                      COMMERCIAL PROPERTY EXPANDED COVERAGE
                                                                                         ENDORSEMENT - TIER 1 SCHEDULE
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS             AGENCY      12-01133      PROD.     000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                  ESSER HAYES INS GROUP INC
                                                   LLC.                                            2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                               COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                                TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998             .01.    WIC Account Number: 1270035528      .    M
                                                   Policy       From   11/12/18           at 12:01 A.M. Standard Time at your
                                                   Period       To     11/12/19           mailing address shown above.
                                               .....................................................................................
                                                                      COMMERCIAL PROPERTY EXPANDED COVERAGE
                                                                          ENDORSEMENT - TIER 1 SCHEDULE
                                                   This schedule modifies insurance provided under the
                                                   COMMERCIAL PROPERTY EXPANDED COVERAGE ENDORSEMENT - TIER 1
                                                                                    LOCATION SCHEDULE
                                                   Note: Crime Coverages included via CR 00 21 or (CR 00 25) apply on a
                                                   policy-level basis, including those locations/buildings not scheduled below.
                                                   Loc.    Bldg.
                                                   No.     No.            Address, City & State
                                                   001     001            2235 W 74TH ST, CHICAGO, IL 60636
                                                   001     002            2235 W 74TH ST, CHICAGO, IL 60636
                                                   The limits listed in Section I below are the most we will pay for each coverage
                                                   in any one occurrence unless a different limit is listed in Section II below.
                                                   (Refer to policy language for specific coverages, conditions and exclusions.)
                                                                                        Section I
                                                   *For Coverage Denoted with an Asterisk Refer to Specific Coverage Form for Terms
                                                   and Conditions.
                                                   Coverage                                                              Limit of Insurance
                                                   *Accounts Receivable
                                                      Coverage Applicable at Your Premises                                        $25,000
                                                      Coverage Applicable Away from Your Premises                             No Coverage
                                                   *Brands and Labels                                                            Included
                                                   Changes in Temperature                                                          $1,000
                                                   Computer Coverage
                                                      Hardware, Data and Media                                                    $25,000
                                                   Laptops/Portable Computers and Software (Away from Premises)                   $10,000
                                                   Credit Card Invoices                                                            $1,000
                                                   *Debris Removal - Additional Insurance
                                                      Building & Contents (Combined)                                              $50,000
                                                   Deferred Payments                                                              $25,000
                                                   *Discharge from Sewer, Drain or Sump (Not Flood-related)
                                                     Property Damage                                                      $50,000
                                                                                                   Annual Aggregate Limit Applies
                                                   *Employee Theft           Or
                                                   *Employee Theft - per Loss Coverage                                            $25,000
                                                      Deductible Amount per Occurrence                                     Not Applicable
                                                   Extra Expense                                                                  $50,000




                                               .....................................................................................
                                                         Includes copyrighted material of ISO, Inc. with its permission.
                                                                                                                                            Comp. Exh. 1 -- p. 015
                                                    PAGE     01 OF   04           CP 70 97 (06-17)                11/07/18                  ORIGINAL
                                            PAGE     02 OF    04     CP 70 97 (06-17)                        11/07/18                 ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 25 of 239 PageID #:28
                                                                                                                                                41
                                                                                                      RENEWAL
                                                                                      COMMERCIAL PROPERTY EXPANDED COVERAGE
                                                                                         ENDORSEMENT - TIER 1 SCHEDULE
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS            AGENCY      12-01133      PROD.     000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                 ESSER HAYES INS GROUP INC
                                                   LLC.                                           2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                              COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                               TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998            .01.    WIC Account Number: 1270035528      .    M
                                                   Policy       From   11/12/18           at 12:01 A.M. Standard Time at your
                                                   Period       To     11/12/19           mailing address shown above.
                                               .....................................................................................
                                                *Fine Arts Floater
                                                   Max per Item                                                         $2,500
                                                   Catastrophe Limit                                                   $10,000
                                                   Deductible                                                   Not Applicable
                                                   Breakage                                         Breakage Exclusion Applies
                                                   Fire Department Service Charge                                                $10,000
                                                      (Virginia Includes Volunteer Fire Departments)
                                                      (Increased Limits are not Available For Arizona)
                                                   Fire Extinguisher Recharge Expense                                           Included
                                                   *Forgery or Alteration                                                      $25,000
                                                      Deductible Amount per Occurrence                                  Not Applicable
                                                   Foundations of Buildings                                                     Included
                                                   *Inside the Premises-Theft of Money & Securities                            $25,000
                                                      Deductible Amount per Occurrence                                  Not Applicable
                                                   *Outside the Premises-Theft of Money & Securities                           $25,000
                                                      Deductible Amount per Occurrence                                  Not Applicable
                                                   Inventory and Appraisals                                                      $10,000
                                                   Lock Replacement                                                               $2,500
                                                   Newly Acquired or Constructed Property
                                                      Buildings                                                    $1,000,000/180 Days
                                                      Business Personal Property                                     $500,000/180 Days
                                                   *Ordinance or Law
                                                   Loss to Undamaged Portion of Building (if Applicable)       Incl. up to Bldg. Limit
                                                      Demolition Cost                                                          $50,000
                                                    Increased Cost Of Construction                                             $50,000
                                                   Outdoor Property
                                                      Any One Tree, Shrub or Plant                                                $1,000
                                                      Any One Occurrence                                                         $10,000
                                                   Outdoor Signs                                                                 $12,500
                                                   Patterns, Dies, Molds, and Forms                                              $10,000
                                                   *Peak Season - Automatic Increase
                                                      Period (From/To): Annual Policy Period                 Lesser of: 25% or $50,000
                                                   Personal Effects and Property of Others
                                                      Any One Person in Any One Loss                                              $5,000
                                                      Any One Occurrence                                                         $10,000
                                                   *Pollutant Clean Up and Removal                                             $25,000
                                                      Deductible                                                        Not Applicable
                                                   Premises Boundary Increased Distance                                       1,000 Feet
                                                   Property in Transit                                                           $20,000


                                               .....................................................................................
                                                         Includes copyrighted material of ISO, Inc. with its permission.
                                                                                                                                           Comp. Exh. 1 -- p. 016
                                                    PAGE     02 OF   04          CP 70 97 (06-17)                11/07/18                  ORIGINAL
                                            PAGE     03 OF    04     CP 70 97 (06-17)                        11/07/18                 ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 26 of 239 PageID #:29
                                                                                                                                                 41
                                                                                                      RENEWAL
                                                                                      COMMERCIAL PROPERTY EXPANDED COVERAGE
                                                                                         ENDORSEMENT - TIER 1 SCHEDULE
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS            AGENCY      12-01133      PROD.      000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                 ESSER HAYES INS GROUP INC
                                                   LLC.                                           2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                              COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                               TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998            .01.    WIC Account Number: 1270035528       .    M
                                                   Policy       From   11/12/18           at 12:01 A.M. Standard Time at your
                                                   Period       To     11/12/19           mailing address shown above.
                                               .....................................................................................
                                                Property off Premises
                                                   Any One Occurence                                                   $25,000
                                                   Max per Salesperson                                                 $10,000
                                                   Reward Payment
                                                      Information                                                                $10,000
                                                      Stolen Property                                                            $10,000
                                                   *Spoilage Includes Refrigeration Maintenance Agreement,
                                                   Selling Price, Breakdown or Contamination and Power Outage                    $10,000
                                                      Deductible                                                                    $500
                                                   Stamps, Tickets, Including Lottery Tickets Held for Sale, and
                                                   Letters of Credit                                                                  $500
                                                   *Utility Services-Direct Damage
                                                   Building                                                                      $10,000
                                                      Includes: Water Supply Property,
                                                                Communication Supply Property (No Overhead
                                                                Transmission Lines),
                                                                Power Supply Property (No Overhead Transmission
                                                                Lines)
                                                   Business Personal Property                                                    $10,000
                                                      Includes: Water Supply Property,
                                                                Communication Supply Property (No Overhead
                                                                Transmission Lines),
                                                                Power Supply Property (No Overhead Transmission
                                                                Lines)
                                                   Vacancy                                                                  11% Occupied
                                                   *Valuable Papers and Records
                                                      All Other Covered Property                                                 $25,000
                                                      Property Away from Your Premises                                            $5,000
                                                      Deductible:                                                         Not Applicable
                                                   If you have purchased Business Income at a location described in the schedule
                                                   above, then the following coverages are also added to only those location(s) for
                                                   which Business Income has been purchased.
                                                   Coverage                                                             Limit of Insurance
                                                   Business Income from Dependent Properties - Including
                                                   Extra Expense                                                                 $25,000
                                                   *Discharge from Sewer, Drain, or Sump (Not Flood-related)
                                                    Business Income Including Extra Expense                               $50,000
                                                                                                   Annual Aggregate Limit Applies
                                                   Newly Acquired or Constructed Property
                                                       Business Income                                                          180 Days




                                               .....................................................................................
                                                         Includes copyrighted material of ISO, Inc. with its permission.
                                                                                                                                            Comp. Exh. 1 -- p. 017
                                                    PAGE     03 OF   04          CP 70 97 (06-17)                11/07/18                   ORIGINAL
                                            PAGE     04 OF    04     CP 70 97 (06-17)                        11/07/18                 ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 27 of 239 PageID #:30
                                                                                                                                                41
                                                                                                      RENEWAL
                                                                                      COMMERCIAL PROPERTY EXPANDED COVERAGE
                                                                                         ENDORSEMENT - TIER 1 SCHEDULE
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS            AGENCY      12-01133      PROD.     000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                 ESSER HAYES INS GROUP INC
                                                   LLC.                                           2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                              COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                               TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998            .01.    WIC Account Number: 1270035528      .    M
                                                   Policy       From   11/12/18           at 12:01 A.M. Standard Time at your
                                                   Period       To     11/12/19           mailing address shown above.
                                               .....................................................................................
                                               .....................................................................................
                                                If a limit is listed in Section II, that limit will supersede the limit in
                                                Section I for the designated coverage(s), location(s) and building(s)
                                                listed below. If no limit is listed in Section II there are no changes to
                                                section I.
                                                   Note: If "All" is designated as the Loc. No./Bldg. No. coverage applies to all
                                                   locations, including those locations / buildings not scheduled below.
                                                                                           Section II
                                                   Loc.    Bldg.
                                                   No.     No.   Coverage                                               Limit of Insurance




                                               .....................................................................................
                                                         Includes copyrighted material of ISO, Inc. with its permission.
                                                                                                                                           Comp. Exh. 1 -- p. 018
                                                    PAGE     04 OF   04          CP 70 97 (06-17)                11/07/18                  ORIGINAL
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 28 of 239 PageID #:31
                                                                                                                                 COMMERCIAL PROPERTY


                                                                      COMMERCIAL PROPERTY CONDITIONS
                                            This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable
                                            Loss Conditions and Additional Conditions in Commercial Property Coverage Forms.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            A.    CONCEALMENT, MISREPRESENTATION OR                     G.   OTHER INSURANCE
                                                  FRAUD
                                                                                                             1.   You may have other insurance subject to
                                                  This Coverage Part is void in any case of                       the same plan, terms, conditions and
                                                  fraud by you as it relates to this Coverage                     provisions as the insurance under this
                                                  Part at any time. It is also void if you or any                 Coverage Part. If you do, we will pay our
                                                  other insured, at any time, intentionally con-                  share of the covered loss or damage.
                                                  ceal or misrepresent a material fact concern-                   Our share is the proportion that the ap-
                                                  ing:                                                            plicable Limit of Insurance under this
                                                                                                                  Coverage Part bears to the Limits of In-
                                                  1.    This Coverage Part;                                       surance of all insurance covering on the
                                                  2.    The Covered Property;                                     same basis.
                                                  3.    Your interest in the Covered Property; or            2.   If there is other insurance covering the
                                                  4.    A claim under this Coverage Part.                         same loss or damage, other than that
                                                                                                                  described in 1. above, we will pay only
                                            B.    CONTROL OF PROPERTY                                             for the amount of covered loss or dam-
                                                                                                                  age in excess of the amount due from
                                                  Any act or neglect of any person other than                     that other insurance, whether you can
                                                  you beyond your direction or control will not                   collect on it or not. But we will not pay
                                                  affect this insurance.                                          more than the applicable Limit of Insur-
                                                                                                                  ance.
                                                  The breach of any condition of this Coverage
                                                  Part at any one or more locations will not af-        H.   POLICY PERIOD, COVERAGE TERRITORY
                                                  fect coverage at any location where, at the
                                                  time of loss or damage, the breach of condi-               Under this Coverage Part:
                                                  tion does not exist.
                                                                                                             1.   We cover loss or damage commencing:
                                            C.    INSURANCE UNDER TWO OR MORE COVER-
                                                  AGES                                                            a.   During the policy period shown in
                                                                                                                       the Declarations; and
                                                  If two or more of this policy's coverages apply                 b.   Within the coverage territory.
                                                  to the same loss or damage, we will not pay
                                                  more than the actual amount of the loss or                 2.   The coverage territory is:
                                                  damage.
                                                                                                                  a.   The United States of America (in-
                                            D.    LEGAL ACTION AGAINST US                                              cluding its territories and pos-
                                                                                                                       sessions);
                                                  No one may bring a legal action against us
                                                  under this Coverage Part unless:                                b.   Puerto Rico; and
                                                                                                                  c.   Canada.
                                                  1.    There has been full compliance with all
                                                        of the terms of this Coverage Part; and         I.   TRANSFER OF RIGHTS            OF     RECOVERY
                                                  2.    The action is brought within 2 years after           AGAINST OTHERS TO US
                                                        the date on which the direct physical loss           If any person or organization to or for whom
                                                        or damage occurred.                                  we make payment under this Coverage Part
                                                                                                             has rights to recover damages from another,
                                            E.    LIBERALIZATION                                             those rights are transferred to us to the extent
                                                  If we adopt any revision that would broaden                of our payment. That person or organization
                                                  the coverage under this Coverage Part with-                must do everything necessary to secure our
                                                  out additional premium within 45 days prior                rights and must do nothing after loss to im-
                                                  to or during the policy period, the broadened              pair them. But you may waive your rights
                                                  coverage will immediately apply to this Cov-               against another party in writing:
                                                  erage Part.
                                                                                                             1.   Prior to a loss to your Covered Property
                                            F.    NO BENEFIT TO BAILEE                                            or Covered Income.

                                                  No person or organization, other than you,                 2.   After a loss to your Covered Property or
                                                  having custody of Covered Property will ben-                    Covered Income only if, at time of loss,
                                                  efit from this insurance.                                       that party is one of the following:
                                            Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                                          CP 00 90 07 88
                                                                                                                                                 Page 1 of 2
                                                                                                                                                  Comp. Exh. 1 -- p. 019
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 29 of 239 PageID #:32
                                                a.   Someone insured by this insurance;
                                                b.   A business firm:
                                                     (1) Owned or controlled by you; or
                                                     (2) That owns or controls you; or
                                                c.   Your tenant.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This will not restrict your insurance.




                                                                                                                 CP 00 90 07 88
                                                                                                                   Page 2 of 2
                                                                                                                    Comp. Exh. 1 -- p. 020
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 30 of 239 PageID #:33


                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                 CAP ON LOSSES FROM CERTIFIED ACTS OF
                                                                              TERRORISM
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:

                                                 BOILER AND MACHINERY COVERAGE PART
                                                 COMMERCIAL INLAND MARINE COVERAGE PART
                                                 COMMERCIAL PROPERTY COVERAGE PART
                                                 EQUIPMENT BREAKDOWN COVERAGE PART
                                                 FARM COVERAGE PART
                                                 STANDARD PROPERTY POLICY

                                            A.    Cap On Certified Terrorism Losses                         If aggregate insured losses attributable to
                                                  "Certified act of terrorism" means an act that            terrorist acts certified under the Terrorism
                                                  is certified by the Secretary of the Treasury,            Risk Insurance Act exceed $100 billion in a
                                                  in accordance with the provisions of the fed-             calendar year and we have met our insurer
                                                  eral Terrorism Risk Insurance Act, to be an               deductible under the Terrorism Risk Insur-
                                                  act of terrorism pursuant to such Act. The                ance Act, we shall not be liable for the pay-
                                                  criteria contained in the Terrorism Risk In-              ment of any portion of the amount of such
                                                  surance Act for a "certified act of terrorism"            losses that exceeds $100 billion, and in such
                                                  include the following:                                    case insured losses up to that amount are
                                                                                                            subject to pro rata allocation in accordance
                                                  1.    The act resulted in insured losses in ex-           with procedures established by the Secretary
                                                        cess of $5 million in the aggregate, at-            of the Treasury.
                                                        tributable to all types of insurance
                                                        subject to the Terrorism Risk Insurance        B.   Application Of Exclusions
                                                        Act; and                                            The terms and limitations of any terrorism
                                                  2.    The act is a violent act or an act that is          exclusion, or the inapplicability or omission
                                                        dangerous to human life, property or                of a terrorism exclusion, do not serve to cre-
                                                        infrastructure and is committed by an in-           ate coverage for any loss which would other-
                                                        dividual or individuals as part of an effort        wise be excluded under this Coverage Part
                                                        to coerce the civilian population of the            or Policy, such as losses excluded by the
                                                        United States or to influence the policy            Nuclear Hazard Exclusion or the War And
                                                        or affect the conduct of the United States          Military Action Exclusion.
                                                        Government by coercion.

                                            © Insurance Services Office, Inc., 2015                                                       IL 09 52 01 15




                                                                                                                                              Comp. Exh. 1 -- p. 021
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 31 of 239 PageID #:34


                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                                          ILLINOIS CHANGES
                                            This endorsement modifies insurance provided under the following:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                    CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
                                                    COMMERCIAL PROPERTY COVERAGE PART
                                                    FARM COVERAGE PART
                                                    STANDARD PROPERTY POLICY

                                            A.    When this endorsement is attached to Stand-                           ("insured") commit fraud or conceal
                                                  ard Property Policy CP 00 99, the terms Cov-                          or misrepresent a fact in the process
                                                  erage Part and Coverage Form in this                                  leading to the issuance of this insur-
                                                  endorsement are replaced by the term Policy.                          ance, and such fraud, concealment
                                                                                                                        or misrepresentation is stated in the
                                            B.    The following is added to the Legal Action                            policy or endorsement or in the
                                                  Against Us Condition:                                                 written application for this policy
                                                                                                                        and:
                                                  The two year period for legal action against
                                                  us is extended by the number of days be-                              (1) Was made with actual intent to
                                                  tween the date the proof of loss is filed with                            deceive; or
                                                  us and the date we deny the claim in whole
                                                  or in part.                                                           (2) Materially affected either our
                                                                                                                            decision to provide this insur-
                                            C.    If this policy covers:                                                    ance or the hazard we as-
                                                                                                                            sumed.
                                                  1.    The following in a. and b., then Para-
                                                        graphs 2. and 3. apply:                                         However, this condition will not
                                                        a.     Real property used principally for                       serve as a reason to void this Cov-
                                                               residential purposes up to and in-                       erage Part or Coverage Form after
                                                               cluding a four family dwelling; or                       the Coverage Part or Coverage Form
                                                                                                                        has been in effect for one year or
                                                        b.     Household or personal property that                      one policy term, whichever is less.
                                                               is usual or incidental to the occu-
                                                               pancy of any premises used for res-                 b.   We do not provide coverage under
                                                               idential purposes.                                       this Coverage Part or Coverage
                                                                                                                        Form to you or any other insured
                                                  2.    The second paragraph of the Appraisal                           ("insured") who, at any time subse-
                                                        Condition is deleted and replaced by the                        quent to the issuance of this insur-
                                                        following:                                                      ance, commit fraud or intentionally
                                                                                                                        conceal or misrepresent a material
                                                        a.     Each party will pay its own appraiser                    fact relating to:
                                                               and bear the other expenses of the
                                                               appraisal and umpire equally, ex-                        (1) This Coverage Part or Coverage
                                                               cept as provided in b. below.                                Form;

                                                        b.     We will pay your appraiser's fee and                     (2) The Covered Property;
                                                               the umpire's appraisal fee, if the fol-
                                                               lowing conditions exist:                                 (3) Your interest in the Covered
                                                                                                                            Property; or
                                                               (1) You demanded the appraisal;
                                                                   and                                                  (4) A claim under this Coverage
                                                                                                                            Part or Coverage Form.
                                                               (2) The full amount of loss, as set
                                                                   by your appraiser, is agreed to                 c.   Notwithstanding     the   limitations
                                                                   by our appraiser or by the                           stated in 3.a. above, we may cancel
                                                                   umpire.                                              the Coverage Part or Coverage Form
                                                                                                                        in accordance with the terms of the
                                                  3.    The Concealment, Misrepresentation Or                           Cancellation Condition.
                                                        Fraud Condition is replaced by the fol-
                                                        lowing:                                           D.   For the Commercial Property Coverage Part
                                                                                                               and the Standard Property Policy, the follow-
                                                        Concealment,             Misrepresentation   Or        ing exclusion and related provisions are
                                                        Fraud                                                  added to Paragraph B.2. Exclusions in the
                                                                                                               Causes of Loss Forms and to any Coverage
                                                        a.     This Coverage Part or Coverage                  Form or policy to which a Causes of Loss
                                                               Form is void if you or any insured              Form is not attached:
                                            © Insurance Services Office, Inc., 2016                                                          IL 01 18 02 17
                                                                                                                                                 Page 1 of 2
                                                                                                                                                  Comp. Exh. 1 -- p. 022
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 32 of 239 PageID #:35
                                                 1.   We will not pay for loss or damage aris-                 a.   The loss ("loss") arose out of a pat-
                                                      ing out of any act an insured commits or                      tern of criminal domestic violence;
                                                      conspires to commit with the intent to                        and
                                                      cause a loss.
                                                                                                               b.   The perpetrator of the loss ("loss")
                                                      In the event of such loss, no insured is
                                                      entitled to coverage, even insureds who                       is criminally prosecuted for the act
                                                      did not commit or conspire to commit the                      causing the loss.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                      act causing the loss.                               3.   If we pay a claim pursuant to Paragraph
                                                 2.   However, this exclusion will not apply to                E.2., our payment to the "insured" is lim-
                                                      deny payment to an innocent co-insured                   ited to that "insured's" insurable interest
                                                      who did not cooperate in or contribute to                in the property less any payments we
                                                      the creation of the loss if:                             first made to a mortgagee or other party
                                                                                                               with a legal secured interest in the prop-
                                                      a.   The loss arose out of a pattern of                  erty. In no event will we pay more than
                                                           criminal domestic violence; and                     the Limit of Insurance.
                                                      b.   The perpetrator of the loss is            F.   The Intentional Loss Exclusion in the Capital
                                                           criminally prosecuted for the act              Assets Program (Output Policy) Coverage
                                                           causing the loss.                              Part is replaced by the following:
                                                 3.   If we pay a claim pursuant to Paragraph             1.   We will not pay for loss or damage aris-
                                                      D.2., our payment to the insured is lim-                 ing out of any act an insured commits or
                                                      ited to that insured's insurable interest in             conspires to commit with the intent to
                                                      the property less any payments we first                  cause a loss.
                                                      made to a mortgagee or other party with
                                                      a legal secured interest in the property.                In the event of such loss, no insured is
                                                      In no event will we pay more than the                    entitled to coverage, even insureds who
                                                      Limit of Insurance.                                      did not commit or conspire to commit the
                                                                                                               act causing the loss.
                                            E.   The Intentional Loss Exclusion in the Causes
                                                 of Loss Form - Farm Property, Mobile Agri-               2.   However, this exclusion will not apply to
                                                 cultural Machinery And Equipment Coverage                     deny payment to an innocent co-insured
                                                 Form and Livestock Coverage Form is re-                       who did not cooperate in or contribute to
                                                 placed by the following:                                      the creation of the loss if:
                                                 1.   We will not pay for loss ("loss") or dam-                a.   The loss arose out of a pattern of
                                                      age arising out of any act an "insured"                       criminal domestic violence; and
                                                      commits or conspires to commit with the
                                                      intent to cause a loss ("loss").                         b.   The perpetrator of the loss is
                                                      In the event of such loss ("loss"), no "in-                   criminally prosecuted for the act
                                                      sured" is entitled to coverage, even "in-                     causing the loss.
                                                      sureds" who did not commit or conspire
                                                                                                          3.   If we pay a claim pursuant to Paragraph
                                                      to commit the act causing the loss
                                                                                                               F.2., our payment to the insured is limited
                                                      ("loss").
                                                                                                               to that insured's insurable interest in the
                                                 2.   However, this exclusion, will not apply to               property less any payments we first
                                                      deny payment to an innocent co-                          made to a mortgagee or other party with
                                                      "insured" who did not cooperate in or                    a legal secured interest in the property.
                                                      contribute to the creation of the loss                   In no event will we pay more than the
                                                      ("loss") if:                                             Limit of Insurance.




                                                                                                                                         IL 01 18 02 17
                                                                                                                                             Page 2 of 2
                                                                                                                                              Comp. Exh. 1 -- p. 023
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 33 of 239 PageID #:36

                                            THIS ENDORSEMENT CHANGES THE POLICY.                              PLEASE READ IT CAREFULLY.

                                                 ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
                                            This endorsement modifies insurance provided under the following:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                        CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
                                                        COMMERCIAL PROPERTY COVERAGE PART
                                                        FARM COVERAGE PART

                                            A.    The Cancellation Common Policy Condition is                 If we cancel this policy based on one or
                                                  replaced by the following:                                  more of the above reasons except for
                                                                                                              nonpayment of premium, we will mail
                                                  Cancellation                                                written notice at least 60 days before the
                                                                                                              effective date of cancellation.     When
                                                  1.    The first Named Insured shown in the                  cancellation is for nonpayment of pre-
                                                        Declarations may cancel this policy by                mium, we will mail written notice at least
                                                        mailing to us advance written notice of               10 days before the effective date of can-
                                                        cancellation.                                         cellation.

                                                  2.    If this policy has been in effect for 60         4.   We will mail our notice to you, together
                                                        days or less, except as provided in para-             with our reason for cancellation, at your
                                                        graphs 8. and 9. below, we may cancel                 last mailing address known to us. Proof
                                                                                                              of mailing will be sufficient proof of no-
                                                        this policy by mailing written notice of
                                                                                                              tice.
                                                        cancellation at least:
                                                                                                         5.   Notification of cancellation will also be
                                                        a.     10 days before the effective date of           sent to your broker, if known, or agent of
                                                               cancellation if we cancel for non-             record, if known, and to the mortgagee
                                                               payment of premium; or                         or lienholder listed on the policy.

                                                        b.     30 days before the effective date of      6.   Notice of cancellation will state the ef-
                                                               cancellation if we cancel for any              fective date of cancellation. The policy
                                                               other reason.                                  period will end on that date.

                                                  3.    If this policy has been in effect for more       7.   If this policy is cancelled, we will send
                                                                                                              the first Named Insured any premium re-
                                                        than 60 days, except as provided in par-
                                                                                                              fund due. If we cancel, the refund will be
                                                        agraphs 8. and 9. below, we may cancel                pro rata. If the first Named Insured can-
                                                        this policy only for one or more of the               cels, the refund may be less than pro
                                                        following reasons:                                    rata. The cancellation will be effective
                                                                                                              even if we have not made or offered a
                                                        a.     Nonpayment of premium;                         refund.
                                                        b.     The policy was obtained through a         8.   Real Property Other Than Residential
                                                               material misrepresentation;                    Properties Occupied By Four Families Or
                                                                                                              Less
                                                        c.     You have violated any of the terms
                                                                                                              The following applies only if this policy
                                                               and conditions of the policy;
                                                                                                              covers real property other than residen-
                                                                                                              tial property occupied by four families or
                                                        d.     The risk originally accepted has
                                                                                                              less:
                                                               measurably increased;
                                                                                                              If any one or more of the following con-
                                                        e.     Certification to the Director of Insur-        ditions exists at any building that is Cov-
                                                               ance of the loss of reinsurance by             ered Property in this policy, we may
                                                               the insurer which provided coverage            cancel this policy by mailing to you writ-
                                                               to us for all or a substantial part of         ten notice of cancellation, by both certi-
                                                               the underlying risk insured; or                fied and regular mail, if;
                                                                                                              a.   After a fire loss, permanent repairs
                                                        f.     A determination by the Director that
                                                                                                                   to the building have not started
                                                               the continuation of the policy could                within 60 days of satisfactory adjust-
                                                               place us in violation of the insurance              ment of loss, unless the delay is due
                                                               laws of this State.                                 to a labor dispute or weather condi-
                                                                                                                   tions.
                                            © Insurance Services Office, Inc., 2017                                                     IL 02 84 01 18
                                                                                                                                            Page 1 of 3
                                                                                                                                             Comp. Exh. 1 -- p. 024
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 34 of 239 PageID #:37
                                                 b.   The building has been unoccupied
                                                      60 or more consecutive days. This                  The following applies only with respect
                                                      does not apply to:                                 to grain in public grain warehouses:
                                                                                                         The first Named Insured or we may can-
                                                      (1) Seasonal unoccupancy; or                       cel this policy at any time by mailing to:
                                                      (2) Buildings under repair, con-
                                                                                                         a.   The other; and
                                                          struction or reconstruction, if
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                          properly secured against unau-                 b.   The Director of the Illinois Depart-
                                                          thorized entry.                                     ment of Agriculture (at its Springfield
                                                 c.   The building has:                                       Office);

                                                      (1) An outstanding order to vacate;                60 days' written notice of cancellation.

                                                      (2) An outstanding demolition or-        B.   The following is added:
                                                          der; or                                   Nonrenewal
                                                      (3) Been declared unsafe in ac-               1.   If we decide not to renew or continue this
                                                          cordance with the law.
                                                                                                         policy, we will mail you written notice,
                                                 d.   Heat, water, sewer service or public               stating the reason for nonrenewal. Proof
                                                      lighting have not been connected to                of mailing will be sufficient proof of no-
                                                      the building for 30 consecutive days               tice.
                                                      or more.
                                                                                                    2.   Except as provided in Paragraph 6. be-
                                                 The policy will cancel 10 days following                low, we will mail you notice of
                                                 receipt of the written notice by the named              nonrenewal at least 60 days before the
                                                 insured(s).                                             end of the policy period.

                                            9.   Residential Properties Occupied By Four            3.   If we offer to renew or continue and you
                                                 Families Or Less                                        do not accept, this policy will terminate
                                                                                                         at the end of the current policy period.
                                                 The following applies if this policy covers             Failure to pay the required renewal or
                                                 residential properties occupied by four                 continuation premium when due shall
                                                 families or less:                                       mean that you have not accepted our of-
                                                 If this policy has been in effect for 60                fer.
                                                 days, or if this is a renewal policy, we
                                                                                                    4.   If we fail to mail proper written notice of
                                                 may only cancel this policy for one or
                                                                                                         nonrenewal and you obtain other insur-
                                                 more of the following reasons:
                                                                                                         ance, this policy will end on the effective
                                                 a.   Nonpayment of premium;                             date of that insurance.

                                                 b.   The policy was obtained by misrep-            5.   The following provision applies to poli-
                                                      resentation or fraud; or                           cies other than those described in Para-
                                                                                                         graph 6.:
                                                 c.   Any act that measurably increases
                                                      the risk originally accepted.                      Notification of nonrenewal will also be
                                                                                                         sent to your broker, if known, or agent of
                                                 If we cancel this policy based on one or                record, if known, and the mortgagee or
                                                 more of the above reasons except for                    lienholder listed on the policy.
                                                 nonpayment of premium, we will mail
                                                 written notice at least 30 days before the         6.   The following provision applies only if
                                                 effective date of cancellation.     When                this policy covers residential properties
                                                 cancellation is for nonpayment of pre-                  occupied by four families or less:
                                                 mium, we will mail written notice at least
                                                 10 days before the effective date of can-               a.   If this policy has been issued to you
                                                 cellation.                                                   and in effect with us for five or more
                                                                                                              years, we may not fail to renew this
                                            10. For insurance provided under the Com-                         policy unless:
                                                mercial Property Coverage Part and the
                                                Capital Assets Program (Output Policy)                        (1) The policy was obtained by
                                                Coverage Part, the following applies:                             misrepresentation or fraud and
                                                                                                                  we     mail   you    notice     of
                                                 Grain In Public Grain Warehouses                                 nonrenewal at least 30 days be-
                                                 (Not applicable to grain owned by the                            fore the end of the policy period
                                                 Commodity Credit Corporation)                                    as provided in 1. above;
                                                                                                                                    IL 02 84 01 18
                                                                                                                                        Page 2 of 3
                                                                                                                                         Comp. Exh. 1 -- p. 025
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 35 of 239 PageID #:38
                                                    (2) The risk originally accepted has            years, we may not fail to renew this
                                                        measurably increased and we                 policy unless you received 30 days'
                                                        mail you notice of nonrenewal               notice as provided in 1. above.
                                                        at least 30 days before the end
                                                                                               c.   Notification of nonrenewal will also
                                                        of the policy period as provided
                                                                                                    be sent to your broker, if known, or
                                                        in 1. above; or
                                                                                                    agent of record, if known, and to the
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                    (3) You received 60 days' notice of             last known mortgagee or lienholder.
                                                        our intent not to renew as pro-        d.   The nonrenewal shall not become
                                                        vided in 1. above.                          effective until at least 30 days from
                                                                                                    the proof of mailing date of the no-
                                               b.   If this policy has been issued to you           tice to you.
                                                    and in effect with us for less than five




                                                                                                                         IL 02 84 01 18
                                                                                                                             Page 3 of 3
                                                                                                                             Comp. Exh. 1 -- p. 026
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 36 of 239 PageID #:39
                                                                                                                            COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                 COMMERCIAL PROPERTY COVERAGE PART
                                                 STANDARD PROPERTY POLICY

                                            A.    The exclusion set forth in Paragraph B. ap-       C.   With respect to any loss or damage subject
                                                  plies to all coverage under all forms and              to the exclusion in Paragraph B., such exclu-
                                                  endorsements that comprise this Coverage               sion supersedes any exclusion relating to
                                                  Part or Policy, including but not limited to           "pollutants".
                                                  forms or endorsements that cover property         D.   The following provisions in this Coverage Part
                                                  damage to buildings or personal property and           or Policy are hereby amended to remove ref-
                                                  forms or endorsements that cover business              erence to bacteria:
                                                  income, extra expense or action of civil au-
                                                  thority.                                               1.   Exclusion of "Fungus", Wet Rot, Dry Rot
                                                                                                              And Bacteria; and
                                            B.    We will not pay for loss   or damage caused
                                                  by or resulting from any   virus, bacterium or         2.   Additional Coverage - Limited Coverage
                                                                                                              for "Fungus", Wet Rot, Dry Rot And Bac-
                                                  other microorganism that   induces or is capa-
                                                                                                              teria, including any endorsement in-
                                                  ble of inducing physical   distress, illness or             creasing the scope or amount of
                                                  disease.                                                    coverage.
                                                  However, this exclusion does not apply to         E.   The terms of the exclusion in Paragraph B.,
                                                  loss or damage caused by or resulting from             or the inapplicability of this exclusion to a
                                                  "fungus", wet rot or dry rot. Such loss or             particular loss, do not serve to create cover-
                                                  damage is addressed in a separate exclusion            age for any loss that would otherwise be ex-
                                                  in this Coverage Part or Policy.                       cluded under this Coverage Part or Policy.

                                            © ISO Properties, Inc., 2006                                                              CP 01 40 07 06




                                                                                                                                           Comp. Exh. 1 -- p. 027
                                                   Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 37 of 239 PageID #:40
                                            POLICY NUMBER: CWP 7928998                                                   COMMERCIAL PROPERTY

                                                         COMMERCIAL PROPERTY COVERAGE PART
                                                       EQUIPMENT BREAKDOWN COVERAGE SCHEDULE
                                            These coverages apply to all locations covered on the policy, unless otherwise specified.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                             SCHEDULE OF COVERED LOCATIONS WITH DEDUCTIBLES
                                            Loc.     Bldg.         Combined             Direct               Indirect               Spoilage
                                            No.      No.         All Coverages        Coverages             Coverages              Deductible
                                                                   Deductible         Deductible            Deductible        ($ Amt. or % of Loss)

                                            001      ALL        $ 2,500




                                                                                                                                   CP 70 83 04 08




                                                                                                                                        Comp. Exh. 1 -- p. 028
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 38 of 239 PageID #:41
                                            POLICY NUMBER: CWP 7928998                                                COMMERCIAL PROPERTY

                                                       COMMERCIAL PROPERTY COVERAGE PART
                                                     EQUIPMENT BREAKDOWN COVERAGE SCHEDULE
                                            Equipment Breakdown is subject to the Limits of Insurance shown in the Commercial Property Coverage
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            Part Declarations unless otherwise specified on the schedule below.

                                                          Coverages                                        Limits

                                                   Equipment Breakdown Limit                           $
                                                   Business Income                                     $
                                                   Extra Expense                                       $

                                            The Limits for the following Coverages are included in the Equipment Breakdown Coverage form for
                                            $50,000 each unless otherwise specified on the schedule below. (Note: The Service Interruption Limit
                                            will follow the Business Income, Extra Expense or Spoilage Limit with a 24 hour waiting period).

                                                          Coverages                                        Limits

                                                   Expediting Expenses                                 $
                                                   Hazardous Substances                                $
                                                   Spoilage                                            $
                                                   Computer Equipment                                  $
                                                   Data Restoration                                    $
                                                   Service Interruption                                $




                                                                                                                                CP 70 83 04 08




                                                                                                                                     Comp. Exh. 1 -- p. 029
                                               Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 39 of 239 PageID #:42
                                            POLICY NUMBER: CWP 7928998                                     COMMERCIAL PROPERTY

                                                      COMMERCIAL PROPERTY COVERAGE PART
                                                    EQUIPMENT BREAKDOWN COVERAGE SCHEDULE
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                               Other Conditions




                                                                                                                   CP 70 83 04 08




                                                                                                                        Comp. Exh. 1 -- p. 030
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 40 of 239 PageID #:43
                                                                                                                           COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                         EQUIPMENT BREAKDOWN COVERAGE
                                            This endorsement modifies insurance provided under the following:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                 COMMERCIAL PROPERTY COVERAGE PART

                                            A.    The following is added as an Additional Cov-                  (1) make temporary repairs; and
                                                  erage to the Causes of Loss - Basic Form,
                                                  Broad Form or Special Form.                                   (2) expedite permanent repairs or
                                                                                                                    permanent replacement.
                                                  Additional Coverage - Equipment Breakdown
                                                  The term Covered Cause of Loss includes the           b.      Hazardous Substances
                                                  Additional Coverage Equipment Breakdown                       We will pay for the additional cost to
                                                  as described and limited below:                               repair or replace Covered Property
                                                                                                                because of contamination by a "haz-
                                                  1.     We will pay for direct physical damage to              ardous substance." This includes
                                                         Covered Property that is the direct result
                                                                                                                the additional expenses to clean up
                                                         of an "accident." As used in this Addi-
                                                                                                                or dispose of such property.
                                                         tional Coverage, "accident" means a for-
                                                         tuitous event that causes direct physical              This does not include contamination
                                                         damage to "covered equipment." The                     of "perishable goods" by refrigerant,
                                                         event must be one of the following:                    including but not limited to ammo-
                                                                                                                nia, which is addressed in 2.c.(1)(b)
                                                         a.    mechanical breakdown, including                  below. As used in this coverage,
                                                               rupture or bursting caused by                    additional costs mean those beyond
                                                               centrifugal force;                               what would have been payable un-
                                                         b.    artificially generated electrical cur-           der this Equipment Breakdown Cov-
                                                               rent, including electric arcing, that            erage     had     no     "hazardous
                                                               disturbs electrical devices, appli-              substance" been involved.
                                                               ances or wires;                                  The most we will pay for loss, dam-
                                                                                                                age or expense under this coverage,
                                                         c.    explosion of steam boilers, steam
                                                                                                                including actual loss of Business In-
                                                               pipes, steam engines or steam tur-
                                                                                                                come you sustain and necessary
                                                               bines owned or leased by you, or
                                                                                                                Extra Expense you incur, if shown as
                                                               operated under your control;
                                                                                                                covered, is $50,000 unless otherwise
                                                         d.    loss or damage to steam boilers,                 shown in a Schedule.
                                                               steam pipes, steam engines or
                                                               steam turbines caused by or result-      c.      Spoilage
                                                               ing from any condition or event in-
                                                                                                                (1) We will pay:
                                                               side such equipment; or
                                                                                                                    (a) for physical damage to
                                                         e.    loss or damage to hot water boilers
                                                                                                                        "perishable goods" due to
                                                               or other water heating equipment
                                                                                                                        spoilage;
                                                               caused by or resulting from any
                                                               condition or event inside such boil-                 (b) for physical damage to
                                                               ers or equipment.                                        "perishable goods" due to
                                                                                                                        contamination from the re-
                                                  2.     Unless otherwise shown in the Schedule,
                                                                                                                        lease of refrigerant, includ-
                                                         the following coverages also apply to the
                                                                                                                        ing but not limited to
                                                         direct result of an "accident." These
                                                                                                                        ammonia;
                                                         coverages do not provide additional
                                                         amounts of insurance:                                      (c) any necessary expenses
                                                                                                                        you incur to reduce the
                                                         a.    Expediting Expenses
                                                                                                                        amount of loss under this
                                                               With respect to your damaged Cov-                        coverage to the extent that
                                                               ered Property, we will pay up to                         they do not exceed the
                                                               $50,000 unless otherwise shown in a                      amount of loss that other-
                                                               Schedule, the reasonable extra cost                      wise would have been pay-
                                                               to:                                                      able under this coverage.
                                            Includes copyrighted material of                                                        CP 70 84 04 08
                                            Insurance Services Office, Inc.,
                                            with its permission.                                                                        Page 1 of 6
                                                                                                                                          Comp. Exh. 1 -- p. 031
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 41 of 239 PageID #:44
                                                    (2) If you are unable to replace the                   air, water, steam, internet ac-
                                                        "perishable goods" before its                      cess, telecommunications ser-
                                                        anticipated sale, the amount of                    vices, wide area networks or
                                                        our payment will be determined                     data transmission. The equip-
                                                        on the basis of the sales price                    ment must meet the definition
                                                        of the "perishable goods" at the                   of "covered equipment" except
                                                        time of the "accident," less dis-                  that is not Covered Property.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                        counts and expenses you other-
                                                        wise     would     have     had.               (2) Unless otherwise shown in a
                                                        Otherwise our payment will be                      Schedule, Service Interruption
                                                        determined in accordance with                      coverage will not apply unless
                                                        the Valuation condition.                           the failure or disruption of ser-
                                                                                                           vice exceeds 24 hours imme-
                                                        The most we will pay for loss,                     diately following the "accident."
                                                        damage or expense under this
                                                        coverage is $50,000 unless oth-                (3) The most we will pay for loss,
                                                        erwise shown in the Schedule.                      damage or expense under this
                                                                                                           coverage is the limit that applies
                                               d.   Computer Equipment                                     to Business Income, Extra Ex-
                                                    We will pay for loss, damage or ex-                    pense or Spoilage, except that
                                                    pense caused by or resulting from                      if a limit is shown in a Schedule
                                                    an "accident" to "computer equip-                      for Service Interruption, that
                                                    ment."                                                 limit will apply to Business In-
                                                                                                           come and Extra Expense loss
                                                    The most we will pay for loss, dam-                    under this coverage.
                                                    age or expense under this coverage,
                                                    including actual loss of Business In-         g.   Business Income and Extra Expense
                                                    come you sustain and necessary                     Any insurance provided under this
                                                    Extra Expense you incur, is shown                  coverage part for Business Income
                                                    as covered, is $50,000 unless other-               or Extra Expense is extended to the
                                                    wise shown in a Schedule. Comput-                  coverage provided by this endorse-
                                                    ers used primarily to control or                   ment. The most we will pay for loss
                                                    operate "covered equipment" are                    of Business Income you sustain or
                                                    not subject to this limit.                         necessary Extra Expense you incur
                                                                                                       is the limit shown in the Declarations
                                               e.   Data Restoration
                                                                                                       for that coverage, unless otherwise
                                                    We will pay for your reasonable and                shown in a Schedule.
                                                    necessary cost to research, replace
                                                    and restore lost "data."                 3.   EXCLUSIONS

                                                    The most we will pay for loss or ex-          All exclusions in the Causes of Loss form
                                                    pense under this coverage, including          apply except as modified below and to
                                                    actual loss of Business Income you            the extent that coverage is specifically
                                                    sustain and necessary Extra Ex-               provided by this Additional Coverage
                                                    pense you incur, if shown as cov-             Equipment Breakdown.
                                                    ered, is $50,000 unless otherwise
                                                                                                  a.   The exclusions are modified as fol-
                                                    shown in a Schedule.
                                                                                                       lows:
                                               f.   Service Interruption
                                                                                                       (1) If the Causes of Loss - Basic
                                                    (1) Any insurance provided for                         Form or Causes of Loss - Broad
                                                        Business Income, Extra Expense                     Form applies, the following is
                                                        or Spoilage is extended to apply                   added to Exclusion B.2.:
                                                        to your loss, damage or ex-                        Depletion, deterioration, corro-
                                                        pense caused by an "accident"                      sion, erosion, wear and tear, or
                                                        to equipment that is owned by                      other gradually developing con-
                                                        a utility, landlord or other sup-                  ditions. But if an "accident" re-
                                                        plier with whom you have a                         sults, we will pay for the
                                                        contract to supply you with any                    resulting loss, damage or ex-
                                                        of the following services: elec-                   pense.
                                                        trical power, waste disposal, air
                                                        conditioning, refrigeration, heat-             (2) The following is added to Exclu-
                                                        ing, natural gas, compressed                       sion B.1.g.:
                                                                                                                           CP 70 84 04 08
                                                                                                                               Page 2 of 6
                                                                                                                                 Comp. Exh. 1 -- p. 032
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 42 of 239 PageID #:45
                                                        However, if electrical "covered            d.   With respect to Business Income,
                                                        equipment" requires drying out                  Extra Expense and Service Inter-
                                                        because of Water as described                   ruption coverages, we will also not
                                                        in g.(1) through g.(3) above, we                pay for:
                                                        will pay for the direct expenses
                                                        of such drying out subject to the               (1) loss caused by your failure to
                                                        applicable Limit of Insurance                       use due diligence and dispatch
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                        and deductible for Building or                      all reasonable means to resume
                                                        Business Personal Property,                         business; or
                                                        whichever applies.                              (2) any increase in loss resulting
                                                                                                            from an agreement between you
                                                    (3) If the Causes of Loss - Special
                                                                                                            and your customer or supplier.
                                                        Form applies, as respects this
                                                        endorsement only, the last par-            e.   We will not pay for loss, damage or
                                                        agraph of Exclusion B.2.d. is                   expense caused directly or indirectly
                                                        deleted and replaced with the                   by the following, whether or not
                                                        following:                                      caused by or resulting from an "ac-
                                                        But if an excluded cause of loss                cident": Any mold, fungus, mildew
                                                        that is listed in 2.d.(1) through               or yeast, including any spores or
                                                        (7) results in an "accident," we                toxins produced by or emanating
                                                                                                        from such mold, fungus, mildew or
                                                        will pay for the loss, damage or
                                                                                                        yeast. This includes, but is not lim-
                                                        expense caused by that "acci-
                                                                                                        ited to, costs arising from clean up,
                                                        dent."                                          removal, or abatement of such mold,
                                                                                                        fungus, mildew or yeast, spores or
                                               b.   We will not pay under this endorse-
                                                                                                        toxins. However, this exclusion does
                                                    ment for loss, damage or expense
                                                                                                        not apply to spoilage of personal
                                                    caused by or resulting from:                        property that is "perishable goods,"
                                                    (1) your failure to use all reason-                 to the extent that spoilage is covered
                                                                                                        under Spoilage coverage.
                                                        able means to protect Covered
                                                        Property from damage following             f.   We will not pay under this endorse-
                                                        an "accident";                                  ment for any loss or damage to ani-
                                                                                                        mals.
                                                    (2) any defect, programming error,
                                                        programming limitation, com-          4.   DEFINITIONS
                                                        puter virus, malicious code, loss
                                                                                                   The following definitions are added:
                                                        of "data," loss of access, loss of
                                                        use, loss of functionality or other        a.   "Boilers and vessels" means:
                                                        condition within or involving
                                                        "data" or "media" of any kind.                  (1) Any boiler, including attached
                                                        But if an "accident" results, we                    steam,     condensate      and
                                                        will pay for the resulting loss,                    feedwater piping; and
                                                        damage or expense; or
                                                                                                        (2) Any fired or unfired pressure
                                                    (3) any of the following tests:                         vessel subject to vacuum or
                                                                                                            internal pressure other than the
                                                        a hydrostatic, pneumatic or gas                     static pressure of its contents.
                                                        pressure test of any boiler or
                                                        pressure vessel, or an electrical               This term does not appear else-
                                                        insulation breakdown test of any                where in this endorsement, but may
                                                        type of electrical equipment.                   appear in a Schedule.

                                               c.   With respect to Service Interruption           b.   "Computer equipment" means Cov-
                                                    coverage, we will also not pay for an               ered Property that is electronic
                                                    "accident" caused by or resulting                   computer or other data processing
                                                    from: fire; lightning; windstorm or                 equipment, including "media" and
                                                    hail; explosion (except as specif-                  peripherals used in conjunction with
                                                                                                        such equipment.
                                                    ically provided in A.1.c. above);
                                                    smoke; aircraft or vehicles; riot or           c.   "Covered equipment"
                                                    civil commotion; vandalism; sprin-
                                                    kler leakage; falling objects; weight               (1) "Covered equipment" means,
                                                    of snow, ice or sleet; freezing; col-                   unless otherwise specified in a
                                                    lapse; flood or earth movement.                         Schedule, Covered Property:
                                                                                                                            CP 70 84 04 08
                                                                                                                                Page 3 of 6
                                                                                                                                  Comp. Exh. 1 -- p. 033
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 43 of 239 PageID #:46
                                                        (a) that generates, transmits or                    all will be considered "one acci-
                                                            utilizes energy, including                      dent." All "accidents" that are the
                                                            electronic communications                       result of the same event will be con-
                                                            and data processing equip-                      sidered "one accident."
                                                            ment; or
                                                                                                       h.   "Perishable goods" means personal
                                                        (b) which, during normal us-                        property maintained under con-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                            age, operates under vac-                        trolled conditions for its preserva-
                                                            uum or pressure, other than                     tion, and susceptible to loss or
                                                            the weight of its contents.                     damage if the controlled conditions
                                                                                                            change.
                                                    (2) None of the following is "cov-
                                                        ered equipment":                               i.   "Production machinery" means any
                                                                                                            machine or apparatus that proc-
                                                        (a) structure, foundation, cabi-                    esses or produces a product in-
                                                            net, compartment or air                         tended for eventual sale. However,
                                                            supported     structure  or                     "production machinery" does not
                                                            building;                                       mean any fired or unfired pressure
                                                                                                            vessel other than a cylinder contain-
                                                        (b) insulating or refractory ma-                    ing a movable plunger or piston.
                                                            terial;
                                                                                                            This term does not appear else-
                                                        (c) sewer piping, underground                       where in this endorsement, but may
                                                            vessels or piping, or piping                    appear in a Schedule.
                                                            forming a part of a sprinkler
                                                            system;                                    j.   "Vehicle" means, as respects this
                                                                                                            endorsement only, any machine or
                                                        (d) water piping other than                         apparatus that is used for transpor-
                                                            boiler feedwater piping,                        tation or moves under its own
                                                            boiler condensate return                        power. "Vehicle" includes, but is not
                                                            piping or water piping                          limited to, car, truck, bus, trailer,
                                                            forming a part of a refriger-                   train, aircraft, watercraft, forklift,
                                                            ating or air conditioning                       bulldozer, tractor or harvester.
                                                            system;
                                                                                                            However, any property that is sta-
                                                        (e) "vehicle" or any equipment                      tionary, permanently installed at a
                                                            mounted on a "vehicle";                         covered location and that receives
                                                                                                            electrical power from an external
                                                        (f)   satellite, spacecraft or any                  power source will not be considered
                                                              equipment mounted on a                        a "vehicle."
                                                              satellite or spacecraft;
                                                                                             B.   The Building and Personal Property Coverage
                                                        (g) dragline, excavation or               Form is modified as follows. The definitions
                                                            construction equipment; or            stated above also apply to section B. of this
                                                                                                  endorsement.
                                                        (h) equipment manufactured by
                                                            you for sale.                         1.   DEDUCTIBLE

                                               d.   "Data" means information or in-                    The deductible in the Declarations ap-
                                                    structions stored in digital code ca-              plies unless a separate Equipment
                                                    pable of being processed by                        Breakdown deductible is shown in a
                                                    machinery.                                         Schedule.    If a separate Equipment
                                                                                                       Breakdown deductible is shown, the fol-
                                               e.   "Hazardous substance" means any
                                                                                                       lowing applies.
                                                    substance that is hazardous to
                                                    health or has been declared to be                  Only as regards Equipment Breakdown
                                                    hazardous to health by a govern-                   Coverage, provision D. DEDUCTIBLE is
                                                    mental agency.                                     deleted and replaced with the following:

                                               f.   "Media" means material on which                    a.   Deductibles for Each Coverage
                                                    "data" is recorded, such as magnetic
                                                    tapes, hard disks, optical disks or                     (1) Unless the Schedule indicates
                                                    floppy disks.                                               that your deductible is com-
                                                                                                                bined for all coverages, multiple
                                               g.   "One accident" means: If an initial                         deductibles may apply to any
                                                    "accident" causes other "accidents,"                        "one accident."
                                                                                                                                CP 70 84 04 08
                                                                                                                                    Page 4 of 6
                                                                                                                                      Comp. Exh. 1 -- p. 034
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 44 of 239 PageID #:47
                                                    (2) We will not pay for loss, damage                 shall mean twenty-four consec-
                                                        or expense under any coverage                    utive hours.
                                                        until the amount of the covered
                                                        loss, damage or expense ex-                  (3) Multiple of Average Daily Value
                                                        ceeds the deductible amount in-                  (ADV)
                                                        dicated for that coverage in the                 If a deductible is expressed as
                                                        Schedule. We will then pay the                   a number of times ADV, that
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                        amount of loss, damage or ex-                    amount will be calculated as
                                                        pense in excess of the applica-                  follows:
                                                        ble deductible amount, subject
                                                        to the applicable limit.                         The ADV (Average Daily Value)
                                                                                                         will be the Business Income (as
                                                    (3) If deductibles vary by type of                   defined in any Business Income
                                                        "covered equipment" and more                     coverage that is part of this pol-
                                                        than one type of "covered                        icy) that would have been
                                                        equipment" is involved in any                    earned during the period of in-
                                                        "one accident," only the highest                 terruption of business had no
                                                        deductible for each coverage                     "accident" occurred, divided by
                                                        will apply.                                      the number of working days in
                                                                                                         that period. No reduction shall
                                               b.   Direct and Indirect Coverages                        be made for the Business In-
                                                                                                         come not being earned, or in the
                                                    (1) Direct Coverages Deductibles                     number of working days, be-
                                                        and Indirect Coverages Deduct-                   cause of the "accident" or any
                                                        ibles may be indicated in the                    other scheduled or unscheduled
                                                        Schedule.                                        shutdowns during the period of
                                                                                                         interruption. The ADV applies
                                                    (2) Unless more specifically indi-                   to the Business Income Value
                                                        cated in the Schedule:                           of the entire location, whether
                                                                                                         or not the loss affects the entire
                                                        (a) Indirect Coverages Deduct-                   location. If more than one lo-
                                                            ibles apply to Business In-                  cation is included in the valu-
                                                            come and Extra Expense                       ation of the loss, the ADV will
                                                            loss; and                                    be the combined value of all af-
                                                                                                         fected locations. For purposes
                                                        (b) Direct Coverages Deduct-                     of this calculation, the period of
                                                            ibles apply to all remaining                 interruption may not extend be-
                                                            loss, damage or expense                      yond the period of restoration.
                                                            covered by this endorse-                     The number indicated in the
                                                            ment.                                        Schedule will be multiplied by
                                                                                                         the ADV as determined above.
                                               c.   Application of Deductibles
                                                                                                         The result shall be used as the
                                                    (1) Dollar Deductibles                               applicable deductible.

                                                        We will not pay for loss, damage             (4) Percentage of Loss Deductibles
                                                        or expense resulting from any
                                                                                                         If a deductible is expressed as
                                                        "one accident" until the amount                  a percentage of loss, we will not
                                                        of loss, damage or expense ex-                   be liable for the indicated per-
                                                        ceeds the applicable Deductible                  centage of the gross amount of
                                                        shown in the Schedule. We will                   loss, damage or expense (prior
                                                        then pay the amount of loss,                     to any applicable deductible or
                                                        damage or expense in excess                      coinsurance) insured under the
                                                        of the applicable Deductible or                  applicable coverage. If the dol-
                                                        Deductibles, up to the applica-                  lar amount of such percentage
                                                        ble Limit of Insurance.                          is less than the indicated mini-
                                                                                                         mum deductible, the minimum
                                                    (2) Time Deductible                                  deductible will be the applicable
                                                        If a time deductible is shown in                 deductible.
                                                        the Schedule, we will not be lia-
                                                        ble for any loss occurring during   2.   CONDITIONS
                                                        the specified number of hours            The following conditions are in addition
                                                        or day immediately following the         to the Conditions in the Building and
                                                        "accident." If a time deductible         Personal Property Coverage Form and
                                                        is expressed in days, each day           the Common Policy Conditions.
                                                                                                                         CP 70 84 04 08
                                                                                                                             Page 5 of 6
                                                                                                                               Comp. Exh. 1 -- p. 035
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 45 of 239 PageID #:48
                                               a.   Suspension                                            place with equipment that is better
                                                                                                          for the environment, safer or more
                                                    Whenever "covered equipment" is
                                                                                                          efficient than the equipment being
                                                    found to be in, or exposed to, a dan-
                                                                                                          replaced.
                                                    gerous condition, any of our repre-
                                                    sentatives      may      immediately                  However, we will not pay more than
                                                    suspend the insurance against loss                    125% of what the cost would have
                                                    from an "accident" to that "covered                   been to repair or replace with like
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                    equipment." This can be done by                       kind and quality. This condition does
                                                    mailing or delivering a written notice                not increase any of the applicable
                                                    of suspension to:                                     limits. This condition does not apply
                                                                                                          to any property to which Actual Cash
                                                    (1) your last known address; or                       Value applies.
                                                    (2) the address where the "covered               d.   Coinsurance
                                                        equipment" is located.
                                                                                                          If a coinsurance percentage is
                                                        Once suspended in this way,                       shown in a Schedule for specified
                                                        your insurance can be rein-                       coverages, the following condition
                                                        stated only by an endorsement                     applies.
                                                        for that "covered equipment." If
                                                        we suspend your insurance, you                    We will not pay for the full amount
                                                        will get a pro rata refund of pre-                of your loss if the applicable limit is
                                                        mium for that "covered equip-                     less than the product of the specified
                                                        ment" for the period of                           coinsurance percentage times the
                                                        suspension. But the suspension                    value of the property subject to the
                                                        will be effective even if we have                 coverage at the time of the loss. In-
                                                        not yet made or offered a re-                     stead, we will determine what per-
                                                        fund.                                             centage this calculated product is
                                                                                                          compared to the applicable limit and
                                               b.   Jurisdictional Inspections                            apply that percentage to the gross
                                                                                                          amount of loss. We will then sub-
                                                    If any property that is "covered
                                                                                                          tract the applicable deductible. The
                                                    equipment" under this endorsement
                                                                                                          resulting amount, or the applicable
                                                    requires inspection to comply with
                                                                                                          limit, is the most we will pay. We
                                                    state or municipal boiler and pres-
                                                                                                          will not pay for the remainder of the
                                                    sure vessel regulations, we agree to
                                                                                                          loss.    Coinsurance applies sepa-
                                                    perform such inspection on your be-
                                                                                                          rately to each insured location.
                                                    half. We do not warrant that condi-
                                                    tions are safe or healthful.             The most we will pay for loss, damage or expense
                                                                                             under this endorsement arising from any "one
                                               c.   Environmental, Safety and Efficiency
                                                                                             accident" is the applicable Limit of Insurance in
                                                    Improvements
                                                                                             the Declarations unless otherwise shown in a
                                                    If "covered equipment" requires re-      Schedule.      Coverage provided under this
                                                    placement due to an "accident," we       endorsement does not provide an additional
                                                    will pay your additional cost to re-     amount of insurance.




                                                                                                                               CP 70 84 04 08
                                                                                                                                   Page 6 of 6
                                                                                                                                     Comp. Exh. 1 -- p. 036
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 46 of 239 PageID #:49
                                                                                                                         COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                            WATER EXCLUSION ENDORSEMENT
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                 COMMERCIAL PROPERTY COVERAGE PART
                                                 STANDARD PROPERTY POLICY

                                            A.    The exclusion in Paragraph B. replaces the              b.    Basements, whether paved or not;
                                                  Water Exclusion in this Coverage Part or Pol-                 or
                                                  icy.
                                                                                                          c.    Doors, windows or other openings;
                                            B.    Water                                                         or
                                                                                                     5.   Waterborne material carried or other-
                                                  1.    Flood, surface water, waves (including            wise moved by any of the water referred
                                                        tidal wave and tsunami), tides, tidal wa-         to in Paragraph 1., 3. or 4., or material
                                                        ter, overflow of any body of water, or            carried or otherwise moved by mudslide
                                                        spray from any of these, all whether or           or mudflow.
                                                        not driven by wind (including storm
                                                        surge);                                      This exclusion applies regardless of whether
                                                                                                     any of the above, in Paragraphs 1. through 5.,
                                                  2.    Mudslide or mudflow;                         is caused by an act of nature or is otherwise
                                                                                                     caused. An example of a situation to which
                                                  3.    Water that backs up or overflows or is       this exclusion applies is the situation where
                                                        otherwise discharged from a sewer,           a dam, levee, seawall or other boundary or
                                                        drain, sump, sump pump or related            containment system fails in whole or in part,
                                                        equipment;                                   for any reason, to contain the water.
                                                                                                     But if any of the above, in Paragraphs 1.
                                                  4.    Water under the ground surface pressing      through 5., results in fire, explosion or sprin-
                                                        on, or flowing or seeping through:           kler leakage, we will pay for the loss or dam-
                                                                                                     age caused by that fire, explosion or sprinkler
                                                        a.     Foundations, walls, floors or paved   leakage (if sprinkler leakage is a Covered
                                                               surfaces;                             Cause of Loss).

                                            © Insurance Services Office, Inc., 2008                                                CP 10 32 08 08




                                                                                                                                         Comp. Exh. 1 -- p. 037
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 47 of 239 PageID #:50
                                                                                                                        COMMERCIAL PROPERTY


                                                            ILLINOIS CHANGES - ARTIFICIALLY GENERATED
                                                                  ELECTRICAL CURRENT EXCLUSION
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                 COMMERCIAL PROPERTY COVERAGE PART
                                                 STANDARD PROPERTY POLICY
                                            A.    The exclusion set forth in:                       is replaced by the following exclusion:

                                                  1.    Paragraph B.2.a. of the Standard Prop-      We will not pay for loss or damage caused
                                                        erty Policy, the Causes Of Loss - Basic     by or resulting from artificially generated
                                                        Form, the Causes Of Loss - Broad Form       electrical current, including electric arcing,
                                                                                                    that disturbs electrical devices, appliances or
                                                        and the Causes Of Loss - Special Form;
                                                                                                    wires.
                                                        and
                                                                                                    But if artificially generated electrical current
                                                  2.    Paragraph B.2.b. of the Mortgageholders     results in fire, we will pay for the loss or
                                                        Errors And Omissions Coverage Form          damage caused by that fire.

                                            © Insurance Services Office, Inc., 2008                                               CP 01 49 06 07




                                                                                                                                        Comp. Exh. 1 -- p. 038
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 48 of 239 PageID #:51
                                                                                                                            COMMERCIAL PROPERTY


                                            BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
                                            Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights,
                                            duties and what is and is not covered.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations.
                                            The words "we", "us" and "our" refer to the Company providing this insurance.
                                            Other words and phrases that appear in quotation marks have special meaning. Refer to Section F.,
                                            Definitions.

                                            A.    Coverage                                                  the described premises include the area
                                                                                                            within 100 feet of the site at which the
                                                  1.    Business Income                                     described premises are located.
                                                        Business Income means the:
                                                                                                            With respect to the requirements set
                                                        a.     Net Income (Net Profit or Loss before        forth in the preceding paragraph, if you
                                                               income taxes) that would have been           occupy only part of the site at which the
                                                               earned or incurred; and                      described premises are located, your
                                                                                                            premises means:
                                                        b.     Continuing normal operating ex-
                                                               penses incurred, including payroll.          (a) The portion of the building which you
                                                                                                                rent, lease or occupy; and
                                                        For manufacturing risks, Net Income in-
                                                        cludes the net sales value of production.           (b) Any area within the building or on
                                                                                                                the site at which the described
                                                        Coverage is provided as described below                 premises are located, if that area
                                                        for one or more of the following options                services, or is used to gain access
                                                        for which a Limit of Insurance is shown                 to, the described premises.
                                                        in the Declarations:
                                                                                                       2.   Extra Expense
                                                        (1) Business Income Including "Rental
                                                            Value".                                         a.   Extra Expense Coverage is provided
                                                                                                                 at the premises described in the
                                                        (2) Business Income Other Than "Rental
                                                            Value".                                              Declarations only if the Declarations
                                                                                                                 show that Business Income Cover-
                                                        (3) "Rental Value".                                      age applies to that premises.

                                                                                                            b.   Extra Expense means necessary ex-
                                                        If option (1) above is selected, the term
                                                                                                                 penses you incur during the "period
                                                        Business Income will include "Rental
                                                                                                                 of restoration" that you would not
                                                        Value". If option (3) above is selected,
                                                                                                                 have incurred if there had been no
                                                        the term Business Income will mean
                                                                                                                 direct physical loss or damage to
                                                        "Rental Value" only.
                                                                                                                 property caused by or resulting from
                                                                                                                 a Covered Cause of Loss.
                                                        If Limits of Insurance are shown under
                                                        more than one of the above options, the                  We will pay Extra Expense (other
                                                        provisions of this Coverage Part apply                   than the expense to repair or re-
                                                        separately to each.                                      place property) to:

                                                        We will pay for the actual loss of Busi-                 (1) Avoid or minimize the "suspen-
                                                        ness Income you sustain due to the nec-                      sion" of business and to con-
                                                        essary "suspension" of your "operations"                     tinue    operations   at    the
                                                        during the "period of restoration". The                      described premises or at re-
                                                        "suspension" must be caused by direct                        placement premises or tempo-
                                                        physical loss of or damage to property                       rary     locations,   including
                                                        at premises which are described in the                       relocation expenses and costs
                                                        Declarations and for which a Business                        to equip and operate the re-
                                                        Income Limit of Insurance is shown in the                    placement location or tempo-
                                                        Declarations. The loss or damage must                        rary location.
                                                        be caused by or result from a Covered
                                                        Cause of Loss. With respect to loss of                   (2) Minimize the "suspension" of
                                                        or damage to personal property in the                        business if you cannot continue
                                                        open or personal property in a vehicle,                      "operations".
                                            © ISO Properties, Inc., 2007                                                             CP 00 30 06 07
                                                                                                                                         Page 1 of 9
                                                                                                                                          Comp. Exh. 1 -- p. 039
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 49 of 239 PageID #:52
                                                      We will also pay Extra Expense to             loss of Business Income you sustain
                                                      repair or replace property, but only          and necessary Extra Expense
                                                      to the extent it reduces the amount           caused by action of civil authority
                                                      of loss that otherwise have been              that prohibits access to the de-
                                                      payable under this Coverage Form.             scribed premises, provided that both
                                                                                                    of the following apply:
                                            3.   Covered Causes Of Loss
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                 See applicable Causes Of Loss Form as              (1) Access to the area immediately
                                                 shown in the Declarations.                             surrounding the damaged prop-
                                                                                                        erty is prohibited by civil au-
                                            4.   Additional Limitation - Interruption of                thority as a result of the
                                                 Computer Operations                                    damage, and the described
                                                                                                        premises are within that area
                                                 a.   Coverage for Business Income does                 but are not more than one mile
                                                      not apply when a "suspension" of                  from the damaged property; and
                                                      "operations" is caused by de-
                                                      struction or corruption of electronic         (2) The action of civil authority is
                                                      data, or any loss or damage to elec-              taken in response to dangerous
                                                      tronic data, except as provided un-               physical conditions resulting
                                                      der the Additional Coverage -                     from the damage or continua-
                                                      Interruption of Computer Operations.              tion of the Covered Cause of
                                                                                                        Loss that caused the damage,
                                                 b.   Coverage for Extra Expense does not               or the action is taken to enable
                                                      apply when action is taken to avoid               a civil authority to have unim-
                                                      or minimize a "suspension" of "op-                peded access to the damaged
                                                      erations" caused by destruction or                property.
                                                      corruption of electronic data, or any
                                                      loss or damage to electronic data,            Civil Authority Coverage for Busi-
                                                      except as provided under the Addi-            ness Income will begin 72 hours af-
                                                      tional Coverage - Interruption of             ter the time of the first action of civil
                                                      Computer Operations.                          authority that prohibits access to the
                                                 c.   Electronic data means information,            described premises and will apply
                                                      facts or computer programs stored             for a period of up to four consecutive
                                                      as or on, created or used on, or              weeks from the date on which such
                                                      transmitted to or from computer               coverage began.
                                                      software (including systems and ap-           Civil Authority Coverage for Extra
                                                      plications software), on hard or              Expense will begin immediately after
                                                      floppy disks, CD-ROMs, tapes,                 the time of the first action of civil
                                                      drives, cells, data processing de-            authority that prohibits access to the
                                                      vices or any other repositories of            described premises and will end:
                                                      computer software which are used
                                                      with electronically controlled equip-         (1) Four consecutive weeks after
                                                      ment. The term computer programs,                 the date of that action; or
                                                      referred to in the foregoing de-
                                                      scription of electronic data, means a         (2) When your Civil Authority Cov-
                                                      set of related electronic instructions            erage for Business Income
                                                      which direct the operations and                   ends;
                                                      functions of a computer or device
                                                      connected to it, which enable the             whichever is later.
                                                      computer or device to receive, proc-
                                                                                               b.   Alterations And New Buildings
                                                      ess, store, retrieve or send data.
                                                                                                    We will pay for the actual loss of
                                            5.   Additional Coverages                               Business Income you sustain and
                                                                                                    necessary Extra Expense you incur
                                                 a.   Civil Authority                               due to direct physical loss or dam-
                                                      In this Additional Coverage - Civil           age at the described premises
                                                      Authority, the described premises             caused by or resulting from any
                                                      are premises to which this Coverage           Covered Cause of Loss to:
                                                      Form applies, as shown in the Dec-
                                                      larations.                                    (1) New buildings or structures,
                                                                                                        whether complete or under con-
                                                      When a Covered Cause of Loss                      struction;
                                                      causes damage to property other
                                                      than property at the described                (2) Alterations or additions to exist-
                                                      premises, we will pay for the actual              ing buildings or structures; and
                                                                                                                          CP 00 30 06 07
                                                                                                                              Page 2 of 9
                                                                                                                                Comp. Exh. 1 -- p. 040
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 50 of 239 PageID #:53
                                                    (3) Machinery, equipment, supplies                the area where the described
                                                        or building materials located on              premises are located.
                                                        or within 100 feet of the de-
                                                        scribed premises and:                         Loss of Business Income must
                                                                                                      be caused by direct physical
                                                        (a) Used in the construction,                 loss or damage at the described
                                                            alterations or additions; or              premises caused by or resulting
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                      from any Covered Cause of
                                                        (b) Incidental to the occupancy               Loss.
                                                            of new buildings.
                                                                                                  (2) "Rental Value"
                                                    If such direct physical loss or dam-
                                                    age delays the start of "operations",             If the necessary "suspension"
                                                    the "period of restoration" for Busi-             of your "operations" produces a
                                                    ness Income Coverage will begin on                "Rental Value" loss payable un-
                                                    the date "operations" would have                  der this policy, we will pay for
                                                    begun if the direct physical loss or              the actual loss of "Rental Value"
                                                    damage had not occurred.                          you incur during the period that:

                                                                                                      (a) Begins on the date property
                                               c.   Extended Business Income                              is actually repaired, rebuilt
                                                                                                          or replaced and tenant-
                                                    (1) Business Income Other Than                        ability is restored; and
                                                        "Rental Value"
                                                                                                      (b) Ends on the earlier of:
                                                        If the necessary "suspension"
                                                        of your "operations" produces a                   (i)   The date you could re-
                                                        Business Income loss payable                            store    tenant  occu-
                                                        under this policy, we will pay for                      pancy, with reasonable
                                                        the actual loss of Business In-                         speed, to the level
                                                        come you incur during the pe-                           which would generate
                                                        riod that:                                              the "Rental Value" that
                                                                                                                would have existed if
                                                        (a) Begins on the date property                         no direct physical loss
                                                            (except "finished stock") is                        or damage had oc-
                                                            actually repaired, rebuilt or                       curred; or
                                                            replaced and "operations"
                                                            are resumed; and                              (ii) 30 consecutive days af-
                                                                                                               ter the date determined
                                                        (b) Ends on the earlier of:                            in (2)(a) above.

                                                            (i)   The date you could re-              However, Extended Business
                                                                  store    your    "oper-             Income does not apply to loss
                                                                  ations", with reason-               of "Rental Value" incurred as a
                                                                  able speed, to the level            result of unfavorable business
                                                                  which would generate                conditions caused by the impact
                                                                  the business income                 of the Covered Cause of Loss in
                                                                  amount that would                   the area where the described
                                                                  have existed if no di-              premises are located.
                                                                  rect physical loss or               Loss of "Rental Value" must be
                                                                  damage had occurred;                caused by direct physical loss
                                                                  or                                  or damage at the described
                                                                                                      premises caused by or resulting
                                                            (ii) 30 consecutive days af-
                                                                                                      from any Covered Cause of
                                                                 ter the date determined              Loss.
                                                                 in (1)(a) above.
                                                                                             d.   Interruption of Computer Operations
                                                        However, Extended Business
                                                        Income does not apply to loss             (1) Under this Additional Coverage,
                                                        of Business Income incurred as                electronic data has the meaning
                                                        a result of unfavorable business              described under Additional Lim-
                                                        conditions caused by the impact               itation - Interruption of Com-
                                                        of the Covered Cause of Loss in               puter Operations.
                                                                                                                       CP 00 30 06 07
                                                                                                                           Page 3 of 9
                                                                                                                            Comp. Exh. 1 -- p. 041
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 51 of 239 PageID #:54
                                                   (2) Subject to all provisions of this                      you to inspect, design, in-
                                                       Additional Coverage, you may                           stall, maintain, repair or re-
                                                       extend the insurance that ap-                          place that system.
                                                       plies to Business Income and
                                                       Extra Expense to apply to a                   (4) The most we will pay under this
                                                       "suspension" of "operations"                      Additional Coverage - Inter-
                                                       caused by an interruption in                      ruption of Computer Operations
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                       computer operations due to de-                    is $2,500 for all loss sustained
                                                       struction or corruption of elec-                  and expense incurred in any
                                                       tronic data due to a Covered                      one policy year, regardless of
                                                       Cause of Loss.                                    the number of interruptions or
                                                                                                         the number of premises, lo-
                                                   (3) With respect to the coverage                      cations or computer systems in-
                                                       provided under this Additional                    volved. If loss payment relating
                                                       Coverage, the Covered Causes                      to the first interruption does not
                                                       of Loss are subject to the fol-                   exhaust this amount, then the
                                                       lowing:                                           balance is available for loss or
                                                                                                         expense sustained or incurred
                                                       (a) If the Causes of Loss - Spe-                  as a result of subsequent inter-
                                                           cial Form applies, coverage                   ruptions in that policy year. A
                                                           under this Additional Cov-                    balance remaining at the end of
                                                           erage - Interruption Of                       a policy year does not increase
                                                           Computer Operations is                        the amount of insurance in the
                                                           limited to the "specified                     next policy year. With respect
                                                           causes of loss" as defined                    to any interruption which begins
                                                           in that form, and Collapse                    in one policy year and continues
                                                           as set forth in that form.                    or results in additional loss or
                                                                                                         expense in a subsequent policy
                                                       (b) If the Causes Of Loss -                       year(s), all loss and expense is
                                                           Broad Form applies, cover-                    deemed to be substained or in-
                                                           age under this Additional                     curred in the policy year in
                                                           Coverage - Interruption Of                    which the interruption began.
                                                           Computer Operations in-
                                                           cludes Collapse as set forth              (5) This Additional Coverage - In-
                                                           in that form.                                 terruption in Computer Oper-
                                                                                                         ations does not apply to loss
                                                       (c) If the Causes Of Loss Form                    sustained or expense incurred
                                                           is endorsed to add a Cov-                     after the end of the "period of
                                                           ered Cause of Loss, the ad-                   restoration", even if the amount
                                                           ditional Covered Cause of                     of insurance stated in (4) above
                                                           Loss does not apply to the                    has not been exhausted.
                                                           coverage provided under
                                                           this Additional Coverage -      6.   Coverage Extension
                                                           Interruption Of Computer             If a Coinsurance percentage of 50% or
                                                           Operations.                          more is shown in the Declarations, you
                                                                                                may extend the insurance provided by
                                                       (d) The Covered Causes of                this Coverage Part as follows:
                                                           Loss include a virus, harm-
                                                           ful code or similar instruc-         Newly Acquired Locations
                                                           tion introduced into or
                                                           enacted on a computer                a.   You may extend your Business In-
                                                           system (including electronic              come and Extra Expense Coverages
                                                           data) or a network to which               to apply to property at any location
                                                           it is connected, designed to              you acquire other than fairs or exhi-
                                                           damage or destroy any part                bitions.
                                                           of the system or disrupt its         b.   The most we will pay under this Ex-
                                                           normal operation.        But              tension, for the sum of Business In-
                                                           there is no coverage for in-              come loss and Extra Expense
                                                           terruption related to manip-              incurred, is $100,000 at each lo-
                                                           ulation of a computer                     cation.
                                                           system (including electronic
                                                           data) by any employee, in-           c.   Insurance under this Extension for
                                                           cluding a temporary or                    each newly acquired location will
                                                           leased employee, or by an                 end when any of the following first
                                                           entity retained by you or for             occurs:
                                                                                                                         CP 00 30 06 07
                                                                                                                             Page 4 of 9
                                                                                                                               Comp. Exh. 1 -- p. 042
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 52 of 239 PageID #:55
                                                           (1) This policy expires;                      If there is an appraisal, we will still retain
                                                                                                         our right to deny the claim.
                                                           (2) 30 days expire after you acquire
                                                               or begin to construct the prop-      2.   Duties In The Event Of Loss
                                                               erty; or
                                                                                                         a.   You must see that the following are
                                                           (3) You report values to us.                       done in the event of loss:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                           We will charge you additional pre-                 (1) Notify the police if a law may
                                                           mium for values reported from the                      have been broken.
                                                           date you acquire the property.
                                                                                                              (2) Give us prompt notice of the di-
                                                      The Additional Condition, Coinsurance,                      rect physical loss or damage.
                                                      does not apply to this Extension.                           Include a description of the
                                                                                                                  property involved.
                                            B.   Limits Of Insurance
                                                                                                              (3) As soon as possible, give us a
                                                 The most we will pay for loss in any one oc-                     description of how, when, and
                                                 currence is the applicable Limit of Insurance                    where the direct physical loss
                                                 shown in the Declarations.                                       or damage occurred.
                                                 Payments under the following coverages will                  (4) Take all reasonable steps to
                                                 not increase the applicable Limit of Insur-                      protect the Covered Property
                                                 ance:                                                            from further damage, and keep
                                                                                                                  a record of your expenses nec-
                                                 1.   Alterations And New Buildings;
                                                                                                                  essary to protect the Covered
                                                 2.   Civil Authority;
                                                                                                                  Property, for consideration in
                                                 3.   Extra Expense; or
                                                                                                                  the settlement of the claim. This
                                                 4.   Extended Business Income.
                                                                                                                  will not increase the Limit of In-
                                                 The amounts of insurance stated in the Inter-                    surance. However, we will not
                                                 ruption Of Computer Operations Additional                        pay for any subsequent loss or
                                                 Coverage and the Newly Acquired Locations                        damage resulting from a cause
                                                 Coverage Extension apply in accordance with                      of loss that is not a Covered
                                                 the terms of those coverages and are sepa-                       Cause of Loss. Also, if feasible,
                                                 rate from the Limit(s) of Insurance shown in                     set the damaged property aside
                                                 the Declarations for any other coverage.                         and in the best possible order
                                                                                                                  for examination.
                                            C.   Loss Conditions
                                                                                                              (5) As often as may be reasonably
                                                 The following conditions apply in addition to                    required, permit us to inspect
                                                 the Common Policy Conditions and the Com-                        the property proving the loss or
                                                 mercial Property Conditions.                                     damage and examine your
                                                                                                                  books and records.
                                                 1.   Appraisal
                                                                                                                  Also permit us to take samples
                                                      If we and you disagree on the amount of                     of damaged and undamaged
                                                      Net Income and operating expense or the                     property for inspection, testing
                                                      amount of loss, either may make written                     and analysis, and permit us to
                                                      demand for an appraisal of the loss. In                     make copies from your books
                                                      this event, each party will select a com-                   and records.
                                                      petent and impartial appraiser.
                                                                                                              (6) Send us a signed, sworn proof
                                                      The two appraisers will select an umpire.                   of loss containing the informa-
                                                      If they cannot agree, either may request                    tion we request to investigate
                                                      that selection be made by a judge of a                      the claim. You must do this
                                                      court having jurisdiction. The appraisers                   within 60 days after our request.
                                                      will state separately the amount of Net                     We will supply you with the
                                                      Income and operating expense or                             necessary forms.
                                                      amount of loss. If they fail to agree, they
                                                      will submit their differences to the                    (7) Cooperate with us in the inves-
                                                      umpire. A decision agreed to by any two                     tigation or settlement of the
                                                      will be binding. Each party will:                           claim.

                                                      a.   Pay its chosen appraiser; and                      (8) If you intend to continue your
                                                                                                                  business, you must resume all
                                                      b.   Bear the other expenses of the ap-                     or part of your "operations" as
                                                           praisal and umpire equally.                            quickly as possible.
                                                                                                                                    CP 00 30 06 07
                                                                                                                                        Page 5 of 9
                                                                                                                                          Comp. Exh. 1 -- p. 043
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 53 of 239 PageID #:56
                                                 b.   We may examine any insured under                            (b) Any Extra Expense that is
                                                      oath, while not in the presence of                              paid for by other insurance,
                                                      any other insured and at such times                             except for insurance that is
                                                      as may be reasonably required,                                  written subject to the same
                                                      about any matter relating to this in-                           plan, terms, conditions and
                                                      surance or the claim, including an                              provisions as this insur-
                                                      insured's books and records. In the                             ance; and
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                      event of an examination, an in-
                                                      sured's answers must be signed.                         (2) Necessary expenses that re-
                                                                                                                  duce the Business Income loss
                                            3.   Loss Determination                                               that otherwise would have been
                                                                                                                  incurred.
                                                 a.   The amount of Business Income loss
                                                      will be determined based on:                       c.   Resumption Of Operations

                                                      (1) The Net Income of the business                      We will reduce the amount of your:
                                                          before the direct physical loss                     (1) Business Income loss, other
                                                          or damage occurred;                                     than Extra Expense, to the ex-
                                                                                                                  tent you can resume your "op-
                                                      (2) The likely Net Income of the                            erations", in whole or in part, by
                                                          business if no physical loss or                         using damaged or undamaged
                                                          damage had occurred, but not                            property (including merchandise
                                                          including any Net Income that                           or stock) at the described
                                                          would likely have been earned                           premises or elsewhere.
                                                          as a result of an increase in the
                                                          volume of business due to fa-                       (2) Extra Expense loss to the extent
                                                          vorable business conditions                             you can return "operations" to
                                                          caused by the impact of the                             normal and discontinue such
                                                          Covered Cause of Loss on cus-                           Extra Expense.
                                                          tomers or on other businesses;
                                                                                                         d.   If you do not resume "operations",
                                                      (3) The operating expenses, includ-                     or do not resume "operations" as
                                                          ing payroll expenses, necessary                     quickly as possible, we will pay
                                                          to resume "operations" with the                     based on the length of time it would
                                                          same quality of service that ex-                    have taken to resume "operations"
                                                          isted just before the direct                        as quickly as possible.
                                                          physical loss or damage; and
                                                                                                    4.   Loss Payment
                                                      (4) Other relevant sources of infor-               We will pay for covered loss within 30
                                                          mation, including:                             days after we receive the sworn proof of
                                                                                                         loss, if you have complied with all of the
                                                          (a) Your financial records and                 terms of this Coverage Part and:
                                                              accounting procedures;
                                                                                                         a.   We have reached agreement with
                                                          (b) Bills, invoices and other                       you on the amount of loss; or
                                                              vouchers; and
                                                                                                         b.   An appraisal award has been made.
                                                          (c) Deeds, liens or contracts.
                                                                                               D.   Additional Condition
                                                 b.   The amount of Extra Expense will be
                                                      determined based on:                          COINSURANCE
                                                                                                    If a Coinsurance percentage is shown in the
                                                      (1) All expenses that exceed the              Declarations, the following condition applies
                                                          normal operating expenses that            in addition to the Common Policy Conditions
                                                          would have been incurred by               and the Commercial Property Conditions.
                                                          "operations" during the "period
                                                          of restoration" if no direct phys-        We will not pay the full amount of any Busi-
                                                          ical loss or damage had oc-               ness Income loss if the Limit of Insurance for
                                                          curred. We will deduct from the           Business Income is less than:
                                                          total of such expenses:                   1.   The Coinsurance percentage shown for
                                                                                                         Business Income in the Declarations;
                                                          (a) The salvage value that re-
                                                                                                         times
                                                              mains of any property
                                                              bought for temporary use              2.   The sum of:
                                                              during the "period of resto-
                                                              ration", once "operations"                 a.   The Net Income (Net Profit or Loss
                                                              are resumed; and                                before income taxes), and
                                                                                                                                  CP 00 30 06 07
                                                                                                                                      Page 6 of 9
                                                                                                                                        Comp. Exh. 1 -- p. 044
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 54 of 239 PageID #:57
                                                   b.   Operating expenses, including pay-      EXAMPLE #1 (UNDERINSURANCE)
                                                        roll expenses,
                                                                                                When: The Net Income and op-
                                                   that would have been earned or incurred              erating expenses for the
                                                   (had no loss occurred) by your "oper-                12 months following the
                                                   ations" at the described premises for the            inception, or last pre-
                                                   12 months following the inception, or last           vious anniversary date,
                                                                                                        of this policy at the de-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   previous anniversary date, of this policy
                                                   (whichever is later).                                scribed premises
                                                                                                        would have been:                   $400,000
                                            Instead, we will determine the most we will                 The Coinsurance per-
                                            pay using the following steps:                              centage is:                            50%
                                                                                                        The Limit of Insurance is:         $150,000
                                            Step (1): Multiply the Net Income and oper-                 The amount of loss is:             $ 80,000
                                                      ating expense for the 12 months
                                                      following the inception, or last pre-     Step (1): $400,000 x 50% = $200,000
                                                      vious anniversary date, of this pol-              (the minimum amount of
                                                      icy by the Coinsurance percentage;                insurance to meet your
                                                                                                        Coinsurance requirements)
                                            Step (2): Divide the Limit of Insurance for the
                                                      described premises by the figure          Step (2): $150,000 -: $200,000 = .75
                                                      determined in Step (1): and               Step (3): $80,000 x .75 = $60,000
                                            Step (3): Multiply the total amount of loss by
                                                                                                We will pay no more than $60,000. The remaining
                                                      the figure determined in Step (2):
                                                                                                $20,000 is not covered.
                                            We will pay the amount determined in Step
                                                                                                EXAMPLE #2 (ADEQUATE INSURANCE)
                                            (3) or the limit of insurance, whichever is less.
                                            For the remainder, you will either have to rely     When: The Net Income and op-
                                            on other insurance or absorb the loss your-               erating expenses for the
                                            self.                                                     12 months following the
                                                                                                      inception, or last pre-
                                            In determining operating expenses for the                 vious anniversary date,
                                            purpose of applying the Coinsurance condi-                of this policy at the
                                            tion, the following expenses, if applicable,              described premises
                                            shall be deducted from the total of all operat-
                                                                                                      would have been:                     $400,000
                                            ing expenses:
                                                                                                      The Coinsurance per-
                                                                                                      centage is:                              50%
                                            (1)    Prepaid freight - outgoing;                        The Limit of Insurance is:           $200,000
                                            (2)    Returns and allowances;                            The amount of loss is:               $ 80,000
                                            (3)    Discounts;
                                                                                                The minimum amount of insurance to meet your
                                            (4)    Bad debts;                                   Coinsurance requirement is $200,000 ($400,000 x
                                            (5)    Collection expenses;                         50%). Therefore, the Limit of Insurance in this
                                            (6)    Cost of raw stock and factory supplies       example is adequate and no penalty applies. We
                                                   consumed       (including   transportation   will pay no more than $80,000 (amount of loss).
                                                   charges);
                                            (7)    Cost of merchandise sold (including          This condition does not apply to Extra Expense
                                                   transportation charges);                     Coverage.
                                            (8)    Cost of other supplies consumed (includ-
                                                   ing transportation charges);
                                            (9)    Cost of services purchased from outsid-      E.   Optional Coverages
                                                   ers (not employees) to resell, that do not        If shown as applicable in the Declarations, the
                                                   continue under contract;                          following Optional Coverages apply sepa-
                                            (10)   Power, heat and refrigeration expenses            rately to each item.
                                                   that do not continue under contract (if
                                                   Form CP 15 11 is attached);
                                                                                                     1.   Maximum Period Of Indemnity
                                            (11)    All ordinary payroll expenses or the
                                                   amount of payroll expense excluded (if                 a.   The      Additional     Condition,
                                                   Form CP 15 10 is attached); and                             Coinsurance, does not apply to this
                                            (12)   Special deductions for mining properties                    Coverage Form at the described
                                                   (royalties unless specifically included in                  premises to which this Optional
                                                   coverage; actual depletion commonly                         Coverage applies.
                                                   known as unit or cost depletion - not
                                                   percentage depletion; welfare and retire-              b.   The most we will pay for the total of
                                                   ment fund charges based on tonnage;                         Business Income loss and Extra Ex-
                                                   hired trucks).                                              pense is the lesser of:
                                                                                                                                   CP 00 30 06 07
                                                                                                                                       Page 7 of 9
                                                                                                                                        Comp. Exh. 1 -- p. 045
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 55 of 239 PageID #:58
                                                           (1) The amount of loss sustained                            (b) Estimated for the 12 months
                                                               and expenses incurred during                                immediately following the
                                                               the 120 days immediately fol-                               inception of this Optional
                                                               lowing the beginning of the "pe-                            Coverage.
                                                               riod of restoration"; or
                                                                                                                   (2) The Declarations must indicate
                                                           (2) The Limit of Insurance shown in                         that the Business Income
                                                               the Declarations.                                       Agreed Value Optional Cover-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                       age applies, and an Agreed
                                                2.    Monthly Limit Of Indemnity                                       Value must be shown in the
                                                                                                                       Declarations. The Agreed Value
                                                      a.   The      Additional     Condition,                          should be at least equal to:
                                                           Coinsurance, does not apply to this
                                                           Coverage Form at the described                              (a) The Coinsurance percent-
                                                           premises to which this Optional                                 age shown in the Declara-
                                                           Coverage applies.                                               tions; multiplied by
                                                      b.   The most we will pay for loss of                            (b) The amount of Net Income
                                                           Business Income in each period of                               and operating expenses for
                                                           30 consecutive days after the begin-                            the following 12 months you
                                                           ning of the "period of restoration" is:                         report on the Work Sheet.
                                                           (1) The Limit of Insurance, multi-                 b.   The      Additional      Condition,
                                                               plied by                                            Coinsurance, is suspended until:
                                                           (2) The fraction shown in the Dec-                      (1) 12 months after the effective
                                                               larations for this Optional Cov-                        date of this Optional Coverage;
                                                               erage.                                                  or
                                            EXAMPLE                                                                (2) The expiration date of this pol-
                                                                                                                       icy;
                                            When: The Limit of Insurance is          $120,000
                                                  The fraction shown in the                                        whichever occurs first.
                                                  Declarations for this
                                                  Optional Coverage is                   1/4                  c.   We will reinstate the Additional
                                                  The most we will pay for                                         Condition, Coinsurance, automat-
                                                  loss in each period of 30                                        ically if you do not submit a new
                                                  consecutive days is:               $30,000                       Work Sheet and Agreed Value:
                                                  ($120,000 x 1/4 = $30,000)                                       (1) Within 12 months of the effective
                                                  If, in this example, the actual amount                               date of this Optional Coverage;
                                                  of loss is:                                                          or
                                                     Days 1-30:                          $40,000                   (2) When you request a change in
                                                     Days 31-60:                          20,000                       your Business Income Limit of
                                                     Days 61-90:                          30,000                       Insurance.
                                                                                         $90,000
                                                                                                              d.   If the Business Income Limit of In-
                                                     We will pay:                                                  surance is less than the Agreed
                                                     Days 1-30:                          $30,000                   Value, we will not pay more of any
                                                     Days 31-60:                          20,000                   loss than the amount of loss multi-
                                                     Days 61-90:                          30,000                   plied by:
                                                                                         $80,000                   (1) The Business Income Limit of
                                                     The remaining $10,000 is not covered.                             Insurance; divided by

                                                3.    Business Income Agreed Value                                 (2) The Agreed Value.

                                                      a.   To activate this Optional Coverage:       EXAMPLE

                                                           (1) A Business Income Report/Work         When: The Limit of Insurance is                $100,000
                                                               Sheet must be submitted to us               The Agreed Value is                      $200,000
                                                               and must show financial data for            The amount of loss is                    $ 80,000
                                                               your "operations":
                                                                                                     Step (1): $100,000 -: $200,000 = .50
                                                               (a) During the 12 months prior
                                                                   to the date of the Work           Step (2): .50 x $80,000 = $40,000
                                                                   Sheet; and                        We will pay $40,000. The remaining $40,000 is not
                                                                                                     covered.
                                                                                                                                         CP 00 30 06 07
                                                                                                                                             Page 8 of 9
                                                                                                                                              Comp. Exh. 1 -- p. 046
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 56 of 239 PageID #:59
                                                 4.   Extended Period Of Indemnity                       "Period of restoration" does not include
                                                                                                         any increased period required due to the
                                                      Under Paragraph A.5.c., Extended Busi-
                                                                                                         enforcement of any ordinance or law
                                                      ness Income, the number 30 in Subpara-
                                                                                                         that:
                                                      graphs (1)(b) and (2)(b) is replaced by the
                                                      number shown in the Declarations for                    (1) Regulates the construction, use
                                                      this Optional Coverage.                                     or repair, or requires the tearing
                                                                                                                  down of any property; or
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            F.   Definitions
                                                 1.   "Finished stock" means stock you have                   (2) Requires any insured or others
                                                      manufactured.                                               to test for, monitor, clean up,
                                                                                                                  remove, contain, treat, detoxify
                                                      "Finished stock" also includes whiskey                      or neutralize, or in any way re-
                                                      and alcoholic products being aged, un-                      spond to, or assess the effects
                                                      less there is a Coinsurance percentage                      of "pollutants".
                                                      shown for Business Income in the Decla-
                                                      rations.                                           The expiration date of this policy will not
                                                                                                         cut short the "period of restoration."
                                                      "Finished stock" does not include stock
                                                      you have manufactured that is held for        4.   "Pollutants" means any solid, liquid,
                                                      sale on the premises of any retail outlet          gaseous or thermal irritant or contam-
                                                      insured under this Coverage Part.                  inant, including smoke, vapor, soot,
                                                                                                         fumes, acids, alkalis, chemicals and
                                                 2.   "Operations" means:                                waste. Waste includes materials to be
                                                      a.   Your business activities occurring at         recycled, reconditioned or reclaimed.
                                                           the described premises; and              5.   "Rental Value" means Business Income
                                                      b.   The tenantability of the described            that consists of:
                                                           premises, if coverage for Business            a.   Net Income (Net Profit of Loss before
                                                           Income Including "Rental Value" or                 income taxes) that would have been
                                                           "Rental Value" applies.                            earned or incurred as rental income
                                                                                                              from tenant occupancy of the prem-
                                                 3.   "Period of restoration" means the period
                                                                                                              ises described in the Declarations
                                                      of time that:
                                                                                                              as furnished and equipped by you,
                                                      a.   Begins:                                            including fair rental value of any
                                                                                                              portion of the described premises
                                                           (1) 72 hours after the time of direct              which is occupied by you; and
                                                               physical loss or damage for
                                                               Business Income Coverage; or              b.   Continuing normal operating ex-
                                                                                                              penses incurred in connection with
                                                           (2) Immediately after the time of di-              that premises, including;
                                                               rect physical loss or damage for
                                                               Extra Expense Coverage;                        (1) Payroll; and
                                                                                                              (2) The amount of charges which
                                                           caused by or resulting from any
                                                                                                                  are the legal obligation of the
                                                           Covered Cause of Loss at the de-
                                                                                                                  tenant(s) but would otherwise
                                                           scribed premises; and
                                                                                                                  be your obligations.
                                                      b.   Ends on the earlier of:                  6.   "Suspension" means:
                                                           (1) The date when the property at             a.   The slowdown or cessation of your
                                                               the described premises should                  business activities; or
                                                               be repaired, rebuilt or replaced
                                                               with reasonable speed and sim-            b.   That a part of all of the described
                                                               ilar quality; or                               premises is rendered untenantable,
                                                                                                              if coverage for Business Income In-
                                                           (2) The date when business is re-                  cluding "Rental Value" or "Rental
                                                               sumed at a new permanent lo-                   Value" applies.
                                                               cation.




                                                                                                                                  CP 00 30 06 07
                                                                                                                                      Page 9 of 9
                                                                                                                                        Comp. Exh. 1 -- p. 047
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 57 of 239 PageID #:60
                                                                                                                            COMMERCIAL PROPERTY
                                                               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                         BUSINESS INCOME - ACTUAL LOSS SUSTAINED ENDORSEMENT
                                            This endorsement modifies insurance provided under the following:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
                                                  BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
                                            BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
                                            A.    For the purposes of this endorsement only, SECTION A. Coverage, 5. Additional Coverages, c. Ex-
                                                  tended Business Income, (1), (b), subparagraph (iii) is added:
                                                  (iii) 12 consecutive months after the date of direct physical loss.
                                            B.    For the purposes of this endorsement only, SECTION A. Coverage, 5. Additional Coverages, c. Ex-
                                                  tended Business Income, (2), (b), subparagraph (iii) is added:
                                                  (iii) 12 consecutive months after the date of direct physical loss.
                                            BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
                                            A.    For the purposes of this endorsement only, SECTION A. Coverage, 4. Additional Coverages, d. Ex-
                                                  tended Business Income, (1), (b), subparagraph (iii) is added:
                                                  (iii) 12 consecutive months after the date of direct physical loss.
                                            B.    For the purposes of this endorsement only, SECTION A. Coverage, 4. Additional Coverages, d. Ex-
                                                  tended Business Income, (2), (b), subparagraph (iii) is added:
                                                  (iii) 12 consecutive months after the date of direct physical loss.
                                            BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
                                            BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
                                            A.    When 12 months ALS (an acronym of Actual Loss Sustained) is shown in the Declarations as the
                                                  Limit of Insurance for Business Income for a specific item, SECTION B. Limits Of Insurance is deleted
                                                  in its entirety for that item.
                                            B.    For the purposes of this endorsement only, Section D., Additional Condition, Coinsurance does not
                                                  apply.
                                            C.    For the purposes of this endorsement only, Section F., Definitions, 3.b. subparagraph (3) is added:
                                                  (3) 12 consecutive months after the date of direct physical loss.
                                            D.    If the policy to which this endorsement is attached has been issued for a period of more than one
                                                  year, then this business income coverage is subject to annual rerating.

                                            Copyright, Insurance Services Office, Inc., 2007                                          CP 70 70 07 12




                                                                                                                                           Comp. Exh. 1 -- p. 048
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 58 of 239 PageID #:61

                                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                LOSS PAYEES / ADDITIONAL INSUREDS / MORTGAGEES
                                            The complete loss payee / additional insured / mortgagee read as follows:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            WESSEX 504 CORPORATION AND THE U.S
                                            SMALL BUSINESS ADMINISTRATION
                                            175 N. HARBOR DRIVE #3202
                                            CHICAGO, IL 60611




                                                                                                                        IL 70 32 01 05




                                                                                                                           Comp. Exh. 1 -- p. 049
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 59 of 239 PageID #:62
                                                                                                                             COMMERCIAL PROPERTY

                                            THIS ENDORSEMENT CHANGES THE POLICY.                               PLEASE READ IT CAREFULLY.

                                                                     BUSINESS INCOME CHANGES-
                                                              BEGINNING OF THE PERIOD OF RESTORATION
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                  BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
                                                  BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM

                                                                                               SCHEDULE

                                             Select Either A, or B


                                             A        X    72 Hour Time Period Is Replaced By 24 Hours
                                             B             72 Hour Time Period Is Eliminated


                                             Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


                                             A.    If the Schedule indicates that the 72-hour        B.   If the Schedule indicates that the 72-hour
                                                   time period is replaced by 24 hours, then;             time period is eliminated then;
                                                   1.     The 72-hour time period in the defi-            1.   The 72-hour time period in the defi-
                                                          nition of "period of restoration" is re-             nition of "period of restoration" is de-
                                                          placed by 24 hours. Therefore, the
                                                          period of restoration for Business In-               leted.     Therefore, the period of
                                                          come Coverage begins 24 hours after                  restoration for Business Income Cov-
                                                          the time of direct physical loss or                  erage begins at the time of direct
                                                          damage, subject to all other provisions              physical loss or damage, subject to all
                                                          of the definition of "period of restora-             other provisions of the definition of
                                                          tion"; and                                           "period of restoration"; and
                                                   2.     The 72-hour time period in the Civil            2.   The 72-hour time period in the Civil
                                                          Authority Additional Coverage is re-
                                                          placed by 24 hours. Therefore, cover-                Authority Additional Coverage is de-
                                                          age under the Additional Coverage -                  leted. Therefore, coverage under the
                                                          Civil Authority begins 24 hours after                Additional Coverage - Civil Authority
                                                          the time of action of civil authority,               begins at the time of action of civil au-
                                                          subject to all other provisions of the               thority, subject to all other provisions
                                                          Additional Coverage.                                 of that Additional Coverage.

                                            © ISO Properties, Inc., 2006                                                               CP 15 56 06 07




                                                                                                                                             Comp. Exh. 1 -- p. 050
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 60 of 239 PageID #:63
                                                                                                                        COMMERCIAL PROPERTY

                                                                           CAUSES OF LOSS - SPECIAL FORM
                                            Words and phrases that appear in quotation marks have special meaning. Refer to Section G., Defi-
                                            nitions.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            A.    Covered Causes Of Loss                                          shifting including soil conditions
                                                                                                                  which cause settling, cracking
                                                  When Special is shown in the Declarations,
                                                                                                                  or other disarrangement of
                                                  Covered Causes of Loss means Risks Of Di-
                                                  rect Physical Loss unless the loss is:                          foundations or other parts of
                                                                                                                  realty. Soil conditions include
                                                  1.    Excluded in Section B., Exclusions; or                    contraction, expansion, freez-
                                                                                                                  ing, thawing, erosion, improp-
                                                  2.    Limited in Section C., Limitations;                       erly compacted soil and the
                                                                                                                  action of water under the
                                                  that follow.                                                    ground surface.
                                            B.    Exclusions                                                  But if Earth Movement, as described
                                                                                                              in b.(1) through (4) above, results in
                                                  1.    We will not pay for loss or damage                    fire or explosion, we will pay for the
                                                        caused directly or indirectly by any of the           loss or damage caused by that fire
                                                        following. Such loss or damage is ex-                 or explosion.
                                                        cluded regardless of any other cause or
                                                        event that contributes concurrently or in             (5) Volcanic eruption, explosion or
                                                        any sequence to the loss.                                 effusion.      But if volcanic
                                                        a.     Ordinance Or Law                                   eruption, explosion or effusion
                                                                                                                  results in fire, building glass
                                                               The enforcement of any ordinance                   breakage or Volcanic Action, we
                                                               or law:                                            will pay for the loss or damage
                                                                                                                  caused by that fire, building
                                                               (1) Regulating the construction, use               glass breakage or Volcanic
                                                                   or repair of any property; or                  Action.
                                                               (2) Requiring the tearing down of                  Volcanic Action means direct
                                                                   any property, including the cost               loss or damage resulting from
                                                                   of removing its debris.                        the eruption of a volcano when
                                                                                                                  the loss or damage is caused
                                                               This exclusion, Ordinance Or Law,                  by:
                                                               applies whether the loss results
                                                               from:                                              (a) Airborne volcanic blast or
                                                                                                                      airborne shock waves;
                                                               (a) An ordinance or law that is en-
                                                                   forced even if the property has                (b) Ash, dust or       particulate
                                                                   not been damaged; or                               matter; or
                                                               (b) The increased costs incurred to                (c) Lava flow.
                                                                   comply with an ordinance or law
                                                                   in the course of construction,                 All volcanic eruptions that occur
                                                                   repair, renovation, remodeling                 within any 168-hour period will
                                                                   or demolition of property, or re-              constitute a single occurrence.
                                                                   moval of its debris, following a
                                                                   physical loss to that property.                Volcanic Action does not include
                                                                                                                  the cost to remove ash, dust or
                                                        b.     Earth Movement                                     particulate matter that does not
                                                                                                                  cause direct physical loss or
                                                               (1) Earthquake, including any earth                damage to the described prop-
                                                                   sinking, rising or shifting related            erty.
                                                                   to such event;
                                                                                                         c.   Governmental Action
                                                               (2) Landslide, including any earth
                                                                   sinking, rising or shifting related        Seizure or destruction of property by
                                                                   to such event;                             order of governmental authority.
                                                               (3) Mine     subsidence,  meaning              But we will pay for loss or damage
                                                                   subsidence of a man-made                   caused by or resulting from acts of
                                                                   mine, whether or not mining ac-            destruction ordered by govern-
                                                                   tivity has ceased;                         mental authority and taken at the
                                                                                                              time of a fire to prevent its spread,
                                                               (4) Earth   sinking  (other than               if the fire would be covered under
                                                                   sinkhole collapse), rising or              this Coverage Part.
                                            © ISO Properties, Inc., 2007                                                           CP 10 30 06 07
                                                                                                                                      Page 1 of 10
                                                                                                                                        Comp. Exh. 1 -- p. 051
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 61 of 239 PageID #:64
                                               d.   Nuclear Hazard                                  g.   Water
                                                    Nuclear reaction or radiation, or ra-                (1) Flood, surface water, waves,
                                                    dioactive contamination, however                         tides, tidal waves, overflow of
                                                    caused.                                                  any body of water, or their
                                                                                                             spray, all whether driven by
                                                    But if nuclear reaction or radiation,                    wind or not;
                                                    or radioactive contamination, results
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                    in fire, we will pay for the loss or                 (2) Mudslide or mudflow;
                                                    damage caused by that fire.
                                                                                                         (3) Water that backs up or over-
                                               e.   Utility Services                                         flows from a sewer, drain or
                                                                                                             sump; or
                                                    The failure of power, communi-
                                                    cation, water or other utility service               (4) Water under the ground surface
                                                    supplied to the described premises,                      pressing on, or flowing or
                                                    however caused, if the failure:                          seeping through:
                                                    (1) Originates away from the de-                          (a) Foundations, walls, floors
                                                        scribed premises; or                                      or paved surfaces;

                                                    (2) Originates at the described                           (b) Basements, whether paved
                                                        premises, but only if such failure                        or not; or
                                                        involves equipment used to
                                                                                                              (c) Doors, windows or other
                                                        supply the utility service to the                         openings.
                                                        described premises from a
                                                        source away from the described                   But if Water, as described in g.(1)
                                                        premises.                                        through g.(4) above, results in fire,
                                                                                                         explosion or sprinkler leakage, we
                                                    Failure of any utility service includes              will pay for the loss or damage
                                                    lack of sufficient capacity and re-                  caused by that fire, explosion or
                                                    duction in supply.                                   sprinkler leakage.
                                                    Loss or damage caused by a surge                h.   "Fungus", Wet Rot, Dry Rot And
                                                    of power is also excluded, if the                    Bacteria
                                                    surge would not have occurred but
                                                    for an event causing a failure of                    Presence,    growth,     proliferation,
                                                    power.                                               spread or any activity of "fungus",
                                                                                                         wet or dry rot or bacteria.
                                                    But if the failure or surge of power,                But if "fungus", wet or dry rot or
                                                    or the failure of communication, wa-                 bacteria results in a "specified cause
                                                    ter or other utility service, results in             of loss", we will pay for the loss or
                                                    a Covered Cause of Loss, we will                     damage caused by that "specified
                                                    pay for the loss or damage caused                    cause of loss".
                                                    by that Covered Cause of Loss.
                                                                                                         This exclusion does not apply:
                                                    Communication services include but
                                                    are not limited to service relating to               1.   When "fungus", wet or dry rot
                                                    Internet access to access to any                          or bacteria results from fire or
                                                    electronic, cellular or satellite net-                    lightning; or
                                                    work.                                                2.   To the extent that coverage is
                                               f.   War And Military Action                                   provided in the Additional Cov-
                                                                                                              erage - Limited Coverage For
                                                    (1) War, including undeclared or                          "Fungus", Wet Rot, Dry Rot And
                                                        civil war;                                            Bacteria with respect to loss or
                                                                                                              damage by a cause of loss other
                                                    (2) Warlike action by a military                          than fire or lightning.
                                                        force,   including  action    in            Exclusions B.1.a. through B.1.h. apply
                                                        hindering or defending against              whether or not the loss event results in
                                                        an actual or expected attack, by            widespread damage or affects a sub-
                                                        any government, sovereign or                stantial area.
                                                        other authority using military
                                                        personnel or other agents; or          2.   We will not pay for loss or damage
                                                                                                    caused by or resulting from any of the
                                                    (3) Insurrection, rebellion, revo-              following:
                                                        lution, usurped power, or action
                                                        taken by governmental authority             a.   Artificially generated     electrical,
                                                        in hindering or defending                        magnetic or electromagnetic energy
                                                        against any of these.                            that damages, disturbs, disrupts or
                                                                                                         otherwise interferes with any:
                                                                                                                              CP 10 30 06 07
                                                                                                                                 Page 2 of 10
                                                                                                                                    Comp. Exh. 1 -- p. 052
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 62 of 239 PageID #:65
                                                    (1) Electrical or electronic wire, de-          in a "specified cause of loss" or
                                                        vice, appliance, system or net-             building glass breakage, we will pay
                                                        work; or                                    for the loss or damage caused by
                                                                                                    that "specified cause of loss" or
                                                    (2) Device, appliance, system or                building glass breakage.
                                                        network utilizing cellular or sat-
                                                        ellite technology.                     e.   Explosion of steam boilers, steam
                                                                                                    pipes, steam engines or steam tur-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                    For the purpose of this exclusion,              bines owned or leased by you, or
                                                    electrical,        magnetic      or             operated under your control. But if
                                                    electromagnetic energy includes but             explosion of steam boilers, steam
                                                    is not limited to:                              pipes, steam engines or steam tur-
                                                        (a) Electrical current, including           bines results in fire or combustion
                                                            arcing;                                 explosion, we will pay for the loss
                                                                                                    or damage caused by that fire or
                                                        (b) Electrical charge produced              combustion explosion. We will also
                                                            or conducted by a magnetic              pay for loss or damage caused by
                                                            or electromagnetic field;               or resulting from the explosion of
                                                                                                    gases or fuel within the furnace of
                                                        (c) Pulse of electromagnetic                any fired vessel or within the flues
                                                            energy; or                              or passages through which the
                                                        (d) Electromagnetic waves or                gases of combustion pass.
                                                            microwaves.                        f.   Continuous or repeated seepage or
                                                    But if fire results, we will pay for the        leakage of water, or the presence or
                                                    loss or damage caused by that fire.             condensation of humidity, moisture
                                                                                                    or vapor, that occurs over a period
                                               b.   Delay, loss of use or loss of market.           of 14 days or more.
                                               c.   Smoke, vapor or gas from agricul-          g.   Water, other liquids, powder or
                                                    tural smudging or industrial oper-              molten material that leaks or flows
                                                    ations.                                         from plumbing, heating, air condi-
                                                                                                    tioning or other equipment (except
                                               d.   (1) Wear and tear;                              fire protective systems) caused by
                                                    (2) Rust or other corrosion, decay,             or resulting from freezing, unless:
                                                        deterioration, hidden or latent             (1) You do your best to maintain
                                                        defect or any quality in property
                                                                                                        heat in the building or structure;
                                                        that causes it to damage or de-
                                                        stroy itself;                                   or

                                                    (3) Smog;                                       (2) You drain the equipment and
                                                                                                        shut off the supply if the heat is
                                                    (4) Settling, cracking, shrinking or                not maintained.
                                                        expansion;
                                                                                               h.   Dishonest or criminal act by you, any
                                                    (5) Nesting or infestation, or dis-             of your partners, members, officers,
                                                        charge or release of waste pro-             managers, employees (including
                                                        ducts or secretions, by insects,            leased employees), directors, trus-
                                                        birds, rodents or other animals.            tees, authorized representatives or
                                                                                                    anyone to whom you entrust the
                                                    (6) Mechanical breakdown, includ-               property for any purpose:
                                                        ing rupture or bursting caused
                                                        by centrifugal force. But if me-            (1) Acting alone or in collusion with
                                                        chanical breakdown results in                   others; or
                                                        elevator collision, we will pay
                                                        for the loss or damage caused               (2) Whether or not occurring during
                                                        by that elevator collision.                     the hours of employment.
                                                    (7) The following causes of loss to             This exclusion does not apply to acts
                                                        personal property:                          of destruction by your employees
                                                                                                    (including leased employees); but
                                                        (a) Dampness or dryness of at-              theft by employees (including leased
                                                            mosphere;                               employees) is not covered.
                                                        (b) Changes in or extremes of
                                                                                               i.   Voluntary parting with any property
                                                            temperature; or
                                                                                                    by you or anyone else to whom you
                                                        (c) Marring or scratching.                  have entrusted the property if in-
                                                                                                    duced to do so by any fraudulent
                                                    But if an excluded cause of loss that           scheme, trick, device or false pre-
                                                    is listed in 2.d.(1) through (7) results        tense.
                                                                                                                        CP 10 30 06 07
                                                                                                                           Page 3 of 10
                                                                                                                              Comp. Exh. 1 -- p. 053
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 63 of 239 PageID #:66
                                               j.   Rain, snow, ice or sleet to personal           m. Neglect of an insured to use all rea-
                                                    property in the open.                             sonable means to save and preserve
                                                                                                      property from further damage at and
                                               k.   Collapse, including any of the fol-               after the time of loss.
                                                    lowing conditions of property or any
                                                    part of the property:                     3.   We will not pay for loss or damage
                                                                                                   caused by or resulting from any of the
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                    (1) An abrupt falling down or caving           following, 3.a. through 3.c. But if an ex-
                                                        in;                                        cluded cause of loss that is listed in 3.a.
                                                    (2) Loss of structural integrity, in-          through 3.c. results in a Covered Cause
                                                        cluding separation of parts of             of Loss, we will pay for the loss or dam-
                                                        the property or property in dan-           age caused by that Covered Cause of
                                                        ger of falling down or caving in;          Loss.
                                                        or
                                                                                                   a.   Weather conditions. But this exclu-
                                                    (3) Any cracking, bulging, sagging,                 sion only applies if weather condi-
                                                        bending,    leaning,    settling,               tions contribute in any way with a
                                                        shrinkage or expansion as such                  cause or event excluded in Para-
                                                        condition relates to (1) or (2)                 graph 1. above to produce the loss
                                                        above.                                          or damage.

                                                    But if collapse results in a Covered           b.   Acts or decisions, including the fail-
                                                    Cause of Loss at the described                      ure to act or decide, of any person,
                                                    premises, we will pay for the loss or               group, organization or governmental
                                                    damage caused by that Covered                       body.
                                                    Cause of Loss.
                                                                                                   c.   Faulty, inadequate or defective:
                                                    This exclusion, k., does not apply:
                                                                                                        (1) Planning, zoning, development,
                                                        (a) To the extent that coverage                     surveying, siting;
                                                            is provided under the Addi-
                                                            tional Coverage - Collapse;                 (2) Design, specifications, work-
                                                            or                                              manship, repair, construction,
                                                                                                            renovation, remodeling, grad-
                                                        (b) To collapse caused by one
                                                                                                            ing, compaction;
                                                            or more of the following:
                                                                                                        (3) Materials used in repair, con-
                                                             (i)   The "specified causes
                                                                                                            struction, renovation or remod-
                                                                   of loss";
                                                                                                            eling; or
                                                             (ii) Breakage of building
                                                                                                        (4) Maintenance;
                                                                  glass;
                                                                                                        of part or all of any property on or
                                                             (iii) Weight of rain that col-
                                                                                                        off the described premises.
                                                                   lects on a roof; or
                                                                                              4.   Special Exclusions
                                                             (iv) Weight of people or
                                                                  personal property.               The following provisions apply only to the
                                                                                                   specified Coverage Forms.
                                               l.   Discharge, dispersal, seepage, mi-
                                                    gration, release or escape of                  a.   Business Income (And Extra Ex-
                                                    "pollutants" unless the discharge,                  pense) Coverage Form, Business In-
                                                    dispersal, seepage, migration, re-                  come (Without Extra Expense)
                                                    lease or escape is itself caused by                 Coverage Form, Or Extra Expense
                                                    any of the "specified causes of loss".              Coverage Form
                                                    But if the discharge, dispersal,
                                                                                                        We will not pay for:
                                                    seepage, migration, release or es-
                                                    cape of "pollutants" results in a                   (1) Any loss caused by or resulting
                                                    "specified cause of loss", we will pay                  from:
                                                    for the loss or damage caused by
                                                    that "specified cause of loss".                         (a) Damage or destruction of
                                                                                                                "finished stock"; or
                                                    This exclusion l., does not apply to
                                                    damage to glass caused by chemi-
                                                    cals applied to the glass.
                                                                                                                               CP 10 30 06 07
                                                                                                                                  Page 4 of 10
                                                                                                                                    Comp. Exh. 1 -- p. 054
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 64 of 239 PageID #:67
                                                        (b) The time required to re-                      (c) Any other     consequential
                                                            produce "finished stock".                         loss.

                                                        This exclusion does not apply to         c.   Legal Liability Coverage Form
                                                        Extra Expense.
                                                                                                      (1) The following exclusions do not
                                                    (2) Any loss caused by or resulting                   apply to insurance under this
                                                        from direct physical loss or                      Coverage Form:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                        damage to radio or television
                                                        antennas (including satellite                     (a) Paragraph B.1.a.,       Ordi-
                                                        dishes) and their lead-in wiring,                     nance Or Law;
                                                        masts or towers.                                  (b) Paragraph B.1.c., Govern-
                                                                                                              mental Action;
                                                    (3) Any increase of loss caused by
                                                        or resulting from:                                (c) Paragraph B.1.d., Nuclear
                                                                                                              Hazard;
                                                        (a) Delay in rebuilding, repair-
                                                            ing or replacing the prop-                    (d) Paragraph B.1.e.,       Utility
                                                            erty      or       resuming                       Services; and
                                                            "operations", due to inter-
                                                            ference at the location of                    (e) Paragraph B.1.f., War And
                                                            the rebuilding, repair or re-                     Military Action.
                                                            placement by strikers or
                                                            other persons; or                         (2) The following additional exclu-
                                                                                                          sions apply to insurance under
                                                        (b) Suspension, lapse or can-                     this Coverage Form:
                                                            cellation of any license,
                                                            lease or contract. But if the                 (a) Contractual Liability
                                                            suspension, lapse or can-                         We will not defend any
                                                            cellation is directly caused                      claim or "suit", or pay dam-
                                                            by the "suspension" of "op-                       ages that you are legally li-
                                                            erations", we will cover                          able to pay, solely by
                                                            such loss that affects your                       reason of your assumption
                                                            Business Income during the                        of liability in a contract or
                                                            "period of restoration" and                       agreement. But this exclu-
                                                            any extension of the "period                      sion does not apply to a
                                                            of restoration" in accord-                        written lease agreement in
                                                            ance with the terms of the                        which you have assumed
                                                            Extended Business Income                          liability for building damage
                                                            Additional Coverage and                           resulting from an actual or
                                                            the Extended Period Of                            attempted burglary or rob-
                                                            Indemnity Optional Cover-                         bery, provided that:
                                                            age or any variation of
                                                            these.                                            (i)   Your assumption of li-
                                                                                                                    ability was executed
                                                    (4) Any Extra Expense caused by                                 prior to the accident;
                                                        or resulting from suspension,                               and
                                                        lapse or cancellation of any li-
                                                        cense, lease or contract beyond                       (ii) The building is Cov-
                                                        the "period of restoration".                               ered Property under
                                                                                                                   this Coverage Form.
                                                    (5) Any other consequential loss.
                                                                                                          (b) Nuclear Hazard
                                               b.   Leasehold Interest Coverage Form
                                                                                                              We will not defend any
                                                    (1) Paragraph B.1.a., Ordinance Or                        claim or "suit", or pay any
                                                        Law, does not apply to insur-                         damages, loss, expense or
                                                        ance under this Coverage Form.                        obligation, resulting from
                                                                                                              nuclear     reaction     or
                                                    (2) We will not pay for any loss                          radiation, or radioactive
                                                        caused by:                                            contamination,      however
                                                                                                              caused.
                                                        (a) Your cancelling the lease;
                                                                                            5.   Additional Exclusion
                                                        (b) The suspension, lapse or
                                                            cancellation of any license;         The following provisions apply only to the
                                                            or                                   specified property.
                                                                                                                          CP 10 30 06 07
                                                                                                                             Page 5 of 10
                                                                                                                               Comp. Exh. 1 -- p. 055
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 65 of 239 PageID #:68
                                                      LOSS OR DAMAGE TO PRODUCTS                               structure, caused by or resulting
                                                                                                               from theft.
                                                      We will not pay for loss or damage to any
                                                      merchandise, goods or other product                      However, this limitation does not
                                                      caused by or resulting from error or                     apply to:
                                                      omission by any person or entity (includ-
                                                      ing those having possession under an                     (1) Building materials and supplies
                                                      arrangement where work or a portion of                       held for sale by you, unless they
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                      the work is outsourced) in any stage of                      are insured under the Builders
                                                      the development, production or use of                        Risk Coverage Form; or
                                                      the product, including planning, testing,
                                                      processing,    packaging,     installation,              (2) Business Income Coverage or
                                                      maintenance or repair. This exclusion                        Extra Expense Coverage.
                                                      applies to any effect that compromises
                                                      the form, substance or quality of the pro-          e.   Property that is missing, where the
                                                      duct. But if such error or omission re-                  only evidence of the loss or damage
                                                      sults in a Covered Cause of Loss, we will                is a shortage disclosed on taking in-
                                                      pay for the loss or damage caused by                     ventory, or other instances where
                                                      that Covered Cause of Loss.                              there is no physical evidence to
                                                                                                               show what happened to the prop-
                                            C.   Limitations                                                   erty.
                                                 The following limitations apply to all policy
                                                                                                          f.   Property that has been transferred
                                                 forms and endorsements, unless otherwise
                                                 stated.                                                       to a person or to a place outside the
                                                                                                               described premises on the basis of
                                                 1.   We will not pay for loss of or damage to                 unauthorized instructions.
                                                      property, as described and limited in this
                                                      section. In addition, we will not pay for      2.   We will not pay for loss of or damage to
                                                      any loss that is a consequence of loss or           the following types of property unless
                                                      damage as described and limited in this             caused by the "specified causes of loss"
                                                      section.                                            or building glass breakage:

                                                      a.   Steam boilers, steam pipes, steam              a.   Animals, and then only if they are
                                                           engines or steam turbines caused                    killed or their destruction is made
                                                           by or resulting from any condition or               necessary.
                                                           event inside such equipment. But
                                                           we will pay for loss of or damage to           b.   Fragile articles such as statuary,
                                                           such equipment caused by or re-                     marbles, chinaware and porcelains,
                                                           sulting from an explosion of gases                  if broken. This restriction does not
                                                           or fuel within the furnace of any fired             apply to:
                                                           vessel or within the flues or pas-
                                                           sages through which the gases of                    (1) Glass; or
                                                           combustion pass.
                                                                                                               (2) Containers of property held for
                                                      b.   Hot water boilers or other water                        sale.
                                                           heating equipment caused by or re-
                                                           sulting from any condition or event            c.   Builders' machinery, tools and
                                                           inside such boilers or equipment,                   equipment owned by you or en-
                                                           other than an explosion.                            trusted to you, provided such prop-
                                                                                                               erty is Covered Property.
                                                      c.   The interior of any building or struc-              However, this limitation does not
                                                           ture, or to personal property in the                apply:
                                                           building or structure, caused by or
                                                           resulting from rain, snow, sleet, ice,              (1) If the property is located on or
                                                           sand or dust, whether driven by wind                    within 100 feet of the described
                                                           or not, unless:                                         premises, unless the premises
                                                           (1) The building or structure first                     is insured under the Builders
                                                               sustains damage by a Covered                        Risk Coverage Form; or
                                                               Cause of Loss to its roof or walls
                                                                                                               (2) To Business Income Coverage
                                                               through which the rain, snow,
                                                               sleet, ice, sand or dust enters;                    or to Extra Expense Coverage.
                                                               or                                    3.   The special limit shown for each cate-
                                                           (2) The loss or damage is caused               gory, a. through d., is the total limit for
                                                               by or results from thawing of              loss of or damage to all property in that
                                                               snow, sleet or ice on the build-           category. The special limit applies to any
                                                               ing or structure.                          one occurrence of theft, regardless of the
                                                                                                          types or number of articles that are lost
                                                      d.   Building materials and supplies not            or damaged in that occurrence. The
                                                           attached as part of the building or            special limits are:
                                                                                                                                   CP 10 30 06 07
                                                                                                                                      Page 6 of 10
                                                                                                                                         Comp. Exh. 1 -- p. 056
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 66 of 239 PageID #:69
                                                      a.   $2,500 for furs, fur garments and              b.   Insect or vermin damage that is hid-
                                                           garments trimmed with fur.                          den from view, unless the presence
                                                                                                               of such damage is known to an in-
                                                      b.   $2,500 for jewelry, watches, watch                  sured prior to collapse;
                                                           movements, jewels, pearls, precious
                                                           and semi-precious stones, bullion,             c.   Use of defective material or methods
                                                           gold, silver, platinum and other pre-               in construction, remodeling or reno-
                                                           cious alloys or metals. This limit                  vation if the abrupt collapse occurs
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                           does not apply to jewelry and                       during the course of the con-
                                                           watches worth $100 or less per item.                struction, remodeling or renovation.
                                                      c.   $2,500 for patterns, dies, molds and           d.   Use of defective material or methods
                                                           forms.                                              in construction, remodeling or reno-
                                                                                                               vation if the abrupt collapse occurs
                                                      d.   $250 for stamps, tickets, including                 after the construction, remodeling or
                                                           lottery tickets held for sale, and let-             renovation is complete, but only if
                                                           ters of credit.                                     the collapse is caused in part by:
                                                      These special limits are part of, not in                 (1) A cause of loss listed in 2.a. or
                                                      addition to, the Limit of Insurance appli-                   2.b.;
                                                      cable to the Covered Property.
                                                      This limitation, C.3., does not apply to                 (2) One or more of the "specified
                                                      Business Income Coverage or to Extra                         causes of loss";
                                                      Expense Coverage.
                                                                                                               (3) Breakage of building glass;
                                                 4.   We will not pay the cost to repair any
                                                      defect to a system or appliance from                     (4) Weight of people or personal
                                                      which water, other liquid, powder or                         property; or
                                                      molten material escapes. But we will
                                                      pay the cost to repair or replace dam-                   (5) Weight of rain that collects on a
                                                      aged parts of fire-extinguishing equip-                      roof.
                                                      ment if the damage:                            3.   This Additional Coverage - Collapse does
                                                      a.   Results in discharge of any sub-               not apply to:
                                                           stance from an automatic fire pro-
                                                                                                          a.   A building or any part of a building
                                                           tection system; or
                                                                                                               that is in danger of falling down or
                                                      b.   Is directly caused by freezing.                     caving in;

                                                      However, this limitation does not apply             b.   A part of a building that is standing,
                                                      to Business Income Coverage or to Extra                  even if it has separated from another
                                                      Expense Coverage.                                        part of the building; or

                                            D.   Additional Coverage - Collapse                           c.   A building that is standing or any
                                                                                                               part of a building that is standing,
                                                 The coverage provided under this Additional                   even if it shows evidence of crack-
                                                 Coverage - Collapse applies only to an abrupt                 ing, bulging, sagging, bending, lean-
                                                 collapse as described and limited in D.1.                     ing, settling, shrinkage or expansion.
                                                 through D.7.
                                                                                                     4.   With respect to the following property:
                                                 1.   For the purpose of this Additional Cover-
                                                      age - Collapse, abrupt collapse means               a.   Outdoor radio or television antennas
                                                      an abrupt falling down or caving in of a                 (including satellite dishes) and their
                                                      building or any part of a building with the              lead-in wiring, masts or towers;
                                                      result that the building or part of the
                                                      building cannot be occupied for its in-             b.   Awnings, gutters and downspouts;
                                                      tended purpose.
                                                                                                          c.   Yard fixtures;
                                                 2.   We will pay for direct physical loss or
                                                      damage to Covered Property, caused by               d.   Outdoor swimming pools;
                                                      abrupt collapse of a building or any part
                                                                                                          e.   Fences;
                                                      of a building that is insured under this
                                                      Coverage Form or that contains Covered              f.   Piers, wharves and docks;
                                                      Property insured under this Coverage
                                                      Form, if such collapse is caused by one             g.   Beach or diving platforms or ap-
                                                      or more of the following:                                purtenances;
                                                      a.   Building decay that is hidden from             h.   Retaining walls; and
                                                           view, unless the presence of such
                                                           decay is known to an insured prior             i.   Walks, roadways and other paved
                                                           to collapse;                                        surfaces;
                                                                                                                                   CP 10 30 06 07
                                                                                                                                      Page 7 of 10
                                                                                                                                         Comp. Exh. 1 -- p. 057
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 67 of 239 PageID #:70
                                                      if an abrupt collapse is caused by a          2.   We will pay for loss or damage by "fun-
                                                      cause of loss listed in 2.a. through 2.d.,         gus", wet or dry rot or bacteria. As used
                                                      we will pay for loss or damage to that             in this Limited Coverage, the term loss
                                                      property only if:                                  or damage means:
                                                      (1) Such loss or damage is a direct re-            a.   Direct physical loss or damage to
                                                          sult of the abrupt collapse of a                    Covered Property caused by "fun-
                                                          building insured under this Cover-                  gus", wet or dry rot or bacteria, in-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                          age Form; and                                       cluding the cost of removal of the
                                                      (2) The property is Covered Property                    "fungus", wet or dry rot or bacteria;
                                                          under this Coverage Form.                      b.   The cost to tear out and replace any
                                                 5.   If personal property abruptly falls down                part of the building or other property
                                                      or caves in and such collapse is not the                as needed to gain access to the
                                                      result of abrupt collapse of a building,                "fungus", wet or dry rot or bacteria;
                                                      we will pay for loss or damage to Cov-                  and
                                                      ered Property caused by such collapse
                                                      of personal property only if:                      c.   The cost of testing performed after
                                                                                                              removal, repair, replacement or res-
                                                      a.   The collapse of personal property                  toration of the damaged property is
                                                           was caused by a cause of loss listed               completed, provided there is a rea-
                                                           in 2.a. through 2.d.;                              son to believe that "fungus", wet or
                                                                                                              dry rot or bacteria are present.
                                                      b.   The personal property which col-
                                                           lapses is inside a building; and         3.   The coverage described under E.2. of this
                                                                                                         Limited Coverage is limited to $15,000.
                                                      c.   The property which collapses is not           Regardless of the number of claims, this
                                                           of a kind listed in 4., regardless of         limit is the most we will pay for the total
                                                           whether that kind of property is con-         of all loss or damage arising out of all
                                                           sidered to be personal property or            occurrences of "specified causes of loss"
                                                           real property.                                (other than fire or lightning) and Flood
                                                      The coverage stated in this Paragraph 5.           which take place in a 12-month period
                                                      does not apply to personal property if             (starting with the beginning of the pres-
                                                      marring and/or scratching is the only              ent annual policy period). With respect
                                                      damage to that personal property caused            to a particular occurrence of loss which
                                                      by the collapse.                                   results in "fungus", wet or dry rot or
                                                                                                         bacteria, we will not pay more than a to-
                                                 6.   This Additional Coverage - Collapse does           tal of $15,000 even if the "fungus", wet or
                                                      not apply to personal property that has            dry rot or bacteria continues to be pres-
                                                      not abruptly fallen down or caved in,              ent or active, or recurs, in a later policy
                                                      even if the personal property shows evi-           period.
                                                      dence of cracking, bulging, sagging,
                                                      bending, leaning, settling, shrinkage or      4.   The coverage provided under this Lim-
                                                      expansion.                                         ited Coverage does not increase the ap-
                                                                                                         plicable Limit of Insurance on any
                                                 7.   This Additional Coverage - Collapse will           Covered Property. If a particular occur-
                                                      not increase the Limits of Insurance pro-          rence results in loss or damage by "fun-
                                                      vided in this Coverage Part.                       gus", wet or dry rot or bacteria, and other
                                                 8.   The term Covered Cause of Loss in-                 loss or damage, we will not pay more, for
                                                      cludes the Additional Coverage - Col-              the total of all loss or damage, than the
                                                      lapse as described and limited in D.1.             applicable Limit of Insurance on the af-
                                                      through D.7.                                       fected Covered Property.
                                            E.   Additional Coverage - Limited Coverage For              If there is covered loss or damage to
                                                 "Fungus", Wet Rot, Dry Rot And Bacteria                 Covered Property, not caused by "fun-
                                                                                                         gus", wet or dry rot or bacteria, loss
                                                 1.   The coverage described in E.2. and E.6.            payment will not be limited by the terms
                                                      only applies when the "fungus", wet or             of this Limited Coverage, except to the
                                                      dry rot or bacteria is the result of one or        extent that "fungus", wet or dry rot or
                                                      more of the following causes that occurs           bacteria causes an increase in the loss.
                                                      during the policy period and only if all           Any such increase in the loss will be
                                                      reasonable means were used to save                 subject to the terms of this Limited Cov-
                                                      and preserve the property from further             erage.
                                                      damage at the time of and after that oc-
                                                      currence.                                     5.   The terms of this Limited Coverage do
                                                      a.   A "specified cause of loss" other             not increase or reduce the coverage
                                                           than fire or lightning; or                    provided under Paragraph F.2. (Water
                                                                                                         Damage, Other Liquids, Powder Or Mol-
                                                      b.   Flood, if the Flood Coverage En-              ten Material Damage) of this Causes Of
                                                           dorsement applies to the affected             Loss Form or under the Additional Cov-
                                                           premises.                                     erage - Collapse.
                                                                                                                                  CP 10 30 06 07
                                                                                                                                     Page 8 of 10
                                                                                                                                        Comp. Exh. 1 -- p. 058
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 68 of 239 PageID #:71
                                                 6.   The following, 6.a. or 6.b., applies only if                  (3) Theft of an entire bale, case or
                                                      Business Income and/or Extra Expense                              package by forced entry into a
                                                      Coverage applies to the described                                 securely locked body or com-
                                                      premises and only if the "suspension" of                          partment of the vehicle. There
                                                      "operations" satisfies all terms and con-                         must be visible marks of the
                                                      ditions of the applicable Business In-                            forced entry.
                                                      come and/or Extra Expense Coverage
                                                                                                               c.   The most we will pay for loss or
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                      Form.
                                                                                                                    damage under this Extension is
                                                      a.   If the loss which resulted in "fungus",                  $5,000.
                                                           wet or dry rot or bacteria does not in
                                                           itself necessitate a "suspension" of                This Coverage Extension is additional in-
                                                           "operations", but such "suspension"                 surance.    The Additional Condition,
                                                           is necessary due to loss or damage                  Coinsurance, does not apply to this Ex-
                                                           to property caused by "fungus", wet                 tension.
                                                           or dry rot or bacteria, then our pay-
                                                           ment under Business Income and/or              2.   Water Damage, Other Liquids, Powder
                                                           Extra Expense is limited to the                     Or Molten Material Damage
                                                           amount of loss and/or expense sus-                  If loss or damage caused by or resulting
                                                           tained in a period of not more than                 from covered water or other liquid, pow-
                                                           30 days. The days need not be con-                  der or molten material damage loss oc-
                                                           secutive.                                           curs, we will also pay the cost to tear out
                                                                                                               and replace any part of the building or
                                                      b    If a covered "suspension" of "oper-                 structure to repair damage to the system
                                                           ations" was caused by loss or dam-                  or appliance from which the water or
                                                           age other than "fungus", wet or dry                 other substance escapes. This Coverage
                                                           rot or bacteria but remediation of                  Extension does not increase the Limit of
                                                           "fungus", wet or dry rot or bacteria                Insurance.
                                                           prolongs the "period of restoration",
                                                           we will pay for loss and/or expense            3.   Glass
                                                           sustained during the delay (regard-
                                                           less of when such a delay occurs                    a.   We will pay for expenses incurred to
                                                           during the "period of restoration"),                     put up temporary plates or board up
                                                           but such coverage is limited to 30                       openings if repair or replacement of
                                                           days. The days need not be con-                          damaged glass is delayed.
                                                           secutive.
                                                                                                               b.   We will pay for expenses incurred to
                                            F.   Additional Coverage Extensions                                     remove or replace obstructions
                                                                                                                    when repairing or replacing glass
                                                 1.   Property In Transit                                           that is part of a building. This does
                                                      This Extension applies only to your per-                      not include removing or replacing
                                                      sonal property to which this form applies.                    window displays.

                                                      a.   You may extend the insurance pro-                   This Coverage Extension, F.3., does not
                                                           vided by this Coverage Part to apply                increase the Limit of Insurance.
                                                           to your personal property (other than
                                                                                                     G.   Definitions
                                                           property in the care, custody or con-
                                                           trol of your salespersons) in transit
                                                           more than 100 feet from the de-                1.   "Fungus" means any type or form of fun-
                                                           scribed premises. Property must be                  gus, including mold or mildew, and any
                                                           in or on a motor vehicle you own,                   mycotoxins, spores, scents or by-pro-
                                                           lease or operate while between                      ducts produced or released by fungi.
                                                           points in the coverage territory.
                                                                                                          2.   "Specified causes of loss" means the fol-
                                                      b.   Loss or damage must be caused by                    lowing: fire; lightning; explosion; wind-
                                                           or result from one of the following                 storm or hail; smoke; aircraft or vehicles;
                                                           causes of loss:                                     riot or civil commotion; vandalism; leak-
                                                                                                               age from fire extinguishing equipment;
                                                           (1) Fire, lightning, explosion, wind-               sinkhole collapse; volcanic action; falling
                                                               storm or hail, riot or civil com-               objects; weight of snow, ice or sleet; wa-
                                                               motion, or vandalism.                           ter damage.
                                                           (2) Vehicle collision, upset or over-               a.   Sinkhole collapse means the sudden
                                                               turn.   Collision means acci-                        sinking or collapse of land into un-
                                                               dental contact of your vehicle                       derground empty spaces created by
                                                               with another vehicle or object.                      the action of water on limestone or
                                                               It does not mean your vehicle's                      dolomite. This cause of loss does
                                                               contact with the roadbed.                            not include:
                                                                                                                                        CP 10 30 06 07
                                                                                                                                           Page 9 of 10
                                                                                                                                              Comp. Exh. 1 -- p. 059
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 69 of 239 PageID #:72
                                                    (1) The cost of filling sinkholes; or            roof or an outside wall of the
                                                                                                     building or structure is first
                                                    (2) Sinking or collapse of land into             damaged by a falling object.
                                                        man-made underground cavi-
                                                        ties.                               c.   Water damage means accidental
                                                                                                 discharge or leakage of water or
                                               b.   Falling objects does not include loss        steam as the direct result of the
                                                    or damage to:                                breaking apart or cracking of a
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                 plumbing, heating, air conditioning
                                                    (1) Personal property in the open;           or other system or appliance (other
                                                        or                                       than a sump system including its re-
                                                                                                 lated equipment and parts), that is
                                                    (2) The interior of a building or            located on the described premises
                                                        structure, or property inside a          and contains water or steam.
                                                        building or structure, unless the




                                                                                                                    CP 10 30 06 07
                                                                                                                      Page 10 of 10
                                                                                                                          Comp. Exh. 1 -- p. 060
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 70 of 239 PageID #:73
                                                                                                                           COMMERCIAL PROPERTY

                                                 BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                            Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights,
                                            duties and what is and is not covered.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations.
                                            The words "we", "us" and "our" refer to the Company providing this insurance.
                                            Other words and phrases that appear in quotation marks have special meaning. Refer to Section H.,
                                            Definitions.

                                            A.    Coverage                                                                tures, on or within 100 feet
                                                                                                                          of the described premises,
                                                  We will pay for direct physical loss of or
                                                  damage to Covered Property at the premises                              used for making additions,
                                                  described in the Declarations caused by or                              alterations or repairs to the
                                                  resulting from any Covered Cause of Loss.                               building or structure.

                                                  1.     Covered Property                                   b.   Your Business Personal Property lo-
                                                                                                                 cated in or on the building described
                                                         Covered Property, as used in this Cover-                in the Declarations or in the open (or
                                                         age Part, means the type of property de-                in a vehicle) within 100 feet of the
                                                         scribed in this section, A.1., and limited              described premises, consisting of
                                                         in A.2., Property Not Covered, if a Limit               the following unless otherwise spec-
                                                         of Insurance is shown in the Declarations               ified in the Declarations or on the
                                                         for that type of property.                              Your Business Personal Property -
                                                         a.    Building, meaning the building or                 Separation Of Coverage form:
                                                               structure described in the Declara-
                                                               tions, including:                                 (1) Furniture and fixtures;

                                                               (1) Completed additions;                          (2) Machinery and equipment;

                                                               (2) Fixtures, including outdoor fix-              (3) "Stock";
                                                                   tures;
                                                                                                                 (4) All other personal property
                                                               (3) Permanently installed:                            owned by you and used in your
                                                                                                                     business;
                                                                      (a) Machinery and
                                                                                                                 (5) Labor, materials or services
                                                                      (b) Equipment;                                 furnished or arranged by you on
                                                               (4) Personal property owned by you                    personal property of others;
                                                                   that is used to maintain or ser-
                                                                                                                 (6) Your use interest as tenant in
                                                                   vice the building or structure or
                                                                                                                     improvements and betterments.
                                                                   its premises, including:
                                                                                                                     Improvements and betterments
                                                                      (a) Fire-extinguishing     equip-              are fixtures, alterations, instal-
                                                                          ment;                                      lations or additions:

                                                                      (b) Outdoor furniture;                         (a) Made a part of the building
                                                                                                                         or structure you occupy but
                                                                      (c) Floor coverings; and                           do not own; and
                                                                      (d) Appliances used for refrig-                (b) You acquired or made at
                                                                          erating, ventilating, cook-                    your expense but cannot
                                                                          ing,    dishwashing      or                    legally remove;
                                                                          laundering;
                                                                                                                 (7) Leased personal property for
                                                               (5) If not covered by other insur-
                                                                   ance:                                             which you have a contractual
                                                                                                                     responsibility to insure, unless
                                                                      (a) Additions     under    con-                otherwise provided for under
                                                                          struction, alterations and                 Personal Property Of Others.
                                                                          repairs to the building or
                                                                          structure;                        c.   Personal Property Of Others that is:

                                                                      (b) Materials, equipment, sup-             (1) In your care, custody or control;
                                                                          plies and temporary struc-                 and
                                            Copyright, Insurance Services Office, Inc., 2007                                         CP 00 10 06 07
                                                                                                                                        Page 1 of 15
                                                                                                                                           Comp. Exh. 1 -- p. 061
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 71 of 239 PageID #:74
                                                      (2) Located in or on the building         n.   Electronic data, except as provided
                                                          described in the Declarations or           under the Additional Coverage -
                                                          in the open (or in a vehicle)              Electronic Data.      Electronic data
                                                          within 100 feet of the described           means information, facts or com-
                                                          premises.                                  puter programs stored as or on,
                                                                                                     created or used on, or transmitted to
                                                      However, our payment for loss of or            or from computer software (including
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                      damage to personal property of oth-            systems and applications software),
                                                      ers will only be for the account of the        on hard or floppy disks, CD-ROMs,
                                                      owner of the property.                         tapes, drives, cells, data processing
                                                                                                     devices or any other repositories of
                                            2.   Property Not Covered                                computer software which are used
                                                 Covered Property does not include:                  with electronically controlled equip-
                                                                                                     ment. The term computer programs,
                                                 a.   Accounts, bills, currency, deeds,              referred to in the foregoing de-
                                                      food stamps or other evidences of              scription of electronic data, means a
                                                      debt, money, notes or securities.              set of related electronic instructions
                                                      Lottery tickets held for sale are not          which direct the operations and
                                                      securities;                                    functions of a computer or device
                                                                                                     connected to it, which enables the
                                                 b.   Animals, unless owned by others                computer or device connected to re-
                                                      and boarded by you, or if owned by             ceive, process, store, retrieve or
                                                      you, only as "stock" while inside of           send data. This paragraph, n., does
                                                      buildings;                                     not apply to your "stock" of prepack-
                                                                                                     aged software;
                                                 c.   Automobiles held for sale;
                                                                                                o.   The cost to replace or restore the
                                                 d.   Bridges, roadways, walks, patios or            information on valuable papers and
                                                      other paved surfaces;                          records, including those which exist
                                                                                                     as electronic data. Valuable papers
                                                 e.   Contraband, or property in the                 and records include but are not lim-
                                                      course of illegal transportation or            ited to proprietary information,
                                                      trade;                                         books of account, deeds, manu-
                                                 f.   The cost of excavations, grading,              scripts, abstracts, drawings and card
                                                      backfilling or filling;                        index systems. Refer to the Cover-
                                                                                                     age Extension for Valuable Papers
                                                 g.   Foundations of buildings, structures,          And Records (Other Than Electronic
                                                      machinery or boilers if their founda-          Data) for limited coverage for valu-
                                                      tions are below:                               able papers and records other than
                                                                                                     those which exist as electronic data;
                                                      (1) The lowest basement floor; or
                                                                                                p.   Vehicles or self-propelled machines
                                                      (2) The surface of the ground, if              (including aircraft or watercraft) that:
                                                          there is no basement;
                                                                                                     (1) Are licensed for use on public
                                                 h.   Land (including land on which the                  roads; or
                                                      property is located), water, growing
                                                                                                     (2) Are operated principally away
                                                      crops or lawns;
                                                                                                         from the described premises.
                                                 i.   Personal property while airborne or
                                                                                                     This paragraph does not apply to:
                                                      waterborne;
                                                                                                     (a) Vehicles or self-propelled ma-
                                                 j.   Bulkheads, pilings, piers, wharves                 chines or autos you manufac-
                                                      or docks;                                          ture, process or warehouse;
                                                 k.   Property that is covered under an-             (b) Vehicles or self-propelled ma-
                                                      other coverage form of this or any                 chines, other than autos, you
                                                      other policy in which it is more spe-              hold for sale;
                                                      cifically described, except for the
                                                      excess of the amount due (whether              (c) Rowboats or canoes out of wa-
                                                      you can collect on it or not) from that            ter at the described premises;
                                                      other insurance;                                   or

                                                 l.   Retaining walls that are not part of           (d) Trailers, but only to the extent
                                                      a building;                                        provided for in the Coverage
                                                                                                         Extension for Non-owned De-
                                                 m. Underground pipes, flues or drains;                  tached Trailers
                                                                                                                          CP 00 10 06 07
                                                                                                                             Page 2 of 15
                                                                                                                                Comp. Exh. 1 -- p. 062
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 72 of 239 PageID #:75
                                                 q.   The following property while outside            (4) We will pay up to an additional
                                                      of buildings:                                       $10,000 for debris removal ex-
                                                                                                          pense, for each location, in any
                                                      (1) Grain, hay, straw or other crops;               one occurrence of physical loss
                                                                                                          or damage to Covered Property,
                                                      (2) Fences, radio or television an-                 if one or both of the following
                                                          tennas     (including    satellite              circumstances apply:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                          dishes) and their lead-in wiring,
                                                          masts or towers, trees, shrubs                    (a) The total of the actual de-
                                                          or plants (other than "stock" of                      bris removal expense plus
                                                          trees, shrubs or plants), all ex-                     the amount we pay for di-
                                                          cept as provided in the Cover-                        rect physical loss or dam-
                                                          age Extensions.                                       age exceeds the Limit of
                                                                                                                Insurance on the Covered
                                            3.   Covered Causes Of Loss                                         Property that has sustained
                                                                                                                loss or damage.
                                                 See applicable Causes Of Loss Form as
                                                 shown in the Declarations.                                 (b) The actual debris removal
                                                                                                                expense exceeds 25% of
                                            4.   Additional Coverages                                           the sum of the deductible
                                                                                                                plus the amount that we
                                                 a.   Debris Removal                                            pay for direct physical loss
                                                                                                                or damage to the Covered
                                                      (1) Subject to Paragraphs (3) and
                                                                                                                Property that has sustained
                                                          (4), we will pay your expense to
                                                                                                                loss or damage.
                                                          remove debris of Covered Prop-
                                                          erty caused by or resulting from                  Therefore, if (4)(a) and/or (4)(b)
                                                          a Covered Cause of Loss that                      apply, our total payment for di-
                                                          occurs during the policy period.                  rect physical loss or damage
                                                          The expenses will be paid only                    and debris removal expense
                                                          if they are reported to us in                     may reach but will never exceed
                                                          writing within 180 days of the                    the Limit of Insurance on the
                                                          date of direct physical loss or                   Covered Property that has sus-
                                                          damage.                                           tained loss or damage, plus
                                                                                                            $10,000.
                                                      (2) Debris removal does not apply
                                                          to costs to:                                (5) Examples
                                                                                                            The following examples assume
                                                          (a) Extract "pollutants"     from
                                                                                                            that there is no Coinsurance
                                                              land or water; or
                                                                                                            penalty.
                                                          (b) Remove, restore or replace       Example #1
                                                              polluted land or water.
                                                                                               Limit of Insurance                   $ 90,000
                                                      (3) Subject to the exceptions in
                                                                                               Amount of Deductible                 $     500
                                                          Paragraph (4), the following
                                                          provisions apply:                    Amount of Loss                       $ 50,000

                                                          (a) The most we will pay for the     Amount of Loss Payable               $ 49,500
                                                              total of direct physical loss                                   ($50,000 - $500)
                                                              or damage plus debris re-
                                                                                               Debris Removal Expense               $ 10,000
                                                              moval expense is the Limit
                                                              of Insurance applicable to       Debris Removal Expense
                                                              the Covered Property that        Payable                              $ 10,000
                                                              has sustained loss or dam-       ($10,000 is 20% of $50,000)
                                                              age.
                                                                                                            The debris removal expense is
                                                          (b) Subject to (a) above, the                     less than 25% of the sum of the
                                                              amount we will pay for de-                    loss payable plus the deduct-
                                                              bris removal expense is                       ible. The sum of the loss paya-
                                                              limited to 25% of the sum                     ble and the debris removal
                                                              of the deductible plus the                    expense ($49,500 + $10,000 =
                                                              amount that we pay for di-                    $59,500) is less than the Limit of
                                                              rect physical loss or dam-                    Insurance. Therefore the full
                                                              age     to   the   Covered                    amount of debris removal ex-
                                                              Property that has sustained                   pense is payable in accordance
                                                              loss or damage.                               with the terms of Paragraph (3).
                                                                                                                             CP 00 10 06 07
                                                                                                                                Page 3 of 15
                                                                                                                                  Comp. Exh. 1 -- p. 063
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 73 of 239 PageID #:76
                                            Example #2                                       c.   Fire Department Service Charge
                                            Limit of Insurance                  $ 90,000          When the fire department is called
                                                                                                  to save or protect Covered Property
                                            Amount of Deductible                $    500
                                                                                                  from a Covered Cause of Loss, we
                                            Amount of Loss                      $ 80,000          will pay up to $1,000 unless a higher
                                                                                                  limit is shown in the Declarations, for
                                            Amount of Loss Payable              $ 79,500          your liability for fire department ser-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                          ($80,000 - $500)        vice charges:
                                            Debris Removal Expense              $ 30,000          (1) Assumed by contract or agree-
                                            Debris Removal Expense                                    ment prior to loss; or
                                            Payable
                                                                                                  (2) Required by local ordinance.
                                                      Basic Amount              $ 10,500
                                                                                                  No Deductible applies to this Addi-
                                                      Additional Amount         $ 10,000          tional Coverage.
                                                         The basic amount payable for        d.   Pollutant Clean-up And Removal
                                                         debris removal expense under
                                                         the terms of Paragraph (3) is            We will pay your expense to extract
                                                         calculated as follows: $80,000           "pollutants" from land or water at the
                                                         ($79,500 + $500) x .25 =                 described premises if the discharge,
                                                         $20,000; capped at $10,500. The          dispersal, seepage, migration, re-
                                                         cap applies because the sum of           lease or escape of the "pollutants"
                                                         the loss payable ($79,500) and           is caused by or results from a Cov-
                                                         the basic amount payable for             ered Cause of Loss that occurs dur-
                                                         debris      removal     expense          ing the policy period. The expenses
                                                         ($10,500) cannot exceed the              will be paid only if they are reported
                                                         Limit of Insurance ($90,000).            to us in writing within 180 days of the
                                                         The additional amount payable            date on which the Covered Cause of
                                                         for debris removal expense is            Loss occurs.
                                                         provided in accordance with the
                                                         terms of Paragraph (4), because          This Additional Coverage does not
                                                         the debris removal expense               apply to costs to test for, monitor or
                                                         ($30,000) exceeds 25% of the             assess the existence, concentration
                                                         loss payable plus the deductible         or effects of "pollutants". But we will
                                                         ($30,000 is 37.5% of $80,000),           pay for testing which is performed in
                                                         and because the sum of the loss          the course of extracting the
                                                         payable and debris removal ex-           "pollutants" from the land or water.
                                                         pense ($79,500 + $30,000 =
                                                         $109,500) would exceed the               The most we will pay under this Ad-
                                                         Limit of Insurance ($90,000).            ditional Coverage for each described
                                                         The additional amount of cov-            premises is $10,000 for the sum of
                                                         ered debris removal expense is           all covered expenses arising out of
                                                         $10,000, the maximum payable             Covered Causes of Loss occurring
                                                         under Paragraph (4). Thus the            during each separate 12-month pe-
                                                         total payable for debris removal         riod of this policy.
                                                         expense in this example is
                                                         $20,500; $9,500 of the debris re-   e.   Increased Cost Of Construction
                                                         moval expense is not covered.
                                                                                                  (1) This Additional Coverage ap-
                                               b.   Preservation of Property                          plies only to buildings to which
                                                                                                      the Replacement Cost Optional
                                                    If it is necessary to move Covered
                                                                                                      Coverage applies.
                                                    Property from the described prem-
                                                    ises to preserve it from loss or              (2) In the event of damage by a
                                                    damage by a Covered Cause of                      Covered Cause of Loss to a
                                                    Loss, we will pay for any direct                  building that is Covered Prop-
                                                    physical loss or damage to that                   erty, we will pay the increased
                                                    property:                                         costs incurred to comply with
                                                    (1) While it is being moved or while              enforcement of an ordinance or
                                                        temporarily stored at another                 law in the course of repair, re-
                                                        location; and                                 building or replacement of dam-
                                                                                                      aged parts of that property,
                                                    (2) Only if the loss or damage oc-                subject to the limitations stated
                                                        curs within 30 days after the                 in e.(3) through e.(9) of this Ad-
                                                        property is first moved.                      ditional Coverage.
                                                                                                                       CP 00 10 06 07
                                                                                                                          Page 4 of 15
                                                                                                                             Comp. Exh. 1 -- p. 064
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 74 of 239 PageID #:77
                                                   (3) The ordinance or law referred to            The amount payable under this
                                                       in e.(2) of this Additional Cover-          Additional Coverage is addi-
                                                       age is an ordinance or law that             tional insurance.
                                                       regulates the construction or
                                                       repair of buildings or estab-           (7) With respect to this Additional
                                                       lishes zoning or land use re-               Coverage:
                                                       quirements at the described
                                                                                                   (a) We will not pay for the In-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                       premises, and is in force at the
                                                       time of loss.                                   creased Cost of Con-
                                                                                                       struction:
                                                   (4) Under this Additional Coverage,
                                                       we will not pay any costs due to                 (i)   Until the property is
                                                       an ordinance or law that:                              actually repaired or re-
                                                                                                              placed, at the same or
                                                       (a) You were required to com-                          another premises; and
                                                           ply with before the loss,
                                                           even when the building was                   (ii) Unless the repairs or
                                                           undamaged; and                                    replacement are made
                                                                                                             as soon as reasonably
                                                       (b) You failed to comply with.                        possible after the loss
                                                                                                             or damage, not to ex-
                                                   (5) Under this Additional Coverage,                       ceed two years. We
                                                       we will not pay for:                                  may extend this period
                                                                                                             in writing during the
                                                       (a) The enforcement of any or-                        two years.
                                                           dinance or law which re-
                                                           quires demolition, repair,              (b) If the building is repaired
                                                           replacement,          recon-                or replaced at the same
                                                           struction, remodeling or re-                premises, or if you elect to
                                                           mediation of property due                   rebuild at another prem-
                                                           to     contamination      by                ises, the most we will pay
                                                           "pollutants" or due to the                  for the Increased Cost of
                                                           presence, growth, prolifer-                 Construction, subject to the
                                                           ation, spread or any activity               provisions of e.(6) of this
                                                           of "fungus", wet or dry rot                 Additional Coverage, is the
                                                           or bacteria; or                             increased cost of con-
                                                                                                       struction at the same
                                                       (b) Any costs associated with                   premises.
                                                           the enforcement of an ordi-
                                                           nance or law which re-                  (c) If the ordinance or law re-
                                                           quires any insured or                       quires relocation to another
                                                           others to test for, monitor,                premises, the most we will
                                                           clean up, remove, contain,                  pay for the Increased Cost
                                                           treat, detoxify or neutralize,              of Construction, subject to
                                                           or in any way respond to,                   the provisions of e.(6) of this
                                                           or assess the effects of                    Additional Coverage, is the
                                                           "pollutants", "fungus", wet                 increased cost of con-
                                                           or dry rot or bacteria.                     struction at the new prem-
                                                                                                       ises.
                                                   (6) The most we will pay under this
                                                       Additional Coverage, for each           (8) This Additional Coverage is not
                                                       described building insured un-              subject to the terms of the Ordi-
                                                       der this Coverage Form, is                  nance Or Law Exclusion, to the
                                                       $10,000 or 5% of the Limit of In-           extent that such Exclusion would
                                                       surance applicable to that                  conflict with the provisions of
                                                       building, whichever is less. If a           this Additional Coverage.
                                                       damaged building is covered
                                                       under a blanket Limit of Insur-         (9) The costs addressed in the Loss
                                                       ance which applies to more than             Payment and Valuation Condi-
                                                       one building or item of property,           tions, and the Replacement Cost
                                                       then the most we will pay under             Optional Coverage, in this Cov-
                                                       this Additional Coverage, for               erage Form, do not include the
                                                       that damaged building, is the               increased cost attributable to
                                                       lesser of : $10,000 or 5% times             enforcement of an ordinance or
                                                       the value of the damaged build-             law. The amount payable under
                                                       ing as of the time of loss times            this Additional Coverage, as
                                                       the applicable Coinsurance per-             stated in e.(6) of this Additional
                                                       centage.                                    Coverage, is not subject to such
                                                                                                   limitation.
                                                                                                                    CP 00 10 06 07
                                                                                                                       Page 5 of 15
                                                                                                                          Comp. Exh. 1 -- p. 065
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 75 of 239 PageID #:78
                                               f.   Electronic Data                                            (including electronic data)
                                                                                                               by any employee, including
                                                    (1) Under this Additional Coverage,                        a temporary or leased em-
                                                        electronic data has the meaning                        ployee, or by an entity re-
                                                        described under Property Not                           tained by you or for you to
                                                        Covered, - Electronic Data.                            inspect, design, install,
                                                                                                               modify, maintain, repair or
                                                    (2) Subject to the provisions of this
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                               replace that system.
                                                        Additional Coverage, we will
                                                        pay for the cost to replace or                (4) The most we will pay under this
                                                        restore electronic data which                     Additional Coverage, - Elec-
                                                        has been destroyed or cor-                        tronic Data is $2,500 for all loss
                                                        rupted by a Covered Cause of                      or damage sustained in any one
                                                        Loss. To the extent electronic                    policy year, regardless of the
                                                        data is not replaced or restored,                 number of occurrences of loss
                                                        the loss will be valued at the                    or damage or number of prem-
                                                        cost of replacement of the me-                    ises, locations or computer sys-
                                                        dia on which the electronic data                  tems involved. If loss payment
                                                        was stored, with blank media of                   on the first occurrence does not
                                                        substantially identical type.                     exhaust this amount, then the
                                                                                                          balance is available for subse-
                                                    (3) The Covered Causes of Loss                        quent loss or damage sustained
                                                        applicable to Your Business                       in but not after the policy year.
                                                        Personal Property apply to this                   With respect to an occurrence
                                                        Additional Coverage, - Elec-                      which begins in one policy year
                                                        tronic Data, subject to the fol-                  and continues or results in ad-
                                                        lowing:                                           ditional loss or damage in a
                                                                                                          subsequent policy year(s), all
                                                        (a) If the Causes of Loss - Spe-                  loss or damage is deemed to be
                                                            cial Form applies, coverage                   sustained in the policy year in
                                                            under this Additional Cov-                    which the occurrence began.
                                                            erage, - Electronic Data is
                                                            limited to the "specified       5.   Coverage Extensions
                                                            causes of loss" as defined
                                                                                                 Except as otherwise provided, the fol-
                                                            in that Form, and Collapse
                                                                                                 lowing Extensions apply to property lo-
                                                            as set forth in that Form.
                                                                                                 cated in or on the building described in
                                                        (b) If the Causes of Loss -              the Declarations or in the open (or in a
                                                            Broad Form applies, cover-           vehicle) within 100 feet of the described
                                                            age under this Additional            premises.
                                                            Coverage, - Electronic Data          If a Coinsurance percentage of 80% or
                                                            includes Collapse as set             more or, a Value Reporting period sym-
                                                            forth in that Form.                  bol, is shown in the Declarations, you
                                                                                                 may extend the insurance provided by
                                                        (c) If the Causes of Loss Form           this Coverage Part as follows:
                                                            is endorsed to add a Cov-
                                                            ered Cause of Loss, the ad-          a.   Newly Acquired       Or   Constructed
                                                            ditional Covered Cause of                 Property
                                                            Loss does not apply to the
                                                            coverage provided under                   (1) Buildings
                                                            this Additional Coverage, -
                                                            Electronic Data.                              If this policy covers Buildings,
                                                                                                          you may extend that insurance
                                                        (d) The Covered Causes of                         to apply to:
                                                            Loss include a virus, harm-
                                                            ful code or similar instruc-                  (a) Your new buildings while
                                                            tion introduced into or                           being built on the described
                                                            enacted on a computer                             premises; and
                                                            system (including electronic                  (b) Buildings you acquire at lo-
                                                            data) or a network to which                       cations, other than the de-
                                                            it is connected, designed to                      scribed premises, intended
                                                            damage or destroy any part                        for:
                                                            of the system or disrupt its
                                                            normal operation.        But                       (i)    Similar use as the
                                                            there is no coverage for                                  building described in
                                                            loss or damage caused by                                  the Declarations; or
                                                            or resulting from manipu-
                                                            lation of a computer system                        (ii)   Use as a warehouse.
                                                                                                                           CP 00 10 06 07
                                                                                                                              Page 6 of 15
                                                                                                                                Comp. Exh. 1 -- p. 066
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 76 of 239 PageID #:79
                                                       The most we will pay for loss or              (b) 30 days after you acquire
                                                       damage under this Extension is                    the property or begin con-
                                                       $250,000 at each building.                        struction of that part of the
                                                                                                         building that would qualify
                                                   (2) Your Business Personal Prop-                      as covered property; or
                                                       erty
                                                                                                     (c) You report values to us.
                                                       (a) If this policy covers Your
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                           Business Personal Prop-                   We will charge you additional
                                                           erty, you may extend that                 premium for values reported
                                                           insurance to apply to:                    from the date you acquire the
                                                                                                     property or begin construction
                                                           (i)   Business      personal              of that part of the building that
                                                                 property,    including              would qualify as covered prop-
                                                                 such property that you              erty.
                                                                 newly acquire, at any
                                                                 location you acquire       b.   Personal Effects And Property Of
                                                                 other than at fairs,            Others
                                                                 trade shows or exhibi-          You may extend the insurance that
                                                                 tions;                          applies to Your Business Personal
                                                                                                 Property to apply to:
                                                           (ii) Business       personal
                                                                property,     including          (1) Personal effects owned by you,
                                                                such property that you               your officers, your partners or
                                                                newly acquire, located               members, your managers or
                                                                at your newly con-                   your employees. This Extension
                                                                structed or acquired                 does not apply to loss or dam-
                                                                buildings at the lo-                 age by theft.
                                                                cation described in the
                                                                Declarations; or                 (2) Personal property of others in
                                                                                                     your care, custody or control.
                                                           (iii) Business       personal
                                                                 property that you newly         The most we will pay for loss or
                                                                 acquire, located at the         damage under this Extension is
                                                                 described premises.             $2,500 at each described premises.
                                                                                                 Our payment for loss of or damage
                                                       The most we will pay for loss or          to personal property of others will
                                                       damage under this Extension is            only be for the account of the owner
                                                       $100,000 at each building.                of the property.
                                                       (b) This Extension does not ap-      c.   Valuable Papers And Records (Other
                                                           ply to:                               Than Electronic Data

                                                           (i)   Personal property of            (1) You may extend the insurance
                                                                 others that is tempo-               that applies to Your Business
                                                                 rarily in your pos-                 Personal Property to apply to
                                                                 session in the course               the cost to replace or restore
                                                                 of installing or per-               the lost information on valuable
                                                                 forming work on such                papers and records for which
                                                                 property; or                        duplicates do not exist. But this
                                                                                                     Extension does not apply to val-
                                                           (ii) Personal property of                 uable papers and records which
                                                                others that is tempo-                exist as electronic data. Elec-
                                                                rarily in your pos-                  tronic data has the meaning de-
                                                                session in the course                scribed under Property Not
                                                                of your manufacturing                Covered, - Electronic Data.
                                                                or wholesaling activ-
                                                                ities.                           (2) If the Causes of Loss - Special
                                                                                                     Form applies, coverage under
                                                   (3) Period Of Coverage                            this Extension is limited to the
                                                                                                     "specified causes of loss" as
                                                       With respect to insurance on or               defined in that Form, and Col-
                                                       at each newly acquired or con-                lapse as set forth in that Form.
                                                       structed property, coverage will
                                                       end when any of the following             (3) If the Causes of Loss - Broad
                                                       first occurs:                                 Form applies, coverage under
                                                                                                     this Extension includes Collapse
                                                       (a) This policy expires;                      as set forth in that Form.
                                                                                                                     CP 00 10 06 07
                                                                                                                        Page 7 of 15
                                                                                                                          Comp. Exh. 1 -- p. 067
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 77 of 239 PageID #:80
                                                    (4) Under this Extension, the most            loss if they are Covered Causes of
                                                        we will pay to replace or restore         Loss:
                                                        the lost information is $2,500 at
                                                        each described premises, un-              (1)   Fire;
                                                        less a higher limit is shown in           (2)   Lightning;
                                                        the Declarations. Such amount             (3)   Explosion;
                                                        is additional insurance. We will
                                                                                                  (4)   Riot or Civil Commotion; or
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                        also pay for the cost of blank
                                                        material for reproducing the re-          (5)   Aircraft.
                                                        cords (whether or not duplicates
                                                        exist), and (when there is a du-          The most we will pay for loss or
                                                        plicate) for the cost of labor to         damage under this Extension is
                                                        transcribe or copy the records.           $1,000, but not more than $250 for
                                                        The costs of blank material and           any one tree, shrub or plant. These
                                                                                                  limits apply to any one occurrence,
                                                        labor are subject to the applica-
                                                                                                  regardless of the types or number
                                                        ble Limit of Insurance on Your
                                                                                                  of items lost or damaged in that oc-
                                                        Business Personal Property and            currence.
                                                        therefore coverage of such
                                                        costs is not additional insur-       f.   Non-owned Detached Trailers
                                                        ance.
                                                                                                  (1) You may extend the insurance
                                               d.   Property Off-premises                             that applies to Your Business
                                                                                                      Personal Property to apply to
                                                    (1) You may extend the insurance                  loss or damage to trailers that
                                                        provided by this Coverage Form                you do not own, provided that:
                                                        to apply to your Covered Prop-
                                                        erty while it is away from the                  (a) The trailer is used in your
                                                        described premises, if it is:                       business;

                                                        (a) Temporarily at a location                   (b) The trailer is in your care,
                                                            you do not own, lease or                        custody or control at the
                                                            operate;                                        premises described in the
                                                                                                            Declarations; and
                                                        (b) In storage at a location you
                                                            lease, provided the lease                   (c) You have a contractual re-
                                                            was executed after the be-                      sponsibility to pay for loss
                                                            ginning of the current policy                   or damage to the trailer.
                                                            term; or                              (2) We will not pay for any loss or
                                                                                                      damage that occurs:
                                                        (c) At any fair, trade show or
                                                            exhibition.                                 (a) While the trailer is attached
                                                                                                            to any motor vehicle or
                                                    (2) This Extension does not apply to                    motorized       conveyance,
                                                        property:                                           whether or not the motor
                                                                                                            vehicle     or     motorized
                                                        (a) In or on a vehicle; or                          conveyance is in motion;
                                                        (b) In the care, custody or con-                (b) During hitching or unhitch-
                                                            trol of your salespersons,                      ing operations, or when a
                                                            unless the property is in                       trailer   becomes     acci-
                                                            such care, custody or con-                      dentally unhitched from a
                                                            trol at a fair, trade show or                   motor vehicle or motorized
                                                            exhibition.                                     land conveyance.
                                                    (3) The most we will pay for loss or          (3) The most we will pay for loss or
                                                        damage under this Extension is                damage under this Extension is
                                                        $10,000.                                      $5,000, unless a higher limit is
                                                                                                      shown in the Declarations.
                                               e.   Outdoor Property
                                                                                                  (4) This insurance is excess over
                                                    You may extend the insurance pro-                 the amount due (whether you
                                                    vided by this Coverage Form to ap-                can collect on it or not) from any
                                                    ply to your outdoor fences, radio and             other insurance covering such
                                                    television antennas (including satel-             property.
                                                    lite dishes), trees, shrubs and plants
                                                    (other than "stock" of trees, shrubs     Each of these Extensions is additional
                                                    or plants), including debris removal     insurance unless otherwise indicated.
                                                    expense, caused by or resulting          The Additional Condition, Coinsurance,
                                                    from any of the following causes of      does not apply to these Extensions.
                                                                                                                       CP 00 10 06 07
                                                                                                                          Page 8 of 15
                                                                                                                             Comp. Exh. 1 -- p. 068
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 78 of 239 PageID #:81
                                            B.   Exclusions And Limitations                               surance applicable to Building #1 plus the
                                                                                                          Deductible.
                                                 See applicable Causes Of Loss Form as
                                                 shown in the Declarations.                               The Deductible will be subtracted from the
                                            C.   Limits Of Insurance                                      amount of loss in calculating the loss payable
                                                                                                          for Building #1:
                                                 The most we will pay for loss or damage in
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                 any one occurrence is the applicable Limit of            $60,100
                                                 Insurance shown in the Declarations.                     - 250
                                                 The most we will pay for loss or damage to               $59,850 Loss Payable - Building #1
                                                 outdoor signs, whether or not the sign is at-
                                                 tached to the building, is $2,500 per sign in            The Deductible applies once per occurrence
                                                 any one occurrence.                                      and therefore is not subtracted in determining
                                                                                                          the amount of loss payable for Building #2.
                                                 The amounts of insurance stated in the fol-              Loss payable for Building #2 is the Limit of
                                                 lowing Additional Coverages apply in ac-                 Insurance of $80,000.
                                                 cordance with the terms of such coverages
                                                 and are separate from the Limit(s) of Insur-             Total amount of loss payable:       $59,850 +
                                                 ance shown in the Declarations for any other             $80,000 = $139,850
                                                 coverage:
                                                                                                     EXAMPLE #2
                                                 1.   Fire Department Service Charge;
                                                                                                     (This example, too,       assumes     there    is   no
                                                 2.   Pollutant Clean-up And Removal;                Coinsurance penalty.)
                                                 3.   Increased Cost of construction; and            The Deductible and Limits of Insurance are the
                                                                                                     same as those in Example #1.
                                                 4.   Electronic Data.
                                                                                                          Loss to Building #1:          $ 70,000
                                                 Payments under the Preservation Of Property              (exceeds Limit of Insurance plus Deductible)
                                                 Additional Coverage will not increase the ap-            Loss to Building #2:          $ 90,000
                                                 plicable Limit of Insurance.
                                                                                                          (exceeds Limit of Insurance plus Deductible)
                                            D.   Deductible                                               Loss Payable - Building #1:   $ 60,000
                                                                                                          (Limit of Insurance)
                                                 In any one occurrence of loss or damage                  Loss Payable - Building #2:   $ 80,000
                                                 (herein-after referred to as loss), we will first        (Limit of Insurance)
                                                 reduce the amount of loss if required by the             Total amount of loss payable: $140,000
                                                 Coinsurance Condition or the Agreed Value
                                                 Optional Coverage. If the adjusted amount           E.   Loss Conditions
                                                 of loss is less than or equal to the Deductible,
                                                 we will not pay for that loss. If the adjusted           The following conditions apply in addition to
                                                 amount of loss exceeds the Deductible, we                the Common Policy Conditions and the Com-
                                                 will then subtract the Deductible from the ad-           mercial Property Conditions.
                                                 justed amount of loss, and will pay the re-
                                                 sulting amount or the Limit of Insurance,                1.   Abandonment
                                                 whichever is less.
                                                                                                               There can be no abandonment of any
                                                 When the occurrence involves loss to more                     property to us.
                                                 than one item of Covered Property and sepa-
                                                 rate Limits of Insurance apply, the losses will          2.   Appraisal
                                                 not be combined in determining application
                                                 of the Deductible. But the Deductible will be                 If we and you disagree on the value of
                                                 applied only once per occurrence.                             the property or the amount of loss, either
                                                                                                               may make written demand for an ap-
                                            EXAMPLE #1
                                                                                                               praisal of the loss. In this event, each
                                                                                                               party will select a competent and impar-
                                            (This example assumes there is no Coinsurance
                                            penalty.)                                                          tial appraiser. The two appraisers will
                                                                                                               select an umpire. If they cannot agree,
                                                 Deductible:                                 $250              either may request that selection be
                                                                                                               made by a judge of a court having juris-
                                                 Limit of Insurance - Building #1:        $60,000              diction. The appraisers will state sepa-
                                                 Limit of Insurance - Building #2:        $80,000              rately the value of the property and
                                                                                                               amount of loss. If they fail to agree, they
                                                 Loss to Building #1:                     $60,100              will submit their differences to the
                                                 Loss to Building #2:                     $90,000              umpire. A decision agreed to by any two
                                                                                                               will be binding. Each party will:
                                                 The amount of loss to Building #1 ($60,100) is
                                                 less than the sum ($60,250) of the Limit of In-               a.   Pay its chosen appraiser; and
                                                                                                                                        CP 00 10 06 07
                                                                                                                                           Page 9 of 15
                                                                                                                                              Comp. Exh. 1 -- p. 069
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 79 of 239 PageID #:82
                                                 b.   Bear the other expenses of the ap-               b.   We may examine any insured under
                                                      praisal and umpire equally.                           oath, while not in the presence of
                                                                                                            any other insured and at such times
                                                 If there is an appraisal, we will still retain             as may be reasonably required,
                                                 our right to deny the claim.                               about any matter relating to this in-
                                                                                                            surance or the claim, including an
                                            3.   Duties In The Event Of Loss Or Damage                      insured's books and records. In the
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                 a.   You must see that the following are                   event of an examination, an in-
                                                      done in the event of loss or damage                   sured's answers must be signed.
                                                      to Covered Property:
                                                      (1) Notify the police if a law may          4.   Loss Payment
                                                          have been broken.                            a.   In the event of loss or damage cov-
                                                      (2) Give us prompt notice of the                      ered by this Coverage Form, at our
                                                          loss or damage. Include a de-                     option, we will either:
                                                          scription of the property in-
                                                          volved.                                           (1) Pay the value of lost or dam-
                                                                                                                aged property;
                                                      (3) As soon as possible, give us a
                                                          description of how, when and                      (2) Pay the cost of repairing or re-
                                                          where the loss or damage oc-                          placing the lost or damaged
                                                          curred.                                               property, subject to b. below;

                                                      (4) Take all reasonable steps to                      (3) Take all or any part of the prop-
                                                          protect the Covered Property                          erty at an agreed or appraised
                                                          from further damage, and keep                         value; or
                                                          a record of your expenses nec-
                                                          essary to protect the Covered                     (4) Repair, rebuild or replace the
                                                          Property, for consideration in                        property with other property of
                                                          the settlement of the claim. This                     like kind and quality, subject to
                                                          will not increase the Limit of In-                    b. below.
                                                          surance. However, we will not
                                                          pay for any subsequent loss or                    We will determine the value of lost
                                                          damage resulting from a cause                     or damaged property, or the cost of
                                                          of loss that is not a Covered                     its repair or replacement, in accord-
                                                          Cause of Loss. Also, if feasible,                 ance with the applicable terms of the
                                                          set the damaged property aside                    Valuation Condition in this Coverage
                                                          and in the best possible order                    Form or any applicable provision
                                                          for examination.                                  which amends or supersedes the
                                                                                                            Valuation Condition.
                                                      (5) At our request, give us complete
                                                          inventories of the damaged and               b.   The cost to repair, rebuild or replace
                                                          undamaged property. Include                       does not include the increased cost
                                                          quantities, costs, values and                     attributable to enforcement of any
                                                          amount of loss claimed.                           ordinance or law regulating the con-
                                                                                                            struction, use or repair of any prop-
                                                      (6) As often as may be reasonably                     erty.
                                                          required, permit us to inspect
                                                          the property proving the loss or             c.   We will give notice of our intentions
                                                          damage and examine your                           within 30 days after we receive the
                                                          books and records.                                sworn proof of loss.
                                                          Also permit us to take samples               d.   We will not pay you more than your
                                                          of damaged and undamaged                          financial interest in the Covered
                                                          property for inspection, testing                  Property.
                                                          and analysis, and permit us to
                                                          make copies from your books                  e.   We may adjust losses with the own-
                                                          and records.                                      ers of lost or damaged property if
                                                      (7) Send us a signed, sworn proof                     other than you. If we pay the own-
                                                          of loss containing the informa-                   ers, such payments will satisfy your
                                                          tion we request to investigate                    claims against us for the owners'
                                                          the claim. You must do this                       property. We will not pay the owners
                                                          within 60 days after our request.                 more than their financial interest in
                                                          We will supply you with the                       the Covered Property.
                                                          necessary forms.
                                                                                                       f.   We may elect to defend you against
                                                      (8) Cooperate with us in the inves-                   suits arising from claims of owners
                                                          tigation or settlement of the                     of property. We will do this at our
                                                          claim.                                            expense.
                                                                                                                                CP 00 10 06 07
                                                                                                                                  Page 10 of 15
                                                                                                                                      Comp. Exh. 1 -- p. 070
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 80 of 239 PageID #:83
                                                 g.   We will pay for covered loss or                               the tenant. Such building is
                                                      damage within 30 days after we re-                            vacant when it does not
                                                      ceive the sworn proof of loss, if you                         contain enough business
                                                      have complied with all of the terms                           personal property to con-
                                                      of this Coverage Part and:                                    duct customary operations.
                                                      (1) We have reached agreement                           (b) When this policy is issued
                                                          with you on the amount of loss;                         to the owner or general
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                          or                                                      lessee of a building, build-
                                                                                                                  ing means the entire build-
                                                      (2) An appraisal award has been                             ing. Such building is vacant
                                                          made.                                                   unless at least 31% of its
                                                                                                                  total square footage is:
                                                 h.   A party wall is a wall that separates
                                                      and is common to adjoining                                    (i)   Rented to a lessee or
                                                      buildings that are owned by different                               sub-lessee and used by
                                                      parties. In settling covered losses                                 the lessee or sub-
                                                      involving a party wall, we will pay a                               lessee to conduct its
                                                      proportion of the loss to the party                                 customary operations;
                                                      wall based on your interest in the                                  and/or
                                                      wall proportion to the interest of the
                                                      owner of the adjoining building.                              (ii) Used by the building
                                                      However, if you elect to repair or re-                             owner to conduct cus-
                                                      place your building and the owner                                  tomary operations.
                                                      of the adjoining building elects not
                                                      to repair or replace that building, we              (2) Buildings under construction or
                                                      will pay you the full value of the loss                 renovation are not considered
                                                      to the party wall, subject to all ap-                   vacant.
                                                      plicable policy provisions including
                                                      Limits of Insurance, the Valuation             b.   Vacancy Provisions
                                                      and Coinsurance Conditions and all
                                                      other provisions of this loss Payment               If the building where loss or damage
                                                      Condition. Our payment under the                    occurs has been vacant for more
                                                      provisions of this paragraph does                   than 60 consecutive days before that
                                                      not alter any right of subrogation we               loss or damage occurs:
                                                      may have against any entity, includ-
                                                      ing the owner or insurer of the ad-                 (1) We will not pay for any loss or
                                                      joining building, and does not alter                    damage caused by any of the
                                                      the terms of the Transfer Of Rights                     following even if they are Cov-
                                                      Of Recovery Against Others To Us                        ered Causes of Loss:
                                                      Condition in this policy.
                                                                                                              (a) Vandalism;
                                            5.   Recovered Property
                                                                                                              (b) Sprinkler leakage, unless
                                                 If either you or we recover any property                         you have protected the sys-
                                                 after loss settlement, that party must give                      tem against freezing;
                                                 the other prompt notice. At your option,                     (c) Building glass breakage;
                                                 the property will be returned to you. You
                                                 must then return to us the amount we                         (d) Water damage;
                                                 paid to you for the property. We will pay
                                                 recovery expenses and the expenses to                        (e) Theft; or
                                                 repair the recovered property, subject to
                                                 the Limit of Insurance.                                      (f)   Attempted theft.

                                            6.   Vacancy                                                  (2) With respect to Covered Causes
                                                                                                              of Loss other than those listed
                                                 a.   Description Of Terms                                    in b.(1)(a) through b.(1)(f) above,
                                                                                                              we will reduce the amount we
                                                      (1) As used in this Vacancy Condi-                      would otherwise pay for the loss
                                                          tion, the term building and the                     or damage by 15%.
                                                          term vacant have the meanings
                                                          set forth in (1)(a) and (1)(b) be-    7.   Valuation
                                                          low:
                                                                                                     We will determine the value of Covered
                                                           (a) When this policy is issued            Property in the event of loss or damage
                                                               to a tenant, and with re-             as follows:
                                                               spect to that tenant's inter-
                                                               est in Covered Property,              a.   At actual cash value as of the time
                                                               building means the unit or                 of loss or damage, except as pro-
                                                               suite rented or leased to                  vided in b., c., d., e. and f. below.
                                                                                                                                CP 00 10 06 07
                                                                                                                                  Page 11 of 15
                                                                                                                                       Comp. Exh. 1 -- p. 071
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 81 of 239 PageID #:84
                                                     b.   If the Limit of Insurance for Building       1.      Coinsurance
                                                          satisfies the Additional Condition,
                                                          Coinsurance, and the cost to repair                  If a Coinsurance percentage is shown in
                                                          or replace the damaged building                      the Declarations, the following condition
                                                          property is $2,500 or less, we will                  applies.
                                                          pay the cost of building repairs or
                                                          replacement.                                         a.     We will not pay the full amount of
                                                                                                                      any loss if the value of Covered
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                          The cost of building repairs or re-                         Property at the time of loss times the
                                                          placement does not include the in-                          Coinsurance percentage shown for
                                                          creased     cost   attributable   to                        it in the Declarations is greater than
                                                          enforcement of any ordinance or law                         the Limit of Insurance for the prop-
                                                          regulating the construction, use or                         erty.
                                                          repair of any property.
                                                                                                                      Instead, we will determine the most
                                                          However, the following property will                        we will pay using the following steps:
                                                          be valued at the actual cash value
                                                          even when attached to the building:                         (1) Multiply the value of Covered
                                                          (1) Awnings or floor coverings;                                 Property at the time of loss by
                                                                                                                          the Coinsurance percentage;
                                                          (2) Appliances for refrigerating,
                                                              ventilating, cooking, dishwash-                         (2) Divide the Limit of Insurance of
                                                              ing or laundering; or                                       the property by the figure deter-
                                                                                                                          mined in Step (1);
                                                          (3) Outdoor equipment or furniture.
                                                                                                                      (3) Multiply the total amount of loss,
                                                     c.   "Stock" you have sold but not deliv-                            before the application of any
                                                          ered at the selling price less dis-                             deductible, by the figure deter-
                                                          counts and expenses you otherwise                               mined in Step (2); and
                                                          would have had.
                                                                                                                      (4) Subtract the deductible from the
                                                     d.   Glass at the cost of replacement with                           figure determined in Step (3).
                                                          safety-glazing material if required by                      We will pay the amount determined
                                                          law.                                                        in Step (4) or the limit of insurance,
                                                     e.   Tenant's Improvements and Better-                           whichever is less. For the remain-
                                                          ments at:                                                   der, you will either have to rely on
                                                                                                                      other insurance or absorb the loss
                                                          (1) Actual cash value of the lost or                        yourself.
                                                              damaged property if you make
                                                              repairs promptly.                    EXAMPLE #1 (UNDERINSURANCE)
                                                          (2) A proportion of your original
                                                              cost if you do not make repairs      When:            The value of the property
                                                              promptly. We will determine the                         is                        $250,000
                                                              proportionate value as follows:                       The Coinsurance percentage
                                                                                                                      for it is                     80%
                                                              (a) Multiply the original cost by                     The Limit of Insurance
                                                                  the number of days from                             for it is                 $100,000
                                                                  the loss or damage to the                         The Deductible is               $250
                                                                  expiration of the lease; and                      The amount of loss is        $40,000
                                                              (b) Divide the amount deter-         Step (1):        $250,000 x 80% = $200,000
                                                                  mined in (a) above by the                         (the minimum amount of insurance to
                                                                  number of days from the                           meet your Coinsurance requirements)
                                                                  installation of improve-         Step (2):        $100,000 ÷ $200,000 = .50
                                                                  ments to the expiration of
                                                                  the lease.                       Step (3):        $40,000 x .50 = $20,000
                                                              If your lease contains a renewal     Step (4):        $20,000 - $250 = $19,750
                                                              option, the expiration of the re-
                                                              newal option period will replace     We will pay no more than $19,750. The remaining
                                                              the expiration of the lease in       $20,250 is not covered.
                                                              this procedure.
                                                                                                   EXAMPLE #2 (ADEQUATE INSURANCE)
                                                          (3) Nothing if others pay for repairs
                                                              or replacement.                      When:            The value of the property is $250,000
                                                                                                                    The Coinsurance percentage
                                                                                                                     for it is                       80%
                                            F.   Additional Conditions                                              The Limit of Insurance
                                                 The following conditions apply in addition to                       for it is                   $200,000
                                                 the Common Policy Conditions and the Com-                          The Deductible is                $250
                                                 mercial Property Conditions.                                       The amount of loss is         $40,000
                                                                                                                                          CP 00 10 06 07
                                                                                                                                            Page 12 of 15
                                                                                                                                                Comp. Exh. 1 -- p. 072
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 82 of 239 PageID #:85
                                                             The minimum amount of insurance to              sure or similar action on the building
                                                             meet your Coinsurance requirement is            or structure.
                                                             $200,000 ($250,000 x 80%). Therefore,
                                                                                                        d.   If we deny your claim because of
                                                             the Limit of Insurance in this example
                                                                                                             your acts or because you have failed
                                                             is adequate and no penalty applies.
                                                                                                             to comply with the terms of this
                                                             We will pay no more than $39,750
                                                                                                             Coverage Part, the mortgageholder
                                                             ($40,000 amount of loss minus the
                                                                                                             will still have the right to receive
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                             deductible of $250).
                                                                                                             loss payment if the mortgageholder:
                                                b.      If one Limit of Insurance applies to two
                                                                                                             (1) Pays any premium due under
                                                        or more separate items, this condition
                                                                                                                 this Coverage Part at our re-
                                                        will apply to the total of all property to
                                                                                                                 quest if you have failed to do so;
                                                        which the limit applies.
                                                                                                             (2) Submits a signed, sworn proof
                                            EXAMPLE #3
                                                                                                                 of loss within 60 days after re-
                                            When:            The value of the property is:                       ceiving notice from us of your
                                                             Building at Location #1         $ 75,000            failure to do so; and
                                                             Building at Location #2         $100,000        (3) Has notified us of any change in
                                                             Personal Property at                                ownership, occupancy or sub-
                                                             Location #2                     $
                                                                                             ________
                                                                                               75,000            stantial change in risk known to
                                                                                             $250,000            the mortgageholder.

                                                                                                             All of the terms of this Coverage Part
                                                             The Coinsurance                                 will then apply directly to the
                                                             percentage for it is               90%          mortgageholder.
                                                             The Limit of Insurance for
                                                                                                        e.   If we pay the mortgageholder for any
                                                             Buildings and Personal
                                                                                                             loss or damage and deny payment
                                                             Property at Location
                                                                                                             to you because of your acts or be-
                                                             #1 and #2 is                    $180,000
                                                                                                             cause you have failed to comply with
                                                             The Deductible is               $ 1,000         the terms of this Coverage Part:
                                                             The amount of loss is:
                                                             Building at Location #2         $ 30,000        (1) The mortgageholder's rights
                                                                                                                 under the mortgage will be
                                                             Personal Property at                                transferred to us to the extent
                                                             Location #2.                    $
                                                                                             ________
                                                                                               20,000            of the amount we pay; and
                                                                                             $ 50,000
                                                                                                             (2) The mortgageholder's right to
                                                                                                                 recover the full amount of the
                                            Step (1):        $250,000 x 90% = $225,000                           mortgageholder's claim will not
                                                             (the minimum amount of insurance to                 be impaired.
                                                             meet your Coinsurance requirements
                                                             and to avoid the penalty shown below)           At our option, we may pay to the
                                                                                                             mortgageholder the whole principal
                                            Step (2):        $180,000 ÷ $225,000 = .80                       on the mortgage plus any accrued
                                            Step (3):        $ 50,000 x .80 = $40,000                        interest. In this event, your mort-
                                            Step (4):        $ 40,000 - $1,000 = $39,000                     gage and note will be transferred to
                                                                                                             us and you will pay your remaining
                                                                                                             mortgage debt to us.
                                            We will pay no more than $39,000. The remaining
                                            $11,000 is not covered.                                     f.   If we cancel this policy, we will give
                                                                                                             written notice to the mortgageholder
                                                2.      Mortgageholders                                      at least:

                                                        a.     The term mortgageholder includes              (1) 10 days before the effective date
                                                               trustee.                                           of cancellation if we cancel for
                                                                                                                  your nonpayment of premium;
                                                        b.     We will pay for covered loss of or                 or
                                                               damage to buildings or structures to          (2) 30 days before the effective date
                                                               each mortgageholder shown in the                   of cancellation if we cancel for
                                                               Declarations in their order of pre-                any other reason.
                                                               cedence, as interests may appear.
                                                                                                        g.   If we elect not to renew this policy,
                                                        c.     The mortgageholder has the right to           we will give written notice to the
                                                               receive loss payment even if the              mortgageholder at least 10 days be-
                                                               mortgageholder has started foreclo-           fore the expiration date of this policy.
                                                                                                                                  CP 00 10 06 07
                                                                                                                                    Page 13 of 15
                                                                                                                                        Comp. Exh. 1 -- p. 073
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 83 of 239 PageID #:86
                                            G.   Optional Coverages                                        of Insurance is                    $100,000
                                                 If shown as applicable in the Declarations, the           The annual percentage
                                                 following Optional Coverages apply sepa-                  increase is                              8%
                                                 rately to each item.                                      The number of days
                                                                                                           since the beginning
                                                 1.     Agreed Value                                       of the policy year
                                                                                                           (or last policy
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                        a.   The        Additional      Condition,         change) is                               146
                                                             Coinsurance, does not apply to Cov-
                                                             ered Property to which this Optional          The amount of increase is
                                                             Coverage applies. We will pay no              $100,000 x .08 x 146 -: 365 =         $3,200
                                                             more for loss of or damage to that
                                                             property than the proportion that the   3.   Replacement Cost
                                                             Limit of Insurance under this Cover-
                                                                                                          a.   Replacement Cost (without de-
                                                             age Part for the property bears to
                                                                                                               duction for depreciation) replaces
                                                             the Agreed Value shown for it in the
                                                             Declarations.                                     Actual Cash Value in the Valuation
                                                                                                               Loss Condition, of this Coverage
                                                        b.   If the expiration date for this Op-               Form.
                                                             tional Coverage shown in the Decla-
                                                             rations is not extended, the                 b.   This Optional Coverage does not
                                                             Additional Condition, Coinsurance,                apply to:
                                                             is reinstated and this Optional Cov-
                                                                                                               (1) Personal property of others;
                                                             erage expires.
                                                        c.   The terms of this Optional Coverage               (2) Contents of a residence;
                                                             apply only to loss or damage that                 (3) Works of art, antiques or rare
                                                             occurs:                                               articles, including etchings, pic-
                                                             (1) On or after the effective date of                 tures,      statuary,    marbles,
                                                                 this Optional Coverage; and                       bronzes, porcelains and bric-a-
                                                                                                                   brac; or
                                                             (2) Before the Agreed Value expi-
                                                                 ration date shown in the Decla-               (4) "Stock", unless the Including
                                                                 rations or the policy expiration                  "Stock" option is shown in the
                                                                 date, whichever occurs first.                     Declarations.
                                                 2.     Inflation Guard                                        Under the terms of this Replacement
                                                                                                               Cost Optional Coverage, tenants'
                                                        a.   The Limit of Insurance for property
                                                                                                               improvements and betterments are
                                                             to which this Optional Coverage ap-
                                                             plied will automatically increase by              not considered to be the personal
                                                             the annual percentage shown in the                property of others.
                                                             Declarations.                                c.   You may make a claim for loss or
                                                        b.   The amount of increase will be:                   damage covered by this insurance
                                                                                                               on an actual cash value basis in-
                                                             (1) The Limit of Insurance that ap-               stead of on a replacement cost ba-
                                                                 plied on the most recent of the               sis. In the event you elect to have
                                                                 policy inception date, the policy             loss or damage settled on an actual
                                                                 anniversary date, or any other                cash value basis, you may still make
                                                                 policy change amending the                    a claim for the additional coverage
                                                                 Limit of Insurance, times                     this Optional Coverage provides if
                                                                                                               you notify us of your intent to do so
                                                             (2) The percentage of annual in-
                                                                                                               within 180 days after the loss or
                                                                 crease shown in the Declara-
                                                                                                               damage.
                                                                 tions, expressed as a decimal
                                                                 (example: 8% is .08), times              d.   We will not pay on a replacement
                                                             (3) The number of days since the                  cost basis for any loss or damage:
                                                                 beginning of the current policy
                                                                 year or the effective date of the             (1) Until the lost or damaged prop-
                                                                 most recent policy change                         erty is actually repaired or re-
                                                                 amending the Limit of Insur-                      placed; and
                                                                 ance, divided by 365.
                                                                                                               (2) Unless the repairs or replace-
                                                 Example:                                                          ment are made as soon as rea-
                                                                                                                   sonably possible after the loss
                                                      If: The applicable Limit                                     or damage.
                                                                                                                                   CP 00 10 06 07
                                                                                                                                     Page 14 of 15
                                                                                                                                           Comp. Exh. 1 -- p. 074
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 84 of 239 PageID #:87
                                                    With respect to tenants' improve-          4.   Extension Of Replacement Cost To Per-
                                                    ments and betterments, the follow-              sonal Property Of Others
                                                    ing also apply:
                                                                                                    a.   If the Replacement Cost Optional
                                                    (3) If the conditions in d.(1) and d.(2)             Coverage is shown as applicable in
                                                        above are not met, the value of                  the Declarations, then this Extension
                                                        tenants' improvements and                        may also be shown as applicable. If
                                                        betterments, will be determined
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                         the Declarations show this Extension
                                                        as a proportion of your original                 as applicable, then Paragraph 3.b.(1)
                                                        cost, as set forth in the Valu-                  of the Replacement Cost Optional
                                                        ation Loss Condition of this                     Coverage is deleted and all other
                                                        Coverage Form; and                               provisions of the Replacement Cost
                                                                                                         Optional Coverage apply to replace-
                                                    (4) We will not pay for loss or dam-
                                                                                                         ment cost on personal property of
                                                        age to tenants' improvements
                                                                                                         others.
                                                        and betterments if others pay
                                                        for repairs or replacement.                 b.   With respect to replacement cost on
                                               e.   We will not pay more for loss or                     the personal property of others, the
                                                    damage on a replacement cost basis                   following limitation applies:
                                                    than the least of (1), (2) or (3), sub-              If an item(s) of personal property of
                                                    ject to f. below:                                    others is subject to a written contract
                                                    (1) The Limit of Insurance applica-                  which governs your liability for loss
                                                        ble to the lost or damaged                       or damage to that item(s), then val-
                                                        property;                                        uation of that item(s) will be based
                                                                                                         on the amount for which you are lia-
                                                    (2) The cost to replace the lost or                  ble under such contract, but not to
                                                        damaged property with other                      exceed the replacement cost of the
                                                        property:                                        property or the applicable Limit of
                                                                                                         Insurance.
                                                        (a) Of comparable material and
                                                            quality; and                       H.   Definitions
                                                        (b) Used for the same purpose;              1.   "Fungus" means any type or form of
                                                            or                                           fungus, including mold or mildew,
                                                                                                         and any mycotoxins, spores, scents
                                                    (3) The amount actually spent that
                                                                                                         or by-products produced or released
                                                        is necessary to repair or replace
                                                                                                         by fungi.
                                                        the lost or damaged property.
                                                    If a building is rebuilt at a new               2.   "Pollutants" means any solid, liquid,
                                                    premises, the cost described in e.(2)                gaseous or thermal irritant or con-
                                                    above is limited to the cost which                   taminant, including smoke, vapor,
                                                    would have been incurred if the                      soot, fumes, acids, alkalis, chemi-
                                                    building had been rebuilt at the ori-                cals and waste.      Waste includes
                                                    ginal premises.                                      materials to be recycled, recondi-
                                                                                                         tioned or reclaimed.
                                               f.   The cost of repair or replacement
                                                    does not include the increased cost             3.   "Stock" means merchandise held in
                                                    attributable to enforcement of any                   storage or for sale, raw materials
                                                    ordinance or law regulating the con-                 and in-process or finished goods,
                                                    struction, use or repair of any prop-                including supplies used in their
                                                    erty.                                                packing or shipping.




                                                                                                                              CP 00 10 06 07
                                                                                                                                Page 15 of 15
                                                                                                                                    Comp. Exh. 1 -- p. 075
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 85 of 239 PageID #:88



                                            THIS ENDORSEMENT CHANGES THE POLICY.                           PLEASE READ IT CAREFULLY.

                                                                     VALUE GUARD ENDORSEMENT
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:

                                            COMMERCIAL PROPERTY COVERAGE PART
                                            BUSINESSOWNERS COVERAGE FORM
                                            AGRICULTURAL OUTPUT PROGRAM


                                            The Limit of Insurance shown in the Declarations for Building(s) may be increased at the beginning of
                                            each rating period based upon the change in construction costs for the area in which the building is lo-
                                            cated.

                                                                                                                                    IL 70 41 12 14




                                                                                                                                        Comp. Exh. 1 -- p. 076
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 86 of 239 PageID #:89
                                                                                                                           COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                     COMMERCIAL PROPERTY
                                                             EXPANDED COVERAGE ENDORSEMENT - TIER 1
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                 BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                                 BUSINESS INCOME COVERAGE FORMS
                                                 CAUSES OF LOSS - SPECIAL FORM

                                            BUILDING AND PERSONAL PROPERTY
                                                                                                           The most we will pay under this Addi-
                                            COVERAGE FORM AMENDMENT
                                                                                                           tional Coverage is $2,500, unless a dif-
                                            If a coverage limit is shown as applicable in the              ferent limit is shown in the Tier 1
                                            Tier 1 Schedule, the following coverages apply.                Schedule.
                                            These coverages are subject to the terms and
                                            conditions applicable to property coverage in this             No deductible applies to this Additional
                                            policy, except as provided below.                              Coverage.

                                            Under Section A. Coverage, 1. Covered Property,           i.   Reward Payment
                                            a. Building the following is added:
                                                                                                           (1) We will reimburse you for rewards
                                                        (6) Foundations of buildings.                          paid as follows:
                                            Under Section A. Coverage 2. Property Not Cov-                      (a) Up to $10,000 to an eligible per-
                                            ered, item g. is deleted.                                               son for information leading to
                                            In Section A. Coverage, the references to 100 feet                      the arrest and conviction of any
                                            are changed to read 1,000 feet in the following                         person or persons committing a
                                            paragraphs:                                                             crime resulting in loss or dam-
                                                                                                                    age to Covered Property from a
                                            1.a.(5)(b) Building;                                                    Covered Cause of Loss. How-
                                            1.b. Business Personal Property;                                        ever, we will pay no more than
                                                                                                                    the lesser of the following
                                            1.c.(2) Personal Property of Others; and
                                                                                                                    amounts:
                                            5. Coverage Extensions
                                                                                                                    (i)   Actual cash value of the
                                            Under Section A. Coverage, 4. Additional Cover-
                                                                                                                          Covered Property at the
                                            ages, c. Fire Department Service Charge, the limit
                                                                                                                          time of loss or damage, but
                                            is changed from $1,000 to $10,000 unless a differ-
                                                                                                                          no more than the amount
                                            ent limit is shown in the Tier 1 Schedule.
                                                                                                                          required to repair or re-
                                            Under Section A. Coverage, 4. Additional Cover-                               place it; or
                                            ages, the following is added:
                                                                                                                    (ii) The amount determined by
                                                  g.    Fire Extinguisher Recharge Expense                               the loss settlement proce-
                                                                                                                         dure applicable to Covered
                                                        We will pay to recharge or replace your
                                                                                                                         Property under the Loss
                                                        fire extinguishers, whichever cost is less,
                                                                                                                         Payment Condition.
                                                        when they are discharged as a result of
                                                        fighting a fire caused by a Covered                     (b) Up to $10,000 to an eligible per-
                                                        Cause of Loss, on or within 1,000 feet of                   son for the return of stolen Cov-
                                                        your described premises.                                    ered Property, when the loss or
                                                        No deductible applies to this Additional                    damage is caused by theft.
                                                        Coverage.                                                   However, we will pay no more
                                                                                                                    than the lesser of the following
                                                  h.    Lock Replacement                                            amounts:
                                                        We will pay the cost to repair the door                     (i)   Actual cash value based on
                                                        locks or tumblers of your described                               the condition of the Cov-
                                                        premises due to "theft" of your door keys.                        ered Property at the time it
                                                        "Theft" means any act of stealing. "Theft                         is returned, but not more
                                                        does not mean mysterious or unex-                                 than the amount required to
                                                        plained disappearance of property.                                repair or replace it; or
                                            Includes copyrighted material of Insurance Services                                      CP 70 96 06 17
                                            Office. Inc., with its permission
                                                                                                                                         Page 1 of 7
                                                                                                                                          Comp. Exh. 1 -- p. 077
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 87 of 239 PageID #:90
                                                        (ii) The amount determined by                 No deductible applies to this Additional
                                                             the loss settlement proce-               Coverage.
                                                             dure applicable to the re-
                                                             turn   Covered    Property      Under Section A. Coverage, 5. Coverage Exten-
                                                             under the Loss Payment          sions, a. Newly Acquired Or Constructed Property
                                                             Condition.                      (1) Buildings the limit is changed from $250,000 at
                                                                                             each building to $1,000,000 at each building unless
                                                                                             a different limit is shown in the Tier 1 Schedule.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                               (2) This Additional Coverage applies
                                                   subject to the following additional       Under Section A. Coverage, 5. Coverage Exten-
                                                   conditions:                               sions, a. Newly Acquired Or Constructed Property
                                                   (a) An eligible person means that         (2) Your Business Personal Property the limit is
                                                       person designated by a law            changed from $100,000 at each building to
                                                       enforcement agency as being           $500,000 at each building unless a different limit
                                                       the first to voluntarily provide      is shown in the Tier 1 Schedule.
                                                       the information leading to the        Under Section A. Coverage, 5. Coverage Exten-
                                                       arrest and conviction or return       sions, a. Newly Acquired or Constructed Property
                                                       of the stolen Covered Property,       (3) Period of Coverage (b) is changed from 30 days
                                                       and who is not:                       to 180 days.
                                                        (i)   You;                           Under Section A. Coverage, 5. Coverage, 5. Cov-
                                                                                             erage Extensions, b. Personal Effects and Prop-
                                                        (ii) Your employee;                  erty of Others item (2) is amended to personal
                                                                                             property of others in your care, custody, or control
                                                        (iii) An employee of a        law    while anywhere within the coverage territory.
                                                              enforcement agency;
                                                                                                 The limit is changed from $2,500 at each de-
                                                        (iv) An employee of a business           scribed premises to $10,000 at each de-
                                                             engaged in property pro-            scribed premises unless a different limit is
                                                             tection;                            shown in the Tier 1 Schedule. We will not pay
                                                                                                 more than $5,000 to any one person in any
                                                        (v) Any person who had cus-              one loss. Our payment for loss of or damage
                                                            tody of the Covered Prop-            to personal property of others will only be for
                                                            erty at the time the theft           the account of the owner of the property.
                                                            was committed; or
                                                                                             Under Section A. Coverage, 5. Coverage Exten-
                                                        (vi) Any person involved in the      sions d. Property Off-premises, subparagraph (3)
                                                             crime.                          is replaced with the following: The most we will
                                                                                             pay for loss or damage under this Extension is
                                                   (b) No reward will be reimbursed          $25,000, but not more than $10,000 while in the
                                                       unless and until the person(s)        care, custody or control of a salesperson unless
                                                       committing the crime is/are           a different limit of insurance is shown in the Tier
                                                       convicted or the Covered Prop-        1 Schedule.
                                                       erty is returned.
                                                                                             Under Section A. Coverage, 5. Coverage Exten-
                                                   (c) You must have posted public           sions e. Outdoor Property, the last paragraph is
                                                       notice of reward prior to the first   amended to change the limit under this Extension
                                                       person volunteering the neces-        from $1,000 to $10,000. The limit for any one tree,
                                                       sary information or returning the     shrub or plant is changed from $250 to $1,000.
                                                       stolen Covered Property.              These limits apply to any one occurrence, re-
                                                                                             gardless of the types or number of items lost or
                                               (3) The lesser of the amount of the re-       damaged in that occurrence.
                                                   ward or the amount shown in the           Under Section A. Coverage, 5. Coverage Exten-
                                                   Tier 1 Schedule is the most we will       sions, the following is added:
                                                   reimburse for loss under this Addi-
                                                   tional Coverage for any one occur-            g.   Property In Transit
                                                   rence.
                                                                                                      You may extend the insurance provided
                                               We will pay up to $10,000 as a reward for              by this Coverage Form to apply to your
                                               information which leads to an arson, theft             Covered Property (including property
                                               or vandalism conviction in connection                  that is in the care, custody or control of
                                               with a fire, theft or vandalism loss to                your salespersons) in transit in or on a
                                               property covered under this policy. Re-                motor vehicle you own, lease or operate
                                               gardless of the number of persons in-                  while between points within the coverage
                                               volved in providing information, the limit             territory and more than 1,000 feet from
                                               of our liability under this Additional Cov-            the described premises. Loss or damage
                                                                                                      must be caused by or result from one of
                                               erage shall not be increased.
                                                                                                      the following Covered Causes of Loss:
                                                                                                                               CP 70 96 06 17
                                                                                                                                   Page 2 of 7
                                                                                                                                     Comp. Exh. 1 -- p. 078
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 88 of 239 PageID #:91
                                                 (1) Fire, lightning, explosion, windstorm        We will only pay for Extra Expense that
                                                     or hail, riot or civil commotion or          occurs after the date of direct physical
                                                     vandalism;                                   loss or damage. The most we will pay for
                                                                                                  loss or damage under this Extension is
                                                 (2) Vehicle collision, upset or overturn.        $50,000.
                                                     Collision means accidental contact
                                                                                                  "Operations" means your business activ-
                                                     of your vehicle with another vehicle
                                                                                                  ities occurring at the described prem-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                     or object. It does not mean your ve-
                                                                                                  ises.
                                                     hicle's contact with the road bed;
                                                                                                  "Period of Restoration" means the period
                                                 (3) Theft of an entire bale, case or             of time that:
                                                     package by forced entry into a
                                                     securely locked body or compart-             (1) Begins with the date of direct phys-
                                                     ment of the vehicle. There must be               ical loss or damage caused by or
                                                     visible marks of the forced entry;               resulting from any Covered Cause
                                                                                                      of Loss at the described premises;
                                                 (4) Flood; or                                        and

                                                 (5) Earthquake.                                  (2) Ends on the date when the property
                                                                                                      at the described premises should be
                                            The coverage provided under this Extension                repaired, rebuilt or replaced with
                                            replaces coverage provided under any other                reasonable speed and similar qual-
                                            additional coverage extension applying to                 ity.
                                            property in transit. The most we will pay for
                                            this coverage is $20,000 unless a different           "Period of Restoration" does not include
                                            limit is shown in the Tier 1 Schedule.                any increased period required due to the
                                                                                                  enforcement of any law that:
                                            h.   Extra Expense
                                                                                                  (1) Regulates the construction, use or
                                                 We will pay necessary Extra Expense you              repair, or requires the tearing down
                                                 incur during the "period of restoration"             of any property; or
                                                 that you would not have incurred if there
                                                 had been no direct physical loss or              (2) Regulates the prevention, control,
                                                 damage to property at the described                  repair, clean-up or restoration of en-
                                                 premises, including personal property in             vironmental damage.
                                                 the open (or in a vehicle) within 1,000          The expiration date of this policy will not
                                                 feet, caused by or resulting from a Cov-         cut short the "period of restoration."
                                                 ered Cause of Loss.
                                                                                             i.   Credit Card Invoices
                                                 Extra Expense means expense incurred:
                                                                                                  You may extend the insurance that ap-
                                                 (1) To avoid or minimize the suspension          plies to Your Business Personal Property
                                                     of business and to continue "oper-           to apply to:
                                                     ations":
                                                                                                  (1) Sums owed you from grantors of
                                                     (a) At the described premises; or                credit provided you are unable to
                                                                                                      collect from them due to direct loss
                                                     (b) At replacement premises or at                or damage to your credit card in-
                                                         temporary locations, including:              voice records;
                                                         (i)     Relocation expenses; and         (2) Increased collection costs as a re-
                                                                                                      sult of such direct loss or damage;
                                                         (ii) Costs to equip and operate              or
                                                              the replacement or tempo-
                                                              rary locations.                     (3) Other reasonable expenses that you
                                                                                                      incur to re-establish your records of
                                                 (2) To minimize the suspension of busi-              credit card invoices following such
                                                     ness if you cannot continue "oper-               direct loss or damage:
                                                     ations"; or
                                                                                                  that results from a Covered Cause of
                                                 (3) To repair or replace any property;           Loss to your records of credit card in-
                                                     or                                           voices.
                                                                                                  This insurance applies to credit card in-
                                                 (4) To research, replace or restore the
                                                                                                  voices while:
                                                     lost information on damaged valu-
                                                     able papers and records;                     (1) On premises scheduled in the Dec-
                                                                                                      larations of this policy;
                                                 to the extent it reduces the amount of
                                                 loss that otherwise would have been              (2) While being conveyed outside the
                                                 payable under this Additional Coverage.              premises; or
                                                                                                                           CP 70 96 06 17
                                                                                                                               Page 3 of 7
                                                                                                                                 Comp. Exh. 1 -- p. 079
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 89 of 239 PageID #:92
                                                 (3) While temporarily at other premises               A sublimit of $10,000 applies to
                                                     for any reason except storage.                    laptops/portable computers and their
                                                                                                       software while away from the premises.
                                                 The most we will pay for loss or damage
                                                 under this Extension is $1,000 unless a          m. Deferred Payments
                                                 different limit is shown in the Tier 1                You may extend the insurance that ap-
                                                 Schedule.                                             plies to your Business Personal Property
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            j.   Changes in Temperature                                to apply to direct physical loss or dam-
                                                                                                       age to personal property you have sold
                                                 You may extend the insurance provided                 on an installment or other deferred pay-
                                                 by this coverage to apply to direct phys-             ment basis after it has been accepted by
                                                 ical loss or damage to Covered Property,              the customer.
                                                 other than spoilage, caused by changes
                                                                                                       The most we will pay for loss or damage
                                                 or extremes in temperature or humidity.               under this Extension is $25,000 unless a
                                                 The most we will pay for loss or damage               different limit is shown in the Tier 1
                                                 is $1,000 per any one occurrence includ-              Schedule.
                                                 ing Business Income unless a different
                                                 limit is shown in the Tier 1 Schedule.      Under Section C. Limits of Insurance the second
                                                                                             paragraph is replaced with the following:
                                            k.   Inventory and Appraisals                    The most we will pay for loss or damage to out-
                                                 You may extend the insurance provided       door signs, whether or not the sign is attached to
                                                 for Covered Property to apply to the cost   the building, is $12,500 per sign in any one occur-
                                                 of any inventory or appraisal that we re-   rence unless a different limit is shown in the Tier
                                                 quire when loss or damage occurs to         1 Schedule.
                                                 Covered Property.                           Under Section E. Loss Conditions, 6. Vacancy, a.
                                                                                             Description of Terms, subparagraph (1) (b), the
                                                 The most we will pay for loss or damage     31% provision is amended to read 11%.
                                                 under this Extension is $10,000 unless a
                                                 different limit is shown in the Tier 1      Under Section E. Loss Conditions, 7. Valuation, the
                                                 Schedule.                                   following conditions are added:

                                            l.   Computer Coverage                                f.   "Data"
                                                 You may extend the insurance that ap-                 We will figure your loss to be the actual
                                                 plies to your Business Personal Property              cost of reproducing the data, provided
                                                 to apply to "computer equipment", "me-                you actually replace or reproduce it.
                                                 dia", "data", and "computer programs".                This includes computer programs, but
                                                 We will cover "computer equipment",                   not "media."
                                                 "media", "data", and "computer pro-              g.   "Media"
                                                 grams", which you own, lease or rent
                                                 from others or that are in your care,                 We will figure your loss to be the actual
                                                 custody or control. We will pay the re-               cost of repairing or replacing the "media"
                                                 placement cost of reproducing lost or                 with material of the same kind or quality.
                                                 accidentally erased "data", "computer       Under Section G. Optional Coverages, 3. Replace-
                                                 programs", documentation and source         ment Cost, subparagraph b. (1) is deleted when
                                                 materials provided you actually replace     the Replacement Cost option is selected for Busi-
                                                 or reproduce them.                          ness Personal Property.
                                                 This extension does not apply to:           Under H. Definitions, the following are added:
                                                 (1) Property you lease or rent to others    4.   "Computer Equipment" means a network of
                                                     while it is away from the described          machine components capable of accepting
                                                     premises;                                    information, processing it according to plan
                                                                                                  and producing the desired results. It includes
                                                 (2) Any "data" or "media" which cannot           air conditioning, fire protection equipment
                                                     be replaced with others of like kind         and electrical equipment used exclusively in
                                                     or quality; or                               your computer operations.
                                                 (3) Accounts, bills, evidence of debt,      5.   "Data" means facts, concepts or instructions,
                                                     valuable papers, records, abstracts,         including computer programs, which are
                                                     deeds, manuscripts or other docu-            converted to a form usable to your data
                                                     ments, except as they may be con-            processing operations.
                                                     verted to "data" processing "media"
                                                     form, and then only in that form.       6.   "Media" means material on which data are
                                                                                                  recorded.
                                                 The most we will pay for loss or damage
                                                 under this Extension is $25,000 unless a    7.   "Computer Programs" means data used to
                                                 different limit is shown in the Tier 1           direct computer equipment including dia-
                                                 Schedule.                                        grams or other records which can be used to
                                                                                                  reproduce programs.
                                                                                                                               CP 70 96 06 17
                                                                                                                                   Page 4 of 7
                                                                                                                                     Comp. Exh. 1 -- p. 080
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 90 of 239 PageID #:93
                                            BUSINESS INCOME (AND EXTRA EXPENSE) COV-                              caused by direct physical loss
                                            ERAGE FORM AMENDMENT                                                  or damage at the premises of a
                                                                                                                  Dependent Property caused by
                                            Under Section A. Coverage, 5. Additional Cover-
                                                                                                                  or resulting from a Covered
                                            ages the following is added:
                                                                                                                  Cause of Loss. However, for
                                                e.   Business Income From Dependent Prop-                         this Additional Coverage, we
                                                     erties                                                       will not pay for loss or damage
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                  caused by or resulting from
                                                     (1) The insurance provided for loss of                       Earthquake, Volcanic Eruption
                                                         Business Income and Extra Expense                        and Flood even if they are oth-
                                                         is extended to apply to the actual                       erwise Covered Causes of Loss.
                                                         and necessary amount of such loss
                                                         which you incur due to the neces-                    (b) The Resumption of Operations
                                                         sary "suspension" of "operations"                        Loss Condition is amended as
                                                         during the "period of restoration"                       follows:
                                                         caused by direct physical loss of or                     We will reduce the amount of
                                                         damage by a Covered Cause of Loss                        your Business Income loss to
                                                         to property at the premises of a De-                     the extent you can resume your
                                                         pendent Property not specifically                        "operations" in whole or in part,
                                                         described under the Business In-                         by using any other available
                                                         come From Dependent Properties -                         source of materials or outlet for
                                                         Broad Form endorsement or under                          your products or services.
                                                         the Business Income From Depend-
                                                         ent Properties - Limited Form                    (4) The most we will pay for loss in any
                                                         endorsement. However, for this ad-                   one occurrence under this Additional
                                                         ditional coverage, we will not pay for               Coverage is:
                                                         loss or damage caused by or result-
                                                         ing from Earthquake, Volcanic                        (a) $25,000 unless a different Limit
                                                         Eruption and Flood, even if they are                     of Insurance is shown in the Tier
                                                         otherwise Covered Causes of Loss.                        1 Schedule; or

                                                     (2) Dependent Property means property                    (b) The sum of the Limits of Insur-
                                                         at premises located anywhere in the                      ance shown on the Declarations
                                                         world, which is operated by others                       that applies to loss of Business
                                                         on whom you depend to:                                   Income and Extra Expense un-
                                                                                                                  der this Coverage form when
                                                         (a) Deliver materials or services to                     direct physical loss occurs to
                                                             you or to others for your ac-                        property at the described prem-
                                                             count;                                               ises, whichever is less. The
                                                                                                                  limit applicable to this Addi-
                                                         (b) Deliver services, other than                         tional Coverage is an additional
                                                             power, water or communication                        amount of insurance.
                                                             supply services (including ser-
                                                             vices relating to internet access            However, if covered loss to Miscella-
                                                             or access to any electronic net-             neous Dependent Property results from
                                                             work), to you or to others for               a "Named Storm" including but not lim-
                                                             your account;                                ited to wind, wind driven rain, flood or
                                                         (c) Accept your products or ser-                 hail, caused by or associated with a
                                                             vices;                                       "Named Storm", the most we will pay in
                                                                                                          any one occurrence at any one depend-
                                                         (d) Manufacture products for deliv-              ent property location under this exten-
                                                             ery to your customers under                  sion is $5,000 and the most we will pay
                                                             contract of sale; or                         for all loss or damage sustained in any
                                                                                                          one policy year is $25,000, regardless of
                                                         (e) Attract customers to your busi-              the number of occurrences of loss or
                                                             ness.                                        damage or the number of premises or
                                                                                                          locations involved.
                                                     (3) With respect only to the insurance
                                                         provided under this Additional Cov-      Under 6. Coverage Extension, Newly Acquired Lo-
                                                         erage, the following changes apply:      cations, paragraph c. subparagraph (2) is
                                                                                                  changed from 30 days to 180 days.
                                                         (a) The Extended Business Income
                                                             Additional   Coverage      is        BUSINESS INCOME (WITHOUT EXTRA EXPENSE)
                                                             amended by the following:            COVERAGE FORM AMENDMENT
                                                              The loss of Business Income or      Under Section A. Coverage, 4. Additional Cover-
                                                              loss of "Rental Value" must be      ages the following is added:
                                                                                                                                  CP 70 96 06 17
                                                                                                                                      Page 5 of 7
                                                                                                                                       Comp. Exh. 1 -- p. 081
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 91 of 239 PageID #:94
                                            f.   Business Income From Dependent Prop-                        caused by direct physical loss
                                                 erties                                                      or damage at the premises of a
                                                                                                             Dependent Property caused by
                                                 (1) The insurance provided for loss of                      or resulting from a Covered
                                                     Business Income and Extra Expense                       Cause of Loss. However, for
                                                     is extended to apply to the actual                      this Additional Coverage, we
                                                     and necessary amount of such loss                       will not pay for loss or damage
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                     which you incur due to the neces-                       caused by or resulting from
                                                     sary "suspension" of "operations"                       Earthquake, Volcanic Eruption
                                                     during the "period of restoration"                      and Flood even if they are oth-
                                                     caused by direct physical loss of or                    erwise Covered Causes of Loss.
                                                     damage by a Covered Cause of Loss
                                                     to property at the premises of a De-                (b) The Resumption of Operations
                                                     pendent Property not specifically                       Loss Condition is amended as
                                                     described under the Business In-                        follows:
                                                     come From Dependent Properties -
                                                                                                             We will reduce the amount of
                                                     Broad Form endorsement or under
                                                                                                             your Business Income loss to
                                                     the Business Income From Depend-
                                                                                                             the extent you can resume your
                                                     ent Properties - Limited Form
                                                                                                             "operations" in whole or in part,
                                                     endorsement. However, for this ad-
                                                                                                             by using any other available
                                                     ditional coverage, we will not pay for
                                                                                                             source of materials or outlet for
                                                     loss or damage caused by or result-
                                                                                                             your products or services.
                                                     ing from Earthquake, Volcanic
                                                     Eruption and Flood, even if they are            (4) The most we will pay for loss in any
                                                     otherwise Covered Causes of Loss.                   one occurrence under this Additional
                                                                                                         Coverage is:
                                                 (2) Dependent property means property
                                                     at premises located anywhere in the                 (a) $25,000 unless a different Limit
                                                     world, which is operated by others                      of Insurance is shown in the Tier
                                                     on whom you depend to:                                  1 schedule; or
                                                     (a) Deliver materials or services to                (b) The sum of the Limits of Insur-
                                                         you or to others for your ac-                       ance shown on the Declarations
                                                         count;                                              that applies to loss of Business
                                                                                                             Income and Extra Expense un-
                                                     (b) Deliver services, other than
                                                                                                             der this Coverage form when
                                                         power, water or communication
                                                                                                             direct physical loss occurs to
                                                         supply services (including ser-
                                                                                                             property at the described prem-
                                                         vices relating to internet access
                                                                                                             ises, whichever is less. The
                                                         or access to any electronic net-
                                                                                                             limit applicable to this Addi-
                                                         work), to you or to others for
                                                                                                             tional Coverage is an additional
                                                         your account;
                                                                                                             amount of insurance.
                                                     (c) Accept your products or ser-
                                                                                                     However, if covered loss to Miscella-
                                                         vices;
                                                                                                     neous Dependent Property results from
                                                     (d) Manufacture products for deliv-             a "Named Storm" including but not lim-
                                                         ery to your customers under                 ited to wind, wind driven rain, flood or
                                                         contract of sale; or                        hail, caused by or associated with a
                                                                                                     "Named Storm," the most we will pay in
                                                     (e) Attract customers to your busi-             any one occurrence at any one depend-
                                                         ness.                                       ent property location under this exten-
                                                                                                     sion is $5,000 and the most we will pay
                                                 (3) With respect only to the insurance              for all loss or damage sustained in any
                                                     provided under this Additional Cov-             one policy year is $25,000, regardless of
                                                     erage, the following changes apply:             the number of occurrences of loss or
                                                                                                     damage or the number of premises or
                                                     (a) The Extended Business Income
                                                                                                     locations involved.
                                                         Additional   Coverage      is
                                                         amended by the following:            Under 5. Coverage Extension, NEWLY ACQUIRED
                                                          The loss of Business Income or      LOCATIONS, paragraph c. subparagraph (2) is
                                                          loss of "Rental Value" must be      changed from 30 days to 180 days.


                                                                                                                             CP 70 96 06 17
                                                                                                                                 Page 6 of 7
                                                                                                                                  Comp. Exh. 1 -- p. 082
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 92 of 239 PageID #:95
                                            CAUSES OF LOSS - SPECIAL FORM AMENDMENT                      and electrical equipment used exclusively in
                                                                                                         your computer operations.
                                            Under Section C. Limitations, subparagraph 3.c.,
                                            the limit is changed from $2,500 to $10,000 for         4    "Data" means facts, concepts or instructions,
                                            patterns, dies, molds and forms.                             including computer programs, which are
                                                                                                         converted to a form usable to your data
                                            Under Section C. Limitations, subparagraph 3.d.,             processing operations.
                                            the limit is changed from $250 to $500 for stamps,
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            tickets, including lottery tickets held for sale, and   5.   "Media" means material on which data are
                                            letters of credit.                                           recorded.
                                            Under Section G. Definitions, the following are         6.   "Computer Programs" means data used to
                                            added:                                                       direct computer equipment including dia-
                                                                                                         grams or other records which can be used to
                                            3.   "Computer Equipment" means a network of                 reproduce programs.
                                                 machine components capable of accepting
                                                                                                    7.   "Named Storm" means a storm system iden-
                                                 information processing it according to plan             tified by the National Weather Service as a
                                                 and producing the desired results. It includes          tropical windstorm or hurricane.
                                                 air conditioning, fire protection equipment




                                                                                                                                     CP 70 96 06 17
                                                                                                                                         Page 7 of 7
                                                                                                                                          Comp. Exh. 1 -- p. 083
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 93 of 239 PageID #:96
                                            POLICY NUMBER:                CWP 7928998                                    COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                            DEBRIS REMOVAL ADDITIONAL INSURANCE
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                       BUILDERS' RISK COVERAGE FORM
                                                       BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                                       CONDOMINIUM ASSOCIATION COVERAGE FORM
                                                       CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
                                                       STANDARD PROPERTY POLICY
                                                       TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                                                               SCHEDULE*

                                              Prem.                      Bldg.                   Debris Removal                    Additional
                                              No.                        No.                     Amount                            Premium

                                             Refer to Commercial Property Expanded and/or Signature Series Schedule(s) for Coverages and Limits
                                             of Insurance.




                                              * Information required to complete this Schedule, If not shown on this endorsement will be shown
                                                in the Declarations.

                                            The additional limit of $10,000 for debris removal in the Debris Removal Additional Coverages section is
                                            replaced by the higher amount shown in the Schedule.


                                            Copyright, Insurance Services Office, Inc., 1999                                        CP 04 15 10 00




                                                                                                                                        Comp. Exh. 1 -- p. 084
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 94 of 239 PageID #:97
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                             THIS PAGE INTENTIONALLY LEFT BLANK




                                                                                                                    Comp. Exh. 1 -- p. 085
                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 95 of 239 PageID #:98
                                            POLICY NUMBER:                CWP 7928998                                                      COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                               ORDINANCE OR LAW COVERAGE
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:

                                                  BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                                  CONDOMINIUM ASSOCIATION COVERAGE FORM
                                                  STANDARD PROPERTY POLICY

                                                                                                         SCHEDULE*

                                                                                                     Cov. B               Cov. C                Cov. B and C
                                             Prem. No./                                              Limit                Limit                 Combined Limit
                                             Bldg. No.                               Cov. A          Of Insurance         Of Insurance          Of Insurance

                                                         /                                           $                    $                     $              **
                                                         /                                           $                    $                     $              **
                                                         /                                           $                    $                     $              **

                                             Refer to Commercial Property Expanded and/or Signature Series Schedule(s) for Coverages and Limits
                                             of Insurance.

                                             *      Information required to complete the Schedule, if not shown on this endorsement, will be shown in
                                                    the Declarations.
                                             **     Do not enter a Combined Limit of Insurance if individual Limits of Insurance are selected for Cov-
                                                    erages B and C, or if one of these Coverages is not applicable.

                                             A.     Each Coverage - Coverage A, Coverage B                           2.       a.   The building sustains direct phys-
                                                    and Coverage C - is provided under this                                        ical damage that is covered under
                                                    endorsement only if that Coverage(s) is                                        this policy and such damage results
                                                    chosen by entry in the above Schedule and                                      in enforcement of the ordinance or
                                                    then only with respect to the building identi-                                 law; or
                                                    fied for that Coverage(s) in the Schedule.
                                                                                                                              b.   The building sustains both direct
                                             B.     Application Of Coverage(s)                                                     physical damage that is covered
                                                                                                                                   under this policy and direct phys-
                                                    The Coverage(s) provided by this endorse-                                      ical damage that is not covered
                                                    ment apply only if both B.1. and B.2. are                                      under this policy, and the building
                                                    satisfied and are then subject to the quali-                                   damage in its entirety results in
                                                    fications set forth in B.3.                                                    enforcement of the ordinance or
                                                                                                                                   law.
                                                    1.       The ordinance or law;
                                                                                                                              c.   But if the building sustains direct
                                                             a.   Regulates the demolition, con-                                   physical damage that is not cov-
                                                                  struction or repair of buildings, or                             ered under this policy, and such
                                                                                                                                   damage is the subject of the ordi-
                                                                  establishes zoning or land use re-
                                                                                                                                   nance or law, then there is no cov-
                                                                  quirements at the described prem-                                erage under this endorsement even
                                                                  ises; and                                                        if the building has also sustained
                                                                                                                                   covered direct physical damage.
                                                             b.   Is in force at the time of loss.
                                                                                                                     3.       In the situation described in B.2.b.
                                                             But coverage under this endorsement                              above, we will not pay the full amount
                                                             applies only in response to the mini-                            of loss otherwise payable under the
                                                             mum requirements of the ordinance or                             terms of Coverages A, B and/or C of this
                                                             law.   Losses and costs incurred in                              endorsement. Instead, we will pay a
                                                             complying with recommended actions                               proportion of such loss; meaning the
                                                             or standards that exceed actual re-                              proportion that the covered direct phys-
                                                             quirements are not covered under this                            ical damage bears to the total direct
                                                             endorsement.                                                     physical damage.
                                            Copyright, Insurance Services Office, Inc., 2001                                                          CP 04 05 04 02
                                                                                                                                                        Page 1 of 4
                                                                                                                                                          Comp. Exh. 1 -- p. 086
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 96 of 239 PageID #:99
                                                      (Section H. of this endorsement pro-                  a.   With respect to the building that has
                                                      vides an example of this procedure.)                       sustained covered direct physical
                                                                                                                 damage, we will pay for the in-
                                                      However, if the covered direct physical                    creased cost to:
                                                      damage, alone, would have resulted in
                                                      enforcement of the ordinance or law,                       (1) Repair or reconstruct damaged
                                                      then we will pay the full amount of loss                       portions of that building; and/or
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                      otherwise payable under the terms of
                                                      Coverages A, B and/or C of this                            (2) Reconstruct or remodel un-
                                                      endorsement.                                                   damaged portions of that
                                                                                                                     building, whether or not demo-
                                            C.   We will not pay under Coverage A, B or C                            lition is required;
                                                 of this endorsement for:
                                                                                                                 when the increased cost is a con-
                                                 1.   Enforcement of any ordinance or law                        sequence of enforcement of the
                                                      which requires the demolition, repair,                     minimum requirements of the ordi-
                                                      replacement, reconstruction, remodel-                      nance or law.
                                                      ing or remediation of property due to
                                                      contamination by "pollutants" or due to                    However:
                                                      the presence, growth, proliferation,
                                                                                                                 (1) This coverage applies only if
                                                      spread or any activity of "fungus", wet
                                                                                                                     the restored or remodeled
                                                      or dry rot or bacteria; or
                                                                                                                     property is intended for similar
                                                 2.   The costs associated with the enforce-                         occupancy as the current
                                                      ment of any ordinance or law which re-                         property, unless such occu-
                                                      quires any insured or others to test for,                      pancy is not permitted by zon-
                                                      monitor, clean up, remove, contain,                            ing or land use ordinance or
                                                      treat, detoxify or neutralize, or in any                       law.
                                                      way respond to, or assess the effects of
                                                                                                                 (2) We will not pay for the in-
                                                      "pollutants", "fungus", wet or dry rot or
                                                                                                                     creased cost of construction if
                                                      bacteria.
                                                                                                                     the building is not repaired,
                                            D.   Coverage                                                            reconstructed or remodeled.

                                                 1.   Coverage A - Coverage For Loss To The                      The Coinsurance Additional Condi-
                                                      Undamaged Portion Of The Building                          tion does not apply to Increased
                                                                                                                 Cost of Construction Coverage.
                                                      With respect to the building that has
                                                      sustained covered direct physical dam-                b.   When a building is damaged or de-
                                                      age, we will pay under Coverage A for                      stroyed and Coverage C applies to
                                                      the loss in value of the undamaged                         that building in accordance with 3.a.
                                                      portion of the building as a conse-                        above, coverage for the increased
                                                      quence of enforcement of an ordinance                      cost of construction also applies to
                                                      or law that requires demolition of un-                     repair or reconstruction of the fol-
                                                      damaged parts of the same building.                        lowing, subject to the same condi-
                                                                                                                 tions stated in 3.a.:
                                                      Coverage A is included within the Limit
                                                      of Insurance shown in the Declarations                     (1) The cost of excavations, grad-
                                                      as applicable to the covered building.                         ing, backfilling and filling;
                                                      Coverage A does not increase the Limit                     (2) Foundation of the building;
                                                      of Insurance.
                                                                                                                 (3) Pilings; and
                                                 2.   Coverage B - Demolition Cost Coverage
                                                                                                                 (4) Underground pipes, flues and
                                                      With respect to the building that has                          drains.
                                                      sustained covered direct physical dam-
                                                      age, we will pay the cost to demolish                      The items listed in b.(1) through
                                                      and clear the site of undamaged parts                      b.(4) above are deleted from Prop-
                                                      of the same building, as a consequence                     erty Not Covered, but only with re-
                                                      of enforcement of an ordinance or law                      spect to the coverage described in
                                                      that requires demolition of such dam-                      this Provision, 3.b.
                                                      aged property.
                                                                                                  E.   Loss Payment
                                                 The Coinsurance Additional Condition does
                                                 not apply to Demolition Cost Coverage.                1.   All following loss payment Provisions,
                                                                                                            E.2. through E.5., are subject to the ap-
                                                 3.   Coverage C - Increased Cost Of Con-                   pointment procedures set forth in Sec-
                                                      struction Coverage                                    tion B.3. of this endorsement.
                                                                                                                                      CP 04 05 04 02
                                                                                                                                        Page 2 of 4
                                                                                                                                          Comp. Exh. 1 -- p. 087
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 97 of 239 PageID #:100
                                             2.   When there is a loss in value of an un-               (2) Unless the repairs or replace-
                                                  damaged portion of a building to which                    ment are made as soon as
                                                  Coverage A applies, the loss payment                      reasonably possible after the
                                                  for that building, including damaged and                  loss or damage, not to exceed
                                                  undamaged portions, will be deter-                        two years. We may extend this
                                                  mined as follows:                                         period in writing during the two
                                                                                                            years.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  a.   If the Replacement Cost Coverage
                                                       Option applies and the property is          b.   If the building is repaired or re-
                                                       being repaired or replaced, on the               placed at the same premises, or if
                                                       same or another premises, we will                you elect to rebuild at another
                                                       not pay more than the lesser of:                 premises, the most we will pay un-
                                                                                                        der Coverage C is the lesser of:
                                                       (1) The amount you would actually
                                                           spend to repair, rebuild or re-              (1) The increased cost of con-
                                                           construct the building, but not                  struction at the same prem-
                                                           for more than the amount it                      ises; or
                                                           would cost to restore the
                                                           building on the same premises                (2) The applicable Limit of Insur-
                                                           and to the same height, floor                    ance shown for Coverage C in
                                                           area, style and comparable                       the Schedule above.
                                                           quality of the original property
                                                           insured; or                             c.   If the ordinance or law requires re-
                                                                                                        location to another premises, the
                                                       (2) The Limit of Insurance shown                 most we will pay under Coverage
                                                           in the Declarations as applica-              C is the lesser of:
                                                           ble to the covered building.
                                                                                                        (1) The increased cost of con-
                                                  b.   If the Replacement Cost Coverage                     struction at the new premises;
                                                       Option applies and the property is                   or
                                                       not repaired or replaced, or if the
                                                       Replacement Cost Coverage Option                 (2) The applicable Limit of Insur-
                                                       does not apply, we will not pay                      ance shown for Coverage C in
                                                       more than the lesser of:                             the Schedule above.

                                                       (1) The actual cash value of the       5.   If a Combined Limit of Insurance is
                                                           building at the time of loss; or        shown for Coverages B and C in the
                                                                                                   Schedule above, Paragraphs E.3. and
                                                       (2) The Limit of Insurance shown            E.4. of this endorsement do not apply
                                                           in the Declarations as applica-         with respect to the building that is sub-
                                                           ble to the covered building.            ject to the Combined Limit, and the fol-
                                                                                                   lowing loss payment provisions apply
                                             3.   Unless Paragraph E.5. applies, loss              instead:
                                                  payment under Coverage B - Demolition
                                                  Cost Coverage will be determined as              The most we will pay, for the total of all
                                                  follows:                                         covered losses for Demolition Cost and
                                                                                                   Increased Cost of Construction, is the
                                                  We will not pay more than the lesser of          Combined Limit of Insurance shown for
                                                  the following:                                   Coverages B and C in the Schedule
                                                                                                   above. Subject to this Combined Limit
                                                  a.   The amount you actually spend to            of Insurance, the following loss payment
                                                       demolish and clear the site of the          provisions apply:
                                                       described premises; or
                                                                                                   a.   For Demolition Cost, we will not pay
                                                  b.   The applicable Limit of Insurance                more than the amount you actually
                                                       shown for Coverage B in the                      spend to demolish and clear the
                                                       Schedule above.                                  site of the described premises.

                                             4.   Unless Paragraph E.5. applies, loss              b.   With respect to the Increased Cost
                                                  payment under Coverage C - Increased                  of Construction:
                                                  Cost of Construction Coverage will be
                                                  determined as follows:                                (1) We will not pay for the in-
                                                                                                            creased cost of construction:
                                                  a.   We will not pay under Coverage C:
                                                                                                            (a) Until the property is actu-
                                                       (1) Until the property is actually                       ally repaired or replaced,
                                                           repaired or replaced, at the                         at the same or another
                                                           same or another premises; and                        premises; and
                                                                                                                            CP 04 05 04 02
                                                                                                                              Page 3 of 4
                                                                                                                                 Comp. Exh. 1 -- p. 088
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 98 of 239 PageID #:101
                                                                (b) Unless the repairs or re-           •   Total direct physical damage to build-
                                                                    placement are made as                   ing: $100,000
                                                                    soon as reasonably possi-
                                                                    ble after the loss or dam-          •   The ordinance or law in this jurisdiction
                                                                    age, not to exceed two                  is enforced when building damage
                                                                    years. We may extend this               equals or exceeds 50% of the building's
                                                                    period in writing during                value
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                    the two years.
                                                                                                        •   Portion of direct physical damage that
                                                            (2) If the building is repaired or              is covered (caused by wind): $30,000
                                                                replaced at the same prem-
                                                                ises, or if you elect to rebuild        •   Portion of direct physical damage that
                                                                at another premises, the most               is not covered (caused by flood):
                                                                we will pay for the increased               $70,000
                                                                cost of construction is the in-         •   Loss under Ordinance or Law Coverage
                                                                creased cost of construction at             C of this endorsement: $60,000
                                                                the same premises.
                                                                                                        Step 1:
                                                            (3) If the ordinance or law requires
                                                                relocation to another premises,             Determine the proportion that the cov-
                                                                the most we will pay for the in-            ered direct physical damage bears to
                                                                creased cost of construction is             the total direct physical damage.
                                                                the increased cost of con-
                                                                struction at the new premises.                    $30,000 ÷ $100,000 = .30
                                            F.    The terms of this endorsement apply sepa-             Step 2:
                                                  rately to each building to which this
                                                  endorsement applies.                                      Apply that proportion to the Ordinance
                                                                                                            or Law loss.
                                            G.    Under this endorsement we will not pay for
                                                  loss due to any ordinance or law that:                          $60,000 x .30 = $18,000
                                                  1.   You were required to comply with be-                 In this example, the most we will pay
                                                       fore the loss, even if the building was              under this endorsement for the Cover-
                                                       undamaged; and                                       age C loss is $18,000, subject to the ap-
                                                  2.   You failed to comply with.                           plicable Limit of Insurance and any
                                                                                                            other applicable provisions.
                                            H.    Example of Proportionate Loss Payment for
                                                  Ordinance or Law Coverage Losses (proce-                  NOTE: The same procedure applies to
                                                  dure as set forth in Section B.3. of this                 losses under Coverages A and B of this
                                                  endorsement)                                              endorsement.

                                                  Assume:                                          I.   The following definition is added:

                                                  •    Wind is a Covered Cause of Loss; Flood           "Fungus" means any type or form of fungus,
                                                       is an excluded Cause of Loss                     including mold or mildew, and any
                                                                                                        mycotoxins, spores, scents or by-products
                                                  •    The building has a value of $200,000             produced or released by fungi.




                                                                                                                                     CP 04 05 04 02
                                                                                                                                       Page 4 of 4
                                                                                                                                             Comp. Exh. 1 -- p. 089
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 99 of 239 PageID #:102
                                            POLICY NUMBER:               CWP 7928998                                                   COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                         PEAK SEASON LIMIT OF INSURANCE
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                        BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                                        CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
                                                        STANDARD PROPERTY POLICY

                                                                                                         SCHEDULE*
                                                                                                                     Peak Season
                                                                                                                          Additional
                                             Prem.              Bldg.                             Covered                   Limit of              Period
                                             No.                No.                               Property                Insurance        From            To


                                            Refer to Commercial Property Expanded and/or Signature Series Schedule(s) for Coverages and Limits
                                            of Insurance.


                                            The Limit of Insurance on covered personal property is increased to include the amount shown in the
                                            Schedule:
                                            A.    At the described location(s); and
                                            B.    Only from 12:01 A.M. Standard Time of the first day to 12:01 A.M. Standard Time of the last day of the
                                                  applicable period(s) shown in the Schedule.



                                            * Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
                                             Declarations.

                                            Copyright, ISO Commercial Risk Services, Inc., 1994                                                   CP 12 30 06 95




                                                                                                                                                     Comp. Exh. 1 -- p. 090
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 100 of 239 PageID #:103
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                              THIS PAGE INTENTIONALLY LEFT BLANK




                                                                                                                     Comp. Exh. 1 -- p. 091
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 101 of 239 PageID #:104
                                            POLICY NUMBER: CWP 7928998                                                                 COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                               POLLUTANT CLEAN UP AND REMOVAL
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                            ADDITIONAL AGGREGATE LIMIT OF INSURANCE
                                            This endorsement modifies insurance provided under the following:
                                                  BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                                  CONDOMINIUM ASSOCIATION COVERAGE FORM
                                                  CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
                                                  BUILDERS' RISK COVERAGE FORM
                                                  STANDARD PROPERTY POLICY
                                                  TOBACCO SALES WAREHOUSE COVERAGE FORM

                                                                                                        SCHEDULE*
                                            Prem.                          Additional Aggregate                                                     Additional
                                            No.                            Limit of Insurance                          Deductible                   Premium


                                            Refer to Commercial Property Expanded and/or Signature Series Schedule(s) for Coverages and Limits
                                            of Insurance.




                                            A.    The $10,000 annual aggregate limit for the                        The remaining aggregate from the basic Ad-
                                                  POLLUTANT CLEAN UP AND REMOVAL Ad-                                ditional Coverage (assuming $4,000 has pre-
                                                  ditional Coverage is increased by the Addi-                       viously been paid for the same policy year)
                                                  tional Aggregate Limit of Insurance shown in                      is                                  $ 6,000
                                                  the Schedule.                                                     The Deductible shown in the Schedule
                                                                                                                    is                                  $10,000
                                            B.    We will not pay under this endorsement for
                                                  "pollutants" clean up or removal costs in any                     The Pollutant Clean Up and Removal Addi-
                                                                                                                    tional Aggregate Limit of Insurance
                                                  occurrence until the total of all such costs                      is                                  $25,000
                                                  exceeds the sum of:
                                                                                                              We will determine the most we will pay under this
                                                  1.    The $10,000 aggregate limit from the                  endorsement as follows:
                                                        basic Pollutant Clean Up and Removal
                                                        Additional Coverage, less any prior pay-                    The cost incurred                     $40,000
                                                        ments for the same policy year; plus                        Less the sum of the remaining
                                                                                                                      basic Additional Coverage
                                                  2.    The Deductible shown in the Schedule.                         aggregate           $ 6,000
                                                                                                                      and the Deductible 10,000.          -16,000
                                            We will then pay the costs in excess of that sum,
                                            until the Additional Aggregate Limit of Insurance                       The most we will pay under this endorsement
                                            shown in the Schedule is used up during the ap-                         is                                  $24,000.
                                            plicable 12-month period.
                                                                                                                    The remaining benefit under this endorse-
                                                                                                                    ment for costs incurred for the policy year is
                                            Example:                                                                $1,000.
                                                  The cost of "pollutants" clean up and removal               C.    No other Deductible in this policy applies to
                                                  is                                    $40,000                     this endorsement.


                                            *Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
                                            Declarations.

                                            Copyright, ISO Commercial Risk Services, Inc., 1985, 1990                                             CP 04 07 10 91




                                                                                                                                                      Comp. Exh. 1 -- p. 092
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 102 of 239 PageID #:105
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                              THIS PAGE INTENTIONALLY LEFT BLANK




                                                                                                                     Comp. Exh. 1 -- p. 093
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 103 of 239 PageID #:106
                                            POLICY NUMBER:                 CWP 7928998                                             COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                                      SPOILAGE COVERAGE
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                  BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                                  CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                                                                    SCHEDULE

                                                       Premises Number                           Building Number                   Limit Of Insurance

                                             Description Of Property:
                                             Refer to Commercial Property Expanded and/or Signature Series Schedule(s) for Coverages and Limits
                                             of Insurance.

                                             Deductible: $500
                                             Refrigeration Maintenance
                                             Agreement:

                                                                                                 Causes Of Loss
                                             Breakdown Or Contamination:

                                             Information required to complete this Schedule, if not shown above, will be shown in the Declarations

                                            The Coverage Form to which this endorsement                                  (1) Change in temperature or hu-
                                            applies is extended to insure against direct phys-                               midity resulting from mechan-
                                            ical loss or damage by the Covered Causes of                                     ical breakdown or mechanical
                                            Loss, but only with respect to coverage provided                                 failure of refrigerating, cooling
                                            by this endorsement.                                                             or humidity control apparatus
                                                                                                                             or equipment, only while such
                                            A.    Paragraph A.1., Covered Property is replaced                               equipment or apparatus is at the
                                                  by the following:                                                          described premises; and
                                                  1.     Covered Property                                                (2) Contamination        by        the
                                                         Covered Property means "perishable                                  refrigerant.
                                                         stock" at the described premises owned
                                                                                                                    b.   Power Outage, meaning change in
                                                         by you or by others that is in your care,
                                                                                                                         temperature or humidity resulting
                                                         custody or control.
                                                                                                                         from complete or partial interruption
                                            B.    With respect to the coverage provided by this                          of electrical power, either on or off
                                                  endorsement, property located on buildings                             the described premises, due to con-
                                                  or in the open or in vehicles is considered to                         ditions beyond your control.
                                                  be Property Not Covered.
                                                                                                          D.   Selling Price
                                            C.    Paragraph A.3., Covered Causes Of Loss is                    If Selling Price is indicated by an "X" in the
                                                  replaced by the following:                                   Schedule, the following is added to the Valu-
                                                                                                               ation Loss Condition:
                                                  3.     Covered Causes Of Loss
                                                                                                               We will determine the value of finished "per-
                                                         Covered Causes of Loss means the fol-
                                                                                                               ishable stock" in the event of loss or damage
                                                         lowing only if indicated by an "X" in the
                                                                                                               at:
                                                         Schedule:
                                                                                                               1.   The selling price, as if no loss or damage
                                                         a.    Breakdown         or      Contamination,
                                                                                                                    had occurred;
                                                               meaning:


                                            © ISO Properties, Inc., 2006                                                                      CP 04 40 06 07
                                                                                                                                                Page 1 of 2
                                                                                                                                                  Comp. Exh. 1 -- p. 094
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 104 of 239 PageID #:107
                                                  2.   Less discounts and expenses you other-                      e.   Breaking of any glass that is a
                                                       wise would have had.                                             permanent part of any refriger-
                                                                                                                        ating, cooling or humidity con-
                                            E.    Paragraph A.5., Coverage Extensions does                              trol unit.
                                                  not apply.
                                                                                                     G.   Paragraph D. Deductible is replaced by the
                                            F.    Paragraph B. Exclusions is replaced by the              following:
                                                  following:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  B.   Exclusions                                         We will not pay for loss or damage in any one
                                                                                                          occurrence until the amount of loss or dam-
                                                       1.   Only the following Exclusions con-            age exceeds the Deductible shown in the
                                                            tained in Paragraph B.1. of the               Schedule of this endorsement. We will then
                                                            Causes of Loss Form applicable to             pay the amount of loss or damage in excess
                                                            this Coverage Part apply to Spoilage          of that Deductible, up to the applicable Limit
                                                            Coverage:                                     of Insurance. No other deductible in this pol-
                                                                                                          icy applies to the coverage provided by this
                                                            a.   Earth Movement;                          endorsement.
                                                            b.   Governmental Action;                H.   Paragraph F., Additional Conditions is re-
                                                            c.   Nuclear Hazard;                          placed by the following:
                                                                                                          ADDITIONAL CONDITION
                                                            d.   War And Military Action; and
                                                                                                          The following condition applies in addition to
                                                            e.   Water.                                   the Common Policy Conditions and the Com-
                                                       2.   The following Exclusions are added:           mercial Property Conditions.

                                                            We will not pay for loss or damage            REFRIGERATION       MAINTENANCE        AGREE-
                                                            caused by or resulting from:                  MENTS
                                                                                                          If Breakdown or Contamination is designated
                                                            a.   The disconnection of any refrig-         as a Covered Cause of Loss and a refriger-
                                                                 erating, cooling or humidity             ation maintenance agreement is shown as
                                                                 control system from the source           applicable by an "X" in the Schedule, the fol-
                                                                 of power.                                lowing condition applies:
                                                            b.   The deactivation of electrical           You must maintain a refrigeration mainte-
                                                                 power caused by the manipu-              nance or service agreement. If you voluntar-
                                                                 lation of any switch or other de-        ily terminate this agreement and do not notify
                                                                 vice used to control the flow of         us, the insurance provided by this endorse-
                                                                 electrical power or current.             ment will be automatically suspended at the
                                                                                                          involved location.
                                                            c.   The inability of an Electrical
                                                                 Utility Company or other power      I.   Paragraph G., Optional Coverages does not
                                                                 source to provide sufficient             apply.
                                                                 power due to:
                                                                                                     J.   The following is added to the Definitions:
                                                                 (1) Lack of fuel; or
                                                                                                          "Perishable stock" means personal property:
                                                                 (2) Governmental order.
                                                                                                          a.   Maintained under controlled conditions
                                                            d.   The inability of a power source               for its preservation; and
                                                                 at the described premises to
                                                                 provide sufficient power due to          b.   Susceptible to loss or damage if the
                                                                 lack of generating capacity to                controlled conditions change.
                                                                 meet demand.




                                                                                                                                         CP 04 40 06 07
                                                                                                                                           Page 2 of 2
                                                                                                                                             Comp. Exh. 1 -- p. 095
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 105 of 239 PageID #:108
                                            POLICY NUMBER:                 CWP 7928998                                             COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                           UTILITY SERVICES - DIRECT DAMAGE
                                            This endorsement modifies insurance provided under the following:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                                  BUILDERS' RISK COVERAGE FORM
                                                  CONDOMINIUM ASSOCIATION COVERAGE FORM
                                                  CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
                                                  STANDARD PROPERTY POLICY
                                                  TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                                                                    SCHEDULE*

                                                                                                                Enter "X" for each applicable Property
                                                                                                                            Commu-
                                                                                                                Commu- nication                          Power
                                                                                                       Water    nication     Supply        Power        Supply
                                                                                                       Supply    Supply     Property       Supply      Property
                                                                                                      Property Property       (not        Property        (not
                                                                                                               (including including      (including    including
                                                                                                               overhead overhead         overhead      overhead
                                              Prem.         Bldg.                Utility Services              transmis- transmis-       transmis-     transimis-
                                               No.           No.               Limit Of Insurance              sion lines) sion lines)   sion lines)   sion lines)
                                                                           $
                                             Covered Property:




                                             Causes Of Loss Form Applicable:

                                             Refer to Commercial Property Expanded and/or Signature Series Schedule(s) for Coverages and Limits
                                             of Insurance.
                                             Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

                                            A.    We will pay for loss of or damage to Covered                       a.   Pumping stations; and
                                                  Property described in the Schedule, caused
                                                  by an interruption of service to the described                     b.   Water mains.
                                                  premises. The interruption in utility service
                                                  must result from direct physical loss or dam-                 2.   Communication Supply Services, mean-
                                                  age by a Covered Cause of Loss (as indicated                       ing property supplying communication
                                                  in the Schedule) to the property described in                      services, including telephone, radio,
                                                  Paragraph C. if such property is indicated by                      microwave or television services to the
                                                  an "X" in the Schedule.                                            described premises, such as:
                                            B.    Exception
                                                                                                                     a.   Communication transmission lines,
                                                  Coverage under this endorsement for loss or                             including optic fiber transmission
                                                  damage to Covered Property does not apply                               lines;
                                                  to loss or damage to electronic data, includ-
                                                  ing destruction or corruption of electronic                        b.   Coaxial cables; and
                                                  data.   The term electronic data has the
                                                  meaning set forth in the Coverage Form to                          c.   Microwave radio relays except sat-
                                                  which this endorsement applies.                                         ellites.
                                            C.    Utility Services                                                   It does not include overhead trans-
                                                  1.    Water Supply Services, meaning the fol-                      mission lines unless indicated by an "X"
                                                        lowing types of property supplying water                     in the Schedule.
                                                        to the described premises:
                                            © ISO Properties, Inc., 2006                                                                        CP 04 17 06 07
                                                                                                                                                    Page 1 of 2
                                                                                                                                                       Comp. Exh. 1 -- p. 096
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 106 of 239 PageID #:109
                                             3.   Power Supply Services, meaning the fol-    D.   If a Utility Services Limit Of Insurance is
                                                  lowing types of property supplying elec-        shown in the Schedule, such limit is part of,
                                                  tricity, steam or gas to the described          not in addition to, the Limit of Insurance
                                                  premises:                                       stated in the Declarations or in the Sepa-
                                                  a.   Utility generating plants;                 ration Of Coverage endorsement as applica-
                                                                                                  ble to the Covered Property.
                                                  b.   Switching stations;
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                  If no Limit of Insurance is shown for Utility
                                                  c.   Substations;                               Services, coverage under this endorsement
                                                  d.   Transformers; and                          is subject to the applicable Limit of Insurance
                                                                                                  on the Covered Property as shown in the
                                                  e.   Transmission lines.                        Declarations or in the Separation Of Cover-
                                             It does not include overhead transmission            age endorsement. But this Utility Services
                                             lines unless indicated by an "X" in the              endorsement does not increase the applica-
                                             Schedule.                                            ble Limit of Insurance.




                                                                                                                               CP 04 17 06 07
                                                                                                                                   Page 2 of 2
                                                                                                                                     Comp. Exh. 1 -- p. 097
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 107 of 239 PageID #:110
                                                                                                                                COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                                               BRANDS AND LABELS
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                       BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                                       CONDOMINIUM ASSOCIATION COVERAGE FORM
                                                       CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
                                                       STANDARD PROPERTY POLICY


                                            A.    If branded or labeled merchandise that is                  2.   Remove the brands or labels, if doing so
                                                  Covered Property is damaged by a Covered                        will not physically damage the merchan-
                                                  Cause of Loss, we may take all or any part                      dise. You must relabel the merchandise
                                                                                                                  or its containers to comply with the law.
                                                  of the property at an agreed or appraised
                                                  value. If so, you may:                                B.   We will pay reasonable costs you incur to
                                                                                                             perform the activity described in A.1. or A.2.
                                                  1.     Stamp "salvage" on the merchandise or               above. But the total we pay for these costs
                                                                                                             and the value of the damaged property will
                                                         its containers, if the stamp will not phys-         not exceed the applicable Limit of Insurance
                                                         ically damage the merchandise; or                   on such property.

                                            Refer to Commercial Property Expanded and/or Signature Series Schedule(s) for Coverages and Limits
                                            of Insurance.


                                            Copyright, Insurance Services Office, Inc., 1999                                               CP 04 01 10 00




                                                                                                                                               Comp. Exh. 1 -- p. 098
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 108 of 239 PageID #:111
                                            POLICY NUMBER:                                                                             COMMERCIAL PROPERTY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                DISCHARGE FROM SEWER, DRAIN OR SUMP
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                        (NOT FLOOD-RELATED)
                                            This endorsement modifies insurance provided under the following:
                                                  BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                                  BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
                                                  BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
                                                  CONDOMINIUM ASSOCIATION COVERAGE FORM
                                                  CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
                                                  EXTRA EXPENSE COVERAGE FORM
                                                  TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                                                                        SCHEDULE

                                              Premises             Building                 Discharge Limit          Discharge Limit          Annual Aggregate
                                               Number              Number                 (Property Damage)       (Business Interruption)     Limitation Applies

                                                                                      $                       $


                                                                                      $                       $


                                                                                      $                       $

                                             Refer to Commercial Property Expanded and/or Signature Series Schedule(s) for Coverages and
                                             Limits of Insurance.

                                             Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


                                            A.    If a Discharge Limit for Property Damage is                       loss and/or extra expense in accordance with
                                                  entered in the Schedule, the following ap-                        the terms of the Coverage Form applicable to
                                                  plies:                                                            such premises under your policy, when such
                                                  With respect to the premises identified in the                    loss or expense arises out of the direct phys-
                                                  Schedule, we will pay for direct physical loss                    ical loss or damage described in Paragraph
                                                  or damage to Covered Property, caused by                          A.
                                                  or resulting from discharge of water or
                                                  waterborne material from a sewer, drain or                  C.    There is no coverage under this endorsement
                                                  sump located on the described premises,                           if:
                                                  provided such discharge is not induced by
                                                  flood or flood-related conditions.                                1.   The discharge results from an insured's
                                                                                                                         failure to perform routine maintenance
                                                  The aforementioned references to flood in-                             or repair necessary to keep a sewer or
                                                  clude surface water, waves (including tidal                            drain or a sump, sump pump or related
                                                  wave and tsunami), tides, tidal water, and                             equipment free from obstruction and in
                                                  overflow of any body of water, including storm
                                                                                                                         proper working condition. This limitation
                                                  surge.
                                                                                                                         does not apply to sudden mechanical
                                                  For the purpose of this endorsement, the term                          breakdown of a sump pump or its related
                                                  drain includes a roof drain and related fix-                           equipment, provided the breakdown is
                                                  tures.                                                                 not the result of an insured's negligence;
                                                                                                                         or
                                            B.    If a Discharge Limit for Business Interruption
                                                  is entered in the Schedule, the following ap-                     2.   Sump pump failure is caused by or re-
                                                  plies:                                                                 sults from failure of power, unless this
                                                  With respect to the premises identified in the                         policy is endorsed to cover power failure
                                                  Schedule, we will pay for business income                              affecting the described premises.
                                            © Insurance Services Office, Inc., 2011                                                               CP 10 38 10 12
                                                                                                                                                     Page 1 of 2
                                                                                                                                                       Comp. Exh. 1 -- p. 099
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 109 of 239 PageID #:112
                                            D.    To the extent that the Water Exclusion might           of the present annual policy period), regard-
                                                  conflict with the coverage provided under this         less of the number of occurrences during that
                                                  endorsement, the Water Exclusion does not              period of time. Thus, if the first occurrence
                                                  apply to such coverage.                                does not exhaust the applicable Discharge
                                                                                                         Limit, then the balance of that Limit is avail-
                                            E.    We will not pay the cost of repairing or re-           able for a subsequent occurrence. If an oc-
                                                  placing a sewer, drain, sump, sump pump or             currence begins during one annual policy
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  any related parts or equipment.                        period and ends during the following annual
                                                                                                         policy period, any Discharge Limit applicable
                                            F.    The most we will pay under this endorse-               to the following annual policy period will not
                                                  ment, for the total of all covered loss and ex-        apply to that occurrence.
                                                  pense, is the applicable Discharge Limit
                                                  shown in the Schedule. Such Limit is part of,     H.   All policy provisions apply to the coverage
                                                  not in addition to, the Limit of Insurance ap-         provided under this endorsement unless oth-
                                                  plicable to the Covered Property, business             erwise indicated, including the Deductible for
                                                  income or extra expense.                               direct physical loss or damage and the "pe-
                                                                                                         riod of restoration" for business income and
                                            G.    If the Annual Aggregate Limitation is shown            extra expense. If an occurrence results in
                                                  as applicable in the Schedule, then the fol-           loss payable only under this endorsement,
                                                  lowing applies:                                        the Deductible applicable to Fire will apply to
                                                                                                         this endorsement. But if an occurrence also
                                                  The applicable Discharge Limit is an annual            causes other loss or damage that is paid un-
                                                  aggregate limit and as such is the most we             der this policy, a separate Deductible will not
                                                  will pay for the total of all covered loss and         apply to the loss or damage covered under
                                                  expense caused by all occurrences in a                 this endorsement.
                                                  12-month period (starting with the beginning




                                                                                                                                       CP 10 38 10 12
                                                                                                                                          Page 2 of 2
                                                                                                                                            Comp. Exh. 1 -- p. 100
                                                         LIABILITY                    COVERAGE
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 110 of 239 PageID #:113
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                                              L
                                                                                                                                              I
                                                                                                                                              A
                                                                                                                                              B
                                                                                                                                              I
                                                                                                                                              L
                                                                                                                                              I
                                                                                                                                              T
                                                                                                                                              Y

                                                                                                                                              C
                                                                                                                                              O
                                                                                                                                              V
                                                                                                                                              E
                                                                                                                                              R
                                                                                                                                              A
                                                                                                                                              G
                                                                                                                                              E




                                                         LIABILITY                   COVERAGE                        Comp. Exh. 1 -- p. 101
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 111 of 239 PageID #:114
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                     Comp. Exh. 1 -- p. 102
                                            PAGE     01 OF     02    CG 70 00 (12-98)                         11/07/18                  ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 112 of 239 PageID #:115
                                                                                                                                                  41
                                                                                                               RENEWAL
                                                                                                    GENERAL LIABILITY DECLARATIONS
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS             AGENCY      12-01133      PROD.      000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                  ESSER HAYES INS GROUP INC
                                                   LLC.                                            2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                               COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                                TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998             .01.    WIC Account Number: 1270035528       .    M
                                                   Policy       From   11/12/18           at 12:01 A.M. Standard Time at your
                                                   Period       To     11/12/19           mailing address shown above.
                                               .....................................................................................

                                                   LIMITS OF INSURANCE -
                                                     General Aggregate Limit (Other Than Products/Completed Operations)          $2,000,000
                                                     Products/Completed Operations Aggregate Limit                               $2,000,000
                                                     Personal & Advertising Injury Limit (Per Person Or Organization)            $1,000,000
                                                     Each Occurrence Limit                                                       $1,000,000
                                                     Damage to Premises Rented to You Limit              (Any One Premises)        $100,000
                                                     Medical Expense Limit                                 (Any One Person)            $5,000.....

                                               .....................................................................................
                                                                   .
                                                                   .
                                                                   .
                                                                   .
                                                                   . TOTAL ADVANCE ANNUAL GENERAL LIABILITY PREMIUM      $248.00
                                                                   .
                                                                   .
                                                                   .
                                                                   .................................................................




                                               .....................................................................................

                                                   Forms And Endorsements    Applicable To This Coverage Part:
                                                   CG2167 1204*, CG0001      0413*, IL0021 0908*, CG7000 1298*, CG2503         0509*,
                                                   CG2504A 0509*, CG2147     1207*, CG7068 0103*, CG7017 1298*, CG2106         0514*,
                                                   IL7013 1206*, CG2170      0115*, CG0200 0118*, CG2426 0413*.




                                                                                                                                             Comp. Exh. 1 -- p. 103
                                                    PAGE     01 OF   02           CG 70 00 (12-98)                11/07/18                   ORIGINAL
                                            PAGE     02 OF     02      CG 70 00 (12-98)                          11/07/18                 ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 113 of 239 PageID #:116
                                                                                                                                                     41
                                                                                                      RENEWAL
                                                                                           GENERAL LIABILITY DECLARATIONS
                                                                                                    (Continued)
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS               AGENCY       12-01133     PROD.       000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                    ESSER HAYES INS GROUP INC
                                                   LLC.                                              2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                                 COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                                  TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998               .01.    WIC Account Number: 1270035528        .    M
                                                   Policy       From   11/12/18           at 12:01 A.M. Standard Time at your
                                                   Period       To     11/12/19           mailing address shown above.
                                               .....................................................................................
                                                Location Of All Premises Owned By, Rented To Or Controlled By The Named Insured
                                                Are The Same As The Mailing Address Of The Policy Declarations Unless Otherwise
                                                Indicated.
                                                                                   GENERAL LIABILITY SCHEDULE
                                                   PREMIUM BASIS LEGEND -
                                                   S = GROSS    PER $1,000         A = AREA PER 1,000 SQ. FT.         U = UNITS PER UNIT
                                                       SALES                       C = TOTAL COST PER $1,000          T = SEE CLASSIFICATION
                                                   P = PAYROLL PER $1,000          M = ADMISSIONS PER 1,000               NOTES
                                                   O = OTHERS   PER $1,000
                                                   RATE LEGEND      -
                                                   PREM/OP =        PREMISES AND OPERATIONS                      MP = MINIMUM PREMIUM
                                                   PROD     =       PRODUCTS AND COMPLETED OPERATIONS
                                                   CMPCBN   =       COMPOSITE PREMISES/PRODUCTS COMPLETED OPERATIONS
                                                                                                     PREMIUM
                                                   CLASSIFICATION                         CODE        BASIS             RATE             PREMIUM
                                                   ILLINOIS
                                                   2235 W 74TH ST
                                                   CHICAGO            ..IL..60636
                                                    BUILDINGS OR PREMISES - BANK O 61212                          PREM/OP   22.510          $248
                                                    R OFFICE - MERC/MFG (LESSOR'S                       11,000
                                                   PREM/OP     MP           $87
                                                   TOTAL
                                                   TOTAL PREMIUM - PREMISES AND OPERATIONS                                                  $248
                                                                              TOTAL ADVANCE ANNUAL GENERAL LIABILITY PREMIUM                $248




                                                                                                                                                Comp. Exh. 1 -- p. 104
                                                    PAGE     02 OF     02           CG 70 00 (12-98)                 11/07/18                   ORIGINAL
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 114 of 239 PageID #:117
                                                                                                                      COMMERCIAL GENERAL LIABILITY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                           FUNGI OR BACTERIA EXCLUSION
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                            A.    The following exclusion is added to Para-            B.   The following exclusion is added to Para-
                                                  graph 2. Exclusions of Section I - Coverage A             graph 2. Exclusions of Section I - Coverage B
                                                  - Bodily Injury And Property Damage Liability:            - Personal And Advertising Injury Liability:

                                                  2.    Exclusions                                          2.   Exclusions
                                                                                                                 This insurance does not apply to:
                                                        This insurance does not apply to:
                                                                                                                 Fungi or Bacteria
                                                        Fungi or Bacteria
                                                                                                                 a.   "Personal and advertising injury" or
                                                        a.     "Bodily injury" or "property damage"                   which would not have taken place, in
                                                               which would not have occurred, in                      whole or in part, but for the actual,
                                                               whole or in part, but for the actual,                  alleged or threatened inhalation of,
                                                               alleged or threatened inhalation of,                   ingestion of, contact with, exposure
                                                               ingestion of, contact with, exposure                   to, existence of, or presence of, any
                                                               to, existence of, or presence of, any                  "fungi" or bacteria on or within a
                                                               "fungi" or bacteria on or within a                     building or structure, including its
                                                               building or structure, including its                   contents, regardless of whether any
                                                                                                                      other cause, event, material or
                                                               contents, regardless of whether any
                                                                                                                      product contributed concurrently or
                                                               other cause, event, material or                        in any sequence to such injury or
                                                               product contributed concurrently or                    damage.
                                                               in any sequence to such injury or
                                                               damage.                                           b.   Any loss, cost or expense arising out
                                                                                                                      of the abating, testing for, monitor-
                                                        b.     Any loss, cost or expense arising out                  ing, cleaning up, removing, contain-
                                                               of the abating, testing for, monitor-                  ing, treating, detoxifying, neutral-
                                                               ing, cleaning up, removing, contain-                   izing, remediating or disposing of,
                                                               ing, treating, detoxifying, neutral-                   or in any way responding to, or as-
                                                               izing, remediating or disposing of,                    sessing the effects of, "fungi" or
                                                               or in any way responding to, or as-                    bacteria, by any insured or by any
                                                               sessing the effects of, "fungi" or                     other person or entity.
                                                               bacteria, by any insured or by any      C.   The following definition is added to the Defi-
                                                               other person or entity.                      nitions Section:
                                                  This exclusion does not apply to any "fungi"              "Fungi" means any type or form of fungus,
                                                  or bacteria that are, are on, or are contained            including mold or mildew and any
                                                  in, a good or product intended for bodily con-            mycotoxins, spores, scents or byproducts
                                                  sumption.                                                 produced or released by fungi.

                                            © ISO Properties, Inc., 2003                                                                 CG 21 67 12 04




                                                                                                                                               Comp. Exh. 1 -- p. 105
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 115 of 239 PageID #:118
                                                                                                               COMMERCIAL GENERAL LIABILITY

                                                       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                            Various provisions in this policy restrict coverage.          (2) The "bodily injury" or "property
                                            Read the entire policy carefully to determine                     damage" occurs during the policy
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            rights, duties and what is and is not covered.                    period; and
                                            Throughout this policy the words "you" and "your"             (3) Prior to the policy period, no insured
                                            refer to the Named Insured shown in the Declara-                  listed under Paragraph 1. of Section
                                            tions, and any other person or organization quali-                II - Who Is An Insured and no "em-
                                            fying as a Named Insured under this policy. The                   ployee" authorized by you to give or
                                            words "we," "us" and "our" refer to the company                   receive notice of an "occurrence" or
                                            providing this insurance.                                         claim, knew that the "bodily injury"
                                            The word "insured" means any person or organ-                     or "property damage" had occurred,
                                            ization qualifying as such under Section II - Who                 in whole or in part. If such a listed
                                            Is An Insured.                                                    insured or authorized "employee"
                                                                                                              knew prior to the policy period, that
                                            Other words and phrases that appear in quotation                  the "bodily injury" or "property dam-
                                            marks have special meaning. Refer to Section V                    age" occurred, then any continua-
                                            - Definitions.                                                    tion, change or resumption of such
                                            SECTION I - COVERAGES                                             "bodily injury" or "property damage"
                                                                                                              during or after the policy period will
                                            COVERAGE A - BODILY INJURY AND PROPERTY                           be deemed to have been known
                                            DAMAGE LIABILITY                                                  prior to the policy period.
                                            1.    Insuring Agreement                                 c.   "Bodily injury" or "property damage"
                                                                                                          which occurs during the policy period
                                                  a.    We will pay those sums that the insured           and was not, prior to the policy period,
                                                        becomes legally obligated to pay as               known to have occurred by any insured
                                                        damages because of "bodily injury" or             listed under Paragraph 1. of Section II -
                                                        "property damage" to which this insur-            Who Is An Insured or any "employee"
                                                        ance applies. We will have the right and          authorized by you to give or receive no-
                                                        duty to defend the insured against any            tice of an "occurrence" or claim, includes
                                                        "suit" seeking those damages. However,            any continuation, change or resumption
                                                        we will have no duty to defend the in-            of that "bodily injury" or "property dam-
                                                        sured against any "suit" seeking dam-             age" after the end of the policy period.
                                                        ages for "bodily injury" or "property
                                                        damage" to which this insurance does         d. "Bodily injury" or "property damage" will
                                                        not apply. We may, at our discretion, in-       be deemed to have been known to have
                                                        vestigate any "occurrence" and settle           occurred at the earliest time when any
                                                        any claim or "suit" that may result. But:       insured listed under Paragraph 1. of
                                                                                                        Section II - Who Is An Insured or any
                                                        (1) The amount we will pay for damages
                                                                                                        "employee" authorized by you to give or
                                                            is limited as described in Section III
                                                                                                        receive notice of an "occurrence" or
                                                            - Limits Of Insurance; and
                                                                                                        claim:
                                                        (2) Our right and duty to defend end
                                                            when we have used up the applica-             (1) Reports all, or any part, of the "bod-
                                                            ble limit of insurance in the payment             ily injury" or "property damage" to
                                                            of judgments or settlements under                 us or any other insurer;
                                                            Coverages A or B or medical ex-
                                                                                                          (2) Receives a written or verbal demand
                                                            penses under Coverage C.
                                                                                                              or claim for damages because of the
                                                        No other obligation or liability to pay               "bodily injury" or "property damage";
                                                        sums or perform acts or services is cov-              or
                                                        ered unless explicitly provided for under
                                                        Supplementary Payments - Coverages A              (3) Becomes aware by any other means
                                                        and B.                                                that "bodily injury" or "property
                                                                                                              damage" has occurred or has begun
                                                  b.    This insurance applies to "bodily injury"             to occur.
                                                        and "property damage" only if:
                                                                                                     e.   Damages because of "bodily injury" in-
                                                        (1) The "bodily injury" or "property              clude damages claimed by any person
                                                            damage" is caused by an "occur-               or organization for care, loss of services
                                                            rence" that takes place in the "cov-          or death resulting at any time from the
                                                            erage territory;"                             "bodily injury."
                                            © Insurance Services Office, Inc., 2012                                               CG 00 01 04 13
                                                                                                                                     Page 1 of 16
                                                                                                                                        Comp. Exh. 1 -- p. 106
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 116 of 239 PageID #:119
                                            2.    Exclusions                                              (3) Any statute, ordinance or regulation
                                                                                                              relating to the sale, gift, distribution
                                                  This insurance does not apply to:                           or use of alcoholic beverages.
                                                  a.   Expected Or Intended Injury                        This exclusion applies even if the claims
                                                       "Bodily injury" or "property damage" ex-           against any insured allege negligence or
                                                       pected or intended from the standpoint             other wrongdoing in:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                       of the insured. This exclusion does not            (a) The supervision, hiring, employ-
                                                       apply to "bodily injury" resulting from the            ment, training or monitoring of oth-
                                                       use of reasonable force to protect per-                ers by that insured; or
                                                       sons or property.
                                                                                                          (b) Providing or failing to provide trans-
                                                  b.   Contractual Liability                                  portation with respect to any person
                                                       "Bodily injury" or "property damage" for               that may be under the influence of
                                                       which the insured is obligated to pay                  alcohol;
                                                       damages by reason of the assumption of             if the "occurrence" which caused the
                                                       liability in a contract or agreement. This         "bodily injury" or "property damage", in-
                                                       exclusion does not apply to liability for          volved that which is described in Para-
                                                       damages:                                           graph (1), (2) or (3) above.
                                                       (1) That the insured would have in the             However, this exclusion applies only if
                                                           absence of the contract or agree-              you are in the business of manufacturing,
                                                           ment; or                                       distributing, selling, serving or furnishing
                                                                                                          alcoholic beverages. For the purposes
                                                       (2) Assumed in a contract or agreement             of this exclusion, permitting a person to
                                                           that is an "insured contract", pro-            bring alcoholic beverages on your prem-
                                                           vided the "bodily injury" or "property         ises, for consumption on your premises,
                                                           damage" occurs subsequent to the               whether or not a fee is charged or a li-
                                                           execution of the contract or agree-            cense is required for such activity, is not
                                                                                                          by itself considered the business of sell-
                                                           ment. Solely for the purposes of li-
                                                                                                          ing, serving or furnishing alcoholic
                                                           ability assumed in an "insured                 beverages.
                                                           contract", reasonable attorneys' fees
                                                           and necessary litigation expenses         d.   Workers'    Compensation     And     Similar
                                                           incurred by or for a party other than          Laws
                                                           an insured are deemed to be dam-
                                                                                                          Any obligation of the insured under a
                                                           ages because of "bodily injury" or
                                                                                                          workers' compensation, disability bene-
                                                           "property damage", provided:                   fits or unemployment compensation law
                                                                                                          or any similar law.
                                                           (a) Liability to such party for, or for
                                                               the cost of, that party's defense     e.   Employer's Liability
                                                               has also been assumed in the
                                                               same "insured contract"; and               "Bodily injury" to:
                                                                                                          (1) An "employee" of the insured arising
                                                           (b) Such attorneys' fees and liti-
                                                                                                              out of and in the course of:
                                                               gation expenses are for defense
                                                               of that party against a civil or               (a) Employment by the insured; or
                                                               alternative dispute resolution
                                                               proceeding in which damages to                 (b) Performing duties related to the
                                                               which this insurance applies are                   conduct of the insured's busi-
                                                               alleged.                                           ness; or

                                                  c.   Liquor Liability                                   (2) The spouse, child, parent, brother or
                                                                                                              sister of that "employee" as a con-
                                                       "Bodily injury" or "property damage" for               sequence of Paragraph (1) above.
                                                       which any insured may be held liable by
                                                       reason of:                                         This exclusion applies whether the in-
                                                                                                          sured may be liable as an employer or in
                                                       (1) Causing or contributing        to   the        any other capacity and to any obligation
                                                           intoxication of any person;                    to share damages with or repay some-
                                                                                                          one else who must pay damages be-
                                                       (2) The     furnishing   of   alcoholic            cause of the injury.
                                                           beverages to a person under the le-            This exclusion does not apply to liability
                                                           gal drinking age or under the influ-           assumed by the insured under an "in-
                                                           ence of alcohol; or                            sured contract."
                                                                                                                                   CG 00 01 04 13
                                                                                                                                      Page 2 of 16
                                                                                                                                          Comp. Exh. 1 -- p. 107
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 117 of 239 PageID #:120
                                             f.   Pollution                                            (ii) Any person or organization
                                                                                                            for whom you may be le-
                                                  (1) "Bodily injury" or "property damage"                  gally responsible; or
                                                      arising out of the actual, alleged or
                                                      threatened discharge, dispersal,             (d) At or from any premises, site or
                                                      seepage, migration, release or es-               location on which any insured
                                                      cape of "pollutants":                            or any contractors or subcon-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                       tractors working directly or indi-
                                                      (a) At or from any premises, site or             rectly on any insured's behalf
                                                          location which is or was at any              are performing operations if the
                                                          time owned or occupied by, or                "pollutants" are brought on or to
                                                          rented or loaned to, any in-                 the premises, site or location in
                                                          sured. However, this subpara-                connection with such operations
                                                          graph does not apply to:                     by such insured, contractor or
                                                                                                       subcontractor.    However, this
                                                              (i)   "Bodily injury" if sustained       subparagraph does not apply to:
                                                                    within a building and
                                                                    caused by smoke, fumes,            (i)   "Bodily injury" or "property
                                                                    vapor or soot produced by                damage" arising out of the
                                                                    or originating from equip-               escape of fuels, lubricants
                                                                    ment that is used to heat,               or other operating fluids
                                                                    cool or dehumidify the                   which are needed to per-
                                                                    building, or equipment that              form the normal electrical,
                                                                    is used to heat water for                hydraulic or mechanical
                                                                    personal use, by the                     functions necessary for the
                                                                    building's occupants or                  operation of "mobile equip-
                                                                    their guests;                            ment" or its parts, if such
                                                              (ii) "Bodily injury" or "property              fuels, lubricants or other
                                                                   damage" for which you may                 operating fluids escape
                                                                   be held liable, if you are a              from a vehicle part de-
                                                                   contractor and the owner                  signed to hold, store or re-
                                                                   or lessee of such premises,               ceive them. This exception
                                                                   site or location has been                 does not apply if the "bodily
                                                                   added to your policy as an                injury" or "property dam-
                                                                   additional insured with re-               age" arises out of the in-
                                                                   spect to your ongoing oper-               tentional         discharge,
                                                                   ations performed for that                 dispersal or release of the
                                                                   additional insured at that                fuels, lubricants or other
                                                                   premises, site or location                operating fluids, or if such
                                                                   and such premises, site or                fuels, lubricants or other
                                                                   location is not and never                 operating fluids are brought
                                                                   was owned or occupied by,                 on or to the premises, site
                                                                   or rented or loaned to, any               or location with the intent
                                                                   insured, other than that ad-              that they be discharged,
                                                                   ditional insured; or                      dispersed or released as
                                                                                                             part of the operations being
                                                              (iii) "Bodily injury" or "property             performed by such insured,
                                                                    damage" arising out of                   contractor or subcontractor;
                                                                    heat, smoke or fumes from
                                                                    a "hostile fire";                  (ii) "Bodily injury" or "property
                                                                                                            damage" sustained within
                                                      (b) At or from any premises, site or                  a building and caused by
                                                          location which is or was at any                   the release of gases, fumes
                                                          time used by or for any insured                   or vapors from materials
                                                          or others for the handling, stor-                 brought into that building in
                                                          age, disposal, processing or                      connection with operations
                                                          treatment of waste;                               being performed by you or
                                                                                                            on your behalf by a con-
                                                      (c) Which are or were at any time                     tractor or subcontractor; or
                                                          transported, handled, stored,
                                                          treated, disposed of, or proc-               (iii) "Bodily injury" or "property
                                                          essed as waste by or for:                          damage" arising out of
                                                                                                             heat, smoke or fumes from
                                                              (i)   Any insured; or                          a "hostile fire".
                                                                                                                        CG 00 01 04 13
                                                                                                                           Page 3 of 16
                                                                                                                              Comp. Exh. 1 -- p. 108
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 118 of 239 PageID #:121
                                                      (e) At or from any premises, site or           (2) A watercraft you do not own that is:
                                                          location on which any insured
                                                          or any contractors or subcon-                    (a) Less than 26 feet long; and
                                                          tractors working directly or indi-
                                                          rectly on any insured's behalf                   (b) Not being used to carry persons
                                                          are performing operations if the                     or property for a charge;
                                                          operations are to test for, moni-
                                                                                                     (3) Parking an "auto" on, or on the ways
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                          tor, clean up, remove, contain,                next to, premises you own or rent,
                                                          treat, detoxify or neutralize, or              provided the "auto" is not owned by
                                                          in any way respond to, or as-                  or rented or loaned to you or the in-
                                                          sess the effects of, "pollutants".             sured;
                                                  (2) Any loss, cost or expense arising out          (4) Liability assumed under any "in-
                                                      of any:                                            sured contract" for the ownership,
                                                                                                         maintenance or use of aircraft or
                                                      (a) Request, demand, order or stat-
                                                                                                         watercraft; or
                                                          utory or regulatory requirement
                                                          that any insured or others test            (5) "Bodily injury" or "property damage"
                                                          for, monitor, clean up, remove,                arising out of:
                                                          contain, treat, detoxify or neu-
                                                          tralize, or in any way respond                   (a) The operation of machinery or
                                                          to, or assess the effects of                         equipment that is attached to,
                                                          "pollutants"; or                                     or part of, a land vehicle that
                                                                                                               would qualify under the defi-
                                                      (b) Claim or "suit" by or on behalf                      nition of "mobile equipment" if
                                                          of a governmental authority for                      it were not subject to a compul-
                                                          damages because of testing for,                      sory or financial responsibility
                                                          monitoring, cleaning up, remov-                      law or other motor vehicle in-
                                                          ing,     containing,      treating,                  surance law where it is licensed
                                                          detoxifying or neutralizing, or in                   or principally garaged; or
                                                          any way responding to, or as-
                                                          sessing      the     effects     of              (b) The operation of any of the ma-
                                                          "pollutants".                                        chinery or equipment listed in
                                                                                                               Paragraph f.(2) or f.(3) of the
                                                      However, this paragraph does not                         definition of "mobile equip-
                                                      apply to liability for damages be-                       ment."
                                                      cause of "property damage" that the
                                                      insured would have in the absence         h.   Mobile Equipment
                                                      of such request, demand, order or
                                                      statutory or regulatory requirement,           "Bodily injury" or "property damage"
                                                      or such claim or "suit" by or on be-           arising out of:
                                                      half of a governmental authority.              (1) The transportation of "mobile equip-
                                             g.   Aircraft, Auto Or Watercraft                           ment" by an "auto" owned or oper-
                                                                                                         ated by or rented or loaned to any
                                                  "Bodily injury" or "property damage"                   insured; or
                                                  arising out of the ownership, mainte-
                                                  nance, use or entrustment to others of             (2) The use of "mobile equipment" in,
                                                  any aircraft, "auto" or watercraft owned               or while in practice for, or while be-
                                                  or operated by or rented or loaned to any              ing prepared for, any prearranged
                                                  insured. Use includes operation and                    racing, speed, demolition, or stunt-
                                                  "loading or unloading."                                ing activity.
                                                  This exclusion applies even if the claims     i.   War
                                                  against any insured allege negligence or
                                                  other wrongdoing in the supervision, hir-          "Bodily injury" or "property damage",
                                                  ing, employment, training or monitoring            however caused, arising, directly or indi-
                                                  of others by that insured, if the "occur-          rectly, out of:
                                                  rence" which caused the "bodily injury"
                                                                                                     (1) War, including undeclared or civil
                                                  or "property damage" involved the own-
                                                                                                         war;
                                                  ership, maintenance, use or entrustment
                                                  to others of any aircraft, "auto" or               (2) Warlike action by a military force,
                                                  watercraft that is owned or operated by                including action in hindering or de-
                                                  or rented or loaned to any insured.                    fending against an actual or ex-
                                                  This exclusion does not apply to:                      pected attack, by any government,
                                                                                                         sovereign or other authority using
                                                  (1) A watercraft while ashore on prem-                 military personnel or other agents;
                                                      ises you own or rent;                              or
                                                                                                                              CG 00 01 04 13
                                                                                                                                 Page 4 of 16
                                                                                                                                    Comp. Exh. 1 -- p. 109
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 119 of 239 PageID #:122
                                                  (3) Insurrection, rebellion, revolution,       l.   Damage To Your Work
                                                      usurped power, or action taken by
                                                                                                      "Property damage" to "your work" arising
                                                      governmental authority in hindering
                                                                                                      out of it or any part of it and included in
                                                      or defending against any of these.
                                                                                                      the "products-completed operations haz-
                                             j.   Damage To Property                                  ard."
                                                  "Property damage" to:                               This exclusion does not apply if the
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                      damaged work or the work out of which
                                                  (1) Property you own, rent, or occupy,              the damage arises was performed on
                                                      including any costs or expenses in-             your behalf by a subcontractor.
                                                      curred by you, or any other person,
                                                      organization or entity, for repair, re-    m. Damage To Impaired Property Or Prop-
                                                      placement, enhancement, restora-              erty Not Physically Injured
                                                      tion or maintenance of such property            "Property damage" to "impaired prop-
                                                      for any reason, including prevention            erty" or property that has not been phys-
                                                      of injury to a person or damage to              ically injured, arising out of:
                                                      another's property;
                                                                                                      (1) A defect, deficiency, inadequacy or
                                                  (2) Premises you sell, give away or                     dangerous condition in "your prod-
                                                      abandon, if the "property damage"                   uct" or "your work;" or
                                                      arises out of any part of those
                                                      premises;                                       (2) A delay or failure by you or anyone
                                                                                                          acting on your behalf to perform a
                                                  (3) Property loaned to you;                             contract or agreement in accordance
                                                                                                          with its terms.
                                                  (4) Personal property in the care, cus-
                                                      tody or control of the insured;                 This exclusion does not apply to the loss
                                                                                                      of use of other property arising out of
                                                  (5) That particular part of real property           sudden and accidental physical injury to
                                                      on which you or any contractors or              "your product" or "your work" after it has
                                                      subcontractors working directly or              been put to its intended use.
                                                      indirectly on your behalf are per-
                                                      forming operations, if the "property       n.   Recall Of Products, Work Or Impaired
                                                      damage" arises out of those oper-               Property
                                                      ations; or
                                                                                                      Damages claimed for any loss, cost or
                                                  (6) That particular part of any property            expense incurred by you or others for the
                                                      that must be restored, repaired or              loss of use, withdrawal, recall, in-
                                                      replaced because "your work" was                spection, repair, replacement, adjust-
                                                      incorrectly performed on it.                    ment, removal or disposal of:
                                                  Paragraphs (1), (3) and (4) of this exclu-          (1) "Your product;"
                                                  sion do not apply to "property damage"
                                                  (other than damage by fire) to premises,            (2) "Your work;" or
                                                  including the contents of such premises,
                                                  rented to you for a period of seven or              (3) "Impaired property;"
                                                  fewer consecutive days. A separate limit
                                                  of insurance applies to Damage To                   if such product, work, or property is
                                                  Premises Rented To You as described in              withdrawn or recalled from the market
                                                  Section III - Limits Of Insurance.                  or from use by any person or organiza-
                                                                                                      tion because of a known or suspected
                                                  Paragraph (2) of this exclusion does not            defect, deficiency, inadequacy or dan-
                                                  apply if the premises are "your work" and           gerous condition in it.
                                                  were never occupied, rented or held for
                                                  rental by you.                                 o.   Personal And Advertising Injury
                                                  Paragraphs (3), (4), (5) and (6) of this ex-        "Bodily injury" arising out of "personal
                                                  clusion do not apply to liability assumed           and advertising injury".
                                                  under a sidetrack agreement.
                                                                                                 p.   Electronic Data
                                                  Paragraph (6) of this exclusion does not
                                                  apply to "property damage" included in              Damages arising out of the loss of, loss
                                                  the "products-completed operations haz-             of use of, damage to, corruption of, ina-
                                                  ard."                                               bility to access, or inability to manipulate
                                                                                                      electronic data.
                                             k.   Damage To Your Product
                                                                                                      However, this exclusion does not apply
                                                  "Property damage" to "your product"                 to liability for damages because of "bod-
                                                  arising out of it or any part of it.                ily injury".
                                                                                                                               CG 00 01 04 13
                                                                                                                                  Page 5 of 16
                                                                                                                                      Comp. Exh. 1 -- p. 110
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 120 of 239 PageID #:123
                                                       As used in this exclusion, electronic data             (1) The amount we will pay for damages
                                                       means information, facts or programs                       is limited as described in Section III
                                                       stored as or on, created or used on, or                    - Limits Of Insurance; and
                                                       transmitted to or from computer soft-
                                                       ware, including systems and applications               (2) Our right and duty to defend end
                                                       software, hard or floppy disks, CD-ROMs,                   when we have used up the applica-
                                                       tapes, drives, cells, data processing de-                  ble limit of insurance in the payment
                                                                                                                  of judgments or settlements under
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                       vices or any other media which are used
                                                       with electronically controlled equipment.                  Coverages A or B or medical ex-
                                                                                                                  penses under Coverage C.
                                                  q.   Recording And Distribution Of Material
                                                       Or Information In Violation Of Law                     No other obligation or liability to pay
                                                                                                              sums or perform acts or services is cov-
                                                       "Bodily injury" or "property damage"                   ered unless explicitly provided for under
                                                       arising directly or indirectly out of any              Supplementary Payments - Coverages A
                                                       action or omission that violates or is al-             and B.
                                                       leged to violate:
                                                                                                         b.   This insurance applies to "personal and
                                                       (1) The Telephone Consumer Protection                  advertising injury" caused by an offense
                                                           Act (TCPA), including any amend-                   arising out of your business but only if
                                                           ment of or addition to such law;                   the offense was committed in the "cov-
                                                                                                              erage territory" during the policy period.
                                                       (2) The CAN-SPAM Act of 2003, includ-
                                                           ing any amendment of or addition to      2.   Exclusions
                                                           such law;
                                                                                                         This insurance does not apply to:
                                                       (3) The Fair Credit Reporting Act
                                                           (FCRA), and any amendment of or               a.   Knowing Violation Of Rights Of Another
                                                           addition to such law, including the                "Personal and advertising injury" caused
                                                           Fair and Accurate Credit Trans-                    by or at the direction of the insured with
                                                           actions Act (FACTA); or                            the knowledge that the act would violate
                                                                                                              the rights of another and would inflict
                                                       (4) Any federal, state or local statute,               "personal and advertising injury".
                                                           ordinance or regulation, other than
                                                           the TCPA, CAN-SPAM Act of 2003 or             b.   Material Published With Knowledge Of
                                                           FCRA and their amendments and                      Falsity
                                                           additions, that addresses, prohibits,
                                                           or limits the printing, dissemination,             "Personal and advertising injury" arising
                                                           disposal,     collecting,   recording,             out of oral or written publication, in any
                                                                                                              manner, of material, if done by or at the
                                                           sending, transmitting, communicat-
                                                                                                              direction of the insured with knowledge
                                                           ing or distribution of material or in-
                                                                                                              of its falsity.
                                                           formation.
                                                                                                         c.   Material Published Prior To Policy Period
                                                  Exclusions c. through n. do not apply to dam-
                                                  age by fire to premises while rented to you                 "Personal and advertising injury" arising
                                                  or temporarily occupied by you with permis-                 out of oral or written publication, in any
                                                  sion of the owner. A separate limit of insur-               manner, of material whose first publica-
                                                  ance applies to this coverage as described in               tion took place before the beginning of
                                                  Section III - Limits Of Insurance.                          the policy period.

                                            COVERAGE B - PERSONAL AND ADVERTISING                        d.   Criminal Acts
                                            INJURY LIABILITY                                                  "Personal and advertising injury" arising
                                                                                                              out of a criminal act committed by or at
                                            1.    Insuring Agreement                                          the direction of the insured.
                                                  a.   We will pay those sums that the insured           e.   Contractual Liability
                                                       becomes legally obligated to pay as
                                                       damages because of "personal and ad-                   "Personal and advertising injury" for
                                                       vertising injury" to which this insurance              which the insured has assumed liability
                                                       applies. We will have the right and duty               in a contract or agreement. This exclu-
                                                       to defend the insured against any "suit"               sion does not apply to liability for dam-
                                                       seeking those damages. However, we                     ages that the insured would have in the
                                                       will have no duty to defend the insured                absence of the contract or agreement.
                                                       against any "suit" seeking damages for
                                                       "personal and advertising injury" to              f.   Breach Of Contract
                                                       which this insurance does not apply. We                "Personal and advertising injury" arising
                                                       may at our discretion investigate any of-              out of a breach of contract, except an
                                                       fense and settle any claim or "suit" that              implied contract to use another's adver-
                                                       may result. But:                                       tising idea in your "advertisement".
                                                                                                                                      CG 00 01 04 13
                                                                                                                                         Page 6 of 16
                                                                                                                                             Comp. Exh. 1 -- p. 111
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 121 of 239 PageID #:124
                                             g.   Quality Or Performance Of Goods - Fail-           domain name or metatag, or any other
                                                  ure To Conform To Statements                      similar tactics to mislead another's po-
                                                                                                    tential customers.
                                                  "Personal and advertising injury" arising
                                                  out of the failure of goods, products or     m. Pollution
                                                  services to conform with any statement
                                                  of quality or performance made in your            "Personal and advertising injury" arising
                                                  "advertisement".                                  out of the actual, alleged or threatened
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                    discharge, dispersal, seepage, migration,
                                             h.   Wrong Description Of Prices                       release or escape of "pollutants" at any
                                                                                                    time.
                                                  "Personal and advertising injury" arising
                                                  out of the wrong description of the price    n.   Pollution - related
                                                  of goods, products or services stated in
                                                  your "advertisement".                             Any loss, cost or expense arising out of
                                                                                                    any:
                                             i.   Infringement Of Copyright,         Patent,
                                                  Trademark Or Trade Secret                         (1) Request, demand, order or statutory
                                                                                                        or regulatory requirement that any
                                                  "Personal and advertising injury" arising             insured or others test for, monitor,
                                                  out of the infringement of copyright, pat-            clean up, remove, contain, treat,
                                                  ent, trademark, trade secret or other in-             detoxify or neutralize, or in any way
                                                  tellectual property rights. Under this                respond to, or assess the effects of,
                                                  exclusion, such other intellectual prop-              "pollutants"; or
                                                  erty rights do not include the use of an-
                                                  other's advertising idea in your                  (2) Claim or suit by or on behalf of a
                                                  "advertisement".                                      governmental authority for damages
                                                                                                        because of testing for, monitoring,
                                                  However, this exclusion does not apply                cleaning up, removing, containing,
                                                  to infringement, in your "advertisement",             treating, detoxifying or neutralizing,
                                                  of copyright, trade dress or slogan.                  or in any way responding to, or as-
                                                                                                        sessing the effects of, "pollutants".
                                             j.   Insureds In Media And Internet Type
                                                  Businesses                                   o.   War
                                                  "Personal and advertising injury" com-            "Personal and advertising injury", how-
                                                  mitted by an insured whose business is:           ever caused, arising, directly or indi-
                                                                                                    rectly, out of:
                                                  (1) Advertising, broadcasting, publish-
                                                      ing or telecasting;                           (1) War, including undeclared or civil
                                                                                                        war;
                                                  (2) Designing or determining content of
                                                      websites for others; or                       (2) Warlike action by a military force,
                                                                                                        including action in hindering or de-
                                                  (3) An Internet search, access, content               fending against an actual or ex-
                                                      or service provider.                              pected attack, by any government,
                                                                                                        sovereign or other authority using
                                                  However, this exclusion does not apply                military personnel or other agents;
                                                  to Paragraphs 14.a., b. and c. of "per-               or
                                                  sonal and advertising injury" under the
                                                  Definitions section.                              (3) Insurrection, rebellion, revolution,
                                                  For the purposes of this exclusion, the               usurped power, or action taken by
                                                  placing of frames, borders or links, or               governmental authority in hindering
                                                  advertising, for you or others anywhere               or defending against any of these.
                                                  on the Internet, is not by itself, consid-
                                                                                               p.   Recording And Distribution Of Material
                                                  ered the business of advertising, broad-
                                                                                                    Or Information In Violation Of Law
                                                  casting, publishing or telecasting.
                                                                                                    "Personal and advertising injury" arising
                                             k.   Electronic Chatrooms Or Bulletin Boards           directly or indirectly out of any action or
                                                  "Personal and advertising injury" arising         omission that violates or is alleged to vi-
                                                  out of an electronic chatroom or bulletin         olate:
                                                  board the insured hosts, owns, or over
                                                                                                    (1)   The Telephone Consumer Pro-
                                                  which the insured exercises control.
                                                                                                          tection Act (TCPA), including any
                                             l.   Unauthorized Use Of Another's Name Or                   amendment of or addition to such
                                                  Product                                                 law;
                                                  "Personal and advertising injury" arising         (2)   The CAN-SPAM Act of 2003, includ-
                                                  out of the unauthorized use of another's                ing any amendment of or addition
                                                  name or product in your e-mail address,                 to such law;
                                                                                                                             CG 00 01 04 13
                                                                                                                                Page 7 of 16
                                                                                                                                   Comp. Exh. 1 -- p. 112
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 122 of 239 PageID #:125
                                                       (3)    The Fair Credit Reporting Act                b.   Hired Person
                                                              (FCRA), and any amendment of or
                                                              addition to such law, including the               To a person hired to do work for or on
                                                              Fair and Accurate Credit Trans-                   behalf of any insured or a tenant of any
                                                              actions Act (FACTA); or                           insured.

                                                       (4)    Any federal, state or local statute,         c.   Injury On Normally Occupied Premises
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                              ordinance or regulation, other than               To a person injured on that part of
                                                              the TCPA, CAN-SPAM Act of 2003                    premises you own or rent that the person
                                                              or FCRA and their amendments and                  normally occupies.
                                                              additions, that addresses, prohibits,
                                                              or limits the printing, dissem-              d.   Workers'    Compensation     And     Similar
                                                              ination, disposal, collecting, re-                Laws
                                                              cording,    sending,   transmitting,
                                                              communicating or distribution of                  To a person, whether or not an "em-
                                                              material or information.                          ployee" of any insured, if benefits for the
                                                                                                                "bodily injury" are payable or must be
                                            COVERAGE C - MEDICAL PAYMENTS                                       provided under a workers' compensation
                                                                                                                or disability benefits law or a similar law.
                                            1.    Insuring Agreement
                                                                                                           e.   Athletics Activities
                                                  a.   We will pay medical expenses as de-
                                                       scribed below for "bodily injury" caused                 To a person injured while practicing, in-
                                                       by an accident:                                          structing or particpating in any physical
                                                                                                                exercises or games, sports or athletic
                                                       (1) On premises you own or rent;                         contests.

                                                       (2) On ways next to premises you own                f.   Products - Completed Operations Hazard
                                                           or rent; or
                                                                                                                Included within the "products-completed
                                                       (3) Because of your operations;                          operations hazard."

                                                       provided that:                                      g.   Coverage A Exclusions

                                                             (a) The accident takes place in the                Excluded under Coverage A.
                                                                 "coverage territory" and during
                                                                                                      SUPPLEMENTARY PAYMENTS - COVERAGES A
                                                                 the policy period;
                                                                                                      AND B
                                                             (b) The expenses are incurred and
                                                                 reported to us within one year       1.   We will pay, with respect to any claim we in-
                                                                 of the date of the accident; and          vestigate or settle, or any "suit" against an
                                                                                                           insured we defend:
                                                             (c) The injured person submits to
                                                                 examination, at our expense, by           a.   All expenses we incur.
                                                                 physicians of our choice as of-
                                                                 ten as we reasonably require.             b.   Up to $250 for cost of bail bonds required
                                                                                                                because of accidents or traffic law vio-
                                                  b.   We will make these payments regardless                   lations arising out of the use of any vehi-
                                                       of fault. These payments will not exceed                 cle to which the Bodily Injury Liability
                                                       the applicable limit of insurance. We will               Coverage applies. We do not have to
                                                       pay reasonable expenses for:                             furnish these bonds.
                                                       (1) First aid administered at the time of           c.   The cost of bonds to release attach-
                                                           an accident;                                         ments, but only for bond amounts within
                                                                                                                the applicable limit of insurance. We do
                                                       (2) Necessary medical, surgical, X-ray                   not have to furnish these bonds.
                                                           and dental services, including pros-
                                                           thetic devices; and                             d.   All reasonable expenses incurred by the
                                                                                                                insured at our request to assist us in the
                                                       (3) Necessary ambulance, hospital, pro-
                                                                                                                investigation or defense of the claim or
                                                           fessional nursing and funeral ser-
                                                                                                                "suit," including actual loss of earnings
                                                           vices.
                                                                                                                up to $250 a day because of time off from
                                            2.    Exclusions                                                    work.
                                                  We will not pay expenses for "bodily injury:"            e.   All court costs taxed against the insured
                                                                                                                in the "suit." However, these payments
                                                  a.   Any insured                                              do not include attorneys' fees or attor-
                                                       To any insured, except "volunteer work-                  neys' expenses taxed against the in-
                                                       ers".                                                    sured.
                                                                                                                                         CG 00 01 04 13
                                                                                                                                            Page 8 of 16
                                                                                                                                                Comp. Exh. 1 -- p. 113
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 123 of 239 PageID #:126
                                                  f.   Prejudgment interest awarded against                       (d) Cooperate with us with respect
                                                       the insured on that part of the judgment                       to coordinating other applicable
                                                       we pay. If we make an offer to pay the                         insurance available to the
                                                       applicable limit of insurance, we will not                     indemnitee; and
                                                       pay any prejudgment interest based on
                                                       that period of time after the offer.                   (2) Provides us with written authori-
                                                                                                                  zation to:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  g.   All interest on the full amount of any
                                                       judgment that accrues after entry of the                   (a) Obtain records and other infor-
                                                       judgment and before we have paid, of-                          mation related to the "suit"; and
                                                       fered to pay, or deposited in court the                    (b) Conduct and control the defense
                                                       part of the judgment that is within the                        of the indemnitee in such "suit".
                                                       applicable limit of insurance.
                                                                                                              So long as the above conditions are met,
                                                  These payments will not reduce the limits of                attorneys' fees incurred by us in the de-
                                                  insurance.                                                  fense of that indemnitee, necessary liti-
                                                                                                              gation expenses incurred by us and
                                            2.    If we defend an insured against a "suit" and                necessary litigation expenses incurred
                                                  an indemnitee of the insured is also named                  by the indemnitee at our request will be
                                                  as a party to the "suit", we will defend that               paid as Supplementary Payments.
                                                  indemnitee if all of the following conditions               Notwithstanding the provisions of Para-
                                                  are met:                                                    graph 2.b.(2) of Section I Coverage A -
                                                                                                              Bodily Injury And Property Damage Li-
                                                  a.   The "suit" against the indemnitee seeks                ability, such payments will not be
                                                       damages for which the insured has as-                  deemed to be damages for "bodily in-
                                                       sumed the liability of the indemnitee in a             jury" and "property damage" and will not
                                                       contract or agreement that is an "insured              reduce the limits of insurance.
                                                       contract";
                                                                                                              Our obligation to defend an insured's
                                                  b.   This insurance applies to such liability               indemnitee and to pay for attorneys' fees
                                                       assumed by the insured;                                and necessary litigation expenses as
                                                                                                              Supplementary Payments ends when we
                                                  c.   The obligation to defend, or the cost of               have used up the applicable limit of in-
                                                       the defense of, that indemnitee, has also              surance in the payment of judgments or
                                                       been assumed by the insured in the                     settlements or the conditions set forth
                                                       same "insured contract";                               above, or the terms of the agreement
                                                                                                              described in Paragraph f. above, are no
                                                  d.   The allegations in the "suit" and the in-              longer met.
                                                       formation we know about the "occur-
                                                       rence" are such that no conflict appears     SECTION II - WHO IS AN INSURED
                                                       to exist between the interests of the in-
                                                                                                    1.   If you are designated in the Declarations as:
                                                       sured and the interests of the
                                                       indemnitee;                                       a.   An individual, you and your spouse are
                                                                                                              insureds, but only with respect to the
                                                  e.   The indemnitee and the insured ask us                  conduct of a business of which you are
                                                       to conduct and control the defense of that             the sole owner.
                                                       indemnitee against such "suit" and agree
                                                       that we can assign the same counsel to            b.   A partnership or joint venture, you are
                                                       defend the insured and the indemnitee;                 an insured. Your members, your part-
                                                       and                                                    ners, and their spouses are also in-
                                                                                                              sureds, but only with respect to the
                                                  f.   The indemnitee:                                        conduct of your business.
                                                       (1) Agrees in writing to:                         c.   A limited liability company, you are an
                                                                                                              insured. Your members are also in-
                                                           (a) Cooperate with us in the inves-                sureds, but only with respect to the con-
                                                               tigation, settlement or defense                duct of your business. Your managers
                                                               of the "suit";                                 are insureds, but only with respect to
                                                                                                              their duties as your managers.
                                                           (b) Immediately send us copies of
                                                               any     demands,      notices,            d.   An organization other than a partnership,
                                                               summonses or legal papers re-                  joint venture or limited liability company,
                                                               ceived in connection with the                  you are an insured. Your "executive of-
                                                               "suit";                                        ficers" and directors are insureds, but
                                                                                                              only with respect to their duties as your
                                                           (c) Notify any other insurer whose                 officers or directors. Your stockholders
                                                               coverage is available to the                   are also insureds, but only with respect
                                                               indemnitee; and                                to their liability as stockholders.
                                                                                                                                       CG 00 01 04 13
                                                                                                                                          Page 9 of 16
                                                                                                                                             Comp. Exh. 1 -- p. 114
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 124 of 239 PageID #:127
                                                  e.   A trust, you are an insured. Your trus-                 tion while acting as your real estate
                                                       tees are also insureds, but only with re-               manager.
                                                       spect to their duties as trustees.
                                                                                                          c.   Any person or organization having
                                            2.    Each of the following is also an insured:                    proper temporary custody of your prop-
                                                                                                               erty if you die, but only:
                                                  a.   Your "volunteer workers" only while per-
                                                       forming duties related to the conduct of                (1) With respect to liability arising out
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                       your business, or your "employees",                         of the maintenance or use of that
                                                       other than either your "executive offi-                     property; and
                                                       cers" (if you are an organization other
                                                       than a partnership, joint venture or lim-               (2) Until your legal representative has
                                                       ited liability company) or your managers                    been appointed.
                                                       (if you are a limited liability company),
                                                       but only for acts within the scope of their        d.   Your legal representative if you die, but
                                                       employment by you or while performing                   only with respect to duties as such. That
                                                       duties related to the conduct of your                   representative will have all your rights
                                                       business. However, none of these "em-                   and duties under this Coverage Part.
                                                       ployees" or "volunteer workers" are in-
                                                       sureds for:                                   3.   Any organization you newly acquire or form,
                                                                                                          other than a partnership, joint venture or lim-
                                                       (1) "Bodily injury" or "personal and ad-           ited liability company, and over which you
                                                           vertising injury":                             maintain ownership or majority interest, will
                                                                                                          qualify as a Named Insured if there is no
                                                           (a) To you, to your partners or                other similar insurance available to that or-
                                                               members (if you are a partner-             ganization. However:
                                                               ship or joint venture), to your
                                                               members (if you are a limited              a.   Coverage under this provision is afforded
                                                               liability company), to a co-                    only until the 90th day after you acquire
                                                               "employee" while in the course                  or form the organization or the end of the
                                                               of his or her employment or                     policy period, whichever is earlier;
                                                               performing duties related to the
                                                               conduct of your business or to             b.   Coverage A does not apply to "bodily in-
                                                               your other "volunteer workers"                  jury" or "property damage" that occurred
                                                               while performing duties related                 before you acquired or formed the or-
                                                               to the conduct of your business;                ganization; and

                                                           (b) To the spouse, child, parent,              c.   Coverage B does not apply to "personal
                                                               brother or sister of that co-                   and advertising injury" arising out of an
                                                               "employee"     or    "volunteer                 offense committed before you acquired
                                                               worker" as a consequence of                     or formed the organization.
                                                               Paragraph (1) (a) above;
                                                                                                     No person or organization is an insured with re-
                                                           (c) For which there is any obligation     spect to the conduct of any current or past part-
                                                               to share damages with or repay        nership, joint venture or limited liability company
                                                               someone else who must pay             that is not shown as a Named Insured in the Dec-
                                                               damages because of the injury         larations.
                                                               described in Paragraph (1) (a)
                                                                                                     SECTION III - LIMITS OF INSURANCE
                                                               or (b) above; or
                                                           (d) Arising out of his or her provid-     1.   The Limits of Insurance shown in the Decla-
                                                               ing or failing to provide profes-          rations and the rules below fix the most we
                                                               sional health care services.               will pay regardless of the number of:

                                                       (2) "Property damage" to property:                 a.   Insureds;

                                                           (a) Owned, occupied or used by;                b.   Claims made or "suits" brought; or

                                                           (b) Rented to, in the care, custody            c.   Persons or organizations making claims
                                                               or control of, or over which                    or bringing "suits."
                                                               physical control is being exer-
                                                               cised for any purpose by;             2.   The General Aggregate Limit is the most we
                                                                                                          will pay for the sum of:
                                                           you, any of your "employees", "vol-
                                                           unteer workers", any partner or                a.   Medical expenses under Coverage C;
                                                           member (if you are a partnership or
                                                           joint venture), or any member (if you          b.   Damages under Coverage A, except
                                                           are a limited liability company).                   damages because of "bodily injury" or
                                                                                                               "property damage" included in the
                                                  b.   Any person (other than your "employee"                  "products-completed operations hazard;"
                                                       or "volunteer worker), or any organiza-                 and
                                                                                                                                       CG 00 01 04 13
                                                                                                                                         Page 10 of 16
                                                                                                                                             Comp. Exh. 1 -- p. 115
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 125 of 239 PageID #:128
                                                  c.   Damages under Coverage B.                              (2) The names and addresses of any in-
                                                                                                                  jured persons and witnesses; and
                                            3.    The Products-Completed Operations Aggre-
                                                  gate Limit is the most we will pay under                    (3) The nature and location of any injury
                                                  Coverage A for damages because of "bodily                       or damage arising out of the "occur-
                                                  injury" and "property damage" included in the                   rence" or offense.
                                                  "products-completed operations hazard."
                                                                                                         b.   If a claim is made or "suit" is brought
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            4.    Subject to Paragraph 2. above, the Personal                 against any insured, you must:
                                                  And Advertising Injury Limit is the most we
                                                  will pay under Coverage B for the sum of all                (1) Immediately record the specifics of
                                                  damages because of all "personal and ad-                        the claim or "suit" and the date re-
                                                  vertising injury" sustained by any one person                   ceived; and
                                                  or organization.
                                                                                                              (2) Notify us as soon as practicable.
                                            5.    Subject to Paragraph 2. or 3. above, which-
                                                  ever applies, the Each Occurrence Limit is                  You must see to it that we receive written
                                                  the most we will pay for the sum of:                        notice of the claim or "suit" as soon as
                                                                                                              practicable.
                                                  a.   Damages under Coverage A; and
                                                                                                         c.   You and any other involved insured must:
                                                  b.   Medical expenses under Coverage C
                                                                                                              (1) Immediately send us copies of any
                                                  because of all "bodily injury" and "property                    demands, notices, summonses or
                                                  damage" arising out of any one "occurrence."                    legal papers received in connection
                                            6.    Subject to Paragraph 5. above, the Damage                       with the claim or "suit;"
                                                  To Premises Rented To You Limit is the most                 (2) Authorize us to obtain records and
                                                  we will pay under Coverage A for damages                        other information;
                                                  because of "property damage" to any one
                                                  premises, while rented to you, or in the case               (3) Cooperate with us in the investi-
                                                  of damage by fire, while rented to you or                       gation or settlement of the claim or
                                                  temporarily occupied by you with permission                     defense against the "suit"; and
                                                  of the owner.
                                                                                                              (4) Assist us, upon our request, in the
                                            7.    Subject to Paragraph 5. above, the Medical                      enforcement of any right against any
                                                  Expense Limit is the most we will pay under
                                                                                                                  person or organization which may
                                                  Coverage C for all medical expenses because
                                                                                                                  be liable to the insured because of
                                                  of "bodily injury" sustained by any one per-
                                                  son.                                                            injury or damage to which this in-
                                                                                                                  surance may also apply.
                                            The Limits of Insurance of this Coverage Part ap-
                                            ply separately to each consecutive annual period             d.   No insured will, except at that insured's
                                            and to any remaining period of less than 12                       own cost, voluntarily make a payment,
                                            months, starting with the beginning of the policy                 assume any obligation, or incur any ex-
                                            period shown in the Declarations, unless the pol-                 pense, other than for first aid, without our
                                            icy period is extended after issuance for an addi-                consent.
                                            tional period of less than 12 months. In that case,
                                            the additional period will be deemed part of the        3.   Legal Action Against Us
                                            last preceding period for purposes of determining            No person or organization has a right under
                                            the Limits of Insurance.                                     this Coverage Part:
                                            SECTION IV - COMMERCIAL GENERAL LIABILITY
                                            CONDITIONS                                                   a.   To join us as a party or otherwise bring
                                                                                                              us into a "suit" asking for damages from
                                            1.    Bankruptcy                                                  an insured; or
                                                  Bankruptcy or insolvency of the insured or of          b.   To sue us on this Coverage Part unless
                                                  the insured's estate will not relieve us of our             all of its terms have been fully complied
                                                  obligations under this Coverage Part.                       with.
                                            2.    Duties In The Event Of Occurrence, Offense,            A person or organization may sue us to re-
                                                  Claim Or Suit                                          cover on an agreed settlement or on a final
                                                  a.   You must see to it that we are notified as        judgment against an insured; but we will not
                                                       soon as practicable of an "occurrence"            be liable for damages that are not payable
                                                       or an offense which may result in a               under the terms of this Coverage Part or that
                                                       claim. To the extent possible, notice             are in excess of the applicable limit of insur-
                                                       should include:                                   ance. An agreed settlement means a settle-
                                                                                                         ment and release of liability signed by us, the
                                                       (1) How, when and where the "occur-               insured and the claimant or the claimant's
                                                           rence" or offense took place;                 legal representative.
                                                                                                                                       CG 00 01 04 13
                                                                                                                                         Page 11 of 16
                                                                                                                                              Comp. Exh. 1 -- p. 116
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 126 of 239 PageID #:129
                                            4.    Other Insurance                                                  that "suit". If no other insurer de-
                                                                                                                   fends, we will undertake to do so,
                                                  If other valid and collectible insurance is                      but we will be entitled to the in-
                                                  available to the insured for a loss we cover                     sured's rights against all those other
                                                  under Coverages A or B of this Coverage                          insurers.
                                                  Part, our obligations are limited as follows:
                                                                                                               (3) When this insurance is excess over
                                                  a.   Primary Insurance
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                   other insurance, we will pay only our
                                                       This insurance is primary except when                       share of the amount of the loss, if
                                                       Paragraph b. below applies. If this in-                     any, that exceeds the sum of:
                                                       surance is primary, our obligations are
                                                       not affected unless any of the other in-                    (a) The total amount that all such
                                                       surance is also primary. Then, we will                          other insurance would pay for
                                                       share with all that other insurance by the                      the loss in the absence of this
                                                       method described in Paragraph c. below.                         insurance; and

                                                  b.   Excess Insurance                                            (b) The total of all deductible and
                                                                                                                       self-insured amounts under all
                                                                                                                       that other insurance.
                                                       (1) This insurance is excess over:
                                                                                                               (4) We will share the remaining loss, if
                                                           (a) Any of the other insurance,                         any, with any other insurance that is
                                                               whether primary, excess, con-                       not described in this Excess Insur-
                                                               tingent or on any other basis:                      ance provision and was not bought
                                                                                                                   specifically to apply in excess of the
                                                                (i)   That is Fire, Extended Cov-
                                                                                                                   Limits of Insurance shown in the
                                                                      erage, Builder's Risk, In-
                                                                                                                   Declarations of this Coverage Part.
                                                                      stallation Risk or similar
                                                                      coverage for "your work;"           c.   Method Of Sharing
                                                                (ii) That is Fire insurance for                If all of the other insurance permits con-
                                                                     premises rented to you or                 tribution by equal shares, we will follow
                                                                     temporarily occupied by                   this method also. Under this approach
                                                                     you with permission of the                each insurer contributes equal amounts
                                                                     owner;                                    until it has paid its applicable limit of in-
                                                                                                               surance or none of the loss remains,
                                                                (iii) That is insurance pur-                   whichever comes first.
                                                                      chased by you to cover your
                                                                      liability as a tenant for                If any of the other insurance does not
                                                                      "property    damage"     to              permit contribution by equal shares, we
                                                                      premises rented to you or                will contribute by limits.    Under this
                                                                      temporarily occupied by                  method, each insurer's share is based
                                                                      you with permission of the               on the ratio of its applicable limit of in-
                                                                      owner; or                                surance to the total applicable limits of
                                                                                                               insurance of all insurers.
                                                                (iv) If the loss arises out of the
                                                                     maintenance or use of air-      5.   Premium Audit
                                                                     craft, "autos" or watercraft
                                                                     to the extent not subject to         a.   We will compute all premiums for this
                                                                     Exclusion g. of Section I -               Coverage Part in accordance with our
                                                                     Coverage A - Bodily Injury                rules and rates.
                                                                     And Property Damage Li-              b.   Premium shown in this Coverage Part as
                                                                     ability.                                  advance premium is a deposit premium
                                                                                                               only. At the close of each audit period
                                                           (b) Any other primary insurance                     we will compute the earned premium for
                                                               available to you covering liabil-               that period and send notice to the first
                                                               ity for damages arising out of                  Named Insured. The due date for audit
                                                               the premises or operations, or                  and retrospective premiums is the date
                                                               the products and completed op-                  shown as the due date on the bill. If the
                                                               erations, for which you have                    sum of the advance and audit premiums
                                                               been added as an additional in-                 paid for the policy period is greater than
                                                               sured.                                          the earned premium, we will return the
                                                                                                               excess to the first Named Insured.
                                                       (2) When this insurance is excess, we
                                                           will have no duty under Coverages              c.   The first Named Insured must keep re-
                                                           A or B to defend the insured against                cords of the information we need for
                                                           any "suit" if any other insurer has a               premium computation, and send us
                                                           duty to defend the insured against                  copies at such times as we may request.
                                                                                                                                         CG 00 01 04 13
                                                                                                                                           Page 12 of 16
                                                                                                                                               Comp. Exh. 1 -- p. 117
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 127 of 239 PageID #:130
                                            6.    Representations                                              roads, including any attached machinery
                                                                                                               or equipment; or
                                                  By accepting this policy, you agree:
                                                                                                          b.   Any other land vehicle that is subject to
                                                  a.   The statements in the Declarations are
                                                       accurate and complete;                                  a compulsory or financial responsibility
                                                                                                               law or other motor vehicle insurance law
                                                  b.   Those statements are based upon re-                     where it is licensed or principally ga-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                       presentations you made to us; and                       raged.
                                                  c.   We have issued this policy in reliance
                                                                                                          However, "auto" does not include "mobile
                                                       upon your representations.
                                                                                                          equipment".
                                            7.    Separation Of Insureds
                                                                                                     3.   "Bodily injury" means bodily injury, sickness
                                                  Except with respect to the Limits of Insurance,         or disease sustained by a person, including
                                                  and any rights or duties specifically assigned          death resulting from any of these at any time.
                                                  in this Coverage Part to the first Named In-
                                                  sured, this insurance applies:                     4.   "Coverage territory" means:
                                                  a.   As if each Named Insured were the only             a.   The United States of America (including
                                                       Named Insured; and                                      its territories and possessions), Puerto
                                                  b.   Separately to each insured against whom                 Rico and Canada;
                                                       claim is made or "suit" is brought.
                                                                                                          b.   International waters or airspace, but only
                                            8.    Transfer Of Rights Of Recovery Against Oth-                  if the injury or damage occurs in the
                                                  ers To Us                                                    course of travel or transportation be-
                                                                                                               tween any places included in Paragraph
                                                  If the insured has rights to recover all or part             a. above; or
                                                  of any payment we have made under this
                                                  Coverage Part, those rights are transferred to          c.   All other parts of the world if the injury
                                                  us. The insured must do nothing after loss to                or damage arises out of:
                                                  impair them. At our request, the insured will
                                                  bring "suit" or transfer those rights to us and              (1) Goods or products made or sold by
                                                  help us enforce them.                                            you in the territory described in Par-
                                                                                                                   agraph a. above; or
                                            9.    When We Do Not Renew
                                                  If we decide not to renew this Coverage Part,                (2) The activities of a person whose
                                                  we will mail or deliver to the first Named In-                   home is in the territory described in
                                                  sured shown in the Declarations written no-                      Paragraph a. above, but is away for
                                                  tice of the nonrenewal not less than 30 days                     a short time on your business; or
                                                  before the expiration date.
                                                                                                               (3) "Personal and advertising injury" of-
                                                  If notice is mailed, proof of mailing will be                    fenses that take place through the
                                                  sufficient proof of notice.                                      Internet or similar electronic means
                                                                                                                   of communication;
                                            SECTION V - DEFINITIONS

                                            1.    "Advertisement" means a notice that is                  provided the insured's responsibility to pay
                                                  broadcast or published to the general public            damages is determined in a "suit" on the
                                                  or specific market segments about your                  merits, in the territory described in Paragraph
                                                  goods, products or services for the purpose             a. above or in a settlement we agree to.
                                                  of attracting customers or supporters. For the
                                                                                                     5.   "Employee" includes a "leased worker".
                                                  purposes of this definition:
                                                                                                          "Employee" does not include a "temporary
                                                  a.   Notices that are published include mate-           worker".
                                                       rial placed on the Internet or on similar
                                                       electronic means of communication; and        6.   "Executive officer" means a person holding
                                                                                                          any of the officer positions created by your
                                                  b.   Regarding web-sites, only that part of a           charter, constitution, by-laws or any other
                                                       web-site that is about your goods, pro-            similar governing document.
                                                       ducts or services for the purposes of at-
                                                       tracting customers or supporters is           7.   "Hostile fire" means one which becomes un-
                                                       considered an advertisement.                       controllable or breaks out from where it was
                                                                                                          intended to be.
                                            2.    "Auto" means:
                                                                                                     8.   "Impaired property" means tangible property,
                                                  a.   A land motor vehicle, trailer or semi-             other than "your product" or "your work," that
                                                       trailer designed for travel on public              cannot be used or is less useful because:
                                                                                                                                        CG 00 01 04 13
                                                                                                                                          Page 13 of 16
                                                                                                                                             Comp. Exh. 1 -- p. 118
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 128 of 239 PageID #:131
                                                  a.   It incorporates "your product" or "your                         ports, surveys, field orders,
                                                       work" that is known or thought to be de-                        change orders or drawings and
                                                       fective, deficient, inadequate or danger-                       specifications; or
                                                       ous; or
                                                                                                                  (b) Giving directions or instructions,
                                                  b.   You have failed to fulfill the terms of a                      or failing to give them, if that is
                                                       contract or agreement;                                         the primary cause of the injury
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                      or damage; or
                                                  if such property can be restored to use by the
                                                  repair, replacement, adjustment or removal                  (3) Under which the insured, if an archi-
                                                  of "your product" or "your work" or your ful-                   tect, engineer or surveyor, assumes
                                                  filling the terms of the contract or agreement.                 liability for an injury or damage
                                                                                                                  arising out of the insured's render-
                                            9.    "Insured contract" means:                                       ing or failure to render professional
                                                                                                                  services, including those listed in (2)
                                                  a.   A contract for a lease of premises.                        above and supervisory, inspection,
                                                       However, that portion of the contract for                  architectural or engineering activ-
                                                       a lease of premises that indemnifies any                   ities.
                                                       person or organization for damage by
                                                       fire to premises while rented to you or       10. "Leased worker" means a person leased to
                                                       temporarily occupied by you with per-             you by a labor leasing firm under an agree-
                                                       mission of the owner is not an "insured           ment between you and the labor leasing firm,
                                                       contract";                                        to perform duties related to the conduct of
                                                                                                         your business. "Leased worker" does not in-
                                                  b.   A sidetrack agreement;                            clude a "temporary worker".
                                                  c.   Any easement or license agreement, ex-        11. "Loading or unloading" means the handling
                                                       cept in connection with construction or           of property:
                                                       demolition operations on or within 50 feet
                                                       of a railroad;                                    a.   After it is moved from the place where it
                                                                                                              is accepted for movement into or onto an
                                                  d.   An obligation, as required by ordinance,               aircraft, watercraft or "auto;"
                                                       to indemnify a municipality, except in
                                                       connection with work for a municipality;          b.   While it is in or on an aircraft, watercraft
                                                                                                              or "auto;" or
                                                  e.   An elevator maintenance agreement;
                                                                                                         c.   While it is being moved from an aircraft,
                                                  f.   That part of any other contract or agree-              watercraft or "auto" to the place where it
                                                       ment pertaining to your business (in-                  is finally delivered;
                                                       cluding     an   indemnification   of    a
                                                       municipality in connection with work              but "loading or unloading" does not include
                                                       performed for a municipality) under               the movement of property by means of a me-
                                                       which you assume the tort liability of an-        chanical device, other than a hand truck, that
                                                       other party to pay for "bodily injury" or         is not attached to the aircraft, watercraft or
                                                       "property damage" to a third person or            "auto."
                                                       organization. Tort liability means a li-
                                                       ability that would be imposed by law in       12. "Mobile equipment" means any of the follow-
                                                       the absence of any contract or agree-             ing types of land vehicles, including any at-
                                                       ment.                                             tached machinery or equipment:
                                                       Paragraph f. does not include that part           a.   Bulldozers, farm machinery, forklifts and
                                                       of any contract or agreement:                          other vehicles designed for use princi-
                                                                                                              pally off public roads;
                                                       (1) That indemnifies a railroad for "bod-
                                                           ily injury" or "property damage"              b.   Vehicles maintained for use solely on or
                                                           arising out of construction or demo-               next to premises you own or rent;
                                                           lition operations, within 50 feet of
                                                           any railroad property and affecting           c.   Vehicles that travel on crawler treads;
                                                           any railroad bridge or trestle, tracks,
                                                           road-beds, tunnel, underpass or               d.   Vehicles, whether self-propelled or not,
                                                           crossing;                                          maintained primarily to provide mobility
                                                                                                              to permanently mounted:
                                                       (2) That indemnifies an architect, engi-
                                                           neer or surveyor for injury or dam-                (1) Power cranes, shovels,         loaders,
                                                           age arising out of:                                    diggers or drills; or
                                                           (a) Preparing, approving, or failing               (2) Road construction or resurfacing
                                                               to prepare or approve, maps,                       equipment     such   as graders,
                                                               shop drawings, opinions, re-                       scrapers or rollers;
                                                                                                                                       CG 00 01 04 13
                                                                                                                                         Page 14 of 16
                                                                                                                                              Comp. Exh. 1 -- p. 119
                                               Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 129 of 239 PageID #:132
                                                e.   Vehicles not described in Paragraph a.,                 vate occupancy of a room, dwelling or
                                                     b., c. or d. above that are not self-                   premises that a person occupies, com-
                                                     propelled and are maintained primarily                  mitted by or on behalf of its owner, land-
                                                     to provide mobility to permanently at-                  lord or lessor;
                                                     tached equipment of the following types:
                                                                                                        d.   Oral or written publication, in any man-
                                                     (1) Air compressors, pumps and gener-                   ner, of material that slanders or libels a
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                         ators, including spraying, welding,                 person or organization or disparages a
                                                         building cleaning, geophysical ex-                  person's or organization's goods, pro-
                                                         ploration, lighting and well servicing              ducts or services;
                                                         equipment; or
                                                                                                        e.   Oral or written publication, in any man-
                                                     (2) Cherry pickers and similar devices                  ner, of material that violates a person's
                                                         used to raise or lower workers;                     right of privacy;
                                                f.   Vehicles not described in Paragraph a.,            f.   The use of another's advertising idea in
                                                     b., c. or d. above maintained primarily                 your "advertisement"; or
                                                     for purposes other than the transporta-
                                                     tion of persons or cargo.                          g.   Infringing upon another's copyright, trade
                                                                                                             dress or slogan in your "advertisement".
                                                     However, self-propelled vehicles with the
                                                     following types of permanently attached        15. "Pollutants" mean any solid, liquid, gaseous
                                                     equipment are not "mobile equipment"               or thermal irritant or contaminant, including
                                                     but will be considered "autos:"                    smoke, vapor, soot, fumes, acids, alkalis,
                                                                                                        chemicals and waste. Waste includes mate-
                                                     (1) Equipment designed primarily for:              rials to be recycled, reconditioned or re-
                                                                                                        claimed.
                                                         (a) Snow removal;
                                                                                                    16. "Products-completed operations hazard":
                                                         (b) Road maintenance, but not con-
                                                             struction or resurfacing; or               a.   Includes all "bodily injury" and "property
                                                                                                             damage" occurring away from premises
                                                         (c) Street cleaning;                                you own or rent and arising out of "your
                                                     (2) Cherry pickers and similar devices                  product" or "your work" except:
                                                         mounted on automobile or truck                      (1) Products that are still in your phys-
                                                         chassis and used to raise or lower                      ical possession; or
                                                         workers; and
                                                                                                             (2) Work that has not yet been com-
                                                     (3) Air compressors, pumps and gener-                       pleted or abandoned.         However,
                                                         ators, including spraying, welding,                     "your work" will be deemed com-
                                                         building cleaning, geophysical ex-                      pleted at the earliest of the following
                                                         ploration, lighting and well servicing                  times:
                                                         equipment.
                                                                                                                 (a) When all of the work called for
                                                However, "mobile equipment" does not in-
                                                                                                                     in your contract has been com-
                                                clude any land vehicles that are subject to a
                                                                                                                     pleted.
                                                compulsory or financial responsibility law or
                                                other motor vehicle insurance law where it is                    (b) When all of the work to be done
                                                licensed or principally garaged. Land vehi-                          at the job site has been com-
                                                cles subject to a compulsory or financial re-                        pleted if your contract calls for
                                                sponsibility law or other motor vehicle
                                                                                                                     work at more than one job site.
                                                insurance law are considered "autos".
                                                                                                                 (c) When that part of the work done
                                            13. "Occurrence" means an accident, including
                                                                                                                     at a job site has been put to its
                                                continuous or repeated exposure to substan-
                                                tially the same general harmful conditions.                          intended use by any person or
                                                                                                                     organization other than another
                                            14. "Personal and advertising injury" means in-                          contractor or subcontractor
                                                jury, including consequential "bodily injury",                       working on the same project.
                                                arising out of one or more of the following
                                                offenses:                                                        Work that may need service, main-
                                                                                                                 tenance, correction, repair or re-
                                                a.   False arrest, detention or imprisonment;                    placement, but which is otherwise
                                                                                                                 complete, will be treated as com-
                                                b.   Malicious prosecution;                                      pleted.

                                                c.   The wrongful eviction from, wrongful               b.   Does not include "bodily injury" or
                                                     entry into, or invasion of the right of pri-            "property damage" arising out of:
                                                                                                                                      CG 00 01 04 13
                                                                                                                                        Page 15 of 16
                                                                                                                                            Comp. Exh. 1 -- p. 120
                                               Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 130 of 239 PageID #:133
                                                     (1) The transportation of property, un-      20. "Volunteer worker" means a person who is
                                                         less the injury or damage arises out         not your "employee", and who donates his or
                                                         of a condition in or on a vehicle not        her work and acts at the direction of and
                                                         owned or operated by you, and that           within the scope of duties determined by you,
                                                         condition was created by the "load-          and is not paid a fee, salary or other com-
                                                         ing or unloading" of that vehicle by         pensation by you or anyone else for their
                                                         any insured;                                 work performed for you.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                     (2) The existence of tools, uninstalled      21. "Your product":
                                                         equipment or abandoned or unused
                                                         materials; or                                a.   Means:

                                                     (3) Products or operations for which the              (1) Any goods or products, other than
                                                         classification, listed in the Declara-                real property, manufactured, sold,
                                                         tions or in a policy Schedule, states                 handled, distributed or disposed of
                                                         that products - completed operations                  by:
                                                         are subject to the General Aggre-
                                                         gate Limit.                                           (a) You;

                                            17. "Property damage" means:                                       (b) Others trading      under     your
                                                                                                                   name; or
                                                a.   Physical injury to tangible property, in-
                                                     cluding all resulting loss of use of that                 (c) A person or organization whose
                                                     property. All such loss of use shall be                       business or assets you have
                                                     deemed to occur at the time of the phys-                      acquired; and
                                                     ical injury that caused it; or                        (2) Containers (other than vehicles),
                                                b.   Loss of use of tangible property that is                  materials, parts or equipment fur-
                                                     not physically injured. All such loss of                  nished in connection with such
                                                     use shall be deemed to occur at the time                  goods or products.
                                                     of the "occurrence" that caused it.
                                                                                                      b.   Includes:
                                                For the purposes of this insurance, electronic
                                                                                                           (1) Warranties or representations made
                                                data is not tangible property.
                                                                                                               at any time with respect to the fit-
                                                As used in this definition, electronic data                    ness, quality, durability, perform-
                                                means information, facts or programs stored                    ance or use of "your product;" and
                                                as or on, created or used on, or transmitted
                                                to or from computer software, including sys-               (2) The providing of or failure to provide
                                                tems and applications software, hard or                        warnings or instructions.
                                                floppy disks, CD-ROMs, tapes, drives, cells,
                                                data processing devices or any other media            c.   Does not include vending machines or
                                                which are used with electronically controlled              other property rented to or located for
                                                equipment.                                                 the use of others but not sold.

                                            18. "Suit" means a civil proceeding in which          22. "Your work":
                                                damages because of "bodily injury", "prop-            a.   Means:
                                                erty damage" or "personal and advertising
                                                injury" to which this insurance applies are                (1) Work or operations performed by
                                                alleged. "Suit" includes:                                      you or on your behalf; and
                                                a.   An arbitration proceeding in which such               (2) Materials, parts or equipment fur-
                                                     damages are claimed and to which the                      nished in connection with such work
                                                     insured must submit or does submit with                   or operations.
                                                     our consent; or
                                                                                                      b.   Includes:
                                                b.   Any other alternative dispute resolution
                                                     proceeding in which such damages are                  (1) Warranties or representations made
                                                     claimed and to which the insured sub-                     at any time with respect to the fit-
                                                     mits with our consent.                                    ness, quality, durability, perform-
                                                                                                               ance or use of "your work"; and
                                            19. "Temporary worker" means a person who is
                                                furnished to you to substitute for a permanent             (2) The providing of or failure to provide
                                                "employee" on leave or to meet seasonal or                     warnings or instructions.
                                                short-term workload conditions.




                                                                                                                                   CG 00 01 04 13
                                                                                                                                     Page 16 of 16
                                                                                                                                         Comp. Exh. 1 -- p. 121
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 131 of 239 PageID #:134
                                                                                                                                             INTERLINE

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                               NUCLEAR ENERGY LIABILITY EXCLUSION
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                         ENDORSEMENT
                                                                          (Broad Form)
                                            This endorsement modifies insurance provided under the following:
                                                  COMMERCIAL AUTO MOBILE COVERAGE PART
                                                  COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                  FARM COVERAGE PART
                                                  LIQUOR LIABILITY COVERAGE PART
                                                  MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
                                                  OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                                                  POLLUTION LIABILITY COVERAGE PART
                                                  PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                                  RAILROAD PROTECTIVE LIABILITY COVERAGE PART
                                                  UNDERGROUND STORAGE TANK POLICY

                                            1.    The insurance does not apply:                           C.   Under any Liability Coverage, to "bodily
                                                                                                               injury" or "property damage" resulting
                                                  A.    Under any Liability Coverage, to "bodily               from "hazardous properties" of "nuclear
                                                        injury" or "property damage:"                          material", if:
                                                        (1) With respect to which an "insured"                 (1) The "nuclear material" (a) is at any
                                                            under the policy is also an insured
                                                                                                                   "nuclear facility" owned by, or oper-
                                                            under a nuclear energy liability pol-
                                                                                                                   ated by or on behalf of, an "insured"
                                                            icy issued by Nuclear Energy Liabil-
                                                            ity Insurance Association, Mutual                      or (b) has been discharged or dis-
                                                            Atomic Energy Liability Underwrit-                     persed therefrom;
                                                            ers, Nuclear Insurance Association
                                                                                                               (2) The "nuclear material" is contained
                                                            of Canada or any of their succes-
                                                                                                                   in "spent fuel" or "waste" at any time
                                                            sors, or would be an insured under
                                                                                                                   possessed, handled, used, proc-
                                                            any such policy but for its termi-
                                                                                                                   essed, stored, transported or dis-
                                                            nation upon exhaustion of its limit of
                                                                                                                   posed of, by or on behalf of an
                                                            liability; or
                                                                                                                   "insured;" or
                                                        (2) Resulting from the "hazardous prop-
                                                            erties" of "nuclear material" and with             (3) The "bodily injury" or "property
                                                            respect to which (a) any person or                     damage" arises out of the furnishing
                                                            organization is required to maintain                   by an "insured" of services, materi-
                                                            financial protection pursuant to the                   als, parts or equipment in con-
                                                            Atomic Energy Act of 1954, or any                      nection      with     the    planning,
                                                            law amendatory thereof, or (b) the                     construction, maintenance, opera-
                                                            "insured" is, or had this policy not                   tion or use of any "nuclear facility,"
                                                            been issued would be, entitled to                      but if such facility is located within
                                                            indemnity from the United States of                    the United States of America, its ter-
                                                            America, or any agency thereof, un-                    ritories or possessions or Canada,
                                                            der any agreement entered into by                      this exclusion (3) applies only to
                                                            the United States of America, or any                   "property damage" to such "nuclear
                                                            agency thereof, with any person or                     facility" and any property thereat.
                                                            organization.
                                                                                                     2.   As used in this endorsement:
                                                  B.    Under any Medical Payments coverage,
                                                        to expenses incurred with respect to              "Hazardous properties" includes radioactive,
                                                        "bodily injury" resulting from the "haz-          toxic or explosive properties.
                                                        ardous properties" of "nuclear material"
                                                        and arising out of the operation of a "nu-        "Nuclear material" means "source material,"
                                                        clear facility" by any person or organiza-        "special nuclear material" or "by-product
                                                        tion.                                             material."
                                            © ISO Properties, Inc., 2007                                                                 IL 00 21 09 08
                                                                                                                                             Page 1 of 2
                                                                                                                                             Comp. Exh. 1 -- p. 122
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 132 of 239 PageID #:135
                                             "Source material," "special nuclear material,"        utilizing "spent fuel," or (3) handling,
                                             and "by-product material" have the meanings           processing or packaging "waste;"
                                             given them in the Atomic Energy Act of 1954
                                                                                               (c) Any equipment or device used for the
                                             or in any law amendatory thereof.
                                                                                                   processing, fabricating or alloying of
                                             "Spent fuel" means any fuel element or fuel           "special nuclear material" if at any time
                                             component, solid or liquid, which has been            the total amount of such material in the
                                                                                                   custody of the "insured" at the premises
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                             used or exposed to radiation in a "nuclear
                                                                                                   where such equipment or device is lo-
                                             reactor."                                             cated consists of or contains more than
                                                                                                   25 grams of plutonium or uranium 233 or
                                             "Waste" means any waste material (a) con-
                                                                                                   any combination thereof, or more than
                                             taining "by-product material" other than the          250 grams of uranium 235;
                                             tailings or wastes produced by the extraction
                                             or concentration of uranium or thorium from       (d) Any structure, basin, excavation, prem-
                                             any ore processed primarily for its "source           ises or place prepared or used for the
                                             material" content, and (b) resulting from the         storage or disposal of "waste;"
                                             operation by any person or organization of
                                                                                               and includes the site on which any of the
                                             any "nuclear facility" included under the first
                                                                                               foregoing is located, all operations conducted
                                             two paragraphs of the definition of "nuclear      on such site and all premises used for such
                                             facility."                                        operations.
                                             "Nuclear facility" means:                         "Nuclear reactor" means any apparatus de-
                                                                                               signed or used to sustain nuclear fission in a
                                             (a) Any "nuclear reactor;"                        self-supporting chain reaction or to contain a
                                                                                               critical mass of fissionable material.
                                             (b) Any equipment or device designed or
                                                                                               "Property damage" includes all forms of ra-
                                                 used for (1) separating the isotopes of       dioactive contamination of property.
                                                 uranium or plutonium, (2) processing or




                                                                                                                             IL 00 21 09 08
                                                                                                                                 Page 2 of 2
                                                                                                                                 Comp. Exh. 1 -- p. 123
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 133 of 239 PageID #:136
                                            POLICY NUMBER:                CWP 7928998                                   COMMERCIAL GENERAL LIABILITY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                   DESIGNATED CONSTRUCTION PROJECT(S)
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                        GENERAL AGGREGATE LIMIT
                                            This endorsement modifies insurance provided under the following:
                                                       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                                                               SCHEDULE

                                            Designated Construction Projects:

                                                                                               All Projects




                                            Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

                                            A.    For all sums which the insured becomes le-                       not reduce the General Aggregate Limit
                                                  gally obligated to pay as damages caused by                      shown in the Declarations nor shall they
                                                  "occurrences" under Section I - Coverage A                       reduce any other Designated Con-
                                                  and for all medical expenses caused by acci-                     struction Project General Aggregate
                                                  dents under Section I - Coverage C, which                        Limit for any other designated con-
                                                  can be attributed only to ongoing operations                     struction project shown in the Schedule
                                                  at a single designated construction project                      above.
                                                  shown in the Schedule above:
                                                                                                              4.   The limits shown in the Declarations for
                                                  1.    A separate Designated Construction                         Each Occurrence, Damage To Premises
                                                        Project General Aggregate Limit applies                    Rented To You and Medical Expense
                                                        to each designated construction project,                   continue to apply. However, instead of
                                                        and that limit is equal to the amount of                   being subject to the General Aggregate
                                                        the General Aggregate Limit shown in                       Limit shown in the Declarations, such
                                                        the Declarations.                                          limits will be subject to the applicable
                                                                                                                   Designated Construction Project General
                                                  2.    The Designated Construction Project                        Aggregate Limit.
                                                        General Aggregate Limit is the most we
                                                        will pay for the sum of all damages under      B.     For all sums which the insured becomes le-
                                                        Coverage A, except damages because                    gally obligated to pay as damages caused by
                                                        of "bodily injury" or "property damage"               "occurrences" under Section I - Coverage A
                                                        included in the "products-completed op-               and for all medical expenses caused by acci-
                                                        erations hazard", and for medical ex-                 dents under Section I - Coverage C, which
                                                        penses under Coverage C regardless of                 cannot be attributed only to ongoing oper-
                                                        the number of:                                        ations at a single designated construction
                                                                                                              project shown in the Schedule above:
                                                        a.     Insureds;
                                                                                                              1.   Any payments made under Coverage A
                                                        b.     Claims made or "suits" brought; or
                                                                                                                   for damages or under Coverage C for
                                                        c.     Persons or organizations making                     medical expenses shall reduce the
                                                               claims or bringing "suits".                         amount available under the General Ag-
                                                                                                                   gregate Limit or the Products-Completed
                                                  3.    Any payments made under Coverage A                         Operations Aggregate Limit, whichever
                                                        for damages or under Coverage C for                        is applicable; and
                                                        medical expenses shall reduce the Des-
                                                        ignated Construction Project General                  2.   Such payments shall not reduce any
                                                        Aggregate Limit for that designated con-                   Designated Construction Project General
                                                        struction project. Such payments shall                     Aggregate Limit.
                                            © Insurance Services Office, Inc., 2008                                                       CG 25 03 05 09
                                                                                                                                              Page 1 of 2
                                                                                                                                                Comp. Exh. 1 -- p. 124
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 134 of 239 PageID #:137
                                            C.    When coverage for liability arising out of the   D.   If the applicable designated construction
                                                  "products-completed operations hazard" is             project has been abandoned, delayed, or
                                                  provided, any payments for damages be-                abandoned and then restarted, or if the au-
                                                  cause of "bodily injury" or "property damage"         thorized contracting parties deviate from
                                                  included in the "products-completed oper-             plans, blueprints, designs, specifications or
                                                  ations hazard" will reduce the Products-              timetables, the project will still be deemed to
                                                                                                        be the same construction project.
                                                  completed Operations Aggregate Limit, and
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  not reduce the General Aggregate Limit nor       E.   The provisions of Section - III Limits of Insur-
                                                  the Designated Construction Project General           ance not otherwise modified by this endorse-
                                                  Aggregate Limit.                                      ment shall continue to apply as stipulated.




                                                                                                                                      CG 25 03 05 09
                                                                                                                                          Page 2 of 2
                                                                                                                                            Comp. Exh. 1 -- p. 125
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 135 of 239 PageID #:138
                                            POLICY NUMBER:                CWP 7928998                                  COMMERCIAL GENERAL LIABILITY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  DESIGNATED LOCATION(S) GENERAL AGGREGATE LIMIT
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:

                                                       COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                                                                SCHEDULE

                                            Designated Location(s):

                                                                 All rented, owned and occupied locations other than construction projects.




                                            Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

                                            A.    For all sums which the insured becomes le-                      Aggregate Limit shown in the Declara-
                                                  gally obligated to pay as damages caused by                     tions nor shall they reduce any other
                                                  "occurrences" under Section I - Coverage A                      Designated Location General Aggregate
                                                  and for all medical expenses caused by acci-                    Limit for any other designated "location"
                                                  dents under Section I - Coverage C, which                       shown in the Schedule above.
                                                  can be attributed only to operations at a sin-
                                                  gle designated "location" shown in the                     4.   The limits shown in the Declarations for
                                                  Schedule above:                                                 Each Occurrence, Damage To Premises
                                                                                                                  Rented To You and Medical Expense
                                                  1.    A separate Designated Location General                    continue to apply. However, instead of
                                                        Aggregate Limit applies to each desig-                    being subject to the General Aggregate
                                                        nated "location", and that limit is equal                 Limit shown in the Declarations, such
                                                        to the amount of the General Aggregate                    limits will be subject to the applicable
                                                        Limit shown in the Declarations.                          Designated Location General Aggregate
                                                                                                                  Limit.
                                                  2.    The Designated Location General Aggre-
                                                        gate Limit is the most we will pay for the      B.   For all sums which the insured becomes le-
                                                        sum of all damages under Coverage A,                 gally obligated to pay as damages caused by
                                                        except damages because of "bodily in-                "occurrences" under Section I - Coverage A
                                                        jury" or "property damage" included in               and for all medical expenses caused by acci-
                                                        the "products-completed operations haz-              dents under Section I - Coverage C, which
                                                        ard", and for medical expenses under                 cannot be attributed only to operations at a
                                                        Coverage C regardless of the number of:              single designated "location" shown in the
                                                                                                             Schedule above:
                                                        a.     Insureds;
                                                                                                             1.   Any payments made under Coverage A
                                                        b.     Claims made or "suits" brought; or                 for damages or under Coverage C for
                                                                                                                  medical expenses shall reduce the
                                                        c.     Persons or organizations making
                                                                                                                  amount available under the General Ag-
                                                               claims or bringing "suits".
                                                                                                                  gregate Limit or the Products-completed
                                                  3.    Any payments made under Coverage A                        Operations Aggregate Limit, whichever
                                                        for damages or under Coverage C for                       is applicable; and
                                                        medical expenses shall reduce the Des-
                                                                                                             2.   Such payments shall not reduce any
                                                        ignated Location General Aggregate
                                                                                                                  Designated Location General Aggregate
                                                        Limit for that designated "location". Such
                                                                                                                  Limit.
                                                        payments shall not reduce the General

                                            © Insurance Services Office, Inc., 2008                                                    CG 25 04 A 05 09
                                                                                                                                             Page 1 of 2
                                                                                                                                               Comp. Exh. 1 -- p. 126
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 136 of 239 PageID #:139
                                            C.    When coverage for liability arising out of the   D.   For the purposes of this endorsement, the
                                                  "products-completed operations hazard" is             Definitions Section is amended by the addi-
                                                  provided, any payments for damages be-                tion of the following definition:
                                                  cause of "bodily injury" or "property damage"
                                                                                                        "Location" means premises involving the
                                                  included in the "products-completed oper-             same or connecting lots, or premises whose
                                                  ations hazard" will reduce the Products-              connection is interrupted only by a street,
                                                  completed Operations Aggregate Limit, and
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                        roadway, waterway or right-of-way of a rail-
                                                  not reduce the General Aggregate Limit nor            road.
                                                  the Designated Location General Aggregate
                                                  Limit.                                           E.   The provisions of Section III Limits of Insur-
                                                                                                        ance not otherwise modified by this endorse-
                                                                                                        ment shall continue to apply as stipulated.




                                                                                                                                  CG 25 04 A 05 09
                                                                                                                                        Page 2 of 2
                                                                                                                                          Comp. Exh. 1 -- p. 127
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 137 of 239 PageID #:140
                                                                                                                      COMMERCIAL GENERAL LIABILITY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                          EMPLOYMENT - RELATED PRACTICES EXCLUSION
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:

                                                  COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                            A.    The following exclusion is added to                  B.   The following exclusion is added to Para-
                                                  Paragraph 2., Exclusions of Section I -                   graph 2., Exclusions of Section I - Coverage
                                                  Coverage A - Bodily Injury And Property                   B - Personal And Advertising Injury Liability:
                                                  Damage Liability:
                                                                                                            This insurance does not apply to:
                                                  This insurance does not apply to:
                                                                                                            "Personal and advertising injury" to:
                                                  "Bodily injury" to:
                                                                                                                (1) A person arising out of any:
                                                        (1) A person arising out of any:
                                                                                                                     (a) Refusal to employ that person;
                                                               (a) Refusal to employ that person;
                                                                                                                     (b) Termination of that person's
                                                               (b) Termination of that person's                          employment; or
                                                                   employment; or
                                                                                                                     (c) Employment-related practices,
                                                               (c) Employment-related practices,                         policies, acts or omissions, such
                                                                   policies, acts or omissions, such                     as coercion, demotion, evalu-
                                                                   as coercion, demotion, evalu-                         ation, reassignment, discipline,
                                                                   ation, reassignment, discipline,                      defamation, harassment, humil-
                                                                   defamation, harassment, humil-                        iation, discrimination or mali-
                                                                   iation, discrimination or mali-                       cious prosecution directed at
                                                                   cious prosecution directed at                         that person; or
                                                                   that person; or
                                                                                                                (2) The spouse, child, parent, brother or
                                                        (2) The spouse, child, parent, brother or
                                                                                                                    sister of that person as a conse-
                                                            sister of that person as a conse-
                                                                                                                    quence of "personal and advertising
                                                            quence of "bodily injury" to that per-
                                                                                                                    injury" to that person at whom any
                                                            son    at   whom      any     of   the
                                                                                                                    of the employment-related practices
                                                            employment-related practices de-
                                                                                                                    described in Paragraphs (a), (b) or
                                                            scribed in Paragraphs (a), (b) or (c)
                                                                                                                    (c) above is directed.
                                                            above is directed.
                                                        This exclusion applies:                                 This exclusion applies:

                                                        (1) Whether the injury-causing event                    (1) Whether the injury-causing event
                                                            described in Paragraphs (a), (b) or                     described in Paragraphs (a), (b) or
                                                            (c) above occurs before employ-                         (c) above occurs before employ-
                                                            ment, during employment or after                        ment, during employment or after
                                                            employment of that person;                              employment of that person;

                                                        (2) Whether the insured may be liable                   (2) Whether the insured may be liable
                                                            as an employer or in any other ca-                      as an employer or in any other ca-
                                                            pacity: and                                             pacity; and
                                                        (3) To any obligation to share damages                  (3) To any obligation to share damages
                                                            with or repay someone else who                          with or repay someone else who
                                                            must pay damages because of the                         must pay damages because of the
                                                            injury.                                                 injury.

                                            © ISO Properties, Inc., 2006                                                                  CG 21 47 12 07




                                                                                                                                                Comp. Exh. 1 -- p. 128
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 138 of 239 PageID #:141
                                                                                                                   COMMERCIAL GENERAL LIABILITY


                                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                                  ILLINOIS AMENDMENT TO THE DEFINITION OF "INSURED
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                    CONTRACT"
                                            This endorsement modifies insurance provided under the following:

                                            COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                            OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART

                                            The following is added as the last paragraph to SECTION V - DEFINITIONS 9. "Insured contract" in the
                                            COMMERCIAL GENERAL LIABILITY COVERAGE PART, AND 8. "Insured contract" in the OWNERS AND
                                            CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART

                                            "Insured contract" does not include your liability to a third party by reason of a Claim or suit against you
                                            by that third party for contribution under the Illinois Joint Tortfeasor Contribution Act for damages
                                            claimed against such third party as a result of injury to your employee if you have that liability because
                                            you have waived, in a contract, your right to limit such liability to the amount of the workers compen-
                                            sation benefits paid for that injured employee under the Illinois Workers Compensation Act.

                                            Includes copyrighted material of ISO Properties, Inc.,
                                            with its permission.                                                                       CG 70 68 01 03




                                                                                                                                            Comp. Exh. 1 -- p. 129
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 139 of 239 PageID #:142
                                                                                                                        COMMERCIAL GENERAL LIABILITY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                            EXCLUSION - ACCESS OR DISCLOSURE OF
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                         CONFIDENTIAL OR PERSONAL INFORMATION AND
                                                                 DATA-RELATED LIABILITY - WITH
                                                               LIMITED BODILY INJURY EXCEPTION
                                            This endorsement modifies insurance provided under the following:
                                                       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                            A.    Exclusion 2.p. of Section I - Coverage A -
                                                                                                                       As used in this exclusion, electronic
                                                  Bodily Injury And Property Damage Liability
                                                                                                                       data means information, facts or
                                                  is replaced by the following:
                                                                                                                       programs stored as or on, created
                                                  2.    Exclusions                                                     or used on, or transmitted to or from
                                                                                                                       computer software, including sys-
                                                        This insurance does not apply to:                              tems and applications software, hard
                                                                                                                       or floppy disks, CD-ROMs, tapes,
                                                        p.     Access Or Disclosure Of Confidential
                                                                                                                       drives, cells, data processing de-
                                                               Or Personal Information And Data-
                                                                                                                       vices or any other media which are
                                                               related Liability
                                                                                                                       used with electronically controlled
                                                               Damages arising out of:                                 equipment.
                                                               (1) Any access to or disclosure of        B.   The following is added to Paragraph 2. Ex-
                                                                   any person's or organization's             clusions of Section I - Coverage B - Personal
                                                                   confidential or personal infor-            And Advertising Injury Liability:
                                                                   mation, including patents, trade
                                                                   secrets, processing methods,               2.   Exclusions
                                                                   customer lists, financial infor-                This insurance does not apply to:
                                                                   mation, credit card information,
                                                                   health information or any other                 Access Or Disclosure Of Confidential Or
                                                                   type of nonpublic information;                  Personal Information
                                                                   or
                                                                                                                   "Personal and advertising injury" arising
                                                               (2) The loss of, loss of use of, dam-               out of any access to or disclosure of any
                                                                   age to, corruption of, inability to             person's or organization's confidential
                                                                   access, or inability to manipu-                 or personal information, including pat-
                                                                   late electronic data.                           ents, trade secrets, processing methods,
                                                                                                                   customer lists, financial information,
                                                               This exclusion applies even if dam-                 credit card information, health informa-
                                                               ages are claimed for notification                   tion or any other type of nonpublic infor-
                                                               costs, credit monitoring expenses,                  mation.
                                                               forensic expenses, public relations
                                                                                                                   This exclusion applies even if damages
                                                               expenses or any other loss, cost or
                                                                                                                   are claimed for notification costs, credit
                                                               expense incurred by you or others
                                                                                                                   monitoring expenses, forensic expenses,
                                                               arising out of that which is described
                                                                                                                   public relations expenses or any other
                                                               in Paragraph (1) or (2) above.
                                                                                                                   loss, cost or expense incurred by you or
                                                               However, unless Paragraph (1)                       others arising out of any access to or
                                                               above applies, this exclusion does                  disclosure of any person's or organiza-
                                                               not apply to damages because of                     tion's confidential or personal informa-
                                                               "bodily injury".                                    tion.

                                            © Insurance Services Office, Inc., 2013                                                        CG 21 06 05 14




                                                                                                                                                 Comp. Exh. 1 -- p. 130
                                               Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 140 of 239 PageID #:143


                                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                                 EXCLUSION - LEAD
                                            This endorsement modifies insurance provided under the following:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                 BUSINESSOWNERS COVERAGE FORM
                                                 FARM LIABILITY COVERAGE FORM
                                                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                                 FARMOWNERS-RANCHOWNERS POLICY PERSONAL LIABILITY FORM
                                                 OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE COVERAGE PART
                                                 FARMER'S COMPREHENSIVE PERSONAL INSURANCE COVERAGE PART
                                                 COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

                                            This insurance does not apply to:
                                            (1) "Bodily injury", "property damage", "personal injury" or "personal and advertising injury" arising out
                                                of lead poisoning, lead contamination or exposure to lead.
                                            (2) Any loss, cost or expense arising out of any:
                                                a.   Request, demand or order that any insured or others test for, monitor, clean up, remove, con-
                                                     tain, treat, detoxify or neutralize, or in any way respond to, or assess the effects of lead; or
                                                b.   Claim or suit by or on behalf of a governmental authority for damages because of testing for,
                                                     monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
                                                     responding to, or assessing the effects of lead.

                                                                                                                                         IL 70 13 12 06




                                                                                                                                            Comp. Exh. 1 -- p. 131
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 141 of 239 PageID #:144
                                                                                                                        COMMERCIAL GENERAL LIABILITY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                     ILLINOIS CHANGES - CANCELLATION
                                                                             AND NONRENEWAL
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                 COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                 LIQUOR LIABILITY COVERAGE PART
                                                 POLLUTION LIABILITY COVERAGE PART
                                                 PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                                 PRODUCT WITHDRAWAL COVERAGE PART

                                            A.    Cancellation (Common Policy Conditions) is                            the insurer that provided coverage
                                                  replaced by the following:                                            to us for all or a substantial part of
                                                                                                                        the underlying risk insured; or
                                                  Cancellation
                                                                                                                   f.   A determination by the Director of
                                                  1.    The first Named Insured shown in the                            Insurance that the continuation of
                                                        Declarations may cancel this Policy by                          the Policy could place us in violation
                                                        mailing to us advance written notice of                         of the insurance laws of this State.
                                                        cancellation.
                                                                                                              4.   Notification of cancellation will also be
                                                  2.    We may cancel this Policy by mailing to                    sent to your broker, if known, or agent of
                                                        you, at your last mailing address known                    record, if known.
                                                        to us, written notice stating the reason
                                                        for cancellation. Proof of mailing will be            5.   Notice of cancellation will state the ef-
                                                        sufficient proof of notice. If we cancel:                  fective date of cancellation. The policy
                                                                                                                   period will end on that date.
                                                        a.     For nonpayment of premium, we will
                                                               mail the notice at least 10 days prior         6.   If this Policy is cancelled we will send the
                                                               to the effective date of cancellation.              first Named Insured any premium refund
                                                                                                                   due. If we cancel, the refund will be pro
                                                        b.     For a reason other than nonpayment                  rata. If the first Named Insured cancels,
                                                               of premium, we will mail the notice                 the refund will be less than pro rata. The
                                                               at least:                                           cancellation will be effective even if we
                                                               (1) 30 days prior to the effective                  have not offered a refund.
                                                                   date of cancellation if the Policy    B.   The following is added and supersedes any
                                                                   has been in effect for 60 days or          provision to the contrary:
                                                                   less.
                                                               (2) 60 days prior to the effective             Nonrenewal
                                                                   date of cancellation if the Policy         If we decide not to renew or continue this
                                                                   has been in effect for more than           Policy, we will mail you written notice, stating
                                                                   60 days.                                   the reason for nonrenewal, at least 60 days
                                                                                                              before the end of the policy period. Proof of
                                                  3.    If this Policy has been in effect for more            mailing will be sufficient proof of notice. No-
                                                        than 60 days, we may cancel only for one              tification of nonrenewal will also be sent to
                                                        or more of the following reasons:                     your broker, if known, or agent of record, if
                                                        a.     Nonpayment of premium;                         known. If we offer to renew or continue and
                                                                                                              you do not accept, this Policy will terminate
                                                        b.     The Policy was obtained through a              at the end of the current policy period. Fail-
                                                               material misrepresentation;                    ure to pay the required renewal or continua-
                                                        c.     Any insured has violated any of the            tion premium when due shall mean that you
                                                               terms and conditions of the Policy;            have not accepted our offer.
                                                        d.     The risk originally accepted has               If we fail to mail proper written notice of
                                                               measurably increased;                          nonrenewal and you obtain other insurance,
                                                        e.     Certification to the Director of Insur-        this Policy will end on the effective date of
                                                               ance of the loss of reinsurance by             that insurance.

                                            © Insurance Services Office, Inc., 2017                                                          CG 02 00 01 18




                                                                                                                                                   Comp. Exh. 1 -- p. 132
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 142 of 239 PageID #:145
                                                                                                                COMMERCIAL GENERAL LIABILITY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                         AMENDMENT OF INSURED CONTRACT DEFINITION
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                       COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                            The definition of "insured contract" in the Defi-           is permitted by law. Tort liability means
                                            nitions section is replaced by the following:               a liability that would be imposed by law
                                                                                                        in the absence of any contract or agree-
                                                  "Insured contract" means:                             ment.
                                                  a.    A contract for a lease of premises.             Paragraph f. does not include that part
                                                        However, that portion of the contract for       of any contract or agreement:
                                                        a lease of premises that indemnifies any
                                                        person or organization for damage by            (1) That indemnifies a railroad for "bod-
                                                        fire to premises while rented to you or             ily injury" or "property damage"
                                                        temporarily occupied by you with per-               arising out of construction or demo-
                                                        mission of the owner is not an "insured             lition operations, within 50 feet of
                                                        contract";                                          any railroad property and affecting
                                                                                                            any railroad bridge or trestle, tracks,
                                                  b.    A sidetrack agreement;                              road-beds, tunnel, underpass or
                                                                                                            crossing;
                                                  c.    Any easement or license agreement, ex-
                                                        cept in connection with construction or         (2) That indemnifies an architect, engi-
                                                        demolition operations on or within 50 feet          neer or surveyor for injury or dam-
                                                        of a railroad;                                      age arising out of:
                                                  d.    An obligation, as required by ordinance,                (a) Preparing, approving, or failing
                                                        to indemnify a municipality, except in                      to prepare or approve, maps,
                                                        connection with work for a municipality;                    shop drawings, opinions, re-
                                                                                                                    ports, surveys, field orders,
                                                  e.    An elevator maintenance agreement;                          change orders or drawings and
                                                                                                                    specifications; or
                                                  f.    That part of any other contract or agree-
                                                        ment pertaining to your business (in-                   (b) Giving directions or instructions,
                                                        cluding    an    indemnification   of    a                  or failing to give them, if that is
                                                        municipality in connection with work                        the primary cause of the injury
                                                        performed for a municipality) under                         or damage; or
                                                        which you assume the tort liability of an-
                                                        other party to pay for "bodily injury" or       (3) Under which the insured, if an archi-
                                                        "property damage" to a third person or              tect, engineer or surveyor, assumes
                                                        organization, provided the "bodily injury"          liability for an injury or damage
                                                        or "property damage" is caused, in whole            arising out of the insured's render-
                                                        or in part, by you or by those acting on            ing or failure to render professional
                                                        your behalf. However, such part of a                services, including those listed in (2)
                                                        contract or agreement shall only be con-            above and supervisory, inspection,
                                                        sidered an "insured contract" to the ex-            architectural or engineering activ-
                                                        tent your assumption of the tort liability          ities.

                                            © Insurance Services Office, Inc., 2012                                                 CG 24 26 04 13




                                                                                                                                           Comp. Exh. 1 -- p. 133
                                               Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 143 of 239 PageID #:146
                                                                                                                  COMMERCIAL GENERAL LIABILITY

                                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                            EXCLUSION - ASBESTOS
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                     COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                            This insurance does not apply to "bodily injury", "personal and advertising injury" or "property damage"
                                            arising out of:
                                                1.   Inhaling, ingesting or physical exposure to asbestos or goods or products containing asbestos;
                                                     or
                                                2.   The use of asbestos in constructing or manufacturing any goods, product or structure; or
                                                3.   The removal, repair, encapsulation, enclosure, abatement or maintenance of asbestos in or from
                                                     any goods, product or structure; or
                                                4.   The manufacture, sale, distribution, transportation, storage or disposal of asbestos or goods or
                                                     products containing asbestos.

                                            This insurance does not apply to payment for the investigation or defense of any claim, injury, loss, fine,
                                            penalty or lawsuit related to any of the foregoing items 1 thru 4. Nor do we have a duty to investigate
                                            or defend any such claim, injury, loss or lawsuit.
                                            This insurance also does not apply to any loss, cost or expense incurred in complying with any federal,
                                            state or local provision of law regarding the inspection, monitoring, or control of asbestos in any goods,
                                            products or structures.

                                                                                                                                       CG 70 17 12 98




                                                                                                                                           Comp. Exh. 1 -- p. 134
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 144 of 239 PageID #:147
                                                                                                                  COMMERCIAL GENERAL LIABILITY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:

                                                 COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                 LIQUOR LIABILITY COVERAGE PART
                                                 OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                                                 POLLUTION LIABILITY COVERAGE PART
                                                 PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                                 RAILROAD PROTECTIVE LIABILITY COVERAGE PART
                                                 UNDERGROUND STORAGE TANK POLICY

                                            A.    If aggregate insured losses attributable to           1.   The act resulted in insured losses in ex-
                                                  terrorist acts certified under the federal                 cess of $5 million in the aggregate, at-
                                                  Terrorism Risk Insurance Act exceed $100                   tributable to all types of insurance
                                                  billion in a calendar year and we have met                 subject to the Terrorism Risk Insurance
                                                  our insurer deductible under the Terrorism                 Act; and
                                                  Risk Insurance Act, we shall not be liable for
                                                  the payment of any portion of the amount of           2.   The act is a violent act or an act that is
                                                  such losses that exceeds $100 billion, and in              dangerous to human life, property or
                                                  such case insured losses up to that amount                 infrastructure and is committed by an in-
                                                  are subject to pro rata allocation in accord-              dividual or individuals as part of an effort
                                                  ance with procedures established by the                    to coerce the civilian population of the
                                                  Secretary of the Treasury.                                 United States or to influence the policy
                                                  "Certified act of terrorism" means an act that             or affect the conduct of the United States
                                                  is certified by the Secretary of the Treasury,             Government by coercion.
                                                  in accordance with the provisions of the fed-
                                                  eral Terrorism Risk Insurance Act, to be an      B.   The terms and limitations of any terrorism
                                                  act of terrorism pursuant to such Act. The            exclusion, or the inapplicability or omission
                                                  criteria contained in the Terrorism Risk In-          of a terrorism exclusion, do not serve to cre-
                                                  surance Act for a "certified act of terrorism"        ate coverage for injury or damage that is
                                                  include the following:                                otherwise excluded under this Coverage Part.

                                            © Insurance Services Office, Inc., 2015                                                   CG 21 70 01 15




                                                                                                                                             Comp. Exh. 1 -- p. 135
                                                 INLAND                MARINE                COVERAGE
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 145 of 239 PageID #:148
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                                              I
                                                                                                                                              N
                                                                                                                                              L
                                                                                                                                              A
                                                                                                                                              N
                                                                                                                                              D

                                                                                                                                              M
                                                                                                                                              A
                                                                                                                                              R
                                                                                                                                              I
                                                                                                                                              N
                                                                                                                                              E

                                                                                                                                              C
                                                                                                                                              O
                                                                                                                                              V
                                                                                                                                              E
                                                                                                                                              R
                                                                                                                                              A
                                                                                                                                              G
                                                                                                                                              E




                                                 INLAND                MARINE                COVERAGE                Comp. Exh. 1 -- p. 136
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 146 of 239 PageID #:149
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                     Comp. Exh. 1 -- p. 137
                                            PAGE     01 OF     01    CM 70 90 (03-00)                         11/07/18                 ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 147 of 239 PageID #:150
                                                                                                                                                 41
                                                                                                       COMMERCIAL INLAND MARINE
                                                                                                         RENEWAL DECLARATIONS
                                                                                                      SCHEDULE OF COVERAGE FORMS
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS             AGENCY      12-01133      PROD.     000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                  ESSER HAYES INS GROUP INC
                                                   LLC.                                            2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                               COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                                TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998             .01.    WIC Account Number: 1270035528      .    M
                                                   Policy       From   11/12/18           at 12:01 A.M. Standard Time at your
                                                   Period       To     11/12/19           mailing address shown above.
                                               .....................................................................................
                                                   This policy contains the following Inland Marine Coverage Forms:


                                                   Coverage Forms                                                                   Premium
                                                   Accounts Receivable                                                             Included
                                                   Fine Arts Floater Coverage                                                      Included
                                                   Valuable Papers and Records                                                     Included




                                               ......................................................................................
                                                                       Total Advance Annual Inland Marine Premium      Included
                                               ......................................................................................
                                                All Forms and Endorsements applicable to Inland Marine Coverages:
                                                CM0001   0904*, CM7090   0300*, CM0128   0399*, CM0204   0118*, CM7001   1110*,
                                                CM0066   0113*, IM7400   0811*, IM7405   0811*, IM7406   0811*, IM7417   0811*,
                                                IM7423   0413*, CM7000   0292*, CM0067   0113*.




                                                                                                                                            Comp. Exh. 1 -- p. 138
                                                    PAGE     01 OF   01           CM 70 90 (03-00)                11/07/18                  ORIGINAL
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 148 of 239 PageID #:151
                                                                                                                          COMMERCIAL INLAND MARINE


                                                                 COMMERCIAL INLAND MARINE CONDITIONS
                                            The following conditions apply in addition to the Common Policy Conditions and applicable Additional
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            Conditions in Commercial Inland Marine Coverage Forms:

                                            LOSS CONDITIONS                                                      ble, set the damaged property aside and
                                                                                                                 in the best possible order for examina-
                                            A.    Abandonment                                                    tion.
                                                  There can be no abandonment of any prop-                  5.   You will not, except at your own cost,
                                                  erty to us.                                                    voluntarily make a payment, assume any
                                                                                                                 obligation, or incur any expense without
                                            B.    Appraisal                                                      our consent.
                                                  If we and you disagree on the value of the                6.   As often as may be reasonably required,
                                                  property or the amount of loss, either may                     permit us to inspect the property proving
                                                  make written demand for an appraisal of the                    the loss or damage and examine your
                                                  loss. In this event, each party will select a                  books and records.
                                                  competent and impartial appraiser. The two
                                                  appraisers will select an umpire. If they can-                 Also permit us to take samples of dam-
                                                  not agree, either may request that selection                   aged and undamaged property for in-
                                                  be made by a judge of a court having juris-                    spection, testing and analysis, and
                                                  diction. The appraisers will state separately                  permit us to make copies from your
                                                  the value of the property and amount of loss.                  books and records.
                                                  If they fail to agree, they will submit their dif-
                                                  ferences to the umpire. A decision agreed to              7.   We may examine any insured under
                                                  by any two will be binding. Each party will:                   oath, while not in presence of any other
                                                                                                                 insured and at such times as may be
                                                  1.    Pay its chosen appraiser; and                            reasonably required, about any matter
                                                                                                                 relating to this insurance or the claim,
                                                  2.    Bear the other expenses of the appraisal                 including an insured's books and re-
                                                        and umpire equally.                                      cords. In the event of an examination,
                                                                                                                 an insured's answers must be signed.
                                                  If there is an appraisal, we will still retain our
                                                  right to deny the claim.                                  8.   Send us a signed, sworn proof of loss
                                                                                                                 containing the information we request to
                                            C.    Duties In The Event Of Loss                                    settle the claim. You must do this within
                                                  You must see that the following are done in                    60 days after our request. We will supply
                                                  the event of loss or damage to Covered                         you with the necessary forms.
                                                  Property:                                                 9.   Immediately send us copies of any de-
                                                  1.    Notify the police if a law may have been                 mands, notices, summonses or legal pa-
                                                        broken.                                                  pers received in connection with the
                                                                                                                 claim or suit.
                                                  2.    Give us prompt notice of the loss or
                                                        damage. Include a description of the                10. Cooperate with us in the investigation or
                                                        property involved.                                      settlement of the claim.

                                                  3.    As soon as possible, give us a de-             D.   Insurance Under Two Or More Coverages
                                                        scription of how, when and where the                If two or more of this policy's coverages apply
                                                        loss or damage occurred.                            to the same loss or damage, we will not pay
                                                  4.    Take all reasonable steps to protect the            more than the actual amount of the loss or
                                                        Covered Property from further damage,               damage.
                                                        and keep a record of your expenses             E.   Loss Payment
                                                        necessary to protect the Covered Prop-
                                                        erty, for consideration in the settlement           1.   We will give notice of our intentions
                                                        of the claim. This will not increase the                 within 30 days after we receive the sworn
                                                        Limit of Insurance. However, we will not                 proof of loss.
                                                        pay for any subsequent loss or damage
                                                        resulting from a cause of loss that is not          2.   We will not pay you more than your fi-
                                                        a Covered Cause of Loss. Also, if feasi-                 nancial interest in the Covered Property.
                                            © ISO Properties, Inc., 2003                                                                  CM 00 01 09 04
                                                                                                                                            Page 1 of 3
                                                                                                                                               Comp. Exh. 1 -- p. 139
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 149 of 239 PageID #:152
                                                  3.   We may adjust losses with the owners of                  parts when complete, we will only pay for
                                                       lost or damaged property if other than                   the value of the lost or damaged part.
                                                       you. If we pay the owners, such pay-
                                                       ments will satisfy your claim against us       H.   Recovered Property
                                                       for the owners' property. We will not pay
                                                       the owners more than their financial in-            If either you or we recover any property after
                                                       terest in the Covered Property.                     loss settlement, that party must give the other
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                           prompt notice. At your option, the property
                                                  4.   We may elect to defend you against suits            will be returned to you. You must then return
                                                       arising from claims of owners of prop-              to us the amount we paid to you for the
                                                       erty. We will do this at our expense.               property. We will pay recovery expenses and
                                                                                                           the expenses to repair the recovered prop-
                                                  5.   We will pay for covered loss or damage              erty, subject to the Limit of Insurance.
                                                       within 30 days after we receive the sworn
                                                       proof of loss if you have complied with        I.   Reinstatement Of Limit After Loss
                                                       all the terms of this Coverage Part and:
                                                                                                           The Limit of Insurance will not be reduced by
                                                       a.   We have reached agreement with                 the payment of any claim, except for total loss
                                                            you on the amount of the loss; or              or damage of a scheduled item, in which
                                                                                                           event we will refund the unearned premium
                                                       b.   An appraisal award has been made.              on that item.
                                                  6.   We will not be liable for any part of a loss
                                                                                                      J.   Transfer Of Rights Of Recovery Against Oth-
                                                       that has been paid or made good by oth-
                                                                                                           ers To Us
                                                       ers.
                                                                                                           If any person or organization to or for whom
                                            F.    Other Insurance
                                                                                                           we make payment under this Coverage Part
                                                  1.   You may have other insurance subject to             has rights to recover damages from another,
                                                       the same plan, terms, conditions and                those rights are transferred to us to the extent
                                                       provisions as the insurance under this              of our payment. That person or organization
                                                       Coverage Part. If you do, we will pay our           must do everything necessary to secure our
                                                       share of the covered loss or damage.                rights and must do nothing after loss to im-
                                                       Our share is the proportion that the ap-            pair them. But you may waive your rights
                                                       plicable Limit of Insurance under this              against another party in writing:
                                                       Coverage Part bears to the Limits of In-
                                                       surance of all insurance covering on the            1.   Prior to a loss to your Covered Property.
                                                       same basis.
                                                                                                           2.   After a loss to your Covered Property
                                                  2.   If there is other insurance covering the                 only if, at the time of loss, that party is
                                                       same loss or damage, other than that                     one of the following:
                                                       described in 1. above, we will pay only
                                                                                                                a.   Someone insured by this insurance;
                                                       for the amount of covered loss or dam-
                                                                                                                     or
                                                       age in excess of the amount due from
                                                       that other insurance, whether you can                    b.   A business firm:
                                                       collect on it or not. But we will not pay
                                                       more than the applicable Limit of Insur-                      (1) Owned or controlled by you; or
                                                       ance.
                                                                                                                     (2) That owns or controls you.
                                            G.    Pair, Sets Or Parts
                                                                                                           This will not restrict your insurance.
                                                  1.   Pair or Set
                                                                                                      GENERAL CONDITIONS
                                                       In case of loss or damage to any part of
                                                       a pair or set we may:                          A.   Concealment, Misrepresentation Or Fraud

                                                       a.   Repair or replace any part to restore          This Coverage Part is void in any case of
                                                            the pair or set to its value before the        fraud, intentional concealment or misrepre-
                                                            loss or damage; or                             sentation of a material fact, by you or any
                                                                                                           other insured, at any time, concerning:
                                                       b.   Pay the difference between the value
                                                            of the pair or set before and after the        1.   This Coverage Part;
                                                            loss or damage.
                                                                                                           2.   The Covered Property;
                                                  2.   Parts
                                                                                                           3.   Your interest in the Covered Property; or
                                                       In case of loss or damage to any part of
                                                       Covered Property consisting of several              4.   A claim under this Coverage Part.
                                                                                                                                          CM 00 01 09 04
                                                                                                                                            Page 2 of 3
                                                                                                                                               Comp. Exh. 1 -- p. 140
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 150 of 239 PageID #:153
                                            B.    Control Of Property                               E.   Policy Period, Coverage Territory
                                                  Any act or neglect of any person other than            We cover loss or damage commencing:
                                                  you beyond your direction or control will not
                                                  affect this insurance.                                 1.   During the policy period shown in the
                                                                                                              Declarations; and
                                                  The breach of any condition of this Coverage
                                                  Part at any one or more locations will not af-         2.   Within the coverage territory.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  fect coverage at any location where, at the
                                                  time of loss or damage, the breach of condi-      F.   Valuation
                                                  tion does not exist.
                                            C.    Legal Action Against Us                                The value of property will be the least of the
                                                                                                         following amounts:
                                                  No one may bring a legal action against us
                                                  under this Coverage Part unless:                       1.   The actual cash value of that property;
                                                  1.   There has been full compliance with all           2.   The cost of reasonably restoring that
                                                       the terms of this Coverage Part; and                   property to its condition immediately be-
                                                                                                              fore loss or damage; or
                                                  2.   The action is brought within 2 years after
                                                       you first have knowledge of the direct            3.   The cost of replacing that property with
                                                       loss or damage.
                                                                                                              substantially identical property.
                                            D.    No Benefit To Bailee
                                                                                                         In the event of loss or damage, the value of
                                                  No person or organization, other than you,             property will be determined as of the time of
                                                  having custody of Covered Property will ben-           loss or damage.
                                                  efit from this insurance.




                                                                                                                                        CM 00 01 09 04
                                                                                                                                          Page 3 of 3
                                                                                                                                               Comp. Exh. 1 -- p. 141
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 151 of 239 PageID #:154
                                                                                                                            COMMERCIAL INLAND MARINE
                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                       ILLINOIS CHANGES
                                            This endorsement modifies insurance provided under the following:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   COMMERCIAL INLAND MARINE COVERAGE PART
                                            A.    Cancellation (Common Policy Conditions) is                  4.   Notice of cancellation will state the ef-
                                                  replaced by the following:                                       fective date of cancellation. The policy
                                                                                                                   period will end on that date.
                                                  Cancellation
                                                                                                              5.   If this Policy is cancelled we will send the
                                                  1.    The first Named Insured shown in the                       first Named Insured any premium refund
                                                        Declarations may cancel this Policy by                     due. If we cancel, the refund will be pro
                                                        mailing to us advance written notice of                    rata. If the first Named Insured cancels,
                                                        cancellation.                                              the refund will be less than pro rata. The
                                                  2. a.        We may cancel this Policy by mailing                cancellation will be effective even if we
                                                               to you written notice stating the rea-              have not offered a refund.
                                                               son for cancellation at your last              6.   Notification of cancellation will also be
                                                               mailing address known to us. Proof                  sent to your broker, if known, or agent of
                                                               of mailing will be sufficient proof of              record, if known, and to the lienholder
                                                               notice.                                             listed on the Policy.
                                                        b.     If we cancel for nonpayment of pre-       B.   The following is added and supersedes any
                                                               mium, we will mail the notice at least         provision to the contrary:
                                                               10 days prior to the effective date of
                                                               cancellation.                                  Nonrenewal
                                                        c.     If we cancel for a reason other than           If we decide not to renew or continue this
                                                               nonpayment of premium, we will                 Policy, we will mail you written notice, stating
                                                               mail the notice at least:                      the reason for nonrenewal, at least 60 days
                                                                                                              before the end of the policy period. Proof of
                                                               (1) 30 days prior to the effective             mailing will be sufficient proof of notice. No-
                                                                   date of cancellation if the Policy         tification of nonrenewal will also be sent to
                                                                   has been in effect for 60 days or          your broker, if known, or agent of record, if
                                                                   less.                                      known, and to the lienholder listed on the
                                                                                                              Policy. If we offer to renew or continue and
                                                               (2) 60 days prior to the effective             you do not accept, this Policy will terminate
                                                                   date of cancellation if the Policy         at the end of the current policy period. Fail-
                                                                   has been in effect for more than           ure to pay the required renewal or continua-
                                                                   60 days.                                   tion premium when due shall mean that you
                                                                                                              have not accepted our offer.
                                                  3.    If this Policy has been in effect for more
                                                        than 60 days, we may cancel only for one              If we fail to mail proper written notice of
                                                        or more of the following reasons:                     nonrenewal and you obtain other insurance,
                                                                                                              this Policy will end on the effective date of
                                                        a.     Nonpayment of premium;                         that insurance.

                                                        b.     The Policy was obtained through a         C.   General Condition C. Legal Action Against Us
                                                               material misrepresentation;                    in the Commercial Inland Marine Conditions
                                                                                                              is replaced by the following:
                                                        c.     Any insured has violated any of the
                                                               terms and conditions of the Policy;            C.   Legal Action Against Us
                                                                                                                   No one may bring a legal action against
                                                        d.     The risk originally accepted has                    us:
                                                               measurably increased;
                                                                                                                   1.   Until there has been full compliance
                                                        e.     Certification to the Director of Insur-                  with all the terms of this Coverage
                                                               ance of the loss of reinsurance by                       Part; and
                                                               the insurer that provided coverage
                                                               to us for all or a substantial part of              2.   More than two years after you first
                                                               the underlying risk insured; or                          have knowledge of the direct loss or
                                                                                                                        damage. But we will extend this two
                                                        f.     A determination by the Director of                       year period by the number of days
                                                               Insurance that the continuation of                       between the date proof of loss is
                                                               the Policy could place us in violation                   filed and the date the claim is denied
                                                               of the insurance laws of this State.                     in whole or in part.

                                            © Insurance Services Office, Inc., 2017                                                          CM 02 04 01 18



                                                                                                                                                   Comp. Exh. 1 -- p. 142
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 152 of 239 PageID #:155
                                                                                                                        COMMERCIAL INLAND MARINE

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                     ILLINOIS CHANGES - INTENTIONAL ACTS
                                            This endorsement modifies insurance provided under the following:
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                COMMERCIAL INLAND MARINE COVERAGE PART
                                            The following exclusion is added:                             1.   The loss arose out of a pattern of crimi-
                                                                                                               nal domestic violence; and
                                            A.    We will not pay for loss or damage arising out
                                                  of any act committed:                                   2.   The perpetrator of the loss is criminally
                                                                                                               prosecuted for the act causing the loss.
                                                  1.    By or at the direction of any insured; and
                                                                                                     C.   If we pay a claim pursuant to Paragraph B.,
                                                  2.    With the intent to cause a loss.                  our payment to the insured is limited to that
                                                                                                          insured's insurable interest in the property
                                            B.    However, this exclusion will not apply to deny          less any payments we first made to a
                                                  payment to an innocent co-insured who did               mortgagee or other party with a legal secured
                                                  not cooperate in or contribute to the creation          interest in the property. In no event will we
                                                  of the loss if:                                         pay more than the Limit of Insurance.

                                            Copyright, Insurance Services Office, Inc., 1998                                            CM 01 28 03 99




                                                                                                                                            Comp. Exh. 1 -- p. 143
                                            PAGE     01 OF     01    CM 70 01 (11-10)                            11/07/18                ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 153 of 239 PageID #:156
                                                                                                                                                   41
                                                                                                          COMMERCIAL INLAND MARINE
                                                                                                            RENEWAL DECLARATIONS
                                                                                                        ACCOUNTS RECEIVABLE COVERAGE
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS                AGENCY      12-01133     PROD.     000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                    ESSER HAYES INS GROUP INC
                                                   LLC.                                              2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                                 COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                                  TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998               .01.    WIC Account Number: 1270035528      .    M
                                                   Policy       From    11/12/18          at 12:01 A.M. Standard Time at your
                                                   Period       To      11/12/19          mailing address shown above.
                                               .....................................................................................
                                                DESCRIPTION OF PREMISES
                                                Loc Bldg Street Address, City & State                       Occupancy




                                                *Refer to Commercial Property Expanded and/or Signature Series Schedule(s) for
                                                Coverages and Limits of Insurance.*
                                               .....................................................................................
                                                                        COVERED PROPERTY AND LIMITS OF INSURANCE
                                                   A. Coverage Applicable At Your Premises
                                                   Loc Bldg Item                                                 Limits of Insurance




                                                   B. Coverage Applicable Away From Your Premises
                                                    ..




                                                * 80 % COINSURANCE APPLIES. REFER TO COVERAGE FORM.
                                               .....................................................................................
                                                                                     DESCRIPTION OF RECEPTACLES
                                                   Loc Bldg Item     Class   Label      Issuer    Manufacturer




                                               .....................................................................................
                                                                                       Total Advance Annual
                                                                                       Accounts Receivable Premium                Included
                                               .....................................................................................
                                                Forms and Endorsements applicable to this coverage:
                                                                                                                                              Comp. Exh. 1 -- p. 144
                                                    PAGE     01 OF   01              CM 70 01 (11-10)                11/07/18                 ORIGINAL
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 154 of 239 PageID #:157
                                                                                                               COMMERCIAL INLAND MARINE

                                                                  ACCOUNTS RECEIVABLE COVERAGE FORM
                                            Various provisions in this policy restrict coverage.           lapse means an abrupt falling down
                                            Read the entire policy carefully to determine                  or caving in of a building or any part
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            rights, duties and what is and is not covered.                 of a building with the result that the
                                            Throughout this policy, the words "you" and                    building or part of the building can-
                                            "your" refer to the Named Insured shown in the                 not be occupied for its intended pur-
                                            Declarations. The words "we", "us" and "our" re-               pose.
                                            fer to the company providing this insurance.
                                                                                                      b.   We will pay for direct physical loss
                                            Other words and phrases that appear in quotation               or damage to Covered Property,
                                            marks have special meaning. Refer to Section E                 caused by abrupt collapse of a
                                            - Definitions.                                                 building or any part of a building that
                                                                                                           contains Covered Property insured
                                            A.    Coverage
                                                                                                           under this Coverage Form, if such
                                                  1.    We will pay:                                       collapse is caused by one or more
                                                                                                           of the following:
                                                        a.     All amounts due from your custom-
                                                               ers that you are unable to collect;         (1) Building decay that is hidden
                                                                                                               from view, unless the presence
                                                        b.     Interest charges on any loan re-                of such decay is known to an
                                                               quired to offset amounts you are un-            insured prior to collapse;
                                                               able to collect pending our payment
                                                               of these amounts;                           (2) Insect or vermin damage that is
                                                                                                               hidden from view, unless the
                                                                                                               presence of such damage is
                                                        c.     Collection expenses in excess of                known to an insured prior to
                                                               your normal collection expenses that            collapse;
                                                               are made necessary by the loss or
                                                               damage; and                                 (3) Use of defective material or
                                                                                                               methods in construction, re-
                                                        d.     Other reasonable expenses that you              modeling or renovation if the
                                                               incur to reestablish your records of            abrupt collapse occurs during
                                                               accounts receivable;                            the course of the construction,
                                                                                                               remodeling or renovation;
                                                        that result from Covered Causes of Loss
                                                        to your records of accounts receivable.            (4) Use of defective material or
                                                                                                               methods in construction, re-
                                                  2.    Property Not Covered
                                                                                                               modeling or renovation if the
                                                        Coverage does not apply to:                            abrupt collapse occurs after the
                                                                                                               construction, remodeling or
                                                        a.     Records of accounts receivable in               renovation is complete, but only
                                                               storage away from the "premises"                if the collapse is caused in part
                                                               shown in the Declarations; or
                                                                                                               by:
                                                        b.     Contraband, or property in the                  (a) A cause of loss listed in
                                                               course of illegal transportation or                 Paragraph (1) or (2);
                                                               trade.
                                                                                                               (b) One or more of the follow-
                                                  3.    Covered Causes Of Loss                                     ing causes of loss: fire;
                                                        Covered Causes of Loss means direct                        lightning; windstorm; hail;
                                                        physical loss or damage to your records                    explosion; smoke; aircraft;
                                                        of accounts receivable except those                        vehicles;       riot;     civil
                                                        causes of loss listed in the Exclusions.                   commotion;         vandalism;
                                                                                                                   leakage from fire extin-
                                                  4.    Additional Coverage - Collapse                             guishing           equipment;
                                                        The coverage provided under this Addi-                     sinkhole collapse; volcanic
                                                        tional Coverage - Collapse applies only                    action; breakage of building
                                                        to an abrupt collapse as described and                     glass;    falling     objects;
                                                        limited in Paragraphs a. through c.                        weight of snow, ice or sleet;
                                                                                                                   water damage; earthquake;
                                                        a.     For the purpose of this Additional                  all only as insured against
                                                               Coverage - Collapse, abrupt col-                    in this Coverage Form;
                                            © Insurance Services Office, Inc., 2011                                              CM 00 66 01 13
                                                                                                                                   Page 1 of 4
                                                                                                                                      Comp. Exh. 1 -- p. 145
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 155 of 239 PageID #:158
                                                                (c) Weight of people or per-                         hindering or defending against
                                                                    sonal property; or                               an actual or expected attack, by
                                                                                                                     any government, sovereign or
                                                                (d) Weight of rain that collects                     other authority using military
                                                                    on a roof;                                       personnel or other agents; or
                                                       c.   This Additional Coverage - Collapse                  (3) Insurrection, rebellion, revo-
                                                            will not increase the Limits of Insur-                   lution, usurped power or action
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                            ance provided in this Coverage                           taken by governmental authority
                                                            Form.                                                    in hindering or defending
                                                  5.   Coverage Extension                                            against any of these.

                                                       REMOVAL                                              Exclusions B.1.a. through B.1.c. apply
                                                                                                            whether or not the loss event results in
                                                       If you give us written notice within 10              widespread damage or affects a sub-
                                                       days of removal of your records of ac-               stantial area.
                                                       counts receivable because of imminent
                                                       danger of loss or damage, we will pay for       2.   We will not pay for a loss or damage
                                                       loss or damage while they are:                       caused by or resulting from any of the
                                                                                                            following:
                                                       a.   At a safe place away from your
                                                            "premises"; or                                  a.   Delay, loss of use, loss of market or
                                                                                                                 any other consequential loss.
                                                       b.   Being taken to and returned from
                                                            that place.                                     b.   Dishonest or criminal act (including
                                                                                                                 theft) committed by:
                                                       This Coverage Extension is included
                                                       within the Limit of Insurance applicable                  (1) You, any of your partners, em-
                                                       to the "premises" from which the records                      ployees (including temporary
                                                       of accounts receivable are removed.                           employees and leased workers),
                                                                                                                     officers, directors, trustees, or
                                            B.    Exclusions                                                         authorized representatives;
                                                  1.   We will not pay for loss or damage                        (2) A manager or a member if you
                                                       caused directly or indirectly by any of the                   are a limited liability company;
                                                       following. Such loss or damage is ex-                         or
                                                       cluded regardless of any other cause or
                                                       event that contributes concurrently or in                 (3) Anyone else with an interest in
                                                       any sequence to the loss.                                     the property, or their employees
                                                                                                                     (including temporary employees
                                                       a.   Governmental Action                                      and leased workers) or author-
                                                            Seizure or destruction of property by                    ized representatives;
                                                            order of governmental authority.
                                                                                                                 whether acting alone or in collusion
                                                            But we will pay for loss or damage                   with each other or with any other
                                                            caused by or resulting from acts of                  party.
                                                            destruction ordered by govern-
                                                            mental authority and taken at the                    This exclusion applies whether or
                                                            time of a fire to prevent its spread if              not an act occurs during your normal
                                                            the fire would be covered under this                 hours of operation.
                                                            Coverage Form.
                                                                                                                 This exclusion does not apply to acts
                                                       b.   Nuclear Hazard                                       of destruction by your employees
                                                                                                                 (including temporary employees and
                                                            Nuclear reaction or radiation, or ra-                leased workers) or authorized rep-
                                                            dioactive contamination, however                     resentatives; but theft by your em-
                                                            caused.                                              ployees      (including   temporary
                                                            But if nuclear reaction or radiation,                employees and leased workers) or
                                                            or radioactive contamination results                 authorized representatives is not
                                                            in fire, we will pay for the direct loss             covered.
                                                            or damage caused by that fire if the
                                                            fire would be covered under this                c.   Alteration, falsification, concealment
                                                            Coverage Form.                                       or destruction of records of accounts
                                                                                                                 receivable done to conceal the
                                                       c.   War And Military Action                              wrongful giving, taking or withhold-
                                                                                                                 ing of money, securities or other
                                                            (1) War, including undeclared or                     property.
                                                                civil war;
                                                                                                                 This exclusion applies only to the
                                                            (2) Warlike action by a military                     extent of the wrongful giving, taking
                                                                force,  including action  in                     or withholding.
                                                                                                                                      CM 00 66 01 13
                                                                                                                                        Page 2 of 4
                                                                                                                                           Comp. Exh. 1 -- p. 146
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 156 of 239 PageID #:159
                                                  d.   Bookkeeping, accounting or billing                    cause or event excluded in Para-
                                                       errors or omissions.                                  graph 1. above to produce the loss
                                                                                                             or damage.
                                                  e.   Electrical or magnetic injury, dis-
                                                       turbance or erasure of electronic re-            b.   Acts or decisions, including the fail-
                                                       cordings that is caused by or results                 ure to act or decide, of any person,
                                                       from:                                                 group, organization or governmental
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             body.
                                                       (1) Programming errors or faulty
                                                           machine instructions;                        c.   Faulty, inadequate or defective:
                                                       (2) Faulty installation or mainte-                    (1) Planning, zoning, development,
                                                           nance of data processing equip-                       surveying, siting;
                                                           ment or component parts;
                                                                                                             (2) Design, specifications, work-
                                                       (3) An occurrence that took place                         manship, repair, construction,
                                                           more than 100 feet from your                          renovation, remodeling, grad-
                                                           "premises"; or                                        ing, compaction;
                                                       (4) Interruption of electrical power                  (3) Materials used in repair, con-
                                                           supply, power surge, blackout                         struction, renovation or remod-
                                                           or brownout if the cause of such                      eling; or
                                                           occurrence took place more
                                                           than 100 feet from your "prem-                    (4) Maintenance;
                                                           ises".
                                                                                                             of part or all of any property wher-
                                                       But we will pay for direct loss or                    ever located.
                                                       damage caused by lightning.
                                                                                                        d.   Collapse, including any of the fol-
                                                  f.   Voluntary parting with any property                   lowing conditions of property or any
                                                       by you or anyone entrusted with the                   part of the property:
                                                       property if induced to do so by any
                                                       fraudulent scheme, trick, device or                   (1) An abrupt falling down or caving
                                                       false pretense.                                           in;

                                                  g.   Unauthorized instructions to transfer                 (2) Loss of structural integrity, in-
                                                       property to any person or to any                          cluding separation of parts of
                                                       place.                                                    the property or property in dan-
                                                                                                                 ger of falling down or caving in;
                                                  h.   Neglect of an insured to use all rea-                     or
                                                       sonable means to save and preserve
                                                       property from further damage at and                   (3) Any cracking, bulging, sagging,
                                                       after the time of loss.                                   bending,    leaning,    settling,
                                                                                                                 shrinking or expansion as such
                                                  i.   Theft by any person (except carriers                      condition relates to Paragraph
                                                       for hire) to whom you entrust the                         (1) or (2).
                                                       property for any purpose, whether
                                                       acting alone or in collusion with any                 This Exclusion d. does not apply to
                                                       other party.                                          the extent that coverage is provided
                                                       This exclusion applies whether or                     under the Additional Coverage -
                                                       not an act occurs during your normal                  Collapse or to collapse caused by
                                                       hours of operation.                                   one or more of the following: fire;
                                                                                                             lightning; windstorm; hail; explosion;
                                             3.   We will not pay for loss or damage that                    smoke; aircraft; vehicles; riot; civil
                                                  requires any audit of records or any in-                   commotion; vandalism; leakage from
                                                  ventory computation to prove its factual                   fire    extinguishing      equipment;
                                                  existence.                                                 sinkhole collapse; volcanic action;
                                                                                                             breakage of building glass; falling
                                             4.   We will not pay for loss or damage                         objects; weight of snow, ice or sleet;
                                                  caused by or resulting from any of the                     water damage; earthquake; weight
                                                  following. But if loss or damage by a                      of people or personal property;
                                                  Covered Cause of Loss results, we will                     weight of rain that collects on a roof.
                                                  pay for the loss or damage caused by
                                                  that Covered Cause of Loss.                  C.   Limits Of Insurance
                                                  a.   Weather conditions. But this exclu-          The most we will pay for loss or damage in
                                                       sion only applies if weather condi-          any one occurrence is the applicable Limit
                                                       tions contribute in any way with a           Of Insurance shown in the Declarations.
                                                                                                                                   CM 00 66 01 13
                                                                                                                                     Page 3 of 4
                                                                                                                                        Comp. Exh. 1 -- p. 147
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 157 of 239 PageID #:160
                                            D.    Additional Conditions                                                ises of others if those premises
                                                                                                                       are located or the transit is
                                                  1.   Determination Of Receivables                                    within:
                                                       General Condition F. Valuation in the
                                                       Commercial Inland Marine Conditions is                          (a) The United States of Amer-
                                                       replaced by the following:                                          ica (including its territories
                                                                                                                           and possessions);
                                                       a.   If you cannot accurately establish
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                            the amount of accounts receivable                          (b) Puerto Rico; and
                                                            outstanding as of the time of loss or                      (c) Canada.
                                                            damage, the following method will
                                                            be used:                                         b.   Coinsurance
                                                            (1) Determine the total of the aver-                  If a Coinsurance percentage is
                                                                age monthly amounts of ac-                        shown in the Declarations, the fol-
                                                                counts receivable for the 12                      lowing condition applies.
                                                                months immediately preceding                      We will not pay the full amount of
                                                                the month in which the loss or                    any loss if the value of all accounts
                                                                damage occurs; and                                receivable, except those in transit,
                                                            (2) Adjust that total for any normal                  at the time of loss times the
                                                                fluctuations in the amount of                     Coinsurance percentage shown for
                                                                accounts receivable for the                       it in the Declarations is greater than
                                                                month in which the loss or                        the Limit of Insurance for Coverage
                                                                damage occurred or for any                        Applicable at All Locations.
                                                                demonstrated variance from the                    Instead, we will determine the most
                                                                average for that month.                           we will pay using the following steps:
                                                       b.   The following will be deducted from                   (1) Multiply the value of all ac-
                                                            the total amount of accounts receiv-                      counts receivable, except those
                                                            able, however that amount is estab-                       in transit, at the time of loss by
                                                            lished:                                                   the Coinsurance percentage;
                                                            (1) The amount of the accounts for                    (2) Divide the Limit of Insurance for
                                                                which there is no loss or dam-                        Coverage Applicable At All Lo-
                                                                age;                                                  cations by the figure determined
                                                            (2) The amount of the accounts that                       in Step (1); and
                                                                you are able to reestablish or                    (3) Multiply the total amount of loss
                                                                collect;                                              by the figure determined in Step
                                                            (3) An amount to allow for probable                       (2).
                                                                bad debts that you are normally
                                                                unable to collect; and                            We will pay the amount determined
                                                                                                                  in Step (3) or the Limit of Insurance,
                                                            (4) All unearned interest and ser-                    whichever is less. For the remain-
                                                                vice charges.                                     der, you will either have to rely on
                                                                                                                  other insurance or absorb the loss
                                                  2.   Recoveries                                                 yourself.
                                                       The following is added to Loss Condition                   This condition will not apply to re-
                                                       H. Recovered Property in the Commercial                    cords of accounts receivable in
                                                       Inland Marine Conditions:                                  transit, interest charges, excess col-
                                                       You will pay us the amount of all recov-                   lection expenses or expenses to re-
                                                       eries you receive for a loss or damage                     establish your records of accounts
                                                       paid by us. But any recoveries in excess                   receivable.
                                                       of the amount we have paid belong to
                                                       you.                                                  c.   Protection Of Records
                                                                                                                  Whenever you are not open for
                                                  3.   The following conditions apply in addition                 business, and except while you are
                                                       to the Commercial Inland Marine Condi-                     actually using the records, you must
                                                       tions and the Common Policy Conditions:                    keep all records of accounts receiv-
                                                       a.   Coverage Territory                                    able in receptacles that are de-
                                                                                                                  scribed in the Declarations.
                                                            We cover records       of   accounts
                                                            receivable:                             E.   Definitions
                                                            (1) Within your "premises"; and              "Premises" means that interior portion of the
                                                                                                         building at the address shown in the Decla-
                                                            (2) Away from your "premises"                rations that you occupy for your business.
                                                                while in transit or within prem-

                                                                                                                                        CM 00 66 01 13
                                                                                                                                          Page 4 of 4
                                                                                                                                             Comp. Exh. 1 -- p. 148
                                            PAGE     01 OF     01    CM 70 00 (02-92)                          11/07/18                ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 158 of 239 PageID #:161
                                                                                                                                                 41
                                                                                                     COMMERCIAL INLAND MARINE
                                                                                                       RENEWAL DECLARATIONS
                                                                                               VALUABLE PAPERS AND RECORDS COVERAGE
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS              AGENCY      12-01133     PROD.     000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                  ESSER HAYES INS GROUP INC
                                                   LLC.                                            2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                               COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                                TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998             .01.    WIC Account Number: 1270035528      .    M
                                                   Policy       From   11/12/18           at 12:01 A.M. Standard Time at your
                                                   Period       To     11/12/19           mailing address shown above.
                                               .....................................................................................
                                                                        COVERED PROPERTY AND LIMITS OF INSURANCE
                                                   Specifically Described Property
                                                   Loc Bldg Item   Description                                   Limit of Insurance




                                                   *Refer to Commercial Property Expanded and/or Signature Series Schedule(s) for
                                                   Coverages and Limits of Insurance.*

                                                   All Other Covered Property
                                                   Loc Bldg Item                                                          Limit of Insurance




                                                   Property Away From Your Premises                                       Limit of Insurance
                                                   Item




                                               .....................................................................................
                                                                                   DESCRIPTION OF RECEPTACLES
                                                   Loc Bldg Item Class     Label        Issuer      Manufacturer




                                               .....................................................................................
                                                                               Total Advance Annual
                                                                               Valuable Papers and Records Premium                 Included
                                               .....................................................................................
                                                Forms and Endorsements applicable to this coverage:
                                                CM7000   0292*, CM0067   0113*.
                                                                                                                                            Comp. Exh. 1 -- p. 149
                                                    PAGE     01 OF   01            CM 70 00 (02-92)                11/07/18                 ORIGINAL
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 159 of 239 PageID #:162
                                                                                                                 COMMERCIAL INLAND MARINE


                                                       VALUABLE PAPERS AND RECORDS COVERAGE FORM
                                            Various provisions in this policy restrict coverage.        b.   We will pay for direct physical loss
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            Read the entire policy carefully to determine                    or damage to Covered Property,
                                            rights, duties and what is and is not covered.                   caused by abrupt collapse of a
                                                                                                             building or any part of a building that
                                            Throughout this policy, the words "you" and
                                                                                                             contains Covered Property insured
                                            "your" refer to the Named Insured shown in the
                                                                                                             under this Coverage Form, if such
                                            Declarations. The words "we", "us" and "our" re-
                                                                                                             collapse is caused by one or more
                                            fer to the company providing this insurance.
                                                                                                             of the following:
                                            Other words and phrases that appear in quotation
                                            marks have special meaning. Refer to Section F                   (1) Building decay that is hidden
                                            - Definitions.                                                       from view, unless the presence
                                                                                                                 of such decay is known to an
                                            A.    Coverage                                                       insured prior to collapse;
                                                  We will pay for direct physical loss of or                 (2) Insect or vermin damage that is
                                                  damage to Covered Property from any of the                     hidden from view, unless the
                                                  Covered Causes of Loss.                                        presence of such damage is
                                                                                                                 known to an insured prior to
                                                  1.    Covered Property, as used in this Cover-                 collapse;
                                                        age Form, means "valuable papers and
                                                        records" that are your property or prop-             (3) Use of defective material or
                                                        erty of others in your care, custody or                  methods in construction, re-
                                                        control.                                                 modeling or renovation if the
                                                  2.    Property Not Covered                                     abrupt collapse occurs during
                                                                                                                 the course of the construction,
                                                        Covered Property does not include:                       remodeling or renovation;
                                                        a.     Property not specifically declared            (4) Use of defective material or
                                                               and described in the Declarations if              methods in construction, re-
                                                               such property cannot be replaced                  modeling or renovation if the
                                                               with other property of like kind and              abrupt collapse occurs after the
                                                               quality;                                          construction, remodeling or
                                                                                                                 renovation is complete, but only
                                                        b.     Property held as samples or for de-               if the collapse is caused in part
                                                               livery after sale;                                by:
                                                        c.     Property in storage away from the                 (a) A cause of loss listed in
                                                               "premises" shown in the Declara-                      Paragraph (1) or (2);
                                                               tions; or
                                                                                                                 (b) One or more of the follow-
                                                        d.     Contraband, or property in the                        ing causes of loss: fire;
                                                               course of illegal transportation or                   lightning; windstorm; hail;
                                                               trade.                                                explosion; smoke; aircraft;
                                                  3.    Covered Causes Of Loss                                       vehicles;       riot;     civil
                                                                                                                     commotion;         vandalism;
                                                        Covered Causes of Loss means direct                          leakage from fire extin-
                                                        physical loss or damage to Covered                           guishing           equipment;
                                                        Property except those causes of loss                         sinkhole collapse; volcanic
                                                        listed in the Exclusions.                                    action; breakage of building
                                                                                                                     glass;    falling     objects;
                                                  4.    Additional Coverage - Collapse                               weight of snow, ice or sleet;
                                                                                                                     water damage; earthquake;
                                                        The coverage provided under this Addi-                       all only as insured against
                                                        tional Coverage - Collapse applies only                      in this Coverage Form;
                                                        to an abrupt collapse as described and
                                                        limited in Paragraphs a. through c.                      (c) Weight of people or per-
                                                                                                                     sonal property; or
                                                        a.     For the purpose of this Additional
                                                               Coverage - Collapse, abrupt col-                  (d) Weight of rain that collects
                                                               lapse means an abrupt falling down                    on a roof;
                                                               or caving in of a building or any part
                                                               of a building with the result that the   c.   This Additional Coverage - Collapse
                                                               building or part of the building can-         will not increase the Limits of Insur-
                                                               not be occupied for its intended pur-         ance provided in this Coverage
                                                               pose.                                         Form.
                                            © Insurance Services Office, Inc., 2011                                              CM 00 67 01 13
                                                                                                                                     Page 1 of 4
                                                                                                                                        Comp. Exh. 1 -- p. 150
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 160 of 239 PageID #:163
                                                  5.   Coverage Extensions                                       (2) Warlike action by a military
                                                                                                                     force,   including  action    in
                                                       a.   Removal                                                  hindering or defending against
                                                                                                                     an actual or expected attack, by
                                                            If you give us written notice within                     any government, sovereign or
                                                            10 days of removal of your "valuable                     other authority using military
                                                            papers and records" because of im-                       personnel or other agents; or
                                                            minent danger of loss or damage,
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                            we will pay for loss or damage while                 (3) Insurrection, rebellion, revo-
                                                            it is:                                                   lution, usurped power or action
                                                                                                                     taken by governmental authority
                                                            (1) At a safe place away from your                       in hindering or defending
                                                                "premises"; or                                       against any of these.
                                                            (2) Being taken to and returned                      Exclusions B.1.a. through B.1.c. ap-
                                                                from that place.                                 ply whether or not the loss event re-
                                                                                                                 sults in widespread damage or
                                                            This Coverage Extension is included                  affects a substantial area.
                                                            within the Limits of Insurance appli-
                                                            cable to the "premises" from which         2.   We will not pay for loss or damage
                                                            the Covered Property is removed.                caused by or resulting from any of the
                                                                                                            following:
                                                       b.   Away From Your Premises
                                                                                                            a.   Delay, loss of use, loss of market or
                                                            We will pay up to $5,000 for loss or                 any other consequential loss.
                                                            damage to Covered Property while
                                                            it is away from your "premises".                b.   Dishonest or criminal act (including
                                                            But if a higher Limit Of Insurance is                theft) committed by:
                                                            specified in the Declarations, the                   (1) You, any of your partners, em-
                                                            higher limit will apply.                                 ployees (including temporary
                                                            The limit for this Coverage Extension                    employees and leased workers),
                                                            is additional insurance.                                 officers, directors, trustees, or
                                                                                                                     authorized representatives;
                                            B.    Exclusions
                                                                                                                 (2) A manager or a member if you
                                                  1.   We will not pay for loss or damage                            are a limited liability company;
                                                       caused directly or indirectly by any of the                   or
                                                       following. Such loss or damage is ex-
                                                       cluded regardless of any other cause or                   (3) Anyone else with an interest in
                                                       event that contributes concurrently or in                     the property, or their employees
                                                       any sequence to the loss.                                     (including temporary employees
                                                                                                                     and leased workers) or author-
                                                       a.   Governmental Action                                      ized representatives;

                                                            Seizure or destruction of property by                whether acting alone or in collusion
                                                            order of governmental authority.                     with each other or with any other
                                                                                                                 party.
                                                            But we will pay for loss or damage                   This exclusion applies whether or
                                                            caused by or resulting from acts of                  not an act occurs during your normal
                                                            destruction ordered by govern-                       hours of operation.
                                                            mental authority and taken at the
                                                            time of a fire to prevent its spread if              This exclusion does not apply to acts
                                                            the fire would be covered under this                 of destruction by your employees
                                                            Coverage Form.                                       (including temporary employees and
                                                                                                                 leased workers) or authorized rep-
                                                       b.   Nuclear Hazard                                       resentatives; but theft by your em-
                                                            Nuclear reaction or radiation, or ra-                ployees      (including   temporary
                                                            dioactive contamination, however                     employees and leased workers) or
                                                            caused.                                              authorized representatives is not
                                                                                                                 covered.
                                                            But if nuclear reaction or radiation,
                                                            or radioactive contamination results            c.   Errors or omissions in processing or
                                                            in fire, we will pay for the direct loss             copying.
                                                            or damage caused by that fire if the
                                                            fire would be covered under this                     But if errors or omissions in proc-
                                                            Coverage Form.                                       essing or copying result in fire or
                                                                                                                 explosion, we will pay for the direct
                                                       c.   War And Military Action                              loss or damage caused by that fire
                                                                                                                 or explosion if fire or explosion
                                                            (1) War, including undeclared or                     would be covered under this Cover-
                                                                civil war;                                       age Form.
                                                                                                                                    CM 00 67 01 13
                                                                                                                                        Page 2 of 4
                                                                                                                                          Comp. Exh. 1 -- p. 151
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 161 of 239 PageID #:164
                                                  d.   Electrical or magnetic injury, dis-                      (1) An abrupt falling down or caving
                                                       turbance or erasure of electronic re-                        in;
                                                       cordings.
                                                                                                                (2) Loss of structural integrity, in-
                                                       But we will pay for direct loss or                           cluding separation of parts of
                                                       damage caused by lightning.                                  the property or property in dan-
                                                                                                                    ger of falling down or caving in;
                                                  e.   Voluntary parting with any property                          or
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                       by you or anyone entrusted with the
                                                       property if induced to do so by any                      (3) Any cracking, bulging, sagging,
                                                       fraudulent scheme, trick, device or                          bending,    leaning,    settling,
                                                       false pretense.                                              shrinking or expansion as such
                                                                                                                    condition relates to Paragraph
                                                  f.   Unauthorized instructions to transfer                        (1) or (2).
                                                       property to any person or to any
                                                       place.                                                   This Exclusion d. does not apply to
                                                                                                                the extent that coverage is provided
                                                  g.   Neglect of an insured to use all rea-                    under the Additional Coverage -
                                                       sonable means to save and preserve                       Collapse or to collapse caused by
                                                       property from further damage at and                      one or more of the following: fire;
                                                       after the time of loss.                                  lightning; windstorm; hail; explosion;
                                                  h.   Theft by any   person (except carriers                   smoke; aircraft; vehicles; riot; civil
                                                       for hire) to   whom you entrust the                      commotion; vandalism; leakage from
                                                       property for   any purpose, whether                      fire    extinguishing      equipment;
                                                       acting alone   or in collusion with any                  sinkhole collapse; volcanic action;
                                                       other party.                                             breakage of building glass; falling
                                                                                                                objects; weight of snow, ice or sleet;
                                                       This exclusion applies whether or                        water damage; earthquake; weight
                                                       not an act occurs during your normal                     of people or personal property;
                                                       hours of operation.                                      weight of rain that collects on a roof.
                                             3.   We will not pay for loss or damage                       e.   Wear and tear, any quality in the
                                                  caused by or resulting from any of the                        property that causes it to damage or
                                                  following. But if loss or damage by a                         destroy itself, gradual deterioration;
                                                  Covered Cause of Loss results, we will                        insects, vermin or rodents.
                                                  pay for the loss or damage caused by
                                                  that Covered Cause of Loss.                    C.   Limits Of Insurance
                                                  a.   Weather conditions. But this exclu-            The most we will pay for loss or damage in
                                                       sion only applies if weather condi-            any one occurrence is the applicable Limit
                                                       tions contribute in any way with a             Of Insurance shown in the Declarations.
                                                       cause or event excluded in Para-
                                                       graph 1. above to produce the loss        D.   Deductible
                                                       or damage.
                                                                                                      We will not pay for loss or damage in any one
                                                  b.   Acts or decisions, including the fail-         occurrence until the amount of the adjusted
                                                       ure to act or decide, of any person,           loss or damage before applying the applica-
                                                       group, organization or governmental            ble Limits of Insurance exceeds the Deduct-
                                                       body.                                          ible shown in the Declarations. We will then
                                                                                                      pay the amount of the adjusted loss or dam-
                                                  c.   Faulty, inadequate or defective:
                                                                                                      age in excess of the Deductible, up to the
                                                       (1) Planning, zoning, development,             applicable Limit of Insurance.
                                                           surveying, siting;
                                                                                                 E.   Additional Conditions
                                                       (2) Design, specifications, work-
                                                                                                      1.   Valuation - Specifically Declared Items
                                                           manship, repair, construction,
                                                           renovation, remodeling, grad-                   The following is added to General Con-
                                                           ing, compaction;                                dition F. Valuation in the Commercial In-
                                                                                                           land Marine Conditions:
                                                       (3) Materials used in repair, con-
                                                           struction, renovation or remod-                 The value of each item of property that is
                                                           eling; or                                       specifically declared and described in
                                                                                                           the Declarations is the applicable Limit
                                                       (4) Maintenance;                                    Of Insurance shown in the Declarations
                                                                                                           for that item.
                                                       of part or all of any property wher-
                                                       ever located.                                  2.   Recoveries
                                                  d.   Collapse, including any of the fol-                 The following is added to Loss Condition
                                                       lowing conditions of property or any                H. Recovered Property in the Commercial
                                                       part of the property:                               Inland Marine Conditions:
                                                                                                                                    CM 00 67 01 13
                                                                                                                                        Page 3 of 4
                                                                                                                                           Comp. Exh. 1 -- p. 152
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 162 of 239 PageID #:165
                                                  If either you or we recover any property      F.   Definitions
                                                  after loss settlement, that party must give
                                                  the other prompt notice. At your option,           1.   "Valuable papers and records" means
                                                  the property will be returned to you. If                inscribed, printed or written documents,
                                                  so, your loss or damage will be read-                   manuscripts or records, including ab-
                                                  justed based on the amount you received                 stracts, books, deeds, drawings, films,
                                                                                                          maps or mortgages.
                                                  for the property recovered, with allow-
                                                  ance for recovery expenses incurred.                    But "valuable papers and records" does
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                          not mean "money" or "securities", con-
                                             3.   The following conditions apply in addition              verted data, programs or instructions
                                                  to the Commercial Inland Marine Condi-                  used in your data processing operations,
                                                  tions and the Common Policy Conditions:                 including the materials on which the data
                                                                                                          is recorded.
                                                  a.   Coverage Territory
                                                                                                     2.   "Premises" means that interior portion
                                                       We cover property:                                 of the building at the address shown in
                                                                                                          the Declarations that you occupy for your
                                                       (1) Within your "premises"; and                    business.
                                                       (2) Away from your "premises"                 3.   "Money" means:
                                                           while in transit or within prem-
                                                                                                          a.   Currency, coins and bank notes
                                                           ises of others if those premises
                                                                                                               whether or not in current use; and
                                                           are located or the transit is
                                                           within:                                        b.   Travelers checks, register checks
                                                                                                               and money orders held for sale to
                                                           (a) The United States of Amer-                      the public.
                                                               ica (including its territories
                                                               and possessions);                     4.   "Securities" means negotiable and non-
                                                                                                          negotiable instruments or contracts re-
                                                           (b) Puerto Rico; and                           presenting either "money" or other
                                                                                                          property and includes:
                                                           (c) Canada.
                                                                                                          a.   Tokens, tickets, revenue and other
                                                  b.   Protection Of Records                                   stamps whether or not in current
                                                                                                               use; and
                                                       Whenever you are not open for
                                                       business, and except while you are                 b.   Evidences of debt issued in con-
                                                       actually using the property, you must                   nection with credit or charge cards,
                                                       keep all "valuable papers and re-                       which cards are not of your own is-
                                                       cords" in receptacles that are de-                      sue;
                                                       scribed in the Declarations.                       but does not include "money".




                                                                                                                                  CM 00 67 01 13
                                                                                                                                      Page 4 of 4
                                                                                                                                        Comp. Exh. 1 -- p. 153
                                            PAGE     01 OF    01     IM 74 05 (08-11)                      11/07/18                 ORIGINAL

                                                          Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 163 of 239 PageID #:166
                                                   POLICY NUMBER: CWP 7928998
                                                   POLICY PERIOD: FROM 11/12/2018 TO 11/12/2019
                                                                                   SCHEDULE OF COVERAGES
                                                                                    FINE ARTS FLOATER
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                             (The entries required to complete this schedule
                                                                          will be shown below or on the "schedule of coverages".)
                                                   COVERED PREMISES
                                                   Refer to attached Fine Arts Schedule
                                                   ____________________________________

                                                   COVERED FINE ARTS
                                                   Refer to attached Fine Arts Schedule
                                                   ____________________________________

                                                   CATASTROPHE LIMIT Refer To Commercial Property Expanded and/or
                                                                     Signature Series Schedule
                                                   DEDUCTIBLE AMOUNT Refer To Commercial Property Expanded and/or
                                                                     Signature Series Schedule



                                                   COVERAGE EXTENSIONS                                                         "Limit"
                                                   Emergency Removal                                                             30 days
                                                   Emergency Removal Expenses                    30 days                   $      1,000

                                                   SUPPLEMENTAL COVERAGES                                                      "Limit"
                                                   Newly Acquired Art                                                            25% of
                                                                                                                       catastrophe limit
                                                   Off-Premises Coverage                                                   $     10,000
                                                   Property Used To Display Or Protect Art                                 $      5,000
                                                   Transit Coverage                                                        $     10,000

                                                   ADDITIONAL INFORMATION
                                                    IM7400     0811*, IM7405    0811*, IM7406   0811*, IM7417    0811*, IM7423      0413*.




                                               .....................................................................................
                                                            Copyright, American Association of Insurance Services, Inc., 2011




                                                                                                                                          Comp. Exh. 1 -- p. 154
                                                   PAGE      01 OF   01          IM 74 05 (08-11)               11/07/18                  ORIGINAL
                                            PAGE     01 OF     01    IM 74 06 (08-11)                       11/07/18                ORIGINAL

                                                          Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 164 of 239 PageID #:167
                                                   POLICY NUMBER: CWP 7928998
                                                   POLICY PERIOD: FROM 11/12/2018 TO 11/12/2019
                                                                                     FINE ARTS SCHEDULE
                                                                                      FINE ARTS FLOATER
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                             (The entries required to complete this schedule
                                                                          will be shown below or on the "schedule of coverages".)
                                                   Refer To Commercial Property Expanded and/or Signature Series Schedule(s) For
                                                   Coverages And Limits Of Insurance
                                                   Prem. No.                          Described Premises

                                                   SCHEDULED FINE ARTS
                                                   Item No.                           Description                              "Limit"




                                               .....................................................................................
                                                            Copyright, American Association of Insurance Services, Inc., 2011

                                                                                                                                       Comp. Exh. 1 -- p. 155
                                                   PAGE      01 OF   01            IM 74 06 (08-11)             11/07/18               ORIGINAL
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 165 of 239 PageID #:168


                                                                                 FINE ARTS COVERAGE
                                                                                       FINE ARTS FLOATER
                                            In this coverage form, the words "you" and "your"              ship by a party claiming rightful ownership of
                                            mean the persons or organizations named as the                 the "fine arts". This includes a defect in title,
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            insured on the declarations and the words "we",                whether or not the title has been perfected
                                            "us", and "our" mean the company providing this                or secured.
                                            coverage.
                                                                                                      PROPERTY NOT COVERED
                                            Refer to the Definitions section at the end of this
                                            coverage form for additional words and phrases            1.   Coins, Currency, And Stamps - "We" do not
                                            that have special meaning. These words and                     cover numismatic or philatelic objects or col-
                                            phrases are shown in quotation marks.                          lections including, but not limited to, coins,
                                            AGREEMENT                                                      bills, currency, notes, and stamps.
                                            In return for "your" payment of the required pre-         2.   Contraband - "We" do not cover contraband
                                            mium, "we" provide the coverage described                      or property in the course of illegal transpor-
                                            herein subject to all the "terms" of the Fine Arts             tation or trade.
                                            Coverage. This coverage is also subject to the
                                            "schedule of coverages" and additional policy             3.   Jewelry, Stones, And Metals - "We" do not
                                            conditions relating to assignment; cancellation;               cover jewelry, precious or semi-precious
                                            change, modification, or waiver of policy terms;               stones, gold, silver, platinum, or other pre-
                                            inspections; and examination of books and re-                  cious metals or alloys.
                                            cords.                                                         However, this exclusion does not apply to
                                            Endorsements and schedules may also apply.                     "antique" jewelry.
                                            They are identified on the "schedule of cover-
                                            ages".                                                    COVERAGE EXTENSIONS
                                            PROPERTY COVERED                                          Provisions That Apply To Coverage Extensions -
                                                                                                      The following Coverage Extensions indicate an
                                            "We" cover the following property unless the              applicable "limit". This "limit" may also be shown
                                            property is excluded or subject to limitations.           on the "schedule of coverages".
                                            Fine Arts                                                 If a different "limit" is indicated on the "schedule
                                                                                                      of coverages", that "limit" will apply instead of the
                                            1.    Coverage - "We" cover direct physical loss or       "limit" shown below.
                                                  damage caused by a covered peril to:
                                                                                                      However, if no "limit" is indicated for a Coverage
                                                  a.    "your" "fine arts";                           Extension within this coverage form, coverage is
                                                                                                      provided up to the full "limit" for the applicable
                                                  b.    "fine arts" of others in "your" care, cus-    covered property unless a different "limit" is indi-
                                                        tody, and control; and                        cated on the "schedule of coverages".
                                                  c.    "your" interest in jointly owned "fine        Unless otherwise indicated, the coverages pro-
                                                        arts".                                        vided below are part of and not in addition to the
                                                                                                      applicable "limit" for coverage described under
                                                  "We" only cover jointly owned "fine arts" to        Property Covered.
                                                  the extent of "your" interest at the time of loss
                                                  or damage.                                          The "limit" provided under a Coverage Extension
                                                                                                      cannot be combined or added to the "limit" for any
                                            2.    Coverage Limitations                                other Coverage Extension or Supplemental Cov-
                                                                                                      erage, including a Coverage Extension, Supple-
                                                  a.    "We" only cover "fine arts":                  mental Coverage, or other coverage that is added
                                                                                                      to this policy by endorsement.
                                                        (1) that are described on the Fine Arts
                                                            Schedule; and                             If coinsurance provisions are part of this policy,
                                                                                                      the following Coverage Extensions are not subject
                                                        (2) while at a premises that is described     to and not considered in applying coinsurance
                                                            on the Fine Arts Schedule.                conditions.
                                                  b.    "We" only cover a described "fine art"        1.   Emergency Removal
                                                        item while the item is at the premises
                                                        that is described on the same schedule             a.   Coverage - "We" cover direct physical
                                                        as the item.                                            loss or damage to covered property
                                                                                                                while it is being moved or being stored
                                            3.    We Do Not Cover - "We" do not cover the loss                  to prevent loss or damage caused by a
                                                  of any "fine arts" due to a dispute of owner-                 covered peril.
                                            Copyright, American Association of                                                             IM 7400 08 11
                                            Insurance Service, Inc. 2011
                                                                                                                                              Page 1 of 8
                                                                                                                                               Comp. Exh. 1 -- p. 156
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 166 of 239 PageID #:169
                                                  b.   Time Limitation - This coverage applies         age, Coverage Extension, or other coverage that
                                                       for up to 30 days after the property is first   is added to this policy by endorsement.
                                                       moved.                                          If coinsurance provisions are part of this policy,
                                                       However, this coverage does not extend          the following Supplemental Coverages are not
                                                       past the end of the policy period.              subject to and not considered in applying
                                                                                                       coinsurance conditions.
                                            2.    Emergency Removal Expenses
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                       1.   Newly Acquired Art
                                                  a.   Coverage - "We" pay for "your" expenses
                                                       to move or store covered property to                 a.   Coverage - "We" cover direct physical
                                                       prevent loss or damage caused by a                        loss or damage caused by a covered
                                                       covered peril.                                            peril to "fine arts" that "you" acquire
                                                                                                                 during the policy period.
                                                  b.   Time Limitation - This coverage applies
                                                       for up to 30 days after the property is first        b.   Coverage Limitation - "We" only cover
                                                                                                                 newly acquired "fine arts" while in transit
                                                       moved.
                                                                                                                 to or located at a premises that is de-
                                                       However, this coverage does not extend                    scribed on the "schedule of coverages".
                                                       past the end of the policy period.
                                                                                                            c.   Time Limitation - This coverage applies
                                                  c.   Limit - The most "we" pay in any one oc-                  for up to 90 days from the date "you" ac-
                                                       currence for expenses to move or store                    quire the "fine arts" or until "you" report
                                                       covered property to prevent a loss or                     the acquired "fine arts" to "us", which-
                                                       damage is $1,000.                                         ever occurs first.
                                                                                                                 However, this coverage does not extend
                                                  d.   This Is A Separate Limit - The "limit" for                past the end of the policy period.
                                                       Emergency Removal Expenses is sepa-
                                                       rate from, and not part of, the applicable           d.   Additional Premium - "You" must pay any
                                                       "limit" for coverage described under                      additional premium due from the date
                                                       Property Covered.                                         "you" acquire the "fine arts".
                                            SUPPLEMENTAL COVERAGES                                          e.   Limit - The most "we" pay in any one oc-
                                                                                                                 currence for all newly acquired "fine
                                            Provisions That Apply To Supplemental Coverages                      arts" is 25% of the Catastrophe Limit that
                                            - The following Supplemental Coverages indicate                      is indicated on the "schedule of cover-
                                            an applicable "limit". This "limit" may also be                      ages".
                                            shown on the "schedule of coverages".
                                            If a different "limit" is indicated on the "schedule       2.   Off-Premises Coverage
                                            of coverages", that "limit" will apply instead of the           a.   Coverage - "We" cover direct physical
                                            "limit" shown below.                                                 loss or damage caused by a covered
                                            However, if no "limit" is indicated for a Supple-                    peril to "fine arts" while temporarily away
                                            mental Coverage within this coverage form, cov-                      from a premises that is described on the
                                            erage is provided up to the full "limit" for the                     "schedule of coverages" for:
                                            applicable covered property unless a different
                                                                                                                 (1) exhibition at a museum, gallery, or
                                            "limit" is indicated on the "schedule of cover-
                                                                                                                     other public premises not owned,
                                            ages".
                                                                                                                     operated, or occupied by "you"; or
                                            Unless otherwise indicated, a "limit" for a Sup-
                                            plemental Coverage provided below is separate                        (2) framing, repair, restoration, packing,
                                            from, and not part of, the applicable "limit" for                        or appraising.
                                            coverage described under Property Covered.
                                                                                                            b.   Limit - The most "we" pay in any one oc-
                                            The "limit" available for coverage described under                   currence for loss or damage to "fine arts"
                                            a Supplemental Coverage:                                             while temporarily away from a described
                                                                                                                 premises is $10,000.
                                            a.    is the only "limit" available for the described
                                                  coverage; and                                        3.   Property Used To Display Or Protect Art

                                            b.    is not the sum of the "limit" indicated for a             a.   Coverage - "We" cover direct physical
                                                  Supplemental Coverage and the "limit" for                      loss or damage caused by a covered
                                                  coverage described under Property Covered.                     peril to stands, glass cases, and other
                                                                                                                 similar property used to display covered
                                            The "limit" provided under a Supplemental Cov-                       "fine arts".
                                            erage cannot be combined or added to the "limit"                     "We" will also cover protective devices
                                            for any other Supplemental Coverage or Cover-                        designed and used specifically to protect
                                            age Extension, including a Supplemental Cover-                       covered "fine arts".
                                                                                                                                           IM 7400 08 11
                                                                                                                                              Page 2 of 8
                                                                                                                                                Comp. Exh. 1 -- p. 157
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 167 of 239 PageID #:170
                                                  b.   Coverage Limitation - "We" only cover                       eign, or other authority using mili-
                                                       property used to display or protect "fine                   tary personnel or other agents; or
                                                       arts" while at a premises described on
                                                       the "schedule of coverages".                            (3) insurrection, rebellion, revolution, or
                                                                                                                   unlawful seizure of power including
                                                  c.   Limit - The most "we" pay in any one oc-                    action taken by governmental au-
                                                       currence for loss or damage to property                     thority to prevent or defend against
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                       used to display or protect "fine arts" is                   any of these.
                                                       $5,000.
                                                                                                               With regard to any action that comes
                                            4.    Transit Coverage                                             within the "terms" of this exclusion and
                                                                                                               involves nuclear reaction, nuclear radi-
                                                  a.   Coverage - "We" cover direct physical                   ation, or radioactive contamination, this
                                                       loss or damage caused by a covered                      War And Military Action exclusion will
                                                       peril to covered "fine arts" in transit.                apply in place of the Nuclear Hazard ex-
                                                                                                               clusion.
                                                  b.   Limit - The most "we" pay in any one oc-
                                                       currence for loss or damage to "fine arts"    2.   "We" do not pay for loss or damage that is
                                                       in transit is $10,000.                             caused by or results from one or more of the
                                                                                                          following:
                                            PERILS COVERED
                                            "We" cover risks of direct physical loss or damage            a.   Birds, Vermin, Rodents, Or Insects - "We"
                                            unless the loss is limited or caused by a peril that               do not pay for loss or damage caused by
                                            is excluded.                                                       or resulting from birds, vermin, rodents,
                                                                                                               or insects.
                                            PERILS EXCLUDED
                                                                                                          b.   Contamination Or Deterioration - "We" do
                                            1.    "We" do not pay for loss or damage caused                    not pay for loss or damage caused by or
                                                  directly or indirectly by one or more of the                 resulting from contamination or deteri-
                                                  following excluded causes or events. Such                    oration including, but not limited to, cor-
                                                  loss or damage is excluded regardless of                     rosion, decay, fungus, mildew, mold, rot,
                                                  other causes or events that contribute to or                 rust, or any other quality, fault, or weak-
                                                  aggravate the loss, whether such causes or                   ness in the covered property that causes
                                                  events act to produce the loss before, at the                it to damage or destroy itself.
                                                  same time as, or after the excluded causes
                                                  or events.                                              c.   Exposure To Light - "We" do not pay for
                                                                                                               loss or damage caused by or resulting
                                                  a.   Civil Authority - Order of any civil au-                from exposure to light or UV rays includ-
                                                       thority, including seizure, confiscation,               ing, but not limited to, fading or darken-
                                                       destruction, or quarantine of property.                 ing resulting from exposure to light or UV
                                                                                                               rays.
                                                       "We" do cover loss or damage resulting
                                                       from acts of destruction by the civil au-          d.   Missing Property - "We" do not pay for
                                                       thority to prevent the spread of fire, un-              missing property where the only proof of
                                                       less the fire is caused by a peril excluded             loss is unexplained or mysterious disap-
                                                       under this coverage.                                    pearance of covered property, or short-
                                                                                                               age of property discovered on taking
                                                  b.   Nuclear Hazard - Nuclear reaction, nu-                  inventory, or any other instance where
                                                       clear radiation, or radioactive contam-                 there is no physical evidence to show
                                                       ination    (whether      controlled     or              what happened to the covered property.
                                                       uncontrolled; whether caused by natural,
                                                       accidental, or artificial means). Loss                  This exclusion does not apply to covered
                                                       caused by nuclear hazard is not consid-                 property in the custody of a carrier for
                                                       ered loss caused by fire, explosion, or                 hire.
                                                       smoke. Direct loss by fire resulting from
                                                       the nuclear hazard is covered.                     e.   Repair, Restoration, Retouching, Fram-
                                                                                                               ing, Or Packing - "We" do not pay for loss
                                                  c.   War And Military Action                                 or damage caused by processing of or
                                                                                                               work upon covered property including,
                                                       (1) War, including undeclared war or                    but not limited to, repair, restoration, re-
                                                           civil war;                                          touching, framing, or packing.

                                                       (2) a warlike action by a military force,          f.   Temperature/Humidity - "We" do not pay
                                                           including action taken to prevent or                for loss or damage caused by dryness,
                                                           defend against an actual or expected                dampness, humidity, or changes in or
                                                           attack, by any government, sover-                   extremes of temperature.
                                                                                                                                          IM 7400 08 11
                                                                                                                                             Page 3 of 8
                                                                                                                                               Comp. Exh. 1 -- p. 158
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 168 of 239 PageID #:171
                                                       However, if dryness, dampness, humid-              e.   estimates, specifications, inventories,
                                                       ity, or changes in or extremes of tem-                  and other reasonable information that
                                                       perature results from a "specified peril",              "we" may require to settle the loss.
                                                       "we" do cover the loss or damage
                                                       caused by that "specified peril".             4.   Examination - "You" must submit to examina-
                                                                                                          tion under oath in matters connected with the
                                                  g.   Voluntary Parting - "We" do not pay for            loss as often as "we" reasonably request and
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                       loss caused by or resulting from volun-            give "us" sworn statements of the answers. If
                                                       tary parting with title to or possession of        more than one person is examined, "we"
                                                       any property because of any fraudulent             have the right to examine and receive state-
                                                       scheme, trick, or false pretense.                  ments separately and not in the presence of
                                                                                                          others.
                                                  h.   Wear And Tear - "We" do not pay for loss
                                                       or damage caused by wear and tear.            5.   Records - "You" must produce records, in-
                                                                                                          cluding, but not limited to, tax returns and
                                            WHAT MUST BE DONE IN CASE OF LOSS                             bank microfilms of all canceled checks relat-
                                                                                                          ing to value, loss, and expense and permit
                                            1.    Notice - In case of a loss, "you" must:                 copies and extracts to be made of them as
                                                                                                          often as "we" reasonably request.
                                                  a.   give "us" or "our" agent prompt notice
                                                       including a description of the property       6.   Damaged Property - "You" must exhibit the
                                                       involved ("we" may request written no-             damaged and undamaged property as often
                                                       tice); and                                         as "we" reasonably request and allow "us" to
                                                                                                          inspect or take samples of the property.
                                                  b.   give notice to the police when the act that
                                                       causes the loss is a crime.                   7.   Volunteer Payments - "You" must not, except
                                                                                                          at "your" own expense, voluntarily make any
                                            2.    You Must Protect Property - "You" must take             payments, assume any obligations, pay or
                                                  all reasonable steps to protect covered prop-           offer any rewards, or incur any other ex-
                                                  erty at and after an insured loss to avoid fur-         penses except as respects protecting prop-
                                                  ther loss.                                              erty from further damage.
                                                  a.   Payment Of Reasonable Costs - "We" do         8.   Abandonment - "You" may not abandon the
                                                       pay the reasonable costs incurred by               property to "us" without "our" written consent.
                                                       "you" for necessary repairs or emer-
                                                       gency measures performed solely to            9.   Cooperation - "You" must cooperate with "us"
                                                       protect covered property from further              in performing all acts required by this policy.
                                                       damage by a peril insured against if a
                                                       peril insured against has already caused      VALUATION
                                                       a loss to covered property. "You" must
                                                       keep an accurate record of such costs.        1.   Fine Arts
                                                       "Our" payment of reasonable costs does
                                                       not increase the "limit".                          a.   Total Loss

                                                  b.   We Do Not Pay - "We" do not pay for such                (1) Scheduled Fine Arts - In the event of
                                                       repairs or emergency measures per-                          a total loss to scheduled "fine arts",
                                                       formed on property that has not been                        the value will be based on the "limit"
                                                       damaged by a peril insured against ex-                      indicated for the lost or damaged
                                                       cept as covered under the Coverage Ex-                      "fine arts" on the Fine Arts Schedule.
                                                       tension, Emergency Removal Expenses.
                                                                                                               (2) Newly Acquired Art - In the event of
                                            3.    Proof Of Loss - "You" must send "us", within                     a total loss to "fine arts" covered
                                                  60 days after "our" request, a signed, sworn                     under the Supplemental Coverage,
                                                  proof of loss. This must include the following                   Newly Acquired Art, the value of the
                                                  information:                                                     "fine arts" will be based on the fair
                                                                                                                   market value of the lost or damaged
                                                  a.   the time, place, and circumstances of the                   "fine arts" at the time of loss.
                                                       loss;
                                                                                                          b.   Partial Loss - In the event of a partial loss
                                                  b.   other policies of insurance that may                    or damage to a covered piece of "fine
                                                       cover the loss;                                         arts":

                                                  c.   "your" interest and the interests of all                (1) Cost To Repair Or Restore - The
                                                       others in the property involved, including                  value of covered "fine arts" will be
                                                       all mortgages and liens;                                    based on the cost to repair or re-
                                                                                                                   store the covered "fine arts" to the
                                                  d.   changes in title of the covered property                    condition immediately before the
                                                       during the policy period; and                               loss or damage.
                                                                                                                                          IM 7400 08 11
                                                                                                                                             Page 4 of 8
                                                                                                                                               Comp. Exh. 1 -- p. 159
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 169 of 239 PageID #:172
                                                       (2) Diminished Value - The value of            HOW MUCH WE PAY
                                                           covered "fine arts" will also be
                                                           based on the diminished value of the       1.   Insurable Interest - "We" do not cover more
                                                           covered "fine arts" that results from           than "your" insurable interest in any property.
                                                           partial loss or damage.
                                                                                                      2.   Deductible - "We" pay only that part of "your"
                                                           Diminished value means the re-                  loss over the deductible amount indicated on
                                                           duced value of the "fine arts" based            the "schedule of coverages" in any one oc-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                           on the difference between the value             currence.
                                                           of the covered "fine arts" before the
                                                           loss or damage and the fair market         3.   Loss Settlement Terms
                                                           value of the "fine arts" after the loss
                                                           or damage has been repaired and                 a.   Fine Arts - Subject to paragraphs 1., 2.,
                                                           the "fine arts" restored.                            4., 5., and 6. under How Much We Pay, in
                                                                                                                the event of a total loss to covered "fine
                                                       (3) Determination Of Diminished Value -                  arts", "we" pay the lesser of:
                                                           The diminished value will be deter-
                                                           mined by an independent certified                    (1) the amount determined under Valu-
                                                           fine arts appraiser. The independent                     ation; or
                                                           certified fine arts appraiser may be
                                                           selected by "you", subject to "our"                  (2) the "limit" that applies to the cov-
                                                           approval. The cost of the appraisal                      ered "fine arts".
                                                           will be borne equally by "you" and
                                                           "us".                                           b.   Other Property - Subject to paragraphs
                                                                                                                1., 2., 4., 5., and 6. under How Much We
                                                       (4) Cost To Repair Or Restore Plus Di-                   Pay, in the event of a total loss to cov-
                                                           minished Value Will Not Exceed                       ered property other than "fine arts", "we"
                                                                                                                pay the lesser of:
                                                           (a) Scheduled Fine Arts - The cost
                                                               to repair or restore plus the                    (1) the amount determined under Valu-
                                                               amount of the diminished value                       ation;
                                                               will not exceed the "limit" indi-
                                                               cated for the piece on the Fine                  (2) the cost to repair, restore, or replace
                                                               Arts Schedule.                                       the property with material of like
                                                                                                                    kind and quality to the extent practi-
                                                           (b) Newly Acquired Art - In the                          cable; or
                                                               event of a partial loss to "fine
                                                               arts" covered under the Supple-                  (3) the "limit" that applies to the cov-
                                                               mental Coverage, Newly Ac-                           ered property.
                                                               quired Art, the cost to repair or
                                                               restore plus the amount of the         4.   Catastrophe Limit - The most "we" pay in any
                                                               diminished value will not ex-               one occurrence is the Catastrophe Limit indi-
                                                               ceed the fair market value of the           cated on the "schedule of coverages" re-
                                                               covered "fine arts" at the time             gardless if an occurrence or loss involves:
                                                               of loss.
                                                                                                           a.   one or more pieces of "fine arts";
                                                  c.   Pair Or Set - If a covered loss to "fine
                                                       arts" involves a pair or set and part of the        b.   one or more described premises; or
                                                       pair or set is undamaged:
                                                                                                           c.   any combination of "fine arts", described
                                                       (1) "you" may surrender the undamaged                    premises, or coverages described under
                                                           part of the pair or set to "us", and the             Coverage Extensions or Supplemental
                                                           covered loss will be valued on the                   Coverages.
                                                           basis of a total loss to the entire pair
                                                           or set (refer to item 1.a. Total Loss      5.   Insurance Under More Than One Coverage -
                                                           for the valuation of a total loss); or          If more than one coverage of this policy in-
                                                                                                           sures the same loss, "we" pay no more than
                                                       (2) "you" may keep the undamaged part               the actual claim, loss, or damage sustained.
                                                           of the pair or set, and the covered
                                                           loss will be valued on the basis of a      6.   Insurance Under More Than One Policy
                                                           partial loss to the entire pair or set
                                                           (refer to item 1.b. Partial Loss for the        a.   Proportional Share - "You" may have an-
                                                           valuation of a partial loss).                        other policy subject to the same "terms"
                                                                                                                as this policy. If "you" do, "we" will pay
                                            2.    Other Property - In the event of loss or dam-                 "our" share of the covered loss. "Our"
                                                  age to covered property other than covered                    share is the proportion that the applica-
                                                  "fine arts", the value of the property will be                ble "limit" under this policy bears to the
                                                  based on the actual cash value at the time of                 "limit" of all policies covering on the
                                                  the loss (with a deduction for depreciation).                 same basis.
                                                                                                                                          IM 7400 08 11
                                                                                                                                             Page 5 of 8
                                                                                                                                               Comp. Exh. 1 -- p. 160
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 170 of 239 PageID #:173
                                                  b.   Excess Amount - If there is another policy    OTHER CONDITIONS
                                                       covering the same loss, other than that
                                                       described above, "we" pay only for the        1.   Appraisal - If "you" and "we" do not agree on
                                                       amount of covered loss in excess of the            the amount of the loss or the value of covered
                                                       amount due from that other policy,                 property, either party may demand that these
                                                       whether "you" can collect on it or not. But        amounts be determined by appraisal.
                                                       "we" do not pay more than the applicable
                                                                                                          If either makes a written demand for ap-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                       "limit".
                                                                                                          praisal, each will select a competent, inde-
                                            LOSS PAYMENT                                                  pendent appraiser and notify the other of the
                                                                                                          appraiser's identity within 20 days of receipt
                                            1.    Loss Payment Options                                    of the written demand. The two appraisers
                                                                                                          will then select a competent, impartial
                                                  a.   Our Options -- In the event of loss cov-           umpire. If the two appraisers are unable to
                                                       ered by this coverage form, "we" have              agree upon an umpire within 15 days, "you"
                                                       the following options:                             or "we" can ask a judge of a court of record
                                                       (1) pay the value of the lost or damaged           in the state where the property is located to
                                                           property;                                      select an umpire.
                                                                                                          The appraisers will then determine and state
                                                       (2) pay the cost of repairing, restoring,
                                                           or replacing the lost or damaged               separately the amount of each loss.
                                                           property;                                      The appraisers will also determine the value
                                                                                                          of covered property items at the time of the
                                                       (3) repair, restore, or replace the prop-          loss, if requested.
                                                           erty with other property of equivalent
                                                           kind and quality, to the extent prac-          If the appraisers submit a written report of
                                                           ticable, within a reasonable time; or          any agreement to "us", the amount agreed
                                                                                                          upon will be the amount of the loss. If the
                                                       (4) take all or any part of the property           appraisers fail to agree within a reasonable
                                                           at the agreed or appraised value.              time, they will submit only their differences to
                                                  b.   Notice Of Our Intent To Repair, Restore,           the umpire. Written agreement so itemized
                                                       Or Replace - "We" must give "you" notice           and signed by any two of these three, sets the
                                                       of "our" intent to repair, restore, or re-         amount of the loss.
                                                       place within 30 days after receipt of a            Each appraiser will be paid by the party se-
                                                       duly executed proof of loss.                       lecting that appraiser. Other expenses of the
                                                                                                          appraisal and the compensation of the
                                            2.    Your Losses
                                                                                                          umpire will be paid equally by "you" and "us".
                                                  a.   Adjustment And Payment Of Loss - "We"
                                                       adjust all losses with "you". Payment will    2.   Benefit To Others - Insurance under this cov-
                                                       be made to "you" unless another loss               erage will not directly or indirectly benefit
                                                       payee is named in the policy.                      anyone having custody of "your" property.

                                                  b.   Conditions For Payment Of Loss - An in-       3.   Carriers For Hire - "You" may accept bills of
                                                       sured loss will be payable 30 days after:          lading or shipping receipts issued by carriers
                                                                                                          for hire that limit their liability to less than the
                                                       (1) a satisfactory proof of loss is re-            value of the covered property.
                                                           ceived; and
                                                                                                     4.   Conformity With Statute - When a condition
                                                       (2) the amount of the loss has been es-            of this coverage is in conflict with an applica-
                                                           tablished either by written agree-             ble law, that condition is amended to conform
                                                           ment with "you" or the filing of an            to that law.
                                                           appraisal award with "us".
                                                                                                     5.   Estates - This provision applies only if the in-
                                            3.    Property Of Others -                                    sured is an individual.
                                                  a.   Adjustment And Payment Of Loss To                  a.   Your Death - On "your" death, "we" cover
                                                       Property Of Others - Losses to property                 the following as an insured:
                                                       of others may be adjusted with and paid
                                                       to:                                                     (1) the person who has custody of
                                                       (1) "you" on behalf of the owner; or                        "your" property until a legal repre-
                                                                                                                   sentative is qualified and appointed;
                                                       (2) the owner.                                              or
                                                  b.   We Do Not Have To Pay You If We Pay                     (2) "your" legal representative.
                                                       The Owner - If "we" pay the owner, "we"
                                                       do not have to pay "you". "We" may also                 This person or organization is an insured
                                                       choose to defend any suits brought by                   only with respect to property covered by
                                                       the owners at "our" expense.                            this coverage.
                                                                                                                                            IM 7400 08 11
                                                                                                                                               Page 6 of 8
                                                                                                                                                 Comp. Exh. 1 -- p. 161
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 171 of 239 PageID #:174
                                                  b.   Policy Period Is Not Extended - This cov-         "You" may waive "your" right to recover from
                                                       erage does not extend past the policy             others in writing before a loss occurs.
                                                       period.
                                                                                                    11. Suit Against Us - No one may bring a legal
                                            6.    Misrepresentation, Concealment, Or Fraud -            action against "us" under this coverage un-
                                                  This coverage is void as to "you" and any             less:
                                                  other insured if, before or after a loss:
                                                                                                         a.   all of the "terms" of this coverage have
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  a.   "you" or any other insured have willfully              been complied with; and
                                                       concealed or misrepresented:
                                                                                                         b.   the suit has been brought within two
                                                       (1) a material fact or circumstance that               years after "you" first have knowledge of
                                                           relates to this insurance or the sub-              the loss.
                                                           ject thereof; or                                   If any applicable law makes this limita-
                                                                                                              tion invalid, then suit must begin within
                                                       (2) "your" interest herein; or                         the shortest period permitted by law.
                                                  b.   there has been fraud or false swearing       12. Territorial Limits - "We" cover property while
                                                       by "you" or any other insured with regard        it is in the United States of America, its terri-
                                                       to a matter that relates to this insurance       tories and possessions, Canada, and Puerto
                                                       or the subject thereof.                          Rico.
                                            7.    Policy Period - "We" pay for a covered loss       DEFINITIONS
                                                  that occurs during the policy period.
                                                                                                    1.   "Antique" means an object having value be-
                                            8.    Recoveries - If "we" pay "you" for the loss and        cause its:
                                                  lost or damaged property is recovered, or
                                                  payment is made by those responsible for the           a.   craftsmanship is in the style or fashion
                                                  loss, the following provisions apply:                       of former times; and

                                                  a.   "you" must notify "us" promptly if "you"          b.   age is 100 years old or older.
                                                       recover property or receive payment;
                                                                                                    2.   "Fine arts" means paintings; etchings; pic-
                                                  b.   "we" must notify "you" promptly if "we"           tures; tapestries; rare or art glass; art glass
                                                       recover property or receive payment;              windows; valuable rugs; statuary; sculptures;
                                                                                                         "antique" furniture; "antique" jewelry; bric-a-
                                                  c.   any recovery expenses incurred by ei-             brac; porcelains; and similar property of rar-
                                                       ther are reimbursed first;                        ity, historical value, or artistic merit.

                                                  d.   "you" may keep the recovered property        3.   "Limit" means the amount of coverage that
                                                       but "you" must refund to "us" the amount          applies.
                                                       of the claim paid, or any lesser amount
                                                                                                    4.   "Schedule of coverages" means:
                                                       to which "we" agree; and
                                                                                                         a.   all pages labeled "schedule of cover-
                                                  e.   if the claim paid is less than the agreed              ages" or schedules that pertain to this
                                                       loss due to a deductible or other limiting             coverage; and
                                                       "terms" of this policy, any recovery will
                                                       be pro rated between "you" and "us"               b.   declarations or supplemental declara-
                                                       based on "our" respective interest in the              tions that pertain to this coverage.
                                                       loss.
                                                                                                    5.   "Sinkhole collapse" means the sudden
                                            9.    Restoration Of Limits - A loss "we" pay under          settlement or collapse of earth supporting the
                                                  this coverage does not reduce the applicable           covered property into subterranean voids
                                                  "limits" except in the event of:                       created by the action of water on a limestone
                                                                                                         or similar rock formation. It does not include
                                                  a.   a total loss to a scheduled item; or              the value of the land or the cost of filling
                                                                                                         sinkholes.
                                                  b.   payment of diminished value on a
                                                       scheduled item.                              6.   "Specified perils" means aircraft; civil
                                                                                                         commotion; explosion; falling objects; fire;
                                                  "We" will reduce the limit and refund the un-          hail; leakage from fire extinguishing equip-
                                                  earned premium on that item.                           ment; lightning; riot; "sinkhole collapse";
                                                                                                         smoke; sonic boom; vandalism; vehicles;
                                            10. Subrogation - If "we" pay for a loss, "we" may           "volcanic action"; water damage; weight of
                                                require "you" to assign to "us" "your" right of          ice, snow, or sleet; and windstorm.
                                                recovery against others. "You" must do all
                                                that is necessary to secure "our" rights. "We"           Falling objects does not include loss or dam-
                                                do not pay for a loss if "you" impair this right         age to:
                                                to recover.
                                                                                                         a.   personal property in the open; or
                                                                                                                                        IM 7400 08 11
                                                                                                                                           Page 7 of 8
                                                                                                                                               Comp. Exh. 1 -- p. 162
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 172 of 239 PageID #:175
                                             b.   the interior of buildings or structures or    7.   "Terms" means all provisions, limitations,
                                                  to personal property inside buildings or           exclusions, conditions, and definitions that
                                                  structures unless the exterior of the roofs        apply.
                                                  or walls are first damaged by a falling       8.   "Volcanic action" means airborne volcanic
                                                  object.                                            blast or airborne shock waves; ash, dust, or
                                                                                                     particulate matter; or lava flow.
                                             Water damage means the sudden or acci-
                                                                                                     "Volcanic action" does not include the cost to
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                             dental discharge or leakage of water or
                                             steam as a direct result of breaking or crack-          remove ash, dust, or particulate matter that
                                                                                                     does not cause direct physical loss or dam-
                                             ing of a part of the system or appliance con-           age to the covered property.
                                             taining the water or steam.




                                                                                                                                   IM 7400 08 11
                                                                                                                                      Page 8 of 8
                                                                                                                                       Comp. Exh. 1 -- p. 163
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 173 of 239 PageID #:176

                                                                                    This endorsement changes the
                                                                                          Fine Arts Coverage
                                                                                 - PLEASE READ THIS CAREFULLY -

                                                                                 BREAKAGE EXCLUSION
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            ADDITIONAL PERILS EXCLUDED
                                            The following exclusion is added:

                                            Breakage, Marring, And Scratching - "We" do not pay for loss or damage caused by breakage, marring,
                                            or scratching of "fine arts".

                                            But if breakage, marring, or scratching results in a "specified peril", "we" do cover the loss or damage
                                            caused by that "specified peril".




                                            Copyright, American Association of
                                            Insurance Services, Inc., 2011                                                          IM 7417 08 11




                                                                                                                                        Comp. Exh. 1 -- p. 164
                                                Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 174 of 239 PageID #:177


                                                                                      This endorsement changes the
                                                                                            Fine Arts Coverage
                                                                                   - PLEASE READ THIS CAREFULLY -

                                                                                 DISHONEST ACTS EXCLUSION
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                              ILLINOIS

                                            ADDITIONAL PERIL EXCLUDED
                                            The following exclusion is added:
                                            Dishonest Acts - "We" do not pay for loss or damage caused by or resulting from dishonest acts includ-
                                            ing, but not limited to, dishonest acts that are criminal, fraudulent, or illegal. This exclusion applies
                                            whether the acts are committed alone or in collusion with another by:
                                            (1) "you";
                                            (2) others who have an interest in the property;
                                            (3) others to whom "you" entrust the property;
                                            (4) "your" partners, officers, directors, trustees, or joint venturers; or
                                            (5) the employees or agents of (1), (2), (3), or (4) above, whether or not they are at work.
                                            However, if the loss is caused by an act arising out of a pattern of criminal domestic violence and the
                                            perpetrator of the loss is criminally prosecuted for the act causing the loss, this exclusion does not apply
                                            to an otherwise covered loss suffered by another insured who did not cooperate in or contribute to the
                                            act that caused the loss.
                                            Subject to the "terms" under How Much We Pay and all other "terms" of this policy, "our" payment to an
                                            insured who did not cooperate in or contribute to the act that caused the loss may be limited to the
                                            claimant's insurable interest less payments made to a mortgagee or other party with a legal secured
                                            interest in the property.
                                            This exclusion does not apply to acts of destruction by "your" employees, but "we" do not pay for theft
                                            by employees.
                                            This exclusion does not apply to covered property in the custody of a carrier for hire.


                                            Copyright, American Association of
                                            Insurance Services, Inc., 2012                                                             IM 7423 04 13




                                                                                                                                            Comp. Exh. 1 -- p. 165
                                                             CRIME              COVERAGE
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 175 of 239 PageID #:178
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                                              C
                                                                                                                                              R
                                                                                                                                              I
                                                                                                                                              M
                                                                                                                                              E

                                                                                                                                              C
                                                                                                                                              O
                                                                                                                                              V
                                                                                                                                              E
                                                                                                                                              R
                                                                                                                                              A
                                                                                                                                              G
                                                                                                                                              E




                                                             CRIME              COVERAGE                             Comp. Exh. 1 -- p. 166
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 176 of 239 PageID #:179
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                     Comp. Exh. 1 -- p. 167
                                            PAGE     01 OF     01    CR 70 00 (08-13)                         11/07/18                 ORIGINAL

                                                           Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 177 of 239 PageID #:180
                                                                                                                                                 41
                                                                                                      RENEWAL
                                                                                     CRIME AND FIDELITY COVERAGE PART DECLARATION
                                                                                                (COMMERCIAL ENTITIES)
                                               .....................................................................................
                                                      COMPANY PROVIDING COVERAGE             WESTFIELD INSURANCE COMPANY
                                                       NAMED INSURED AND MAILING ADDRESS             AGENCY      12-01133      PROD.     000
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                   K&S INVESTMENT PROPERTY GROUP,                  ESSER HAYES INS GROUP INC
                                                   LLC.                                            2000 POLARIS PKWY
                                                   367 BUCKINGHAM CT                               COLUMBUS OH 43240-2108
                                                   LOMBARD IL 60148                                TELEPHONE 800-236-3884

                                                   Policy Number: CWP 7 928 998             .01.    WIC Account Number: 1270035528      .    M
                                                   Policy       From   11/12/18           at 12:01 A.M. at your mailing address
                                                   Period       To     11/12/19           shown above.
                                               .....................................................................................
                                                                                                   Limit of Insurance    Deductible Amount
                                                               Insuring Agreements                   Per Occurrence        Per Occurrence




                                                   *Refer to Commercial Property Expanded and/or Signature Series Schedule(s) for
                                                   Coverages and Limits of Insurance.*
                                                Note: Employee Theft, Forgery Or Alterations, Inside The Premises - Theft Of
                                                Money And Securities and Outside The Premises included in the schedule(s) apply
                                                on a policy-level basis.
                                               .....................................................................................
                                                Coverage is Written: Primary
                                               .....................................................................................
                                                                       Total Advance Annual Crime Premium            Included
                                               .....................................................................................
                                                Forms and Endorsements forming part of this policy coverage when issued:
                                                CR7000   0813*, CR0021   0813*, CR2547   0917*, CR0202    0118*.




                                               .....................................................................................
                                                CANCELLATION OF PRIOR INSURANCE ISSUED BY US:
                                                By acceptance of this Coverage Part / Policy you give us notice cancelling prior
                                                policy Nos. _________________________; the cancellation to be effective at the
                                                time this Coverage Part become effective.

                                                                                                                                            Comp. Exh. 1 -- p. 168
                                                    PAGE     01 OF   01           CR 70 00 (08-13)                11/07/18                  ORIGINAL
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 178 of 239 PageID #:181
                                                                                                                                   CRIME AND FIDELITY

                                                                      COMMERCIAL CRIME COVERAGE FORM
                                                                          (LOSS SUSTAINED FORM)
                                            Various provisions in this Policy restrict coverage.                   been forged or altered, and you have
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            Read the entire Policy carefully to determine                          our written consent to defend
                                            rights, duties and what is or is not covered.                          against the suit, we will pay for any
                                                                                                                   reasonable legal expenses that you
                                            Throughout this Policy, the words "you" and                            incur and pay in that defense. The
                                            "your" refer to the Named Insured shown in the                         amount that we will pay for such le-
                                            Declarations. The words "we", "us" and "our" re-                       gal expenses is in addition to the
                                            fer to the company providing this insurance.                           Limit of Insurance applicable to this
                                            Other words and phrases that appear in quotation                       Insuring Agreement.
                                            marks have special meaning. Refer to Section F.
                                            Definitions.                                                 3.   Inside The Premises - Theft Of Money
                                                                                                              And Securities
                                            A.    Insuring Agreements                                         We will pay for:
                                                  Coverage is provided under the following In-
                                                  suring Agreements for which a Limit Of In-                  a.   Loss of "money" and "securities" in-
                                                  surance is shown in the Declarations and                         side the "premises" or "financial in-
                                                  applies to loss that you sustain resulting di-                   stitution premises";
                                                  rectly from an "occurrence" taking place dur-
                                                  ing the Policy Period shown in the                               (1) Resulting directly from "theft"
                                                  Declarations, except as provided in Condition                        committed by a person present
                                                  E.1.k. or E.1.l., which is "discovered" by you                       inside such "premises" or "fi-
                                                  during the Policy Period shown in the Decla-                         nancial institution premises"; or
                                                  rations or during the period of time provided                    (2) Resulting directly from disap-
                                                  in the Extended Period To Discover Loss                              pearance or destruction.
                                                  Condition E.1.g.:
                                                                                                              b.   Loss from damage to the "premises"
                                                  1.    Employee Theft
                                                                                                                   or its exterior resulting directly from
                                                        We will pay for loss of or damage to                       an actual or attempted "theft" of
                                                        "money", "securities" and "other prop-                     "money" and "securities", if you are
                                                        erty" resulting directly from "theft" com-                 the owner of the "premises" or are
                                                        mitted by an "employee", whether                           liable for damage to it.
                                                        identified or not, acting alone or in
                                                        collusion with other persons.                         c.   Loss of or damage to a locked safe,
                                                                                                                   vault, cash register, cash box or
                                                        For the purposes of this Insuring Agree-                   cash drawer located inside the
                                                        ment, "theft" shall also include forgery.                  "premises" resulting directly from an
                                                  2.    Forgery Or Alteration                                      actual or attempted "theft" of, or un-
                                                                                                                   lawful entry into, those containers.
                                                        a.     We will pay for loss resulting directly
                                                               from "forgery" or alteration of           4.   Inside the Premises - Robbery Or Safe
                                                               checks, drafts, promissory notes, or           Burglary Of Other Property
                                                               similar written promises, orders or            We will pay for:
                                                               directions to pay a sum certain in
                                                               "money" that are:                              a.   Loss of or damage to "other prop-
                                                                                                                   erty":
                                                               (1) Made or drawn by or drawn
                                                                   upon you; or                                    (1) Inside the "premises" resulting
                                                                                                                       directly from an actual or at-
                                                               (2) Made or drawn by one acting as                      tempted "robbery" of a "custo-
                                                                   your agent;
                                                                                                                       dian"; or
                                                               or that are purported to have been
                                                               so made or drawn.                                   (2) Inside the "premises" in a safe
                                                                                                                       or vault resulting directly from
                                                               For the purposes of this Insuring                       an actual or attempted "safe
                                                               Agreement, a substitute check as                        burglary".
                                                               defined in the Check Clearing for the
                                                               21st Century Act shall be treated to           b.   Loss from damage to the "premises"
                                                               the same as the original it replaced.               or its exterior resulting directly from
                                                                                                                   an actual or attempted "robbery" or
                                                        b.     If you are sued for refusing to pay                 "safe burglary" of "other property",
                                                               any instrument covered in Para-                     if you are the owner of the "prem-
                                                               graph 2.a., on the basis that it has                ises" or are liable for damage to it.
                                            © Insurance Services Office, Inc., 2012                                                     CR 00 21 08 13
                                                                                                                                           Page 1 of 16
                                                                                                                                              Comp. Exh. 1 -- p. 169
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 179 of 239 PageID #:182
                                                  c.   Loss of or damage to a locked safe                      entry or change made by an "em-
                                                       or vault located inside the "prem-                      ployee" acting, in good faith, upon a
                                                       ises" resulting directly from an ac-                    "fraudulent instruction" received
                                                       tual or attempted "robbery" or "safe                    from a computer software contractor
                                                       burglary".                                              who has a written agreement with
                                                                                                               you to design, implement or service
                                             5.   Outside The Premises                                         "computer programs" for a "com-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  We will pay for:                                             puter system" covered under this In-
                                                                                                               suring Agreement.
                                                  a.   Loss of "money" and "securities"
                                                       outside the "premises" in the care            7.   Money Orders And Counterfeit Money
                                                       and custody of a "messenger" or an                 We will pay for loss resulting directly
                                                       armored motor vehicle company re-                  from your having, in good faith, accepted
                                                       sulting directly from "theft", disap-              in exchange for merchandise, "money"
                                                       pearance or destruction.                           or services:
                                                  b.   Loss of or damage to "other prop-                  a.   Money orders issued by any post of-
                                                       erty" outside the "premises" in the                     fice, express company or "financial
                                                       care and custody of a "messenger"                       institution" that are not paid upon
                                                       or an armored motor vehicle com-                        presentation; or
                                                       pany resulting directly from an ac-
                                                       tual or attempted "robbery".                       b.   "Counterfeit money" that is acquired
                                                                                                               during the regular course of busi-
                                             6.   Computer And Funds Transfer Fraud                            ness.
                                                  a.   We will pay for:                         B.   Limit Of Insurance
                                                       (1) Loss resulting directly from a            The most we will pay for all loss resulting di-
                                                           fraudulent:                               rectly from an "occurrence" is the applicable
                                                                                                     Limit Of Insurance shown in the Declarations.
                                                           (a) Entry of "electronic data" or
                                                               "computer program" into;              If any loss is covered under more than one
                                                               or                                    Insuring Agreement or coverage, the most
                                                                                                     we will pay for such loss shall not exceed the
                                                           (b) Change of "electronic data"           largest Limit of Insurance available under any
                                                               or "computer program"                 one of those Insuring Agreements or cover-
                                                               within;                               ages.

                                                           any "computer system" owned,         C.   Deductible
                                                           leased or operated by you, pro-           We will not pay for loss resulting directly from
                                                           vided the fraudulent entry or             an "occurrence" unless the amount of loss
                                                           fraudulent change causes, with            exceeds the Deductible Amount shown in the
                                                           regard to Paragraphs 6.a.(1)(a)           Declarations. We will then pay the amount of
                                                           and 6.a.(1)(b):                           loss in excess of the Deductible Amount, up
                                                                                                     to the Limit of Insurance.
                                                                (i)   "Money", "securities"
                                                                      or "other property" to    D.   Exclusions
                                                                      be transferred, paid or
                                                                      delivered; or                  1.   This insurance does not cover:

                                                                (ii) Your account at a "fi-               a.   Acts Committed By You, Your Part-
                                                                     nancial institution" to                   ners Or Your Members
                                                                     be debited or deleted.                    Loss resulting from "theft" or any
                                                                                                               other dishonest act committed by:
                                                       (2) Loss resulting directly from a
                                                           "fraudulent instruction" directing                  (1) You; or
                                                           a "financial institution" to debit
                                                           your "transfer account" and                         (2) Any of your partners or "mem-
                                                           transfer, pay or deliver "money"                        bers";
                                                           or "securities" from that ac-
                                                           count.                                              whether acting alone or in collusion
                                                                                                               with other persons.
                                                  b.   As used in Paragraph 6.a.(1),
                                                                                                          b.   Acts Committed By Your Employees
                                                       fraudulent entry or fraudulent
                                                                                                               Learned Of By You Prior To The Pol-
                                                       change of "electronic data" or "com-
                                                                                                               icy Period
                                                       puter program" shall include such
                                                                                                                                   CR 00 21 08 13
                                                                                                                                      Page 2 of 16
                                                                                                                                         Comp. Exh. 1 -- p. 170
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 180 of 239 PageID #:183
                                                     Loss caused by an "employee" if the            financial information, credit card in-
                                                     "employee" had also committed                  formation, health information or any
                                                     "theft" or any other dishonest act             other type of nonpublic information.
                                                     prior to the effective date of this in-
                                                     surance and you or any of your            f.   Governmental Action
                                                     partners, "members", "managers",               Loss resulting from seizure or de-
                                                     officers, directors or trustees, not in        struction of property by order of
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                     collusion with the "employee",                 governmental authority.
                                                     learned of such "theft" or dishonest
                                                     act prior to the Policy Period shown      g.   Indirect Loss
                                                     in the Declarations.
                                                                                                    Loss that is an indirect result of an
                                                c.   Acts Committed By Your Employees,              "occurrence" covered by this insur-
                                                     Managers, Directors, Trustees Or               ance including, but not limited to,
                                                     Representatives                                loss resulting from:
                                                     Loss resulting from "theft" or any             (1) Your inability to realize income
                                                     other dishonest act committed by                   that you would have realized
                                                     any of your "employees", "manag-                   had there been no loss of or
                                                     ers", directors, trustees or author-               damage to "money", "securi-
                                                     ized representatives:                              ties" or "other property";

                                                     (1) Whether acting alone or in                 (2) Payment of damages of any type
                                                         collusion with other persons; or               for which you are legally liable.
                                                                                                        But, we will pay compensatory
                                                     (2) While performing services for                  damages arising directly from a
                                                         you or otherwise;                              loss covered under this insur-
                                                                                                        ance; or
                                                     except when covered under Insuring
                                                     Agreement A.1.                                 (3) Payment of costs, fees or other
                                                                                                        expenses you incur in estab-
                                                d.   Confidential Or Personal Information               lishing either the existence or
                                                     Loss resulting from:                               the amount of loss under this
                                                                                                        insurance.
                                                     (1) The disclosure of your or an-
                                                         other person's or organization's      h.   Legal Fees, Costs And Expenses
                                                         confidential or personal infor-            Fees, costs and expenses incurred
                                                         mation including, but not limited          by you which are related to any legal
                                                         to, patents, trade secrets, proc-          action, except when covered under
                                                         essing methods, customer lists,            Insuring Agreement A.2.
                                                         financial information, credit card
                                                         information, health information       i.   Nuclear Hazard
                                                         or any other type of nonpublic             Loss or damage resulting from nu-
                                                         information; or                            clear reaction or radiation, or radio-
                                                                                                    active    contamination,     however
                                                     (2) The use of another person's or
                                                                                                    caused.
                                                         organization's confidential or
                                                         personal information including,       j.   Pollution
                                                         but not limited to, patents, trade
                                                         secrets, processing methods,               Loss or damage caused by or re-
                                                         customer lists, financial infor-           sulting from pollution.      Pollution
                                                         mation, credit card information,           means the discharge, dispersal,
                                                         health information or any other            seepage, migration, release or es-
                                                         type of non-public information.            cape of any solid, liquid, gaseous or
                                                                                                    thermal irritant or contaminant, in-
                                                e.   Data Security Breach                           cluding smoke, vapor, soot, fumes,
                                                                                                    acids, alkalis, chemicals and waste.
                                                     Fees, costs, fines, penalties and              Waste includes materials to be re-
                                                     other expenses incurred by you                 cycled, reconditioned or reclaimed.
                                                     which are related to the access to
                                                     or disclosure of another person's or      k.   War And Military Action
                                                     organization's confidential or per-            Loss or damage resulting from:
                                                     sonal information including, but not
                                                     limited to, patents, trade secrets,            (1) War, including undeclared or
                                                     processing methods, customer lists,                civil war;
                                                                                                                        CR 00 21 08 13
                                                                                                                           Page 3 of 16
                                                                                                                              Comp. Exh. 1 -- p. 171
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 181 of 239 PageID #:184
                                                       (2) Warlike action by a military         d.   Money Operated Devices
                                                           force,   including    action  in          Loss of property contained in any
                                                           hindering or defending against            money operated device unless the
                                                           an actual or expected attack, by          amount of "money" deposited in it is
                                                           any government, sovereign or              recorded by a continuous recording
                                                           authority using military person-          instrument in the device.
                                                           nel or other agents; or
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                e.   Motor Vehicles Or Equipment And
                                                       (3) Insurrection, rebellion, revo-            Accessories
                                                           lution, usurped power, or action
                                                           taken by governmental authority           Loss of or damage to motor vehicles,
                                                           in hindering or defending                 trailers or semi-trailers or equip-
                                                           against any of these.                     ment and accessories attached to
                                                                                                     them.
                                             2.   Insuring Agreement A.1. does not cover:
                                                                                                f.   Transfer Or Surrender Of Property
                                                  a.   Inventory Shortages                           (1) Loss of or damage to property
                                                       Loss, or that part of any loss, the               after it has been transferred or
                                                       proof of which as to its existence or             surrendered to a person or
                                                       amount is dependent upon:                         place outside the "premises" or
                                                                                                         "financial institution premises":
                                                       (1) An inventory computation; or
                                                                                                         (a) On the basis of unauthor-
                                                       (2) A profit and loss computation.                    ized instructions;

                                                       However, where you establish                      (b) As a result of a threat in-
                                                       wholly apart from such computations                   cluding, but not limited to:
                                                       that you have sustained a loss, then                  (i)   A threat to do bodily
                                                       you may offer your inventory records                        harm to any person;
                                                       and actual physical count of inven-
                                                       tory in support of the amount of loss                 (ii) A threat to do damage
                                                       claimed.                                                   to any property;
                                                  b.   Trading                                               (iii) A threat to introduce a
                                                                                                                   denial of service attack
                                                       Loss resulting from trading, whether                        into any "computer
                                                       in your name or in a genuine or fic-                        system";
                                                       titious account.
                                                                                                             (iv) A threat to introduce a
                                                  c.   Warehouse Receipts                                         virus or other mali-
                                                       Loss resulting from the fraudulent or                      cious instruction into
                                                       dishonest signing, issuing, cancel-                        any "computer system"
                                                       ling or failing to cancel, a warehouse                     which is designed to
                                                       receipt or any papers connected                            damage, destroy or
                                                       with it.                                                   corrupt      "electronic
                                                                                                                  data" or "computer
                                             3.   Insuring Agreements A.3., A.4. and A.5.                         programs"         stored
                                                  do not cover:                                                   within the "computer
                                                                                                                  system";
                                                  a.   Accounting Or Arithmetical Errors
                                                       Or Omissions                                          (v) A threat to contam-
                                                                                                                 inate, pollute or render
                                                       Loss resulting from accounting or                         substandard your pro-
                                                       arithmetical errors or omissions.                         ducts or goods; or
                                                  b.   Exchanges Or Purchases                                (vi) A threat to dissem-
                                                                                                                  inate, divulge or utilize:
                                                       Loss resulting from the giving or
                                                       surrendering of property in any ex-                         i.    Your confidential
                                                       change or purchase.                                               information;

                                                  c.   Fire                                                        ii.   Confidential   or
                                                                                                                         personal informa-
                                                       Loss or damage resulting from fire,                               tion of another
                                                       however caused, except:                                           person or organ-
                                                                                                                         ization; or
                                                       (1) Loss of or damage to "money"
                                                           and "securities"; and                                   iii. Weaknesses in the
                                                                                                                        source code within
                                                       (2) Loss from damage to a safe or                                any      "computer
                                                           vault.                                                       system".
                                                                                                                          CR 00 21 08 13
                                                                                                                             Page 4 of 16
                                                                                                                               Comp. Exh. 1 -- p. 172
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 182 of 239 PageID #:185
                                                       (2) But, this exclusion does not ap-                     (1) Transfer,    pay   or   deliver
                                                           ply under Insuring Agreement                             "money", "securities" or "other
                                                           A.5. to loss of "money", "securi-                        property"; or
                                                           ties" or "other property" while
                                                           outside the "premises" in the                        (2) Debit or delete your account;
                                                           care and custody of a "messen-
                                                                                                                which instruction proves to be
                                                           ger" if you:                                         fraudulent, except when covered un-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                           (a) Had no knowledge of any                          der Insuring Agreement A.6.a.(2) or
                                                               threat at the time the                           A.6.b.
                                                               conveyance began; or                        e.   Inventory Shortages
                                                           (b) Had knowledge of a threat                        Loss, or that part of any loss, the
                                                               at the time the conveyance                       proof of which as to its existence or
                                                               began, but the loss was not                      amount is dependent upon:
                                                               related to the threat.
                                                                                                                (1) An inventory computation; or
                                                  g.   Vandalism
                                                                                                                (2) A profit and loss computation.
                                                       Loss from damage to the "premises"
                                                       or its exterior, or to any safe, vault,   E.   Conditions
                                                       cash register, cash box, cash drawer           The following conditions apply in addition to
                                                       or "other property" by vandalism or            the Common Policy Conditions:
                                                       malicious mischief.
                                                                                                      1.   Conditions Applicable To All Insuring
                                                  h.   Voluntary Parting Of Title To Or Pos-               Agreements
                                                       session Of Property
                                                                                                           a.   Additional Premises Or Employees
                                                       Loss resulting from your, or anyone
                                                       else acting on your express or im-                       If, while this insurance is in force,
                                                       plied authority, being induced by any                    you establish any additional "prem-
                                                       dishonest act to voluntarily part with                   ises" or hire additional "employees",
                                                       title to or possession of any prop-                      other than through consolidation or
                                                       erty.                                                    merger with, or purchase or acqui-
                                                                                                                sition of assets or liabilities of, an-
                                             4.   Insuring Agreement A.6. does not cover:                       other entity, such "premises" and
                                                                                                                "employees" shall automatically be
                                                  a.   Authorized Access                                        covered under this insurance. No-
                                                       Loss resulting from a fraudulent:                        tice to us of an increase in the num-
                                                                                                                ber of "premises" or "employees" is
                                                       (1) Entry of "electronic data" or                        not required, and no additional pre-
                                                           "computer program" into; or                          mium will be charged for the re-
                                                                                                                mainder of the Policy Period shown
                                                       (2) Change of "electronic data" or                       in the Declarations.
                                                           "computer program" within;
                                                                                                           b.   Concealment, Misrepresentation Or
                                                       any "computer system" owned,                             Fraud
                                                       leased or operated by you by a per-                      This insurance is void in any case
                                                       son or organization with authorized                      of fraud by you as it relates to this
                                                       access to that "computer system",                        insurance at any time. It is also void
                                                       except when covered under Insuring                       if you or any other Insured, at any
                                                       Agreement A.6.b.                                         time, intentionally conceal or mis-
                                                                                                                represents a material fact concern-
                                                  b.   Credit Card Transactions                                 ing:
                                                       Loss resulting from the use or pur-
                                                                                                                (1) This insurance;
                                                       ported use of credit, debit, charge,
                                                       access, convenience, identification,                     (2) The property covered under this
                                                       stored-value or other cards or the                           insurance;
                                                       information contained on such cards.
                                                                                                                (3) Your interest in the property
                                                  c.   Exchanges Or Purchases                                       covered under this insurance;
                                                                                                                    or
                                                       Loss resulting from the giving or
                                                       surrendering of property in any ex-                      (4) A claim under this insurance.
                                                       change or purchase.
                                                                                                           c.   Consolidation - Merger Or Acquisi-
                                                  d.   Fraudulent Instructions                                  tion
                                                       Loss resulting from an "employee"                        If you consolidate or merge with, or
                                                       or "financial institution" acting upon                   purchase or acquire the assets or li-
                                                       any instruction to:                                      abilities of, another entity:
                                                                                                                                      CR 00 21 08 13
                                                                                                                                         Page 5 of 16
                                                                                                                                           Comp. Exh. 1 -- p. 173
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 183 of 239 PageID #:186
                                                     (1) You must give us written notice                loss and do nothing to impair
                                                         as soon as possible and obtain                 those rights.
                                                         our written consent to extend
                                                         the coverage provided by this         f.   Employee Benefit Plans
                                                         insurance to such consolidated             The "employee benefit plans" shown
                                                         or merged entity or such pur-              in the Declarations (hereinafter re-
                                                         chased or acquired assets or li-           ferred to as Plan) are included as
                                                         abilities. We may condition our
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                    insureds under Insuring Agreement
                                                         consent by requiring payment               A.1. subject to the following:
                                                         of an additional premium; but
                                                                                                    (1) If any Plan is insured jointly with
                                                     (2) For the first 90 days after the ef-            any other entity under this in-
                                                         fective date of such consol-                   surance, you or the Plan Ad-
                                                         idation, merger or purchase or                 ministrator is responsible for
                                                         acquisition of assets or liabil-               selecting a Limit of Insurance
                                                         ities, the coverage provided by                for Insuring Agreement A.1. that
                                                         this insurance shall apply to                  is sufficient to provide a Limit of
                                                         such consolidated or merged                    Insurance for each Plan that is
                                                         entity or such purchased or ac-                at least equal to that required
                                                         quired assets or liabilities pro-              under ERISA as if each Plan
                                                         vided that all "occurrences"                   were separately insured.
                                                         causing or contributing to a loss
                                                         involving such consolidation,              (2) With respect to loss sustained
                                                         merger or purchase or acquisi-                 or discovered by any such Plan,
                                                         tion or assets or liabilities, must            Insuring Agreement A.1. is re-
                                                         take place after the effective                 placed by the following:
                                                         date of such consolidation,
                                                         merger or purchase or acquisi-                 We will pay for loss of or dam-
                                                         tion of assets or liabilities.                 age to "money", "securities"
                                                                                                        and "other property" resulting
                                                d.   Cooperation                                        directly from fraudulent or dis-
                                                                                                        honest acts committed by an
                                                     You must cooperate with us in all                  "employee", whether identified
                                                     matters pertaining to this insurance               or not, acting alone or in
                                                     as stated in the terms and condi-                  collusion with other persons.
                                                     tions.
                                                                                                    (3) If the first Named Insured is an
                                                e.   Duties In The Event Of Loss                        entity other than a Plan, any
                                                                                                        payment we make for loss sus-
                                                     After you discover a loss or a situ-               tained by any Plan will be made
                                                     ation that may result in loss of or                to the Plan sustaining the loss.
                                                     damage to "money", "securities" or
                                                     "other property", you must:                    (4) If two or more Plans are insured
                                                                                                        under this insurance, any pay-
                                                     (1) Notify us as soon as possible.                 ment we make for loss:
                                                         If you have reason to believe
                                                         that any loss (except for loss                 (a) Sustained by two or more
                                                         covered under Insuring Agree-                      Plans; or
                                                         ment A.1. or A.2.) involves a vi-
                                                         olation of law, you must also                  (b) Of commingled "money",
                                                         notify the local law enforcement                   "securities' or "other prop-
                                                         authorities;                                       erty" of two or more Plans;

                                                     (2) Give us a detailed, sworn proof                resulting directly from an "oc-
                                                         of loss within 120 days;                       currence" will be made to each
                                                                                                        Plan sustaining loss in the pro-
                                                     (3) Cooperate with us in the inves-                portion that the Limit of Insur-
                                                         tigation and settlement of any                 ance required under ERISA for
                                                         claim;                                         each Plan bears to the total of
                                                                                                        those limits.
                                                     (4) Produce for our examination all
                                                         pertinent records;                         (5) The Deductible Amount applica-
                                                                                                        ble to Insuring Agreement A.1.
                                                     (5) Submit to examination under                    does not apply to loss sustained
                                                         oath at our request and give us                by any Plan.
                                                         a signed statement of your an-        g.   Extended Period To Discover Loss
                                                         swers; and
                                                                                                    We will pay for loss that you sus-
                                                     (6) Secure all of your rights of re-           tained prior to the effective date of
                                                         covery against any person or               cancellation of this insurance, which
                                                         organization responsible for the           is "discovered" by you:
                                                                                                                         CR 00 21 08 13
                                                                                                                            Page 6 of 16
                                                                                                                               Comp. Exh. 1 -- p. 174
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 184 of 239 PageID #:187
                                                     (1) No later than one year from the                    with regard to any "em-
                                                         date of that cancellation. How-                    ployee benefit plan".
                                                         ever, this extended period to
                                                         "discover" loss terminates im-            (5) We will not pay more for loss
                                                         mediately upon the effective                  sustained by more than one In-
                                                         date of any other insurance ob-               sured than the amount we
                                                         tained by you, whether from us                would pay if all such loss had
                                                                                                       been sustained by one Insured.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                         or another insurer, replacing in
                                                         whole or in part the coverage
                                                                                                   (6) Payment by us to the first
                                                         afforded under this insurance,
                                                                                                       Named Insured for loss sus-
                                                         whether or not such other in-
                                                                                                       tained by any Insured, or pay-
                                                         surance provides coverage for
                                                                                                       ment by us to any "employee
                                                         loss sustained prior to its effec-
                                                                                                       benefit plan" for loss sustained
                                                         tive date.
                                                                                                       by that Plan, shall fully release
                                                     (2) No later than one year from the               us on account of such loss.
                                                         date of that cancellation with
                                                                                              i.   Legal Action Against Us
                                                         regard to any "employee benefit
                                                         plan".                                    You may not bring any legal action
                                                                                                   against us involving loss:
                                                h.   Joint Insured
                                                                                                   (1) Unless you have complied with
                                                     (1) If more than one Insured is                   all the terms of this insurance;
                                                         named in the Declarations, the
                                                         first Named Insured will act for          (2) Until 90 days after you have filed
                                                         itself and for every other Insured            proof of loss with us; and
                                                         for all purposes of this insur-
                                                         ance. If the first Named Insured          (3) Unless brought within two years
                                                         ceases to be covered, then the                from the date you "discovered"
                                                         next Named Insured will be-                   the loss.
                                                         come the first Named Insured.
                                                                                                   If any limitation in this condition is
                                                     (2) If any Insured, or partner,               prohibited by law, such limitation is
                                                         "member" or officer of that In-           amended so as to equal the mini-
                                                         sured has knowledge of any in-            mum period of limitation provided by
                                                         formation relevant to this                such law.
                                                         insurance, that knowledge is
                                                         considered knowledge of every        j.   Liberalization
                                                         Insured.
                                                                                                   If we adopt any revision that would
                                                     (3) An "employee" of any Insured is           broaden the coverage under this in-
                                                         considered to be an "employee"            surance without additional premium
                                                         of every Insured.                         within 45 days prior to or during the
                                                                                                   Policy Period shown in the Declara-
                                                     (4) If this insurance or any of its           tions, the broadened coverage will
                                                         coverages are cancelled as to             immediately apply to this insurance.
                                                         any Insured, loss sustained by
                                                         that Insured is covered only if it   k.   Loss Sustained During Prior Insur-
                                                         is "discovered" by you:                   ance Issued By Us Or Any Affiliate
                                                         (a) No later than one year from           (1) Loss Sustained Partly During
                                                             the date of that cancella-                This Insurance And Partly Dur-
                                                             tion.    However, this ex-                ing Prior Insurance
                                                             tended period to "discover"
                                                             loss    terminates      imme-             If you "discover" loss during the
                                                             diately upon the effective                Policy Period shown in the Dec-
                                                             date of any other insurance               larations, resulting from an "oc-
                                                             obtained by that Insured,                 currence" taking place:
                                                             whether from us or another
                                                             insurer, replacing in whole               (a) Partly during the Policy Pe-
                                                             or in part the coverage af-                   riod shown in the Declara-
                                                             forded under this insur-                      tions; and
                                                             ance, whether or not such
                                                             other insurance provides                  (b) Partly during the policy
                                                             coverage for loss sustained                   period(s) of any prior can-
                                                             prior to its effective date.                  celled insurance that we or
                                                                                                           any affiliate issued to you
                                                         (b) No later than one year from                   or any predecessor in in-
                                                             the date of that cancellation                 terest;
                                                                                                                       CR 00 21 08 13
                                                                                                                          Page 7 of 16
                                                                                                                             Comp. Exh. 1 -- p. 175
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 185 of 239 PageID #:188
                                                        and this insurance became ef-                   If the Deductible Amount is
                                                        fective at the time of cancella-                larger than the amount of
                                                        tion of the prior insurance, we                 loss sustained under this
                                                        will first settle the amount of                 insurance, of the most re-
                                                        loss that you sustained during                  cent prior insurance, we
                                                        this policy period. We will then                will apply the remaining
                                                        settle the remaining amount of                  Deductible Amount to the
                                                        loss that you sustained during                  remaining amount of loss
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                        the policy period(s) of the prior               sustained during the prior
                                                        insurance.                                      insurance.
                                                    (2) Loss Sustained Entirely During                  We will not apply any other
                                                        Prior Insurance                                 Deductible Amount that
                                                                                                        may have been applicable
                                                        If you "discover" loss during the               to the loss.
                                                        Policy Period shown in the Dec-
                                                        larations, resulting directly from      (4) The following examples demon-
                                                        an "occurrence" taking place                strate how we will settle losses
                                                        entirely during the policy                  subject to this condition:
                                                        period(s) of any prior cancelled
                                                        insurance that we or any affil-             Example Number 1
                                                        iate issued to you or any prede-            The Insured sustained a cov-
                                                        cessor in interest, we will pay             ered loss of $10,000 resulting
                                                        for the loss, provided:                     directly from an "occurrence"
                                                                                                    taking place during the terms of
                                                        (a) This insurance became ef-               Policy A and Policy B.
                                                            fective at the time of can-
                                                            cellation of     the   prior                          Policy A
                                                            insurance; and                          The current policy. Written at a
                                                                                                    Limit of Insurance of $50,000 and
                                                        (b) The loss would have been                a Deductible Amount of $5,000.
                                                            covered under this insur-                             Policy B
                                                            ance had it been in effect
                                                            at the time of the "occur-              Issued prior to Policy A. Written
                                                                                                    at a Limit of Insurance of $50,000
                                                            rence".
                                                                                                    and a Deductible Amount of
                                                        We will first settle the amount             $5,000.
                                                        of loss that you sustained during           The amount of loss sustained
                                                        the most recent prior insurance.            under Policy A is $2,500 and un-
                                                        We will then settle any remain-             der Policy B, $7,500.
                                                        ing amount of loss that you sus-
                                                        tained     during    the   policy           The highest single Limit of In-
                                                        period(s) of any other prior in-            surance applicable to this entire
                                                        surance.                                    loss is $50,000 written under
                                                                                                    Policy A. The Policy A Deduct-
                                                    (3) In settling loss under Para-                ible Amount of $5,000 applies.
                                                        graphs k.(1) and k.(2):                     The loss is settled as follows:

                                                        (a) The most we will pay for the            (a) The amount of loss sus-
                                                            entire loss is the highest                  tained under Policy A
                                                            single Limit of Insurance                   ($2,500) is settled first. The
                                                                                                        amount we will pay is nil
                                                            applicable during the pe-
                                                                                                        ($0.00) because the amount
                                                            riod of loss, whether such                  of loss is less than the
                                                            limit was written under this                Deductible Amount (i.e.,
                                                            insurance or was written                    $2,500 loss - $5,000 deduct-
                                                            under the prior insurance                   ible = $0.00)
                                                            issued by us.
                                                                                                    (b) The remaining amount of
                                                        (b) We will apply the applicable                loss sustained under Policy
                                                            Deductible Amount shown                     B ($7,500) is settled next.
                                                            in the Declarations to the                  The amount recoverable is
                                                            amount of loss sustained                    $5,000 after the remaining
                                                            under this insurance. If no                 Deductible Amount from
                                                            loss was sustained under                    Policy A of $2,500 is applied
                                                            this insurance, we will ap-                 to the loss (i.e., $7,500 loss
                                                            ply the Deductible Amount                   - $2,500 deductible =
                                                            shown in the Declarations                   $5,000).
                                                            to the amount of loss sus-
                                                            tained under the most re-               The most we will pay for this
                                                            cent prior insurance.                   loss is $5,000.

                                                                                                                    CR 00 21 08 13
                                                                                                                       Page 8 of 16
                                                                                                                          Comp. Exh. 1 -- p. 176
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 186 of 239 PageID #:189
                                                       Example Number 2                               $500,000 and a         Deductible
                                                                                                      Amount of $50,000.
                                                       The Insured sustained a cov-
                                                       ered loss of $250,000 resulting                            Policy D
                                                       directly from an "occurrence"                  Issued prior to Policy C. Written
                                                       taking place during the terms of               at a Limit of Insurance of
                                                       Policy A and Policy B.                         $500,000 and a Deductible
                                                                   Policy A                           Amount of $50,000.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                       The current policy. Written at a               The amount of loss sustained
                                                       Limit of Insurance of $125,000                 under Policy A is $350,000, un-
                                                       and a Deductible Amount of                     der Policy B, is $250,000, under
                                                       $10,000.                                       Policy C, $600,000 and under
                                                                   Policy B                           Policy D, $800,000.
                                                       Issued prior to Policy A. Written              The highest single Limit of In-
                                                       at a Limit of Insurance of                     surance applicable to this entire
                                                       $150,000 and a Deductible                      loss is is $1,000,000 written un-
                                                       Amount of $25,000.                             der Policy A.      The Policy A
                                                                                                      Deductible Amount of $100,000
                                                       The amount of loss sustained                   applies. The loss is settled as
                                                       under Policy A is $175,000 and                 follows:
                                                       under Policy B, $75,000
                                                       The highest single Limit of In-                (a) The amount of loss sus-
                                                       surance applicable to this entire                  tained under Policy A
                                                       loss is $150,000 written under                     ($350,000) is settled first.
                                                       Policy B. The Policy A Deduct-                     The amount we will pay is
                                                       ible Amount of $10,000 applies.                    $250,000 (i.e., $350,000 loss
                                                       The loss is settled as follows:                    - $100,000 deductible =
                                                                                                          $250,000).
                                                       (a) The amount of loss sus-
                                                           tained under Policy A                      (b) The amount of loss sus-
                                                           ($175,000) is settled first.                   tained under Policy B
                                                           The amount we will pay is                      ($250,000) is settled next.
                                                           the Policy A Limit of                          The amount we will pay is
                                                           $125,000 because $175,000                      $250,000 (no deductible is
                                                           loss - $10,000 deductible =                    applied).
                                                           $165,000, which is greater
                                                           than the $125,000 policy                   (c) The amount of loss sus-
                                                           limit.                                         tained under Policy C
                                                                                                          ($600,000) is settled next.
                                                       (b) The remaining amount of                        The amount we will pay is
                                                           loss sustained under Policy                    $500,000, the policy limit (no
                                                           B ($75,000) is settled next.                   deductible is applied).
                                                           The amount we will pay is
                                                           $25,000 (i.e., $150,000 Policy             (d) We will not make any fur-
                                                           B limit - $125,000 paid under                  ther payment under Policy
                                                           Policy A = $25,000).                           D, as the maximum amount
                                                                                                          payable under the highest
                                                       The most we will pay for this                      single Limit of Insurance
                                                       loss is $150,000.                                  applying to the loss of
                                                                                                          $1,000,000 under Policy A
                                                       Example Number 3                                   has been satisfied.
                                                       The Insured sustained a cov-
                                                       ered loss of $2,000,000 resulting              The most we will pay for the
                                                       directly from an "occurrence"                  loss is $1,000,000.
                                                       taking place during the terms of
                                                       Policies A, B, C and D.               l.   Loss Sustained During Prior Insur-
                                                                                                  ance Not Issued By Us Or Any Affil-
                                                                   Policy A                       iate
                                                       The current policy. Written at a
                                                       Limit of Insurance of $1,000,000           (1) If you "discover" loss during the
                                                       and a Deductible Amount of                     Policy Period shown in the Dec-
                                                       $100,000.                                      larations, resulting directly from
                                                                                                      an "occurrence" taking place
                                                                   Policy B                           during the policy period of any
                                                       Issued prior to Policy A. Written              prior cancelled insurance that
                                                       at a Limit of Insurance of                     was issued to you or a prede-
                                                       $750,000 and a Deductible                      cessor in interest by another
                                                       Amount of $75,000.                             company, and the period of time
                                                                                                      to discover loss under that in-
                                                                   Policy C                           surance had expired, we will
                                                       Issued prior to Policy B. Written              pay for the loss under this in-
                                                       at a Limit of Insurance of                     surance, provided:
                                                                                                                      CR 00 21 08 13
                                                                                                                         Page 9 of 16
                                                                                                                            Comp. Exh. 1 -- p. 177
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 187 of 239 PageID #:190
                                                        (a) This insurance became ef-                 (a) You have other insurance
                                                            fective at the time of can-                   subject to the same terms
                                                            cellation   of   the prior                    and conditions as this in-
                                                            insurance; and                                surance, we will pay our
                                                                                                          share of the covered loss.
                                                        (b) The loss would have been                      Our share is the proportion
                                                            covered under this insur-                     that the applicable Limit Of
                                                            ance had it been in effect                    Insurance shown in the
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                            at the time of the "occur-                    Declarations bears to the
                                                            rence".                                       total limit of all insurance
                                                                                                          covering the same loss.
                                                    (2) In settling loss subject to this
                                                        condition:                                    (b) You have other insurance
                                                                                                          covering the same loss
                                                        (a) The most we will pay for the                  other than that described in
                                                            entire loss is the lesser of                  Paragraph m.(1)(a), we will
                                                            the Limits of Insurance ap-                   only pay for the amount of
                                                            plicable during the period                    loss that exceeds:
                                                            of loss, whether such limit
                                                            was written under this in-                    (i)   The Limit of Insurance
                                                            surance or was written un-                          and Deductible Amount
                                                            der the prior cancelled                             of that other insurance,
                                                            insurance.                                          whether you can col-
                                                                                                                lect on it or not; or
                                                        (b) We will apply the applicable
                                                            Deductible Amount shown                       (ii) The Deductible Amount
                                                            in the Declarations to the                         shown in the Declara-
                                                            amount of loss sustained                           tions;
                                                            under the prior cancelled
                                                            insurance.                                    whichever is greater. Our
                                                                                                          payment for loss is subject
                                                    (3) The insurance provided under                      to the terms and conditions
                                                        this condition is subject to the                  of this insurance.
                                                        following:
                                                                                                  (2) Excess Insurance
                                                        (a) If loss covered under this
                                                            condition is also partially               (a) When this insurance is
                                                            covered under Condition                       written excess over other
                                                            E.1.k, the amount recovera-                   insurance, we will only pay
                                                            ble under this condition is                   for the amount of loss that
                                                            part of, not in addition to,                  exceeds the Limit Of Insur-
                                                            the amount recoverable un-                    ance      and      Deductible
                                                            der Condition E.1.k.                          Amount of that other insur-
                                                                                                          ance, whether you can col-
                                                        (b) For loss covered under this                   lect on it or not.       Our
                                                            condition that is not subject                 payment for loss is subject
                                                            to Paragraph l.(3)(a), the                    to the terms and conditions
                                                            amount recoverable under                      of this insurance.
                                                            this condition is part of, not            (b) However, if loss covered
                                                            in addition to, the Limit of                  under this insurance is
                                                            Insurance applicable to the                   subject to a deductible, we
                                                            loss covered under this in-                   will reduce the Deductible
                                                            surance and is limited to                     Amount shown in the Dec-
                                                            the lesser of the amount                      larations by the sum total
                                                            recoverable under:                            of all such other insurance
                                                                                                          plus any Deductible Amount
                                                            (i)   This insurance as of its                applicable to that other in-
                                                                  effective date; or                      surance.
                                                            (ii) The prior cancelled in-     n.   Ownership Of Property; Interests
                                                                 surance had it re-               Covered
                                                                 mained in effect.
                                                                                                  The property covered under this in-
                                                m. Other Insurance                                surance is limited to property:
                                                    If other valid and collectible insur-         (1) That you own or lease;
                                                    ance is available to you for loss
                                                    covered under this insurance, our             (2) That is held by you in any ca-
                                                    obligations are limited as follows:               pacity; or

                                                    (1) Primary Insurance                         (3) For which you are legally liable,
                                                                                                      provided you were liable for the
                                                        When this insurance is written                property prior to the time the
                                                        as primary insurance, and:                    loss was sustained.
                                                                                                                      CR 00 21 08 13
                                                                                                                        Page 10 of 16
                                                                                                                            Comp. Exh. 1 -- p. 178
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 188 of 239 PageID #:191
                                                     However, this insurance is for your        The value of any loss for purposes
                                                     benefit only. It provides no rights or     of coverage under this insurance
                                                     benefits to any other person or or-        shall be determined as follows:
                                                     ganization. Any claim for loss that
                                                     is covered under this insurance must       (1) Money
                                                     be presented by you.                           Loss of "money" but only up to
                                                                                                    and including its face value. We
                                                o.   Records                                        will, at your option, pay for loss
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                     You must keep records of all prop-             of "money" issued by any coun-
                                                     erty covered under this insurance so           try other than the United States
                                                     we can verify the amount of any loss.          of America:

                                                p.   Recoveries                                     (a) At face value        in the
                                                                                                        "money" issued       by that
                                                     (1) Any recoveries, whether ef-                    country; or
                                                         fected before or after any pay-            (b) In the United States of
                                                         ment under this insurance,                     America dollar equivalent,
                                                         whether made by us or by you,                  determined by the rate of
                                                         shall be applied net of the ex-                exchange published in The
                                                         pense of such recovery:                        Wall Street Journal on the
                                                                                                        day the loss was "discov-
                                                         (a) First, to you in satisfaction              ered".
                                                             of your covered loss in ex-
                                                             cess of the amount paid            (2) Securities
                                                             under this insurance;
                                                                                                    Loss of "securities" but only up
                                                         (b) Second, to us in satisfaction          to and including their value at
                                                             of amounts paid in settle-             the close of business on the day
                                                             ment of your claim;                    the loss was "discovered". We
                                                                                                    may, at our option:
                                                         (c) Third, to you in satisfaction
                                                             of any Deductible Amount;              (a) Pay the market value of
                                                             and                                        such "securities" or replace
                                                                                                        them in kind, in which event
                                                         (d) Fourth, to you in satisfac-                you must assign to us all
                                                             tion of any loss not covered               your rights, title and inter-
                                                             under this insurance.                      est in and to those "securi-
                                                                                                        ties"; or
                                                     (2) Recoveries do not include any
                                                         recovery:                                  (b) Pay the cost of any Lost
                                                                                                        Securities Bond required in
                                                         (a) From insurance, suretyship,                connection with issuing du-
                                                             reinsurance, security or                   plicates of the "securities".
                                                             indemnity taken for our                    However, we will be liable
                                                             benefit; or                                only for the payment of so
                                                                                                        much of the cost of the
                                                         (b) Of original "securities" after             bond as would be charged
                                                             duplicates of them have                    for a bond having a penalty
                                                             been issued.                               not exceeding the lesser of
                                                                                                        the:
                                                q.   Territory
                                                                                                         (i)   Market value of the
                                                     This insurance covers loss that you                       "securities"   at the
                                                     sustain resulting directly from an                        close of business on
                                                     "occurrence" taking place within the                      the day the loss was
                                                     United States of America (including                       "discovered"; or
                                                     its territories and possessions),
                                                     Puerto Rico and Canada.                             (ii) Limit of Insurance ap-
                                                                                                              plicable to the "securi-
                                                r.   Transfer Of Your Rights Of Recovery                      ties".
                                                     Against Others To Us
                                                                                                (3) Property Other Than Money And
                                                     You must transfer to us all your               Securities
                                                     rights of recovery against any per-
                                                     son or organization for any loss you           (a) Loss of or damage to "other
                                                     sustained and for which we have                    property" or loss from
                                                     paid or settled. You must also do                  damage to the "premises"
                                                     everything necessary to secure                     or its exterior for the re-
                                                     those rights and do nothing after                  placement cost of the prop-
                                                                                                        erty without deduction for
                                                     loss to impair them.                               depreciation. However, we
                                                s.   Valuation - Settlement                             will not pay more than the
                                                                                                        least of the following:
                                                                                                                    CR 00 21 08 13
                                                                                                                      Page 11 of 16
                                                                                                                          Comp. Exh. 1 -- p. 179
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 189 of 239 PageID #:192
                                                            (i)   The Limit of Insurance          a.   Termination As To Any Em-
                                                                  applicable to the lost               ployee
                                                                  or damaged property;
                                                                                                       This Insuring Agreement termi-
                                                            (ii) The cost to replace the               nates as to any "employee":
                                                                 lost or damaged prop-                 (1) As soon as:
                                                                 erty with property of
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                 comparable     material                   (a) You; or
                                                                 and quality and used
                                                                 for the same purpose;                     (b) Any of your partners,
                                                                 or                                            "members", "manag-
                                                                                                               ers", officers, directors
                                                            (iii) The amount you actu-                         or trustees not in
                                                                  ally spend that is nec-                      collusion with the "em-
                                                                  essary to repair or                          ployee";
                                                                  replace the lost or
                                                                  damaged property.                        learn of "theft" or any other
                                                                                                           dishonest act committed by
                                                        (b) We will not pay on a re-                       the "employee" whether
                                                            placement cost basis for                       before or after becoming
                                                            any loss or damage to                          employed by you; or
                                                            property covered under                     (2) On the date specified in a
                                                            Paragraph s.(3)(a):                            notice mailed to the first
                                                                                                           Named Insured. That date
                                                            (i)   Until the lost or dam-                   will be at least 30 days after
                                                                  aged property is actu-                   the date of mailing.
                                                                  ally    repaired    or
                                                                  replaced; and                            We will mail or deliver our
                                                                                                           notice to the first Named
                                                            (ii) Unless the repairs or                     Insured's last mailing ad-
                                                                 replacement is made                       dress known to us. If notice
                                                                 as soon as reasonably                     is mailed, proof of mailing
                                                                 possible after the loss                   will be sufficient proof of
                                                                 or damage.                                notice.

                                                            If the lost or damaged                b.   Territory
                                                            property is not repaired or                We will pay for loss caused by
                                                            replaced, we will pay on an                any "employee" while tempo-
                                                            actual cash value basis.                   rarily outside the territory spec-
                                                                                                       ified in Territory Condition E.1.q.
                                                        (c) We will, at your option, pay               for a period of not more than 90
                                                            for loss or damage to such                 consecutive days.
                                                            property:
                                                                                             3.   Conditions Applicable To Insuring
                                                            (i)   In the "money" of the           Agreement A.2.
                                                                  country in which the
                                                                  loss or damage was              a.   Deductible Amount
                                                                  sustained; or                        The Deductible Amount does
                                                                                                       not apply to legal expenses paid
                                                            (ii) In the United States of               under Insuring Agreement A.2.
                                                                 America dollar equiv-
                                                                 alent of the "money" of          b.   Electronic And Mechanical Sig-
                                                                 the country in which                  natures
                                                                 the loss or damage
                                                                                                       We will treat signatures that are
                                                                 was sustained, deter-
                                                                                                       produced or reproduced elec-
                                                                 mined by the rate of
                                                                                                       tronically, mechanically or by
                                                                 exchange published in
                                                                                                       other means the same as hand-
                                                                 The Wall Street Journal               written signatures.
                                                                 on the day the loss was
                                                                 "discovered".                    c.   Proof Of Loss
                                                        (d) Any property that we pay                   You must include with your
                                                            for or replace becomes our                 proof of loss any instrument in-
                                                            property.                                  volved in that loss or, if that is
                                                                                                       not possible, an affidavit setting
                                                2.   Conditions Applicable To Insuring                 forth the amount and cause of
                                                     Agreement A.1.                                    loss.
                                                                                                                       CR 00 21 08 13
                                                                                                                         Page 12 of 16
                                                                                                                             Comp. Exh. 1 -- p. 180
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 190 of 239 PageID #:193
                                                       d.   Territory                           1.   "Computer program" means a set of
                                                                                                     related electronic instructions, which
                                                            We will cover loss that you sus-         direct the operation and function of
                                                            tain resulting directly from an
                                                            "occurrence" taking place any-           a computer or devices connected to
                                                            where in the world. Territory            it, which enable the computer or de-
                                                            Condition E.1.q. does not apply          vices to receive, process, store or
                                                            to Insuring Agreement A.2.               send "electronic data".
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  4.   Conditions Applicable To Insuring        2.   "Computer system" means:
                                                       Agreements A.4. And A.5.
                                                                                                     a.   Computers, including Personal
                                                       a.   Armored Motor Vehicle Compa-                  Digital Assistants (PDAs) and
                                                            nies                                          other transportable or handheld
                                                                                                          devices, electronic storage de-
                                                            Under Insuring Agreement A.5.,                vices and related peripheral
                                                            we will only pay for the amount               components;
                                                            of loss you cannot recover:
                                                                                                     b.   Systems and applications soft-
                                                            (1) Under your contract with                  ware; and
                                                                the armored motor vehicle
                                                                company; and                         c.   Related   communications      net-
                                                                                                          works;
                                                            (2) From any insurance or
                                                                indemnity carried by, or for         by which "electronic data" is col-
                                                                the benefit of customers of,         lected,   transmitted, processed,
                                                                the armored motor vehicle            stored or retrieved.
                                                                company.
                                                                                                3.   "Counterfeit money" means an imi-
                                                       b.   Special Limit Of Insurance For           tation of "money" which is intended
                                                            Specified Property                       to deceive and to be taken as genu-
                                                            We will only pay up to $5,000 for        ine.
                                                            any one "occurrence" of loss of
                                                            or damage to:                       4.   "Custodian" means you, or any of
                                                                                                     your partners or "members", or any
                                                            (1) Precious metals, precious            "employee" while having care and
                                                                or semi-precious stones,             custody of property inside the
                                                                pearls, furs, or completed           "premises", excluding any person
                                                                or partially completed arti-         while acting as a "watchperson" or
                                                                cles made of or containing           janitor.
                                                                such materials that consti-
                                                                tute the principal value of     5.   "Discover" or "discovered" means
                                                                such articles; or                    the time when you first become
                                                                                                     aware of facts which would cause a
                                                            (2) Manuscripts, drawings, or            reasonable person to assume that a
                                                                records of any kind or the           loss of a type covered by this insur-
                                                                cost of reconstructing them          ance has been or will be incurred,
                                                                or reproducing any infor-            regardless of when the act or acts
                                                                mation contained in them.            causing or contributing to such loss
                                                                                                     occurred, even though the exact
                                                  5.   Conditions Applicable To Insuring             amount or details of loss may not
                                                       Agreement A.6.                                then be known.
                                                       a.   Special Limit Of Insurance for           "Discover" or "discovered" also
                                                            Specified Property                       means the time when you first re-
                                                                                                     ceive notice of an actual or potential
                                                            We will only pay up to $5,000 for        claim in which it is alleged that you
                                                            any one "occurrence" of loss of          are liable to a third party under cir-
                                                            or damage to manuscripts,                cumstances which, if true, would
                                                            drawings, or records of any              constitute a loss under this insur-
                                                            kind, or the cost of reconstruct-        ance.
                                                            ing them or reproducing any in-
                                                            formation contained in them.        6.   "Electronic data" means information,
                                                                                                     facts, images or sounds stored as or
                                                       b.   Territory                                on, created or used on, or transmit-
                                                            We will cover loss that you sus-         ted to or from computer software
                                                            tain resulting directly from an          (including systems and applications
                                                            "occurrence" taking place any-           software) on data storage devices,
                                                            where in the world. Territory            including hard or floppy disks,
                                                            Condition E.1.q. does not apply          CD-ROMs, tapes, drives, cells, data
                                                            to Insuring Agreement A.6.               processing devices or any other
                                                                                                     media which are used with electron-
                                             F.   Definitions                                        ically controlled equipment.
                                                                                                                         CR 00 21 08 13
                                                                                                                           Page 13 of 16
                                                                                                                               Comp. Exh. 1 -- p. 181
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 191 of 239 PageID #:194
                                                7.   "Employee":                                                 any "employee benefit
                                                                                                                 plan";
                                                     a.   Means:
                                                                                                        (5) Any natural person who is
                                                          (1) Any natural person:                           a former "employee", part-
                                                                                                            ner, "member", "manager",
                                                              (a) While in your service                     director, or trustee retained
                                                                  and for the first 30 days                 by you as a consultant
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                  immediately after ter-                    while performing services
                                                                  mination of service,                      for you;
                                                                  unless such termi-
                                                                  nation is due to "theft"              (6) Any natural person who is
                                                                  or any dishonest act                      a guest student or intern
                                                                  committed by the "em-                     pursuing studies or duties;
                                                                  ployee";
                                                                                                        (7) Any natural person em-
                                                              (b) Whom you compensate                       ployed by an entity merged
                                                                  directly  by  salary,                     or consolidated with you
                                                                  wages or commissions;                     prior to the effective date of
                                                                  and                                       this Policy; and
                                                              (c) Whom you have the                     (8) Any natural person who is
                                                                  right to direct and con-                  your "manager", director or
                                                                  trol while performing                     trustee while:
                                                                  services for you;
                                                                                                            (a) Performing acts within
                                                          (2) Any natural person who is                         the scope of the usual
                                                              furnished temporarily to                          duties of an "em-
                                                              you:                                              ployee"; or
                                                              (a) To substitute for a per-                  (b) Acting as a member of
                                                                  manent "employee", as                         any committee duly
                                                                  defined in Paragraph                          elected or appointed by
                                                                  7.a.(1), who is on leave;                     resolution    of   your
                                                                  or                                            board of directors or
                                                                                                                board of trustees to
                                                              (b) To meet seasonal or                           perform specific, as
                                                                  short-term work load                          distinguished      from
                                                                  conditions;                                   general,     directorial
                                                                                                                acts on your behalf.
                                                              while that person is subject
                                                              to your direction and con-           b.   Does not mean:
                                                              trol and performing ser-
                                                              vices for you;                            Any agent, broker, factor, com-
                                                                                                        mission merchant, consignee,
                                                          (3) Any natural person who is                 independent contractor or rep-
                                                              leased to you under a writ-               resentative of the same general
                                                              ten agreement between you                 character not specified in Para-
                                                              and a labor leasing firm, to              graph 7.a.
                                                              perform duties related to
                                                              the conduct of your busi-       8.   "Employee benefit plan" means any
                                                              ness, but does not mean a            welfare or pension benefit plan
                                                              temporary "employee" as              shown in the Declarations that you
                                                              defined    in    Paragraph           sponsor and that is subject to the
                                                              7.a.(2);                             Employee Retirement Income Secu-
                                                                                                   rity Act of 1974 (ERISA) and any
                                                          (4) Any natural person who is:           amendments thereto.
                                                              (a) A trustee, officer, em-     9.   "Financial institution" means:
                                                                  ployee, administrator
                                                                  or manager, except an            a.   With regard to Insuring Agree-
                                                                  administrator or man-                 ment A.3.:
                                                                  ager who is an inde-                  (1) A bank, savings bank,
                                                                  pendent contractor, of                    savings and loan associ-
                                                                  any "employee benefit                     ation, trust company, credit
                                                                  plan"; or                                 union or similar depository
                                                                                                            institution; or
                                                              (b) Your director or trustee
                                                                  while that person is                  (2) An insurance company.
                                                                  engaged in handling
                                                                  "money", "securities"            b.   With regard to Insuring Agree-
                                                                  or "other property" of                ment A.6.:
                                                                                                                        CR 00 21 08 13
                                                                                                                          Page 14 of 16
                                                                                                                              Comp. Exh. 1 -- p. 182
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 192 of 239 PageID #:195
                                                         (1) A bank, savings bank,                          purports to have been is-
                                                             savings and loan associ-                       sued by an "employee", but
                                                             ation, trust company, credit                   which in fact was fraudu-
                                                             union or similar depository                    lently issued by someone
                                                             institution;                                   else without your or the
                                                                                                            "employee's" knowledge or
                                                         (2) An insurance company; or                       consent.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                         (3) A stock brokerage firm or             b.   With regard to Insuring Agree-
                                                             investment company.                        ment A.6.b.:
                                                10. "Financial    institution premises"                 A computer, telegraphic, cable,
                                                    means the interior of that portion of               teletype, telefacsimile, tele-
                                                    any building occupied by a "financial               phone or other electronic, writ-
                                                    institution".                                       ten or voice instruction directing
                                                                                                        an "employee" to enter or
                                                11. "Forgery" means the signing of the                  change "electronic data" or
                                                    name of another person or organ-                    "computer programs" within a
                                                    ization with intent to deceive; it does             "computer system" covered un-
                                                    not mean a signature which consists                 der the Insuring Agreement,
                                                    in whole or in part of one's own                    which instruction in fact was
                                                    name signed with or without author-                 fraudulently issued by your
                                                    ity, in any capacity, for any purpose.              computer software contractor.
                                                12. "Fraudulent instruction" means:            13. "Manager" means a natural person
                                                    a.   With regard to Insuring Agree-            serving in a directorial capacity for
                                                         ment A.6.a.(2):                           a limited liability company.
                                                                                               14. "Member" means an owner of a lim-
                                                         (1) A computer, telegraphic,              ited liability company represented
                                                             cable, teletype, telefacsim-          by its membership interest who, if a
                                                             ile, telephone or other               natural person, may also serve as a
                                                             electronic instruction di-            "manager".
                                                             recting a "financial institu-
                                                             tion" to debit your "transfer     15. "Messenger" means you, or your
                                                             account" and to transfer,             relative, or any of your partners or
                                                             pay or deliver "money" or             "members", or any "employee" while
                                                             "securities"    from     that         having care and custody of property
                                                             "transfer account", which             outside the "premises".
                                                             instruction purports to have
                                                             been issued by you, but           16. "Money" means:
                                                             which in fact was fraudu-
                                                             lently issued by someone              a.   Currency, coins and bank notes
                                                             else without your know-                    in current use and having a face
                                                             ledge or consent.                          value;
                                                         (2) A written instruction (other          b.   Traveler's checks and money
                                                             than those covered under                   orders held for sale to the pub-
                                                             Insuring Agreement A.2.)                   lic; and
                                                             issued to a "financial insti-
                                                             tution" directing the "finan-         c.   In addition, includes:
                                                             cial institution" to debit your
                                                             "transfer account" and to                  (1) Under Insuring Agreements
                                                                                                            A.1. and A.2., deposits in
                                                             transfer, pay or deliver                       your account at any finan-
                                                             "money" or "securities"                        cial institution;and
                                                             from that "transfer ac-
                                                             count", through an elec-                   (2) Under Insuring Agreement
                                                             tronic funds transfer system                   A.6., deposits in your ac-
                                                             at specified times or under                    count at a "financial institu-
                                                             specified conditions, which                    tion"   as     defined      in
                                                             instruction purports to have                   Paragraph F.9.b.
                                                             been issued by you, but
                                                             which in fact was issued,         17. "Occurrence" means:
                                                             forged or altered by some-
                                                             one else without your                 a.   Under Insuring Agreement A.1.:
                                                             knowledge or consent.                      (1) An individual act;
                                                         (3) A computer, telegraphic,                   (2) The combined total of all
                                                             cable, teletype, telefacsim-                   separate acts whether or
                                                             ile, telephone or other                        not related; or
                                                             electronic or written in-
                                                             struction initially received               (3) A series of acts whether or
                                                             by you, which instruction                      not related;
                                                                                                                        CR 00 21 08 13
                                                                                                                          Page 15 of 16
                                                                                                                                 Comp. Exh. 1 -- p. 183
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 193 of 239 PageID #:196
                                                         committed by an "employee"              b.   Committed an obviously unlaw-
                                                         acting alone or in collusion with            ful act witnessed by that person.
                                                         other persons, during the Policy
                                                         Period shown in the Declara-        21. "Safe burglary" means the unlawful
                                                         tions, except as provided under         taking of:
                                                         Condition E.1.k. or E.1.l.
                                                                                                 a.   Property from within a locked
                                                    b.   Under Insuring Agreement A.2.:               safe or vault by a person un-
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                      lawfully entering the safe or
                                                         (1) An individual act;                       vault as evidenced by marks of
                                                                                                      forcible entry upon its exterior;
                                                         (2) The combined total of all                or
                                                             separate acts whether or
                                                             not related; or                     b.   A safe or vault from inside the
                                                                                                      "premises".
                                                         (3) A series of acts whether or
                                                             not related;                    22. "Securities" means negotiable and
                                                                                                 nonnegotiable instruments or con-
                                                         committed by a person acting            tracts representing either "money"
                                                         alone or in collusion with other        or property and includes:
                                                         persons, involving one or more
                                                         instruments, during the Policy          a.   Tokens, tickets, revenue and
                                                         Period shown in the Declara-                 other stamps (whether repres-
                                                         tions, except as provided under              ented by actual stamps or un-
                                                         Condition E.1.k. or E.1.l.                   used value in a meter) in
                                                                                                      current use; and
                                                    c.   Under all other Insuring Agree-
                                                         ment:                                   b.   Evidences of debt issued in
                                                                                                      connection with credit or charge
                                                         (1) An individual act or event;              cards, which cards are not is-
                                                                                                      sued by you;
                                                         (2) The combined total of all
                                                             separate acts or events             but does not include "money".
                                                             whether or not related; or
                                                                                             23. "Theft" means the unlawful taking of
                                                         (3) A series of acts or events          property" to the deprivation of the
                                                             whether or not related;             Insured.
                                                         committed by a person acting        24. "Transfer account" means an ac-
                                                         alone or in collusion with other        count maintained by you at a "finan-
                                                         persons, or not committed by            cial institution" from which you can
                                                         any person, during the Policy           initiate the transfer, payment or de-
                                                         Period shown in the Declara-            livery of "money" or "securities":
                                                         tions, except as provided under
                                                         Condition E.1.k. or E.1.l.              a.   By means of computer, tele-
                                                                                                      graphic, cable, teletype, telefac-
                                                18. "Other property" means any tangible               simile, telephone or other
                                                    property other than "money" and                   electronic instructions; or
                                                    "securities" that has intrinsic value.
                                                    "Other property" does not include            b.   By means of written instructions
                                                    "computer programs", "electronic                  (other than those covered under
                                                    data" or any property specifically                Insuring Agreement A.2.) estab-
                                                    excluded under this insurance.                    lishing the conditions under
                                                                                                      which such transfers are to be
                                                19. "Premises" means the interior of                  initiated by such "financial insti-
                                                    that portion of any building you oc-              tution" through an electronic
                                                    cupy in conducting your business.                 funds transfer system.
                                                20. "Robbery" means the unlawful tak-        25. "Watchperson" means any person
                                                    ing of property from the care and            you retain specifically to have care
                                                    custody of a person by one who has:          and custody of property inside the
                                                                                                 "premises" and who has no other
                                                    a.   Caused or threatened to cause           duties.
                                                         that person bodily harm; or




                                                                                                                      CR 00 21 08 13
                                                                                                                        Page 16 of 16
                                                                                                                            Comp. Exh. 1 -- p. 184
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 194 of 239 PageID #:197
                                                                                                                                   CRIME AND FIDELITY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                           U.S. DEPARTMENT OF LABOR -
                                                                       ERISA PLAN COVERAGE AMENDMENTS
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:
                                                 COMMERCIAL CRIME COVERAGE FORM
                                                 COMMERCIAL CRIME POLICY
                                                 EMPLOYEE THEFT AND FORGERY POLICY

                                            With regard to coverage provided for "employee
                                                                                                                         For the purposes of this exclu-
                                            benefit plans", the provisions of the Coverage
                                                                                                                         sion, confidential or personal
                                            Form or Policy to which this endorsement is at-
                                                                                                                         information includes, but is not
                                            tached apply, unless modified by this endorse-
                                                                                                                         limited to, patents, trade se-
                                            ment.
                                                                                                                         crets, processing methods, cus-
                                            A.    Under Section D. Exclusions:                                           tomer        lists,     financial
                                                                                                                         information, credit card infor-
                                                  1.    In Section D.1.:                                                 mation, health information, re-
                                                                                                                         tirement or health savings
                                                        a.     The Acts Committed By You, Your                           account information or any
                                                               Partners Or Your Members Exclusion                        other type of nonpublic informa-
                                                               is replaced by the following:                             tion.
                                                               Acts Committed By You, Your Part-           2.   In Section D.2.:
                                                               ners Or Your Members
                                                               Loss resulting from "theft" or any               a.   The Trading Exclusion is deleted.
                                                               other dishonest or fraudulent act                b.   The Warehouse Receipts Exclusion
                                                               committed by:                                         is deleted.
                                                               (1) You; or                            B.   Paragraph (2) of the Employee Benefit Plans
                                                               (2) Any of your partners or "mem-           Condition is replaced by the following:
                                                                   bers"; whether acting alone or                    (2) With respect to loss sustained
                                                                   in collusion with other persons,                      or "discovered" by any such
                                                                   except while handling "money",                        Plan, Insuring Agreement A.1. is
                                                                   "securities" or "other property"                      replaced by the following:
                                                                   of an "employee benefit plan".
                                                                                                                         We will pay for loss of or dam-
                                                        b.     The Confidential Or Personal Infor-                       age to "money", "securities" and
                                                               mation Exclusion is replaced by the                       "other property" resulting di-
                                                               following:                                                rectly from fraudulent or dis-
                                                               Confidential Or Personal Information                      honest acts committed by an
                                                                                                                         "employee" whether identified
                                                               Loss resulting from:                                      or not, sole proprietor, partner
                                                                                                                         or "member" acting alone or in
                                                               (1) The disclosure or use of another                      collusion with other persons
                                                                   person's or organization's con-                       while such "employee", sole
                                                                   fidential or personal informa-                        proprietor, partner or "member"
                                                                   tion, except as provided in                           is handling "money", "securi-
                                                                   Paragraph (2).                                        ties" or "other property" of an
                                                                                                                         "employee benefit plan".
                                                               (2) The disclosure of your or an
                                                                   "employee benefit plan" partic-    C.   Paragraph a. of the definition of "occurrence"
                                                                   ipant's confidential or personal        is replaced by the following:
                                                                   information. However, this Par-
                                                                   agraph (2) does not apply to                 a.   Under Insuring Agreement A.1.:
                                                                   loss otherwise covered under
                                                                   Insuring Agreement A.1. that                      (1) An individual act;
                                                                   results directly from the use of
                                                                   your or an "employee benefit                      (2) The combined total of all sepa-
                                                                   plan" participant's confidential                      rate acts whether or not related;
                                                                   or personal information.                              or
                                            © Insurance Services Office, Inc., 2017                                                      CR 25 47 09 17
                                                                                                                                            Page 1 of 2
                                                                                                                                              Comp. Exh. 1 -- p. 185
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 195 of 239 PageID #:198
                                                    (3) A series of acts whether or not             collusion with other persons,
                                                        related; committed by an "em-               during the Policy Period shown
                                                        ployee", sole proprietor, partner           in the Declarations, before such
                                                        or "member" acting alone or in              Policy Period or both.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                    CR 25 47 09 17
                                                                                                                       Page 2 of 2
                                                                                                                        Comp. Exh. 1 -- p. 186
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 196 of 239 PageID #:199

                                                                                                                                CRIME AND FIDELITY

                                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                                           ILLINOIS CHANGES
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            This endorsement modifies insurance provided under the following:

                                                 COMMERCIAL CRIME COVERAGE FORM
                                                 COMMERCIAL CRIME POLICY
                                                 EMPLOYEE THEFT AND FORGERY POLICY
                                                 GOVERNMENT CRIME COVERAGE FORM
                                                 GOVERNMENT CRIME POLICY
                                                 GOVERNMENT EMPLOYEE THEFT AND FORGERY POLICY
                                                 KIDNAP/RANSOM AND EXTORTION COVERAGE FORM
                                                 KIDNAP/RANSOM AND EXTORTION POLICY


                                            A.    The Cancellation Common Policy Condition                          cancel only for one or more of
                                                  or the Cancellation Of Policy Condition is re-                    the following reasons:
                                                  placed by the following:
                                                                                                                    (a) Nonpayment of premium;
                                                               (1) The first Named Insured shown
                                                                   in the Declarations may cancel                   (b) The Policy was obtained
                                                                   this Policy by mailing to us ad-                     through a material misrep-
                                                                                                                        resentation;
                                                                   vance written notice of cancel-
                                                                   lation.                                          (c) Any Insured has violated
                                                                                                                        any of the terms and condi-
                                                               (2) We may cancel this Policy by                         tions of the Policy;
                                                                   mailing to you written notice
                                                                   stating the reason for cancella-                 (d) The risk originally accepted
                                                                   tion at your last mailing address                    has measurably increased;
                                                                   known to us. Proof of mailing
                                                                   will be sufficient proof of notice.              (e) Certification to the Director
                                                                                                                        of Insurance of the loss of
                                                               (3) If we cancel for:                                    reinsurance by the insurer
                                                                                                                        that provided coverage to
                                                                     (a) Nonpayment of premium,                         us for all or a substantial
                                                                         we will mail the notice at                     part of the underlying risk
                                                                         least 10 days prior to the                     insured; or
                                                                         effective date of cancella-
                                                                                                                    (f)   A determination by the Di-
                                                                         tion.
                                                                                                                          rector of Insurance that the
                                                                     (b) A reason other than non-                         continuation of the Policy
                                                                                                                          could place us in violation
                                                                         payment of premium, we
                                                                                                                          of the insurance laws of this
                                                                         will mail the notice at least:
                                                                                                                          State.
                                                                            (i)   30 days prior to the ef-      (5) Notice of cancellation will state
                                                                                  fective date of cancel-           the effective date of cancella-
                                                                                  lation if the Policy has          tion. The policy period will end
                                                                                  been in effect for 60             on that date.
                                                                                  days or less.
                                                                                                                (6) If this Policy is cancelled, we
                                                                            (ii) 60 days prior to the ef-           will send the first Named In-
                                                                                 fective date of cancel-            sured any premium refund due.
                                                                                 lation if the Policy has           If we cancel, the refund will be
                                                                                 been in effect for more            pro rata. If the first Named In-
                                                                                 than 60 days.                      sured cancels, the refund will be
                                                                                                                    less than pro rata. The cancel-
                                                               (4) If this Policy has been in effect                lation will be effective even if
                                                                   for more than 60 days, we may                    we have not offered a refund.
                                            © Insurance Services Office, Inc., 2017                                                  CR 02 02 01 18
                                                                                                                                         Page 1 of 2
                                                                                                                                           Comp. Exh. 1 -- p. 187
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 197 of 239 PageID #:200
                                                           (7) Notification of cancellation will          Legal Action Against Us:
                                                               also be sent to your broker, if            You may not bring any legal action against
                                                               known, or agent of record, if              us involving loss:
                                                               known.
                                                                                                          1.   Unless you have complied with all the
                                            B.    The following is added and supersedes any                    terms of this insurance;
                                                  other provision to the contrary:
                                                                                                          2.   Until 90 days after you have filed proof
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                  Nonrenewal                                                   of loss with us; and
                                                  If we decide not to renew or continue this              3.   Unless brought within two years from the
                                                  Policy, we will mail you written notice, stating             date you discover the loss. But we will
                                                  the reason for nonrenewal, at least 60 days                  extend this two-year period by the num-
                                                  before the end of the policy period. Proof of                ber of days between the date proof of
                                                  mailing will be sufficient proof of notice. No-              loss is filed and the date the claim is de-
                                                  tification of nonrenewal will also be sent to                nied in whole or in part.
                                                  your broker, if known, or agent of record, if      D.   Under the Kidnap/Ransom and Extortion
                                                  known. If we offer to renew or continue and             Coverage Form and Kidnap/Ransom and
                                                  you do not accept, this Policy will terminate           Extortion Policy, the Legal Action Against Us
                                                  at the end of the current policy period. Fail-          Condition is replaced by the following:
                                                  ure to pay the required renewal or continua-            Legal Action Against Us
                                                  tion premium when due shall mean that you
                                                  have not accepted our offer.                            You may not bring any legal against us in-
                                                                                                          volving loss:
                                                  If we fail to mail proper written notice of
                                                  nonrenewal and you obtain other insurance,              1.   Unless you have complied with all the
                                                                                                               terms of this insurance;
                                                  this Policy will end on the effective date of
                                                  that insurance.                                         2.   Until 90 days after you have filed proof
                                                                                                               of loss with us; and
                                            C.    Under the Commercial Crime Coverage
                                                  Form, Commercial Crime Policy, Government               3.   Unless brought within two years from the
                                                  Crime Coverage Form, Government Crime                        date you reported the loss to us. But we
                                                  Policy, Employee Theft And Forgery Policy,                   will extend this two-year period by the
                                                                                                               number of days between the date proof
                                                  and Government Employee Theft And Forgery
                                                                                                               of loss is filed and the date the claim is
                                                  Policy, the Legal Action Against Us Condition                denied in whole or in part.
                                                  is replaced by the following:




                                                                                                                                        CR 02 02 01 18
                                                                                                                                            Page 2 of 2
                                                                                                                                              Comp. Exh. 1 -- p. 188
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 198 of 239 PageID #:201

                      Courtroom Number: 2305
                                                                                                                   FILED



                                                               COMPLAINT
                      Location: District 1 Court
                              Cook County, IL                                                                      3/19/2020 2:12 PM
                                                                                                                   DOROTHY BROWN
                                                                                                                   CIRCUIT CLERK
                                                                                                                   COOK COUNTY, IL
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                   2020CH03358



                                                                EXHIBIT
                                                                                                                   8916571




                                                                   2
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 199 of 239 PageID #:202
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                              Comp. Ex. 2 -- p. 001
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 200 of 239 PageID #:203
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                              Comp. Ex. 2 -- p. 002
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 201 of 239 PageID #:204
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                              Comp. Ex. 2 -- p. 003
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 202 of 239 PageID #:205
                      Hearing Date: 7/17/2020 9:30 AM - 9:30 AM
                      Courtroom Number: 2305
                                                                                                                 FILED



                                                              COMPLAINT
                      Location: District 1 Court
                              Cook County, IL                                                                    3/19/2020 2:12 PM
                                                                                                                 DOROTHY BROWN
                                                                                                                 CIRCUIT CLERK
                                                                                                                 COOK COUNTY, IL
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                 2020CH03358



                                                               EXHIBIT
                                                                                                                 8916571




                                                                  3
                                             Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 203 of 239 PageID #:206
                                                                                                                                                               1

                                            September 25, 2019
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                            VIA ELECTRONIC & REGULAR MAIL
                                            K & S Investment Property Group LLC
                                            c/o Don Devitt
                                            Scopelitis Garvin Light Hansen & Feary
                                            30 W. Monroe St., Suite 600
                                            Chicago, IL 60603

                                            Re:    Insured:                    K & S Investment Property Group LLC
                                                   Policy No.:                 CWP-7928998
                                                   Claim No.:                  0001986887
                                                   Date of Loss                December 23, 2018


                                            Gentlemen:

                                                   Please be advised that Westfield Insurance Company hereby denies any and all liability
                                            to you in any amount whatsoever for the insured’s business income/rental/extra expense value
                                            claim for the above captioned loss. The above noted policy of insurance contains the following
                                            provisions:



                                                        BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM



                                                   C.        Loss Conditions

                                                             The following conditions apply in addition to the Common Policy Conditions and
                                                             the Commercial Property Conditions.



                                                             2.       Duties In The Event Of Loss



                                                                      a.       You must see that the following are done in the event of loss:


                                                        PO Box 5005 Westfield Center, Ohio 44251 – Phone 440-537-4473 – jerryprice@westfieldgrp.com

                                                                                                                                           Comp. Exh. 3 -- p. 001
                                             Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 204 of 239 PageID #:207
                                                                                                                                                             2

                                                                             (7)      Cooperate with us in the investigation or settlement of the
                                                                                      claim.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                    b.       We may examine any insured under oath, while not in the presence
                                                                             of any other insured and at such times as may be reasonably
                                                                             required, about any matter relating to this insurance or the claim,
                                                                             including an insured’s books and records. In the event of an
                                                                             examination, an insured’s answers must be signed.



                                                    Pursuant to the above noted express policy conditions, you were asked to submit to a
                                            sworn examination under oath on July 23, 2019. Our attorneys, Leahy, Eisenberg & Fraenkel,
                                            Ltd. sent you your transcript, asking that you sign same. You, and Ivan Kazniyenko have failed
                                            to comply with that request. You, and Ivan Kazniyenko failed to cooperate with Westfield’s
                                            investigation and repeatedly refused to answer questions concerning the insurance and claim.
                                            Your counsel also advised on the record that K&S Investments’ representative Sergii Stetsiuk
                                            would similarly refuse to answer certain questions under oath.



                                                   You have breached the above noted express policy conditions. Consequently, Westfield
                                            Insurance Company denies any and all liability to you in any amount whatsoever for any
                                            business income rental value claim. You are hereby notified that your failure to comply with the
                                            above noted express policy conditions has prevented Westfield Insurance Company from
                                            completing its investigation concerning this claim. Therefore, Westfield Insurance Company
                                            expressly reserves any and all additional defenses it may have to said claim.



                                                    Nothing herein constitutes nor should it be construed by you as a waiver of any of the
                                            rights of Westfield Insurance Company under its policy of insurance under number CWP-792
                                            8998, nor is it our purpose by this letter to waive any additional defenses which further
                                            investigation may reveal.



                                                   Part 919 of the Illinois Department of Insurance requires that our company advise
                                            you that if you wish to take this matter up with the Illinois Department of Insurance, it
                                            maintains a Consumer Division in Chicago at 122 South Michigan Avenue, 19th Floor,
                                            Chicago, Illinois 60603, and/or also at 320 West Washington Street, Springfield, Illinois
                                            62767.



                                                      PO Box 5005 Westfield Center, Ohio 44251 – Phone 440-537-4473 – jerryprice@westfieldgrp.com

                                                                                                                                         Comp. Exh. 3 -- p. 002
                                             Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 205 of 239 PageID #:208
                                                                                                                                                           3

                                                                                             Very truly yours,
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                             WESTFIELD INSURANCE



                                                                                             Jerry Price




                                            cc:   K&S Investment Property Group

                                                  367 Buckingham Court

                                                  Lombard, IL 60148




                                                    PO Box 5005 Westfield Center, Ohio 44251 – Phone 440-537-4473 – jerryprice@westfieldgrp.com

                                                                                                                                       Comp. Exh. 3 -- p. 003
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 206 of 239 PageID #:209
                      Hearing Date: 7/17/2020 9:30 AM - 9:30 AM
                      Courtroom Number: 2305
                                                                                                                 FILED



                                                              COMPLAINT
                      Location: District 1 Court
                              Cook County, IL                                                                    3/19/2020 2:12 PM
                                                                                                                 DOROTHY BROWN
                                                                                                                 CIRCUIT CLERK
                                                                                                                 COOK COUNTY, IL
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                 2020CH03358



                                                               EXHIBIT
                                                                                                                 8916571




                                                                  4
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 207 of 239 PageID #:210

                                                                                                                                  Offices in Florida, Illinois
                                                                                                                                  and Wisconsin

                                                                                                                                  9100 Conroy Windermere Rd.
                                                                                                                                  Suite 200
                                                                                                                                  Windermere, FL 34786
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                                  Phone: 407-574-2835
                                            With you for the road ahead.
                                                                                                                                  1550 Spring Rd.
                                                                                                                                  Suite 120
                                                                                                                                  Oak Brook, IL 60523
                                            February 10, 2020                                                                     Phone: 312.283-4220

                                                                                                                                  7633 Ganser Way
                                            VIA U.S. MAIL & E-MAIL                                                                Suite 100
                                            Jerry Price                                                                           Madison, WI 53719
                                            Westfield Insurance                                                                   Phone: 608-829-2981
                                                                                                                                  Fax: 608-829-2982
                                            P.O. Box 5005
                                            Westfield Center, Ohio 44251
                                            JerryPrice@westfieldgrp.com                                                           www.blitchwestley.com


                                                   RE:     K & S Investment Property Group LLC
                                                           Policy No.: CWP-7928998
                                                           Claim No.:    0001986887
                                                           Date of Loss: December 23, 2018

                                            Dear Mr. Price:

                                            We have recently been retained by K & S Investment Property Group, LLC (“K&S”) with regard to the
                                            above-referenced claim. Please accept this letter in response to your letter of September 25, 2019, in which
                                            you communicated Westfield’s denial of liability for K&S’s business income/extra expense claim. It
                                            appears that denial was based on a misunderstanding between K&S and prior counsel regarding the nature
                                            of K&S’s losses. We hope this letter will provide the information that Westfield requires, and Westfield
                                            will reconsider its decision.

                                            As you know, this claim involves a property owned by K&S located at 2235 West 74th Street in Chicago,
                                            Illinois. In November 2018, K&S and IIK Transport, Inc. (“IIK”) entered into a Commercial Lease
                                            Agreement (“CLA”) for use of the premises in connection with IIK’s transportation business. Pursuant to
                                            the IIK CLA (a copy of which is provided herewith), IIK agreed to pay K&S $20,000.00 per month for a
                                            period of at least three (3) years for use of the premises as a truck terminal, including warehouse space, a
                                            repair shop, office space, and surrounding land for parking.

                                            On December 23, 2018, a fire destroyed the premises in question. Thereafter, K&S was required to rent
                                            both office space and warehouse/shop space in order to provide IIK with the premises promised under the
                                            IIK CLA. K&S continued to receive IIK’s monthly $20,000,00 lease payments, but, from January 2019
                                            through May 2019, K&S was required to pay lease payments itself to Sutton Transport, Inc. (for the
                                            warehouse, shop, and parking space) and 9901 Derby Ln, LLC (for office space). Beginning in June 2019,
                                            K&S continued to make lease payments to Sutton for the warehouse, shop, and parking space, but no
                                            longer paid 9901 Derby for the office space. (In June 2019, IIK temporarily moved its office operations
                                            into the residence of its general manager, Sergii Stetsuik, which ultimately caused Mr. Stetsuik and IIK to
                                            incur substantial pushback – including fines – from the local municipality for operating a business in a
                                            residential area.) In September 2019, following Westfield’s denial of K&S’s claim, IIK began to pay
                                            Sutton directly for the warehouse/shop/parking lease payments in lieu of making its monthly lease
                                            payments to K&S under the IIK CLA. In October 2019, K&S was able to find additional office space for
                                                                                                                                  Comp. Exh. 4 -- p. 001
                                                 Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 208 of 239 PageID #:211

                                                                                                                                          Jerry Price
                                                                                                                                 Westfield Insurance
                                                                                                                                  February10, 2020

                                            IIK with VIP Bridgeview, LLC (“VIP”), and in November 2019, IIK moved both its office and
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                            warehouse/shop/parking operations to the VIP location. IIK has continued to make lease payments to VIP
                                            directly on K&S’s behalf.

                                            I am including herewith a spreadsheet showing all of the expenses incurred by K&S as well as the
                                            payments made by K&S/IIK as described herein. I am also including the Sutton Lease, 9901 Derby Lease,
                                            and records of payments made to Sutton, 9901 Derby, and VIP. These documents show the business
                                            income / extra expense actually sustained by K&S as a result of loss of the insured premises.

                                            In light of this information, we ask that Westfield reconsider its denial of K&S’s business income / extra
                                            expense claim and reimburse K&S for the $247,400.00 it either paid and/or lost due to the loss of the
                                            insured premises. Should you require any additional information, or if you would like to conduct an
                                            examination of Ivan Kazniyenko or Sergii Stetsuik regarding the matters set forth in this letter, we stand
                                            ready to accommodate such requests.

                                            Thank you in advance for your consideration of this matter. If you have any questions or concerns, please
                                            do not hesitate to contact the undersigned.

                                                                                                Sincerely,


                                                                                                Ryan A. Mahoney
                                                                                                Counsel for K&S Investment Group, LLC
                                                                                                Rmahoney@bwesq.com

                                            Encl.




                                                                                    www.blitchwestley.com
                                                                                                                                 Comp. Exh. 4 -- p. 002
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 209 of 239 PageID #:212
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 003
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 210 of 239 PageID #:213
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 004
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 211 of 239 PageID #:214
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 005
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 212 of 239 PageID #:215
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                     TfllS FACILITY ,\~D STO[<N ;r /\C iRFF\:1FV1 (thi~ ··.lgrel'nwn(')
                                                                                                                  mack   1~      zi1HI

                                             cmcrcd i11h) hy and hctw::cn l!K Transport. Inc and K&S Irnestmenl Proper!) Group, LLC
                                             (C\llkcr1v,:ly "Tc11a11t"l ;md Sutton Tran1,port. lne. ("'Sutto11··1

                                                       WHFR!· AS. Sutt,rn4711
                                                                           lc:,sc'- ccrlall)
                                                                                    pr-opcrtyrc:.il
                                                                                                lncatc·d                              nt          S.   Ll\\   11<Lile. l .yun:-;,
                                             lllmois that inciudc:s a parl-:111~: lot for '-Cllli-tr;1ikr:-; and a rn:1111k11,rncc g.ir;igc, a portion oi'whic!i
                                             i-; ~i.'l fonh 011 the attacl1~:d L\hihit /\ (t ··Fadlit/'l: and

                                                       Will Rl:__ \S. Sutlc,n dc'.1r,:s tn all1)\\ Tenant tu utili;;t: !ht: Facilit, crn tlie term\ ,rnd
                                             co11d1tio11:, :-;,,:1 forth in th1:c. :\

                                                       \:0\\. TllLRLFUl·U· in cr,11~ick1,i1i,1 n , ,I tilt' 1;Heg1ll11f reL"it:ib. wliid1 :.ire lllt1ll'porated
                                             her,·111. :md the ohlig:ninth. L"u\ ,·11,1111':. ;111d :1Frccmc111~ herein ~et l<irth. the: lq,al '-Uflicient·y Pr
                                             whid1 tile pa1ii1.·s ackmiwll'dg('. 1:lL'. p;1rlic::-- :1:2Jc'1: :is fr,li11,,s:

                                              l.       Lsc of the f;1c1l11 2 . Sultur: ,illows th.: I ;Kiiiiy tu he LN:d by Te11<mt f(,r th1..· dur.1tiu11 oi
                                                       1iiis ,\greum:nl. L..>n:1111. 111;1y 1w1 ,·rcL"l ,ign;igl' at lhc I acilit\. Througlwut 1hv Tenn.
                                                       Sutton shall lla\l' ,icccss tu the' g;1r,1gc ()11 tile F;1cil1ty for Ith,' slor:1g,: ul u11c I) 1rnik1·
                                                       i1L;idc th(: ;:::;ir;igc ;is wc:ll ;1~ s\nr;1g(· ,)! Sutt\\ll·:-. Df.1 :n1d rn1sccl!an1..·ous lubri,·,rnts

                                                       Tcrrn.         Tile tt..-rrn 11: 1h1, \grc1..'lllC111 ,!)all tlL' 11w111il I(' 111rn11h 11pon 111u1u;1l \\ri1k11
                                                       agrc,·1111.•111 nf li1L'. parties. I hi;; .\grc1.:1111..·11t siwll \(·rmi11,l.l1.' up1\1J lhirty (~0) d;iys written
                                                       1)()ti1.'1..' hy (·itl1,:r p,lrl\. l r")ll ierrnll1dt:nn c,j 11l1s /\grce111c111. T..:rw111 sh;il] Cully \';1c:1tc 1h1..·
                                                       J acility ;md 1101 lwid u\ ,.·r.


                                              .).       _l~,;pt. i\:s curi:-;ilkn11in11 for th1,; 1\gn.·e111e'11l. Tcna11t shall pay to Sutt,111 a llat rate of
                                                        S l :,.()()().()() p1..:111rnn1h. S;iid fee shall be due aml p;iyablc ,rn th(· fast d:1y o!· every 11wnth.
                                                        Up,,n tL:r111inatio11 of this :\grL:crnu1l. c.uch kL: :-J1<dl hL: prorc1kd liir ,my partial rnunth.
                                                        l 1p(1n ,·xccution ;1J" this /\)211..Tllll'nl. Tenant sh:111   Sutton
                                                                                                                           p,1y a security deposit In          in 1he
                                                        ~urn of S20.()(HJ.1J(). Lpun termi11,i:1u11 ur thi:-- :\grcernrnt. Trnant sh:111 he re:-T1l1i:;iblc 1(11
                                                        payment ur a11v :ind ,ill danw_t:c \1) l\:c hic:i11t\             \11\ :1mounts lc!i of the·          dcpu~it
                                                                 repair \lr (b1\l:1rc~ :111d 111· k,:\ \)\\1.:d 1P Sul\\\\), ,nli be refunded ill !c:ll,llll.


                                              ·I.       _\ lainte11:rncc: Srni\\ and kc R,·:n,1\ ;JI s ll t l\)11 >11,ii I k L','P Ihe Fae iii(\ I i1 ;!i\\ld ,.:ut1dJ1 i1,i1
                                                        and repair and shall lw r(·:--ponsihk ::,r marnh,11:111c'1.' \lf t\11.· l·aciiity. Sut1u11 -.;h:ill plu,;, 111(:
                                                        F:ll.'ilLity und ccp i1 r,:asL 1n,1hl y l"r,:1.: of 1cc ;111d <1th er , ill 1i lar h:l/anL 011 :m as .. 11c,'1kd
                                                        ba"i,,. Tenant slnll
                                                                           kc,:ping
                                                                            r1.:s1wn,;ibk
                                                                                 l1~·              f(lr           tll\.: l Jcility frl'L' from !itkr and dct~ri:,;.

                                              'l        L_~c      bcilitv:
                                                               ul<)uict                 J:nj,,~I2.1.'::]_lt. l cn:1111 '.!::re,,::, tu usL' the l acili1~ for tk :,;,)k purp,bc
                                                        \lf parking aml maintcn:.nll.·c, :rnd sud1 \lllicr 11sc:-; a~ IIUY be :1pprovdSutt
                                                                                                                                        hy                         011.   Sutto11
                                                     covuunts that ti TL"n:ul! pni\111:1:, ib c1bl1gatiun:-; undu this Agr,:c'nH.:nl.       the   ·rldcil11:, :,.llai!
                                                                                                                                             ,·nrml
                                                     p1..'<1cedbh
                                             and qu1t:lh                      c11io\                i11 :1n·ordc111cl' ,, ith the tcrn1s u1·
                                                                                                                                         .\greeme111
                                                                                                                                              thi:-;
                                                     wiliH)Ut :111) irnnruption ()J' di~tmh:inct: i"rum Sut,rn, ur a11y third part\. Tcn:111\ ag1,.'e,; !u




                                                                                                                                                           Comp. Exh. 4 -- p. 006
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 213 of 239 PageID #:216
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                            :rnd.lnsur:incc. Dunn~. the Term Pi tlli'.:
                                                      [tHktn11il1cllion/\fcrccmc1H.                                                                           h~n~ull shall
                                                      maintain in !(1rc,:. insur;11Kc polic1c~ 11,1111mg SuttPn as an adcitional insm,',i. T1..·n:111t
                                                      shall obtain. m;1111L1i11 :md kcq, in 1·n,l:,· ,·;1sual1y ii.:-;uran,:l' fur tile lxncl.it and 1n lh: 11,111w
                                                      cir Sut1nn on the FJi.:il11y. rcnanl -.;hall 1TspP1b1ble tu Sutl(,11 ror luss of the h1cility
                                                      ;rnd :111 da111agc.~ \\hich the lacili1y ;n;iy sustain hy tfrc. :1c1..:idc11t. then :rndor llliSlhl'
                                                      c1thn by th1..: T,:1ia111. 1\S agcnh, :-;en c111ts or crnpluy,:es or any othn p1..'r..;un \\ Im may he
                                                      upon rile prcrnis1..·s ,vhcre lhl..' Facility i> lu,:;i!cd. ·11..'lldlll. in :Hld1t1on, "hall \llJLun.
                                                      111aintain and kcl'p 111 1·i-1L.:c for the lwnclit ol' Tc1w1ll ;111d Suttn:1 gciier:il public li:Jbi:ity
                                                      i11sur:.mc\· :1gai11st cl;1irnc.; ror personal in1ury.     or ,kath         property d:1111:igc ari;;i11g frum tl1,:
                                                      u:-;c (\f' the h1cility in su,·h :rn1nunts :1s ;1g1'l:,:d up(lll :'mm time ·.o tin1,: by Sutt\111. Sud1
                                                      rns11rancc to iic ,:;i111cd ;it l'c11;111i":, O\Yn e\pcnsl'. naming Suit,,n as c1n add1tiun:il in:outc·d.
                                                      Ten,mt :igrces r·u!h \<) i11dc11111il\ Suttol'. ,1g.iinst luc-',      to darn.ig,".
                                                                                                                                 Jue      dcstrn1.·ti,1n             or !lid\
                                                      t1f the I acilit\. lcn;mt :1pci:•c.; 1u i11,km11i1\ ;rnd 11,>id Sulton and its dirccturs. (1ifil'lT:,.
                                                      c111pk1 vc:cs. ,111d ,,[.'.,'ill'.; h:nnilcss from d!Hl :1~2;ii11-,t dll\ ;.11d all !iabiiity. In;;:;. or d:1111<1gl'          w,1\
                                                      ,11i:;rng ,1u1 n!' or in any              related 1c, ·1 ,:n;irn·:-, u:-,c (d the F;1;_il11\ or ;in:-,1111:1 11·\1m thi:-,
                                                       /\grCCllh'J\1


                                              7.       0..\~!is,;. /\ny nntice required tn be given under this :\gn.:cnwnt h\ eitherthe      party t,,    <ltl1,'.r
                                            uivcn l)\' :-:li:ill
                                                         (       h,:          i) LSPS l',Tti11,:d rn;1il ;md :--h:ill he dccnwd to be f'l\ ,·11 l\\o ( .2) d:1\:-:.
                                                       :lilcr Jel1\cry. (11) O\crniglit co11n1.T and -c:ldl be lkc1ncd iu bl' /21\1:n (lll\' l I l ,Ll_\ :lik:
                                                       dcliv,·ry to the cumicr: or (iii) r1.'rso11:il dclih:ry t(1 :111 11t'f!ccr of thl· otlll'r. and shall h('
                                                       given Uj1\ll1 such p(:rson:il ckl1n:ry ,\ny ;;uch notice :,hall be ;iddre';Sl:d follow:.;:
                                                                                                                                           :1s




                                                                           Suttnn Transp(11 t. Inc
                                                                           ,\ttn: \lr. Cliff Sutton. i>lc:,1cknt
                                                                           8()11 Sd11JIJL'id /\venue
                                                                           P.O. B,,x 37S
                                                                           Weston. \\I ,;447r,




                                                                           h an K:uni\ cnku
                                                                           \(17 Hucki1w.lurn ( nurt
                                                                           Lurnh:1rd. IL r1(ll-l0

                                              :,,:_    1\ssig11111\'llt.   I his   i\g1cl:ll1l'ill may   not he ;1ss1g11cd hy l cnan\ '.\ i1hnut written           l'Ulhl'l11   oi
                                                       Sut11,11.

                                              q        1'ntirc Ac:rcc111c11t This \1:':rc,1111,:lll cont:1i11s the c11tir,: :1~/l'Clll\.'llt hclw1.:1.·n the· p;\rtl,',-.
                                                       ;11Hi  nu\ th: ;im,:ndcd or modified ()iii\ i11 \\ rit111;2 :-;1/.'Jll'd [l\ h)\h 11an1cs. !:-1d1 part\
                                                       .i;,;krnn, kdtl<:':- 1<' \Jll' ollic.:r 1h:it nn r<:p1c~..:111:t1101h. \\;111;111!\\'" ur olh<:r 11ndcn,:l-:1rn•,. il:1\·<:




                                                                                                                                                            Comp. Exh. 4 -- p. 007
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 214 of 239 PageID #:217




                                                           hl'cn rn:1dc lllattcr
                                                                        m 1Tlicd hcrl:,,f
                                                                                  with
                                                                                   upon
                                                                                     arc the
                                                                                           in C\lt1nc,:tio11               :--uh1cct               c;s;ccpt :--uch ;1:,
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                             ! 11.         Jljn,Jrn:.:_ Lffct;t. :\II krms
                                                                                         pnl\;l!ld     isio11s oi th IS i\c:1-cl:111'.'nl shall be binding upi>ll ;rnd
                                                           iiwn: t,1 tile bcnclit :ind
                                                                                     <1f      h: ,'nfo1<,:ablc hv th,.: kg;il 1\:p1v,,·11tdtivcs and ,is:;igns and
                                                           successors ui' the parties.

                                                       I'\ Wfl t\'LSS \\'lll·RH)L the p;1nics hereby cx,.'cutc this i\gr~Tmrnt            un the              tbtc(sl ,;ct
                                             t't,nh h,:lnw (ilw L11t:st llf \\ hich slull h,: th,.· "l .fli:cti\'c' D:it,·" 111 tltis t\gr1:cml:11t).


                                             SUTTO'\                                                                TE'\\ '\T



                                                     .,·


                                                                           ..   ,     .,,_.   ·.   /   .   ,,   .
                                             '\;11111.!.    .       ,.. lll(1lll                                    "Sam._·:
                                             Titk:         PrL·:--ide111                                             lit le:    ru.:;, t;a1.r·
                                             I );ikd            /   -/~-            ,;;x:J/ (                        l);i\l'd     (-/I -20/Y




                                                                                                                                                        Comp. Exh. 4 -- p. 008
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 215 of 239 PageID #:218

                                                              Commercial Lease Agreement
                                              This Commercial Lease Agreement ("Lease") is made and effective as of March 1st, 2019, by
                                              and between 9901 Derby Ln , LLC ("Landlord") and K&S Investment Property Group, LLC
                                              ("Tenant") (Updated lease agreement from 01/01/2019 with check payment or wire transfer only,
                                              new price reflected)
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                              Landlord is the owner of land and improvements commonly known and numbered as 9901 Derby
                                              Lane, Westchester, IL 60154 and legally described as follows (the "Building") : Office , 2nd Floor.

                                              Landlord desires to lease the Leased Premises to Tenant, and Tenant desires to lease the
                                              Leased Premises from Landlord for the term , at the rental and upon the covenants, conditions
                                              and provisions herein set forth.

                                              THEREFORE, in consideration of the mutual promises herein , contained and other good and
                                              valuable consideration , it is agreed :




                                              A Landlord hereby leases the Leased Premises to Tenant, and Tenant hereby leases the same
                                              from Landlord , for an "Initial Term" beginning 01/01/2019 and ending 12/31/2019. Landlord shall
                                              use its best efforts to give Tenant possession as nearly as possible at the beginning of the Lease
                                              term . If Landlord is unable to timely provide the Leased Premises, rent shall abate for the period
                                              of delay. Tenant shall make no other claim against Landlord for any such delay.

                                              B. Tenant may renew the Lease for one extended term of 1 year. Tenant shall exercise such
                                              renewal option, if at all , by giving written notice to Landlord not less than ninety (90) days prior to
                                              the expiration of the Initial Term . The renewal term shall be at the rental set forth below and
                                              otherwise upon the same covenants, conditions and provisions as provided in this Lease.




                                              Tenant shall pay to Landlord during the Initial Term rental of $120,000.00 per year, payable in
                                              installments of $10 ,000.00(check or wire transfer) . Each installment payment shall be due in
                                              advance on the first day of each calendar month during the lease term to Landlord at 2335
                                              Downing Ave , Westchester, IL 60154 or at such other place designated by written notice from
                                              Landlord or Tenant. The rental payment amount for any partial calendar months included in the
                                              lease term shall be prorated on a daily basis.

                                              3. Use

                                              Notwithstanding the forgoing , Tenant shall not use the Leased Premises for the purposes of
                                              storing , manufacturing or selling any explosives , flammables or other inherently dangerous
                                              substance, chemical, thing or device.

                                              4. Sublease and Assignment.

                                              Tenant shall have the right without Landlord's consent, to assign this Lease to a corporation with
                                              which Tenant may merge or consolidate , to any subsidiary of Tenant, to any corporation under
                                              common control with Tenant, or to a purchaser of substantially all of Tenant's assets. Except as
                                              set forth above, Tenant shall not sublease all or any part of the Leased Premises, or assign this
                                              Lease in whole or in part without Landlord 's consent, such consent not to be unreasonably
                                              withheld or delayed .




                                                                                                                                     Comp. Exh. 4 -- p. 009
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 216 of 239 PageID #:219
                                              5. Repairs.

                                              During the Lease term, Tenant shall make, at Tenant's expense, all necessary repairs to the
                                              Leased Premises. Repairs shall include such items as routine repairs of floors , walls , ceilings ,
                                              and other parts of the Leased Premises damaged or worn through normal occupancy, except for
                                              major mechanical systems or the roof, subject to the obligations of the parties otherwise set forth
                                              in this Lease.
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                              6. Alterations and Improvements.

                                              Tenant, at Tenant's expense, shall have the right following Landlord's consent to remodel ,
                                              redecorate , and make additions, improvements and replacements of and to all or any part of the
                                              Leased Premises from time to time as Tenant may deem desirable, provided the same are made
                                              in a workmanlike manner and utilizing good quality materials . Tenant shall have the right to place
                                              and install personal property, trade fixtures , equipment and other temporary installations in and
                                              upon the Leased Premises, and fasten the same to the premises. All personal property,
                                              equipment, machinery, trade fixtures and temporary installations , whether acquired by Tenant at
                                              the commencement of the Lease term or placed or installed on the Leased Premises by Tenant
                                              thereafter, shall remain Tenant's property free and clear of any claim by Landlord . Tenant shall
                                              have the right to remove the same at any time during the term of this Lease provided that all
                                              damage to the Leased Premises caused by such removal shall be repaired by Tenant at Tenant's
                                              expense.

                                              7. Property Taxes .

                                              Landlord shall pay, prior to delinquency, all general real estate taxes and installments of special
                                              assessments coming due during the Lease term on the Leased Premises, and all personal
                                              property taxes with respect to Landlord's personal property, if any, on the Leased Premises .
                                              Tenant shall be responsible for paying all personal property taxes with respect to Tenant's
                                              personal property at the Leased Premises.

                                              8. Insurance.

                                              Landlord shall maintain fire and extended coverage insurance on the Building and the Leased
                                              Premises in such amounts as Landlord shall deem appropriate.

                                              9. Utilities.

                                              Landlord shall pay all charges for water, sewer, gas, electricity.

                                              10. Signs.

                                              Following Landlord's consent, Tenant shall have the right to place on the Leased Premises, at
                                              locations selected by Tenant, any signs which are permitted by applicable zoning ordinances and
                                              private restrictions . Landlord may refuse consent to any proposed signage that is in Landlord 's
                                              opinion too large, deceptive, unattractive or otherwise inconsistent with or inappropriate to the
                                              Leased Premises or use of any other tenant. Landlord shall assist and cooperate with Tenant in
                                              obtaining any necessary permission from governmental authorities or adjoining owners and
                                              occupants for Tenant to place or construct the foregoing signs. Tenant shall repair all damage to
                                              the Leased Premises resulting from the removal of signs installed by Tenant.

                                              11 . Entry.

                                              Landlord shall have the right to enter upon the Leased Premises at reasonable hours to inspect
                                              the same , provided Landlord shall not thereby unreasonably interfere with Tenant's business on
                                              the Leased Premises.



                                                                                                                                  Comp. Exh. 4 -- p. 010
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 217 of 239 PageID #:220
                                              12. Security Deposit.

                                              The Security Deposit shall be held by Landlord without liability for interest and as security for the
                                              performance by Tenant of Tenant's covenants and obligations under this Lease , it being expressly
                                              understood that the Security Deposit shall not be considered an advance payment of rental or a measure of
                                              Landlord's damages in case of default by Tenant. Unless otherwise provided by mandatory non-waivable
                                              law or regulation , Landlord may commingle the Security Deposit with Landlord' s other funds . Landlord may,
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                              from time to time, without prejudice to any other remedy , use the Security Deposit to the extent necessary to
                                              make good any arrearages of rent or to satisfy any other covenant or obligation of Tenant hereunder.
                                              Following any such application of the Security Deposit, Tenant shall pay to Landlord on demand the amount
                                              so applied in order to restore the Security Deposit to its original amount. If Tenant is not in default at the
                                              termination of this Lease , the balance of the Security Deposit remaining after any such application shall be
                                              returned by Landlord to Tenant. If Landlord transfers its interest in the Premises during the term of this
                                              Lease , Landlord may assign the Security Deposit to the transferee and thereafter shall have no further
                                              liability for the return of such Security Deposit.

                                              13. Notice.

                                              Any notice required or permitted under this Lease shall be deemed sufficiently given or served if
                                              sent by United States certified mail, return receipt requested , addressed as follows :

                                              If to Landlord to:

                                              9901 Derby Ln , LLC

                                              2335 Downing Ave , Westchester, IL 60154

                                              If to Tenant to:

                                              K&S Investment Property Group, LLC

                                              367 Buckingham Ct, Lombard , IL 60148

                                              Landlord and Tenant shall each have the right from time to time to change the place notice is to
                                              be given under this paragraph by written notice thereof to the other party.




                                              LANDLORD ,                                  -·      _/



                                                                       z:
                                              9901 Derby Ln , LLC _ _____,,,...~~µ_:_
                                                                                  ... . . l . ~ c . : . . _ - \ - - - - - - - - - - - - -




                                              TENANT,                                                               ✓
                                              K&S Investment Property Group,        L~~




                                                                                                                                          Comp. Exh. 4 -- p. 011
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 218 of 239 PageID #:221
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                 REDACTED




                                                                                                             Comp. Exh. 4 -- p. 012
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 219 of 239 PageID #:222
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                 REDACTED




                                                                                                             Comp. Exh. 4 -- p. 013
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 220 of 239 PageID #:223
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                REDACTED




                                                                                                             Comp. Exh. 4 -- p. 014
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 221 of 239 PageID #:224
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                 REDACTED




                                                                                                             Comp. Exh. 4 -- p. 015
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 222 of 239 PageID #:225
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                 REDACTED




                                                                                                             Comp. Exh. 4 -- p. 016
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 223 of 239 PageID #:226
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                 REDACTED




                                                                                                             Comp. Exh. 4 -- p. 017
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 224 of 239 PageID #:227
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                REDACTED




                                                                                                             Comp. Exh. 4 -- p. 018
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 225 of 239 PageID #:228
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                 REDACTED




                                                                                                             Comp. Exh. 4 -- p. 019
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 226 of 239 PageID #:229
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 020
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 227 of 239 PageID #:230
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 021
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 228 of 239 PageID #:231
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 022
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 229 of 239 PageID #:232
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 023
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 230 of 239 PageID #:233
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 024
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 231 of 239 PageID #:234
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 025
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 232 of 239 PageID #:235
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 026
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 233 of 239 PageID #:236
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 027
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 234 of 239 PageID #:237
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 028
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 235 of 239 PageID #:238
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 029
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 236 of 239 PageID #:239
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                             Comp. Exh. 4 -- p. 030
                                                                                  Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 237 of 239 PageID #:240



                                                                                                                       BUSINESS EXPENSE LOSS INCURRED BY K&S
                                            DOL: 12/23/18
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                        OUT‐OF‐POCKET EXPENSE
                                                  DATE                    INCURRED BY K&S              RENT DUE FROM IIK         RENT PAID BY IIK     BUSINESS EXPENSE LOSS FOR K&S                            NOTES
                                                         Nov‐18     $                        ‐     $             20,000.00   $            20,000.00   $                          ‐    K&S / IIK Lease executed as of 11/1/18
                                                         Dec‐18     $                        ‐     $             20,000.00   $            20,000.00   $                          ‐    DOL: 12/23/18
                                                          Jan‐19    $                  25,000.00   $             20,000.00   $            20,000.00   $                   25,000.00   K&S Ck #1062 (Sutton ‐‐ shop); K&S Ck # 1068 (Derby ‐‐ office)
                                                         Feb‐19     $                  17,500.00   $             20,000.00   $            20,000.00   $                   17,500.00   K&S Ck #1066 (Sutton ‐‐ shop); K&S Ck # 1069 (Derby ‐‐ office)
                                                         Mar‐19     $                  25,000.00   $             20,000.00   $            20,000.00   $                   25,000.00   K&S Ck #1067 (Sutton ‐‐ shop); K&S Ck # 1070 (Derby ‐‐ office)
                                                         Apr‐19     $                  25,000.00   $             20,000.00   $            20,000.00   $                   25,000.00   K&S Ck #1071 (Sutton ‐‐ shop); K&S Ck # 1072 (Derby ‐‐ office)
                                                         May‐19     $                  25,000.00   $             20,000.00   $            20,000.00   $                   25,000.00   K&S Ck #1074 (Sutton ‐‐ shop); K&S Ck # 1075
                                                         Jun‐19     $                  15,000.00   $             20,000.00   $            20,000.00   $                   15,000.00   K&S Ck #1102 (Sutton ‐‐ shop); No office ‐‐ used Sergei's residence
                                                           Jul‐19   $                  15,000.00   $             20,000.00   $            20,000.00   $                   15,000.00   K&S Ck #1105 (Sutton ‐‐ shop); No office ‐‐ used Sergei's residence
                                                         Aug‐19     $                  15,000.00   $             20,000.00   $            15,000.00   $                   20,000.00   IIK Ck #1016 (Sutton ‐‐ shop); IIK began paying Sutton directly
                                                         Sep‐19     $                  15,000.00   $             20,000.00   $            15,000.00   $                   20,000.00   IIK Ck #5046 (Sutton ‐‐ shop)
                                                         Oct‐19     $                  21,250.00   $             20,000.00   $            21,250.00   $                   20,000.00   IIK Ck #5169 (Sutton ‐‐ shop); IIK Ck #5179 (VIP ‐‐ office)
                                                         Nov‐19     $                  13,075.00   $             20,000.00   $            13,075.00   $                   20,000.00   IIK Ck #5230; (VIP ‐‐ shop & office)
                                                         Dec‐19     $                  13,432.91   $             20,000.00   $            13,432.91   $                   20,000.00   IIK Ck #5768 (VIP ‐‐ shop & office; paid via ACH)

                                                                                                                             TOTAL:                   $                  247,500.00




                                                                                                                                                                                                                                    Comp. Exh. 4 -- p. 031
                                            Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 238 of 239 PageID #:241
                      Hearing Date: 7/17/2020 9:30 AM - 9:30 AM
                      Courtroom Number: 2305
                                                                                                                 FILED



                                                              COMPLAINT
                      Location: District 1 Court
                              Cook County, IL                                                                    3/19/2020 2:12 PM
                                                                                                                 DOROTHY BROWN
                                                                                                                 CIRCUIT CLERK
                                                                                                                 COOK COUNTY, IL
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                                 2020CH03358



                                                               EXHIBIT
                                                                                                                 8916571




                                                                  5
                                             Case: 1:20-cv-02426 Document #: 1-1 Filed: 04/20/20 Page 239 of 239 PageID #:242
                                                                                                                                                         1

                                            February 26, 2020
FILED DATE: 3/19/2020 2:12 PM 2020CH03358




                                                                                                       VIA ELECTRONIC & REGULAR USPS MAIL
                                            Blitch Westley Barrette
                                            Att: Ryan A. Mahoney
                                            1550 Spring Road, Ste. 120
                                            Oakbrook, Illinois 60523

                                            Re:       Insured:                  K & S Investment Group LLC
                                                      Policy No.:               CWP-7928998
                                                      Claim No.:                0001986887
                                                      Date of Loss              December 23, 2018
                                                      Location of Loss:         2235 W 74th St. Chicago, IL 60636

                                            Dear Mr. Mahoney:


                                            This correspondence acknowledges receipt of your February 10, 2020 correspondence and
                                            referenced enclosures. Please be advised that Westfield Insuran ce                  Company’s coverage denial,
                                            as set forth our September 25, 2019 correspondence attached, remains unchanged.

                                            Nothing herein constitutes nor should it be construed by you as a waiver of any of the rights of
                                            Westfield Insurance Company under its policy of insurance under number CWP-792 8998, nor is
                                            it our purpose by this letter to waive any additional defenses which further investigation may
                                            reveal.

                                                   Part 919 of the Illinois Department of Insurance requires that our company
                                            advise you that if you wish to take this matter up with the Illinois Department of
                                            Insurance, it maintains a Consumer Division in Chicago at 122 South Michigan
                                            Avenue, 19th Floor, Chicago, Illinois 60603, and/or also at 320 West Washington Street,
                                            Springfield, Illinois 62767
                                            Sincerely,




                                            Jerry Price
                                            General Adjuster
                                            Westfield Insurance Company


                                            Enclosures:       Letter dated September 25, 2019



                                                         PO Box 5005 Westfield Center, Ohio 44251   – Phone 440-537-4473 – jerryprice@westfieldgrp.com
